Exhibit 10.1

 

 

LOAN AGREEMENT

 

Among

 

URANIUM RESOURCES, INC.

 

as the Borrower,

 

THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO

 

as the Guarantors,

 

and

 

RESOURCE CAPITAL FUND V L.P.

 

as the Lender

 

Dated as of November 13, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

CERTAIN DEFINITIONS AND ACCOUNTING PRINCIPLES

1

 

 

 

1.1

Certain Defined Terms

1

1.2

Accounting Principles

15

1.3

Other Definitional Provisions; Date and Time References

15

1.4

Currency Conversions

16

 

 

 

ARTICLE 2

COMMITMENT; USE OF PROCEEDS; FEES; FUTURE EQUITY FINANCINGS

16

 

 

 

2.1

Commitment

16

2.2

Borrowing Procedure and Funding

16

2.3

Convertible Loan

17

2.4

Repayment

17

2.5

Use of Proceeds

17

2.6

Fees

17

2.7

Lender Participation in Equity Financings

18

2.8

No Fees or Commissions

19

2.9

Legend on Share Certificates

19

2.10

Anti-Dilution Rights

19

 

 

 

ARTICLE 3

PROCEDURE AND PAYMENT

20

 

 

 

3.1

Interest

20

3.2

Repayment of the Loan

21

3.3

Priority of Prepayments

22

3.4

Payments and Computations

22

3.5

Directed Advances

23

3.6

Increased Costs

23

3.7

Taxes

24

3.8

Usury

25

 

 

 

ARTICLE 4

COLLATERAL SECURITY

26

 

 

 

4.1

Security Documents

26

4.2

Recordings and Filings of Security Documents

26

4.3

Protection of Security Document Liens

26

4.4

Security Documents

26

4.5

Right of Set-off

26

4.6

Subordination of Certain Liens

27

 

 

 

ARTICLE 5

CONDITIONS PRECEDENT

27

 

 

 

5.1

Conditions Precedent to this Agreement and the Tranche One Initial Advance
Commitment

27

5.2

Conditions Precedent to the Tranche One Post-Approval Commitment

30

5.3

Conditions Precedent to the Tranche Two Commitment

30

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.4

Conditions Precedent to the Tranche Three Commitment

31

5.5

Conditions Precedent to All Loans

31

 

 

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

32

 

 

 

6.1

Representations and Warranties of the Credit Parties

32

6.2

Representations and Warranties of the Lender

40

 

 

 

ARTICLE 7

AFFIRMATIVE COVENANTS OF THE CREDIT PARTIES

41

 

 

 

7.1

Compliance with Laws, Etc.

41

7.2

Project Permits

41

7.3

Reporting Requirements

42

7.4

Inspection

43

7.5

Maintenance of Insurance

43

7.6

Keeping of Records and Books of Account

44

7.7

Preservation of Existence, Etc.

44

7.8

Conduct of Business

44

7.9

Notice of Default

44

7.10

Defense of Title and Rights

44

7.11

Material Agreements

45

7.12

Maintenance of Unissued Shares; Compliance with Securities Laws; NASDAQ Listing
and Compliance

45

7.13

Participation on the Borrower’s Board of Directors

45

7.14

Authorized Disclosure of Confidential Information; Restrictions

45

7.15

Public Announcements

46

7.16

Maintenance of Borrower’s Account

47

7.17

Completion of Actions

47

7.18

Additional Guarantors

47

7.19

Shares Delivered to the Lender

47

7.20

Investor Agreements

48

7.21

Shareholder Meeting

48

7.22

Compliance with Conditions Precedent

49

 

 

 

ARTICLE 8

NEGATIVE COVENANTS OF THE CREDIT PARTIES

49

 

 

 

8.1

Indebtedness

49

8.2

Liens, Etc.

49

8.3

Assumptions, Guarantees, Etc. of Indebtedness of Other Persons

51

8.4

Liquidation; Merger; Change in Ownership

51

8.5

Restrictive and Inconsistent Agreements

51

8.6

Burdens on Production

51

8.7

Investments in Other Persons

51

8.8

Sale of Project Assets

52

8.9

Acquisitions

52

8.10

Dividends; Reduction in Capital

52

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.11

Limitation on the Issuance of Shares

52

8.12

Work Program and Budget

52

8.13

Material Agreements

53

8.14

Limitation on Hedging

53

8.15

Transactions with Affiliates

53

8.16

New Subsidiaries

53

8.17

Use of Loan Proceeds

53

 

 

 

ARTICLE 9

CONVERSION PROVISIONS

53

 

 

 

9.1

Conversion

53

9.2

Conversion; Issuance of Shares

54

9.3

Conversion Amount

54

9.4

Fractional Interests

55

9.5

Transfer of Conversion Provisions to Successors to the Borrower

55

 

 

 

ARTICLE 10

EVENTS OF DEFAULT

55

 

 

 

10.1

Event of Default

55

10.2

Remedies Upon Event of Default

58

 

 

 

ARTICLE 11

MISCELLANEOUS

59

 

 

 

11.1

Amendments, Etc.

59

11.2

Notices; Etc.

59

11.3

No Waiver; Remedies

60

11.4

Costs, Expenses and Taxes

60

11.5

Indemnification

60

11.6

Binding Effect; Assignment

61

11.7

Governing Law

61

11.8

Dispute Resolution; Arbitration

61

11.9

Execution in Counterparts; Facsimile Signatures

62

11.10

Inconsistent Provisions

62

11.11

Severability

62

11.12

Governing Language

62

11.13

Survival of Representations and Warranties

62

11.14

Entire Agreement; Schedules and Exhibits

62

11.15

Further Assurances

62

11.16

Credit Party Joint and Several Liability

63

11.17

Acknowledgements

64

11.18

Submission to Jurisdiction; Venue; Service

64

11.19

Termination of Covenants

65

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

Borrower’s Account

 

 

Schedule 1.1(b)

Lender’s Account

 

 

Schedule 1.1(c)

Projects

 

 

Schedule 1.1(d)

Material Agreements

 

 

Schedule 1.1(e)

Properties

 

 

Schedule 1.1(f)

Work Program and Budget

 

 

Schedule 2.10

Anti-Dilution Provisions

 

 

Schedule 5.1(a)(vii)

Jurisdictions for Good Standing

 

 

Schedule 6.1(b)

Subsidiaries

 

 

Schedule 6.1(c)

Authorizations and Consents

 

 

Schedule 6.1(d)

Governmental and Other Consents

 

 

Schedule 6.1(f)

Litigation

 

 

Schedule 6.1(g)

Financial Statements

 

 

Schedule 6.1(j)

Permitted Liens

 

 

Schedule 6.1(k)

Capital Structure

 

 

Schedule 6.1(n)

Environmental Disclosures

 

 

Schedule 6.1(o)

Indebtedness

 

 

Schedule 6.1(p)

Legal Compliance

 

 

Schedule 6.1(q)

Operation of Projects

 

 

Schedule 6.1(s)

Project Permits

 

 

Schedule 7.1

Compliance with Laws

 

 

Schedule 7.5

Insurance

 

 

Schedule 7.17

Post-Closing Completion of Actions

 

 

Schedule 9

Conversion Provisions

 

 

Schedule 10.1(g)

Specified Litigation Sublimits

 

 

Schedule 11.8

Dispute Resolution; Arbitration

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Omnibus Certificate

 

 

Exhibit B

Form of Notice of Borrowing

 

 

Exhibit C

Form of Security Agreement

 

 

Exhibit D

Form of Equity Interest Pledge Agreement

 

 

Exhibit E

Form of Guarantee

 

 

Exhibit F

Form of Project Mortgage

 

 

Exhibit G

Form of Promissory Note

 

v

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This LOAN AGREEMENT dated as of November 13, 2013 (the “Closing Date”) is by and
among URANIUM RESOURCES, INC., a corporation organized and existing under the
laws of the State of Delaware, as the borrower (the “Borrower”), those
Subsidiaries of the Borrower from time to time party hereto, as guarantors (the
“Guarantors”), and RESOURCE CAPITAL FUND V L.P., a Cayman Islands exempt limited
partnership, as the lender (together with its successors and assigns, the
“Lender”).

 

Recitals

 

A.                                    The Borrower desires to borrow, and the
Lender is prepared to lend to the Borrower, Fifteen Million United States
Dollars (US$15,000,000) as a loan to be advanced in multiple tranches, subject
to the terms and conditions set forth herein.  The Borrower shall use the
proceeds of each tranche of the Loan in accordance with the use of proceeds
described herein.

 

B.                                    The obligations of the Borrower under this
Agreement, including repayment of the Loan provided hereby, shall be guaranteed
by the Guarantors.

 

C.                                    This Agreement and all amounts due
hereunder will be secured by all assets and property of the Borrower and the
Guarantors as further described herein and in the Security Documents.

 

D.                                    Subject to receipt of shareholder
approval, the Loan shall be a convertible loan that may, at the option of the
Lender, be converted into Tradable Shares, all on the terms and conditions set
forth herein.  Prior to the Conversion Effective Date, the Loan is not
convertible into Tradable Shares.

 

E.                                     The Credit Parties and the Lender desire
hereby to provide for the Loan and the collateral security therefor on the terms
and conditions set forth herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the following mutual covenants and
agreements, the parties hereby agree as follows:

 

ARTICLE 1

 

CERTAIN DEFINITIONS AND ACCOUNTING PRINCIPLES

 

1.1                               Certain Defined Terms.  As used in this
Agreement and unless otherwise expressly indicated, the following terms shall
have the following meanings:

 

“Affiliate” means, with respect to a Person, (i) any partner, director, ten
percent (10%) or more shareholder, manager, member, managing agent, director,
officer or employee of that Person or that Person’s Affiliates; and (ii) any
other Person (A) that directly or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, that

 

1

--------------------------------------------------------------------------------


 

Person; (B) that directly or indirectly owns or holds (legally or beneficially)
ten percent (10%) or more of any class of voting stock or partnership,
membership or other voting interest of that Person; or (C) ten percent (10%) or
more of the voting stock or partnership, membership or other voting interest of
which is directly or indirectly owned or held (legally or beneficially) by that
Person.  For purposes of clarification, the Affiliates of the Lender shall
include RCF Management L.L.C. and its Affiliates.  Affiliates of the Borrower or
any other Credit Party shall not include the Lender or any Affiliates of the
Lender or any third party joint venture parties to the Projects that are not
Subsidiaries of a Credit Party.

 

“Agreed Priority” means, with respect to a Security Document, a first ranking,
perfected Lien made in favour of the Lender, meaning that such Security Document
and Lien are prior in right to any other Lien in, on or to the Collateral which
is purported to be covered thereby, subject only, in each case, to Permitted
Liens.  For the avoidance of doubt, the Obligations shall be secured by a first
ranking perfected encumbrance over all real property and personal property of
the Borrower and the other Credit Parties, including all property, rights, and
interests at, on or associated with the Projects, subject, in each case, to
Permitted Liens.

 

“Agreement” means this Loan Agreement, as it may be amended, restated,
supplemented, extended or otherwise modified in accordance with its terms and in
effect from time to time, together with all Schedules and Exhibits hereto, each
of which is incorporated herein by reference.

 

“Applicable Interest Rate” means the Standard Interest Rate, the Initial Advance
Interest Rate, or the Default Rate, as applicable.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Laws” shall mean the Bankruptcy Code and all other Governmental
Requirements pertaining or applicable to bankruptcy, insolvency, debtor relief,
debtor protection, liquidation, reorganization, winding up, arrangement,
receivership, administration, moratorium, assignment for the benefit of
creditors or other similar laws applicable in the United States or other
applicable jurisdictions as in effect from time to time.

 

“Borrower” has the meaning specified in the Preamble to this Agreement.

 

“Borrower’s Account” means the account of the Borrower described in
Schedule 1.1(a).

 

“Borrowing Date” has the meaning specified in Section 2.2(a).

 

“Business Day” means a day, other than a Saturday or Sunday or statutory
holiday, on which banks in Denver, Colorado are open for business.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty or (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following events, without
the prior written consent of the Lender:  (a) any person or persons “acting
jointly or in concert” as defined under applicable Securities Laws, other than
the Lender and/or its Affiliates, becomes the registered or beneficial owner of
more than twenty-five percent (25%) of the then outstanding voting Equity
Interests of the Borrower or any Credit Party, measured by voting power rather
than the number of shares; or (b) Continuing Directors shall cease for any
reason to constitute a majority of the members of the Board of Directors of the
Borrower then in office; or (c) the Borrower or any Guarantor shall cease to
directly or indirectly own and control the Equity Interests that any of them has
pledged to the Lender pursuant to a Security Document (except as provided in any
such Security Document).

 

“Closing Date” has the meaning set forth in the Preamble to this Agreement.

 

“Collateral” means all real and personal property, assets, rights, titles and
interests of the Credit Parties, all of which is subject to the Security
Documents, whether tangible or intangible, presently held or hereafter acquired,
and all products and proceeds of the foregoing, including insurance proceeds
related to the foregoing.

 

“Commitment” means, collectively, the Tranche One Initial Advance Commitment,
the Tranche One Post-Approval Commitment, the Tranche Two Commitment and the
Tranche Three Commitment, in the aggregate amount of Fifteen Million Dollars
($15,000,000).

 

“Commitment Fee” has the meaning specified in Section 2.6(b).

 

“Commitment Fee Shares” has the meaning specified in Section 2.6(b).

 

“Confidential Information” has the meaning specified in Section 7.14.

 

“Contingent Liability” means, for any Person, without duplication, all
contingent liabilities of such Person determined in accordance with GAAP.

 

“Continuing Directors” means during any period of twenty four (24) consecutive
months commencing after the Closing Date, individuals who at the beginning of
such twenty four (24) month period were directors of such Person (together with
any new director whose election by such Person’s Board of Directors was approved
by, or whose nomination for election by such Person’s shareholders was
recommended by, a vote of at least a majority of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously approved or recommended as
described in this parenthetical).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, the ability to appoint or remove
directors, senior officers, managers or other equivalent persons of such a
Person, by contract or otherwise.

 

“Conversion Amount” has the meaning specified in Section 9.2(a).

 

3

--------------------------------------------------------------------------------


 

“Conversion Effective Date” means the first Business Day following receipt of
Shareholder Approval.

 

“Conversion Notice” has the meaning specified in Section 9.2(a).

 

“Conversion Period” means the period of time beginning on the Conversion
Effective Date and ending on the Scheduled Maturity Date.

 

“Conversion Price” means the lesser of (a) $2.60 per Share, and (b) the Market
Price calculated by reference to a minimum of twenty (20) Trading Days following
the final resolution of the Existing Regulatory Inquiry (which period, for
purposes of certainty shall begin on the first Trading Day following a public
announcement of such resolution, if a public announcement is either required or
made) and prior to the mailing of Meeting Materials to shareholders of the
Borrower.

 

“Conversion Provisions” means the terms and conditions pursuant to which the
Lender may elect to exercise its Conversion Rights as provided in Article 9
hereof, including the provisions set forth in Schedule 9 hereto, and to receive
payment in Shares.

 

“Conversion Rights” has the meaning specified in Section 9.2(a).

 

“Conversion Shares” has the meaning specified in Section 9.1.

 

“Credit Party” means the Borrower and each Guarantor.

 

“Date of Default” has the meaning specified in Section 10.2(a).

 

“Debt Financing” means borrowing money, whether by selling bonds, bills,
debentures, preferred Equity Interests or other similar Instruments, issuing
promissory notes, indentures or other similar Instruments, entering into a loan
or credit agreement or other similar Instrument or otherwise incurring or
agreeing to enter into any Instrument or arrangement relating to or consisting
of borrowed money Indebtedness.

 

“Default” means any Event of Default or any condition or event which, after
notice or lapse of time or both, would constitute an Event of Default.

 

“Default Rate” means the interest rate applicable to the Loan during periods
when any amounts payable by the Borrower, whether as principal repayments,
interest payments, expenses payments or other amounts, are due and payable but
unpaid by the Borrower, which interest rate shall be at a rate per annum equal
to the Standard Interest Rate or the Initial Advance Interest Rate, as then in
effect, plus five percent (5%).

 

“Directed Advance” has the meaning specified in Section 3.5.

 

“Dispute” has the meaning specified in Schedule 11.8.

 

“Dollars” and the symbol “US$” or the symbol “$” each mean dollars in lawful
currency of the United States of America.

 

4

--------------------------------------------------------------------------------


 

“Environmental Laws” means Governmental Requirements relating to pollution or
protection of the environment, including Governmental Requirements relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes which are applicable to any Credit Party
or any Subsidiary thereof, any Project or the other activities of and properties
or assets owned, controlled or managed by a Credit Party or any Subsidiary
thereof.

 

“Equity Financing” means the sale or placement by the Borrower of Shares or
other Equity Interests of the Borrower.

 

“Equity Interest Pledge Agreement” means a pledge, security and subordination
agreement substantially in the form of Exhibit D, given by the Borrower or a
Guarantor for the benefit of the Lender, with respect to the Equity Interests of
a Guarantor, if and when a Subsidiary of the Borrower is formed and becomes a
Guarantor hereunder, together with any other Instruments given or to be given by
a Credit Party for the benefit of the Lender that creates a Lien on and with
respect to the Equity Interests of a Credit Party or other Person in order to
secure the Obligations, together, in each case, with all amendments,
modifications, supplements and revisions thereof in accordance with its terms,
together with all other Instruments now or hereafter filed, recorded or
delivered to formalize, authorize and perfect the security interests granted
therein.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options, rights, interests or other securities for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person; all of the warrants, options, Indebtedness,
rights, interests or other securities exercisable for or convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares of capital stock (or such other
interests); and all of the other ownership or profit interests in such Person
(including, without limitation, partnership, member, limited liability company
or trust interests therein), whether voting or nonvoting, whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination, and whether or not such shares, warrants, options, rights or
other interests are certificated or uncertificated.

 

“Establishment Fee” has the meaning specified in Section 2.6(a).

 

“Establishment Fee Shares” has the meaning specified in Section 2.6(a).

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Exchange Rate” means the currency exchange rate for any relevant currency as
reported by Bloomberg using the “BNG” function as of 5:00 p.m. New York time on
the first Business Day preceding any date of determination, or, in the event
that such “BNG” is not available on

 

5

--------------------------------------------------------------------------------


 

such date, on the preceding date on which the “BNG” is available; or, if either
Bloomberg or the “BNG” is no longer available, then the currency exchange rate
for any relevant currency as reported in The Wall Street Journal on the first
Business Day preceding any date of determination; or, in the event that neither
Bloomberg nor The Wall Street Journal report exchange rate information, such
currency exchange rate reasonably identified by the Lender by reference to a
publicly available service for displaying exchange rates.

 

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower or other
Credit Parties hereunder, income or franchise Taxes imposed on (or measured by)
the taxable income of the Lender or such recipient, as the case may be, or
capital Taxes imposed on (or measured by) the taxable capital of the Lender or
such recipient, in each case by the jurisdiction under the applicable law of
which such recipient is organized or in which its principal office is located or
which exercises valid taxation jurisdiction over such recipient, but for greater
certainty, Excluded Taxes do not include withholding taxes imposed on the Lender
or any such recipient in respect of payments or deliveries hereunder.

 

“Existing Regulatory Inquiry” means the matters disclosed by the Borrower in its
Quarterly Report on Form 10-Q filed October 28, 2013 under Part II, Item 1A,
“Risk Factors—We have received Comment Letters from the Staff of the SEC which
may require us to restate our historical financial statements.”

 

“Expropriation Event” means the appropriation, confiscation, expropriation,
cancellation, seizure or nationalization (by Governmental Requirement,
intervention, court order, condemnation, exercise of eminent domain or other
action or form of taking) of ownership or control of a Credit Party or any of
its Subsidiaries or of any Project or Properties or any substantial portion
thereof, or any substantial portion of the rights related thereto, or any
substantial portion of the economic value thereof, or which prevents or
materially interferes with the ability of a Person to own or operate the
property or business subject to such action, including by the imposition of any
Tax, fee, charge or royalty.

 

“Fees” means, collectively, the Commitment Fee and the Establishment Fee.

 

“Full Cost of Production” means, with respect to any referenced time period, the
total, aggregate costs and expenses for the development and operation of the
Projects, including field development costs, well field and plant operating
costs and restoration, reclamation and remediation costs, plus an amortization
cost of $1 per pound of produced uranium (U308) for such time period.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

“Governmental Authority” means the government of any nation and any state,
provincial, territorial, divisional, county, regional, city and other political
subdivision thereof, any tribal, aboriginal or native government or corporation,
and any union or commonwealth of multiple countries, such as the European Union,
in each case in which any property of a Credit Party is located or which
exercises valid jurisdiction over any such property or any Credit Party, or in

 

6

--------------------------------------------------------------------------------


 

which a Credit Party conducts business or is otherwise present, and any entity,
court, arbitrator or board of arbitrators, agency, department, commission,
board, bureau, regulatory authority or instrumentality of any of them exercising
executive, legislative, judicial, regulatory or administrative functions that
exercises jurisdiction over any Credit Party or its properties or assets,
including any Project, and any securities exchange or securities regulatory
authority to which a Credit Party is subject.

 

“Governmental Requirement” means any law, statute, code, ordinance, treaty,
order, rule, regulation, judgment, ruling, decree, injunction, franchise,
permit, certificate, license, authorization, approval or other direction or
requirement (including Environmental Laws, the Project Permits, energy
regulations, occupational, safety and health standards or controls, taxation
laws and Securities Laws) of any Governmental Authority.

 

“Guarantee” means a guarantee, substantially in the form of Exhibit E, executed
by each Guarantor, together with any amendments, modifications, supplements,
extensions, revisions and restatements thereof made in accordance with its
terms.

 

“Guarantor” has the meaning specified in the Preamble to this Agreement, and, as
of the Closing Date, the Guarantors include: (i) URI, Inc.; (ii) Hydro
Resources, Inc.; (iii) URI Minerals, Inc.; (iv) Belt Line Resources, Inc.;
(v) Uranco Inc.; (vi) HRI-Churchrock, Inc.; (vii) URI Neutron Holdings I, Inc.;
(viii) URI Neutron Holdings II, Inc.; (ix) Hydro Restoration Corporation;
(x) Neutron Energy, Inc.; and (xi) Cibola Resources LLC.

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any Master Agreement, including any such
obligations or liabilities under any Master Agreement.

 

“Indebtedness” means, for any Person, without duplication, all indebtedness and
liabilities of such Person determined in accordance with GAAP.

 

“Indemnified Party” has the meaning specified in Section 11.5.

 

“Initial Advance” has the meaning specified in Section 2.1(a).

 

“Initial Advance Interest Rate” means twelve percent (12%) per annum.

 

“Instrument” means any contract, agreement, undertaking, indenture, mortgage,
certificate, document or writing (whether formal agreement, letter or otherwise)
under which any obligation, duty, covenant, agreement, affirmation, undertaking
or liability is evidenced, assumed

 

7

--------------------------------------------------------------------------------


 

or undertaken, or any right or Lien (or right or interest therein) is granted,
authenticated, notarized, authorized or perfected, and any notice, registration,
recordation, or filing associated with or required by any of the foregoing.

 

“Interest Payment Date” means (i) each January 10th, April 10th, July 10th, and
October 10th of each Year and (ii) the Maturity Date.

 

“Interest Shares” has the meaning specified in Section 3.1(b).

 

“Investor Agreements” means the Stockholders’ Agreement and the Registration
Rights Agreement.

 

“Lender” has the meaning set forth in the Preamble to this Agreement.

 

“Lender’s Account” means the account or accounts designated from time to time by
the Lender for receipt of funds paid by the Borrower or any other Credit Party,
with the Lender’s Account as of the Closing Date set forth on Schedule 1.1(b).

 

“Lender Nominee” has the meaning set forth in Section 7.13.

 

“Lien” means any mortgage, deed of trust, debenture, lien, pledge, charge,
security interest, hypothecation, indenture, preferential right, assignment,
option, production payment or other lien, encumbrance or collateral security
Instrument in, on or to, any property or asset; or,  the title of any vendor,
lessor, lender or other secured party to, or interest or title of any Person
under, any conditional sale or other title retention agreement, capital lease or
other agreement with respect to any property or asset; or, any adverse right or
interest, defect in title, right of first option, right of first refusal, or
similar restriction, including any restriction on use, voting, transfer, receipt
of income, or exercise of any other attribute of ownership;  or, the signing of
any mortgage, deed of trust, pledge, charge, security agreement, hypothecation,
indenture, assignment or similar instrument, or the signing or filing of a
financing statement, personal property security act filing or other similar
Instrument, which names such Person as debtor, or the signing of any security
agreement or other similar Instrument authorizing any other party as the secured
party thereunder to file any financing statement, personal property security act
filing or other similar Instrument.  A Person shall be deemed to be the owner of
any assets that it has placed in trust for the benefit of the holders of its
indebtedness, which indebtedness is deemed to be extinguished under GAAP but for
which such Person remains legally liable, and such trust shall be deemed to be a
Lien.

 

“Loan” means, individually or collectively, all loans made to the Borrower
pursuant to this Agreement up to the full outstanding principal amount owing to
the Lender pursuant to this Agreement, in the maximum cumulative amount of
Fifteen Million United States Dollars (US$15,000,000), consisting of the Tranche
One Initial Advance Commitment, the Tranche One Post-Approval Commitment, the
Tranche Two Commitment and the Tranche Three Commitment, as further described
herein.

 

“Loan Documents” means this Agreement, the Promissory Note, the Security
Documents, each Notice of Borrowing, each Omnibus Certificate, and each other
Instrument executed by the Borrower, a Credit Party or a Subsidiary of the
Borrower or a Credit Party, and

 

8

--------------------------------------------------------------------------------


 

delivered to the Lender in connection with this Agreement or any of the
foregoing Instruments, whether or not specifically identified in this clause, as
any of the foregoing may be amended, modified, supplemented, extended, revised
or restated from time to time in accordance with their respective terms.

 

“Long Term Price” means the average of the end of Month long-term price for
uranium (U308) as published by both TradeTech in its Nuclear Market Review
(defined as the Long-Term Price Indicator) and Ux Consulting Co., LLC in its UX
Weekly (defined as UX Price Indicator U308 Long-term); provided, that if either
TradeTech or Ux Consulting Co., LLC no longer publishes a long-term price, then
the Long Term Price shall be equal to the long-term price for uranium (U308)
published by the remaining publisher; and provided, further, that if neither
TradeTech nor Ux Consulting Co., LLC publishes a long-term price, then the Long
Term Price shall be reasonably identified by the Lender by reference to a
publicly available service for displaying spot prices for Metals.

 

“Losses” has the meaning specified in Section 11.5.

 

“Market Price” means an amount equal to the VWAP for the Shares for the twenty
(20) Trading Days immediately preceding any date of determination.

 

“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules.

 

“Material Adverse Effect” means, with respect to any Person, an effect,
resulting from any event or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), which:

 

(a)                                 is materially adverse to the consolidated
business, assets, revenues, financial condition, operations or prospects of such
Person;

 

(b)                                 is materially adverse to the ability of such
Person to make any payment or perform any other material obligation required
under any Material Agreement, this Agreement, or any other Loan Document;

 

(c)                                  is materially adverse to any Material
Project; or

 

(d)                                 in the case of any Credit Party, results in
a liability or obligation (other than Permitted Liens or performing or entering
into contractual commitments in the ordinary course of business which are not in
default) of Six Hundred Thousand Dollars ($600,000) or more.

 

“Material Agreements” means the contracts, agreements, leases, Instruments and
other binding commitments and undertakings of any Credit Party or any Subsidiary
thereof which are identified in Schedule 1.1(d), and all other contracts,
agreements, leases, Instruments and other binding commitments and undertakings
of any Credit Party or any Subsidiary thereof the performance or breach of which
could reasonably be expected to have a Material Adverse Effect on a Credit
Party, including all agreements and Instruments for the sale, transfer or other
disposition of minerals produced from any Project.

 

9

--------------------------------------------------------------------------------


 

“Material Projects” means the following Projects: (i) Kingsville Dome;
(ii) Rosita; (iii)   Churchrock Section 8; (iv) Churchrock Section 17;
(v) Churchrock Mancos; (vi)   Crownpoint; (viii) Roca Honda; (ix) West Largo;
and (x) Cibola.

 

“Maturity Date” means the first to occur of (a) April 1, 2014, if the
Shareholder Approval is not obtained prior to the Shareholder Approval Outside
Date, or (b) if Shareholder Approval is obtained prior to the Shareholder
Approval Outside Date, the Scheduled Maturity Date, or (c) the date on which the
Lender elects to accelerate the due date of the Loan based upon the occurrence
of a Repayment Event, as provided in Section 3.2(c), or (d) any date on which
the Loan is accelerated by reason of an Event of Default pursuant to
Section 10.2.

 

“Meeting Materials” has the meaning specified in Section 7.21(c).

 

“Metals” means uranium (U308), uranium loaded resins, yellowcake, uranium
concentrate, and other uranium products and derivatives as well as all gold,
silver, copper, lead, zinc, nickel, molybdenum, and other metals, minerals, ores
and similar substances.

 

“Month” means a calendar month.

 

“NASDAQ” means The NASDAQ Capital Market and its successors.

 

“Notice of Borrowing” means a request by the Borrower for a Loan pursuant to
Section 2.2(a), which shall include the information referenced in
Section 2.2(a) together with such other information requested by the Lender,
substantially in the form of Exhibit B hereto.

 

“Notice of Dispute” has the meaning set forth in Schedule 11.8.

 

“Obligations” means all duties, covenants, agreements, liabilities,
indebtedness, indemnifications and obligations of the Borrower and each
Guarantor with respect to the repayment, payment or performance of all
Indebtedness, liabilities and obligations (monetary or otherwise) of the
Borrower, each Guarantor and each Subsidiary of a Guarantor, whenever arising,
whether primary, secondary, direct, contingent, fixed or otherwise, and whether
joint, several, or joint and several, established by or arising under or in
connection with this Agreement or any other Loan Document, including, in each
case, the payment of principal, interest, fees, expenses, reimbursements and
indemnification obligations.

 

“Other Taxes” has the meaning specified in Section 3.7(b).

 

“Party” or “party” means each party to this Agreement.

 

“Permitted Liens” means those Liens identified in Schedule 6.1(j), together with
the Liens permitted by Section 8.2.

 

“Permitted Third Party” has the meaning specified in Section 7.14.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint venture, limited liability company or other entity, or a
Governmental Authority.

 

10

--------------------------------------------------------------------------------


 

“Prepayment Date” has the meaning specified in Section 3.2(d).

 

“Projects” means, collectively, each of the following Projects: (i) Kingsville
Dome; (ii) Rosita; (iii) Vasquez; (iv) Los Finados; (v) Churchrock Section 8;
(vi) Churchrock Section 17; (vii) Churchrock Mancos; (viii) Crownpoint;
(ix) Unit 1; (x) Nose Rock; (xi) Roca Honda; (xii) West Largo; (xiii) Cebolleta;
(xiv) Juan Tafoya; (xv) Elizabeth; (xvi) Deep Rock; (xvii) West Endy;
(xviii) West Ranch; (xix) Mesa Redonda; (xx) Hogan; (xxi) Dewey Burdock;
(xxii) Edgemont; (xxiii) Copper Mountain; and (xxiv) Breccia Pipes, as each such
Project is further described in Schedule 1.1(c) hereto, together with all
Properties associated with or forming part of such Project.

 

“Project Mortgage” means (i) each mortgage or deed of trust given by a Credit
Party for the benefit of the Lender, substantially in the form of Exhibit F
hereto, and (ii) any other mortgage, deed of trust or other Instrument by which
the Lender obtains a Lien in or on any real property, mineral rights or other
property or assets of a Credit Party to secure the Obligations, together with
all amendments, modifications, supplements, extensions, revisions and
restatements thereof in accordance with its terms.

 

“Project Permits” has the meaning specified in Section 6.1(s).

 

“Promissory Note” means the senior, secured promissory note made by the Borrower
payable to the order of the Lender in the principal amount of Fifteen Million
United States Dollars (US$15,000,000), substantially in the form of Exhibit G
hereto, as such promissory note may be amended, modified, supplemented,
extended, renewed, restated or replaced from time to time.

 

“Properties” means all real property rights, titles and interests, whether
surface, subsurface, mineral, water or otherwise, and all fee interests,
patented mining claims, unpatented mining claims, state leases, provincial
leases, federal leases, private leases, other mineral or surface leases, rights
of use, access rights, concessions, licenses, claims, rights, titles or
interests, and all related, associated or appurtenant rights, in each case
howsoever characterized or designated, that are owned, leased, held, or
controlled, directly or indirectly by a Credit Party or by a Subsidiary of a
Credit Party, with such rights, titles and interests described with respect to
each Project in Schedule 1.1(e), together with all right, title and interest
hereafter acquired by any Credit Party or Subsidiary of a Credit Party in or
adjacent to the interests described in Schedule 1.1(e) and the lands subject to
any Instrument identified in Schedule 1.1(e).

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31 of
each Year.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of March 1, 2012 between the Borrower and the Lender, as the foregoing
may be amended, modified, supplemented, extended or restated.

 

“Repayment Event” means the occurrence of any one of the following at any time
prior to the Maturity Date, which has not been approved in advance by the
Lender: (a) the sale, assignment, transfer or other disposition by a Credit
Party, directly or indirectly, in one or more transactions, of any interest in
any Material Project, which is greater than twenty-five percent

 

11

--------------------------------------------------------------------------------


 

(25%) of such Credit Party’s aggregate right, title or interest therein as of
the Closing Date; (b) the entry by any Credit Party into a partnership, limited
liability company, joint venture or other cooperative arrangement with one or
more third Persons, which has the effect or is intended to have the effect of
granting to any such Person or Persons, directly or indirectly, the right to
own, or right to acquire, more than twenty-five percent (25%) of a Credit
Party’s right to manage and operate any Material Project or of a Credit Party’s
aggregate right, title or interest in any Material Project; (c) the sale,
assignment, transfer or other disposition by a Credit Party, directly or
indirectly, of the right to manage and operate any Material Project; (d) the
entry into or grant of any Royalty, Streaming Transaction, offtake agreement,
supply agreement, sales agreement or other Instrument relating to the sale,
conveyance, transfer or grant of an interest in Metals produced at or from any
Material Project; or (e) the agreement by a Credit Party to enter into or
undertake any of the foregoing or to enter into an agreement with respect to the
foregoing.

 

“Representative” means any director, officer, partner, manager, employee, agent,
consultant, advisor, accountant, financial advisor, legal counsel or other
representative of a Person.

 

“Royalty” means any share of mineral production, including a gross smelter
return royalty, net smelter return royalty, overriding royalty,
non-participating royalty, production payment, net profit interest, gross
proceeds royalty and all other mineral royalties of every type and
characterization.

 

“Scheduled Maturity Date” means December 31, 2016.

 

“Securities Laws” means all Governmental Requirements applicable to Equity
Interests and the issuance of Equity Interests and the respective rules and
regulations applicable thereto together with all binding policy statements,
national instruments, orders, blanket rulings, mandatory guidelines and other
applicable regulatory acts and instruments, together with all regulations,
policies, rules or requirements imposed by any applicable securities exchange,
trading platform or other Person.

 

“Security Agreement” means (i) a security agreement given by a Credit Party for
the benefit of the Lender, substantially in the form of Exhibit C hereto,
(ii) each other Instrument whereby a Credit Party subordinates its rights to
receive payment of any amounts from any other Credit Party to the complete
payment in full of the Obligations, and (iii) any other security agreement or
other Instrument by which the Lender obtains a Lien in or on any personal
property or assets of a Credit Party to secure the Obligations, together with
all amendments, modifications, supplements, extensions, revisions and
restatements thereof in accordance with its terms.

 

“Security Documents” means each Project Mortgage, each Guarantee, each Security
Agreement, each Equity Interest Pledge Agreement and each other Instrument
granting a Lien to secure the payment and performance of the Obligations,
together, in each case, with all amendments, modifications, supplements,
extensions, revisions and restatements thereto or thereof in accordance with
their respective terms, all schedules and exhibits attached thereto and all
financing statements, personal property security act filings and other
Instruments required to be filed or recorded or notices required to be given in
order to authenticate and perfect the Liens

 

12

--------------------------------------------------------------------------------


 

created by the foregoing and all other Instruments now or hereafter delivered by
any Credit Party to the Lender in connection with this Agreement or any
transaction contemplated hereby to secure the payment or performance of the
Obligations.

 

“Shareholder Approval” means the requisite approval by the shareholders of the
Borrower, at a Shareholder Meeting, of the Borrower’s issuance of Shares to the
Lender, whether for payment of principal, interest, fees or otherwise, without
restriction and as applicable, including the issuance of the Establishment Fee
Shares, the Commitment Fee Shares, the Interest Shares, the Conversion Shares
and any other Shares issuable to the Lender pursuant to this Agreement.

 

“Shareholder Approval Date” means the date on which Shareholder Approval is
obtained.

 

“Shareholder Approval Outside Date” means January 31, 2014.

 

“Shareholder Meeting” means a general or special meeting of the holders of
Shares.

 

“Shares” means the common shares of the Borrower with a par value of $0.001.

 

“Spot Price” means, as of any date, the spot price for uranium (U308) as
published by TradeTech as the U308 Spot Price Indicator; provided, that if
TradeTech is no longer published or TradeTech no longer publishes a spot price
for uranium (U308), then the Spot Price shall be reasonably identified by the
Lender by reference to a publicly available service for displaying spot prices
for Metals.

 

“Standard Interest Rate” means ten percent (10%) per annum.

 

“Stockholder’s Agreement” means the Stockholders’ Agreement dated as of March 1,
2012 between the Borrower and the Lender governing the rights of the Lender and
the obligations of the Borrower with respect to the Lender’s investment in the
Borrower, as the foregoing may be amended, modified, supplemented, extended or
restated.

 

“Streaming Transaction” means a contractual right to sell or purchase Metals
(whether all or any portion thereof) produced at or from one or more Projects.

 

“Subsidiary” means, in respect of any Person at any date, (i) any corporation,
company, limited liability company, association, joint venture or other business
entity of which securities, membership interests or other ownership interests
representing fifty percent (50%) or more of the voting power of all equity
interests are owned or held, directly or indirectly, by such Person, (ii) any
partnership, limited liability company or joint venture wherein the general
partner, managing partner or operator is, directly or indirectly, such Person,
or (iii) any other Person that is otherwise directly or indirectly Controlled by
such Person.

 

“Taxes” has the meaning specified in Section 3.7(a).

 

“Tradable Shares” means Shares that are fully paid, duly issued and
non-assessable; shall be evidenced by original certificates issued by the
Borrower reflecting the Lender as the owner thereof; shall be free of Liens or
other claims of rights or interests by third Persons therein; shall

 

13

--------------------------------------------------------------------------------


 

be free of contractual restrictions or obligations; shall be covered by and
subject to the Registration Rights Agreement; and upon registration in
accordance with the Registration Rights Agreement, such Shares shall be freely
transferrable in accordance with Securities Laws on a public stock exchange of
recognized standing, including NASDAQ.

 

“Trading Day” means a day on which the NASDAQ or such other public stock
exchange on which the Shares are principally traded is open and on which Shares
are traded.

 

“Tranche” means, individually and collectively, each tranche of the Loan,
including the Tranche One Initial Advance Commitment, the Tranche One
Post-Approval Commitment, the Tranche Two Commitment and the Tranche Three
Commitment.

 

“Tranche One Availability Period” means the period of time beginning on the
Closing Date to, but not including, the date that is five (5) Business Days
after the Shareholder Approval Date.

 

“Tranche One Commitment” means, collectively, the Tranche One Initial Advance
Commitment and the Tranche One Post-Approval Commitment.

 

“Tranche One Initial Advance Commitment” means Three Million Dollars
($3,000,000).

 

“Tranche One Post-Approval Commitment” means Two Million Dollars ($2,000,000).

 

“Tranche Three Availability Period” means the period from July 15, 2014 to
September 30, 2014.

 

“Tranche Three Commitment” means Five Million Dollars ($5,000,000).

 

“Tranche Two Availability Period” means the period from April 15, 2014 to
June 30, 2014.

 

“Tranche Two Commitment” means Five Million Dollars ($5,000,000).

 

“Uranium Realized Price” means either (a) if the Spot Price is equal to or less
than $56.50 per pound, an amount calculated in accordance with the following:

 

[g245141kg003i001.gif]

 

or, (b) if the Spot Price is greater than $56.50 per pound, an amount calculated
in accordance with the following:

 

[g245141kg003i002.gif]

 

in each case as calculated by the Lender.

 

“VWAP” means Volume-Weighted Average Price, being the price per Share calculated
by dividing (x) an amount equal to the total value of Shares traded during a
particular time

 

14

--------------------------------------------------------------------------------


 

period, by (y) an amount equal to the total volume of Shares traded over that
particular time period, which shall be based on the price and volume quotes
provided by NASDAQ or such other applicable public stock exchange and published
by Bloomberg, which amount shall be calculated by the Lender and deemed to be
accurate absent manifest error.

 

“Work Program and Budget” means the detailed work program for the exploration,
development, management and operation of the Projects scheduled to be undertaken
by the Credit Parties using the proceeds of the Loan and other available funds,
and the detailed budget relating to such activities as well as to all other
general, administrative and others costs and expenses of the Credit Parties, in
each case through December 31, 2014, as such work program and budget is updated,
revised and amended from time to time in accordance with the terms hereof; the
current Work Program and Budget in effect as of the date hereof, which has been
approved by the Board of Directors of the Borrower, is attached hereto as
Schedule 1.1(f).

 

“Year” means a calendar year.

 

1.2                               Accounting Principles.  All accounting terms
not otherwise defined herein shall be construed, all financial computations
required under this Agreement shall be made, and all financial information
required under this Agreement shall be prepared, in accordance with GAAP applied
on a basis consistent with the financial statements referred to in
Section 6.1(g) except as specifically provided herein.

 

1.3                               Other Definitional Provisions; Date and Time
References.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Schedules, the other Loan Documents and any certificate or other document made
or delivered pursuant hereto.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(d)                                 The word “including” means “including
without limitation” or “including, but not limited to,” and does not create or
denote a limitation.

 

(e)                                  Unless otherwise expressly indicated, each
reference to a time or date in any Loan Document shall be to the date and time
in Denver, Colorado, United States of America.

 

(f)                                   Any calculation to be made under this
Agreement shall be, in all instances, calculated by the Lender, acting in good
faith, by reference to the terms, conditions and formulas described in this
Agreement, and each such calculation shall be deemed controlling and final,
absent manifest error.

 

15

--------------------------------------------------------------------------------


 

1.4                               Currency Conversions.  For purposes of
application of the provisions of this Agreement and the other Loan Documents,
United States Dollars, Canadian Dollars and any other relevant currency amounts
will be calculated and converted by the Lender, acting in good faith, by
reference to the Exchange Rate.

 

ARTICLE 2

 

COMMITMENT; USE OF PROCEEDS; FEES; FUTURE EQUITY FINANCINGS

 

2.1                               Commitment.  Subject to all of the terms and
conditions of this Agreement and subject to the satisfaction of the applicable
conditions precedent set forth herein, the Lender agrees to advance the Loan to
the Borrower as follows:

 

(a)                                 Tranche One Commitment.  During the Tranche
One Availability Period, (i) subject to satisfaction of the applicable
conditions precedent set forth in Article 5, the Lender agrees to advance the
Tranche One Initial Advance Commitment to the Borrower (the “Initial Advance”),
and (ii) following receipt of Shareholder Approval prior to the Shareholder
Approval Outside Date, and subject to satisfaction of the conditions precedent
set forth in Article 5, including in Section 5.2, the Lender agrees to advance
the Tranche One Post-Approval Commitment.  The obligation of the Lender to
advance any portion of the Tranche One Commitment shall terminate on the last
day of the Tranche One Availability Period.  Upon the applicable advance, the
Tranche One Initial Advance Commitment and the Tranche One Post-Approval
Commitment, respectively, shall expire.

 

(b)                                 Tranche Two Commitment.  During the Tranche
Two Availability Period, subject to satisfaction of the applicable conditions
precedent set forth in Article 5, the Lender agrees to advance the Tranche Two
Commitment to the Borrower in one advance.  The obligation of the Lender to
advance the Tranche Two Commitment shall terminate at the end of the last
business day of the Tranche Two Availability Period.  Upon advance, the Tranche
Two Commitment shall expire.

 

(c)                                  Tranche Three Commitment.  During the
Tranche Three Availability Period, subject to satisfaction of the applicable
conditions precedent set forth in Article 5, the Lender agrees to advance the
Tranche Three Commitment to the Borrower in one advance.  The obligation of the
Lender to advance the Tranche Three Commitment shall terminate at the end of the
last business day of the Tranche Three Availability Period. Upon advance, the
Tranche Three Commitment shall expire.

 

2.2                               Borrowing Procedure and Funding.

 

(a)                                 The Borrower shall request an advance of any
Tranche of the Loan, including each advance of the Tranche One Initial Advance
Commitment, the Tranche One Post-Approval Commitment, the Tranche Two Commitment
and the Tranche Three Commitment, by delivering to the Lender a written Notice
of Borrowing signed by the Borrower, which shall be delivered to the Lender by
no later than ten (10) Business Days (or such shorter period as may be agreed by
the Lender) prior to the date of the requested borrowing (the “Borrowing
Date”).  The Notice of Borrowing shall be irrevocable and shall specify:
(i) that a Loan is requested by the

 

16

--------------------------------------------------------------------------------


 

Borrower, identifying the Tranche that is being requested, (ii) the requested
Borrowing Date (which shall be a Business Day not less than ten (10) Business
Days after delivery, or such shorter period as may be agreed by the Lender), and
(iii) such other information and certifications as set forth in the form of
Notice of Borrowing and as the Lender shall otherwise have reasonably requested.

 

(b)                                 Subject to the satisfaction of the
applicable conditions precedent set forth in Article 5, the Lender shall
disburse the proceeds of each Tranche of the Loan to the Borrower by the deposit
of funds directly to the Borrower’s Account.

 

(c)                                  Any part of the Loan that has been repaid
by the Borrower may not be re-borrowed and shall not be re-advanced to the
Borrower (except by the Lender in its sole discretion as a Directed Advance
pursuant to Section 3.5).

 

2.3                               Convertible Loan.  Upon the Conversion
Effective Date, any portion of the Tranche One Commitment then outstanding shall
automatically and immediately convert into a convertible loan subject to the
Conversion Provisions, on the terms and conditions applicable to a convertible
loan set forth herein, without any further action or the delivery of any
Instrument, effective on and as of the Conversion Effective Date.  On and after
the Conversion Effective Date, any portion of the Commitment advanced as a Loan
shall be advanced as a convertible loan and the Loan will be convertible into
Tradable Shares in accordance with the Conversion Provisions.

 

2.4                               Repayment.  The principal amount of the Loan,
together with interest thereon and all fees, costs and other amounts then owing,
shall be due and payable in full on the Maturity Date.  The Borrower covenants
and agrees to repay the Loan, together with interest thereon, in accordance with
the terms of this Agreement.  Any part of the Loan that has been repaid by the
Borrower may not be re-borrowed and shall not be re-advanced to the Borrower
(except by the Lender in its sole discretion as a Directed Advance pursuant to
Section 3.5).

 

2.5                               Use of Proceeds.  The Borrower will utilize
the Loan solely for critical general and administrative costs, essential
restoration commitments and limited technical studies, in each case with respect
to the Projects through December 31, 2014, all in accordance with, and as
specified in, the Work Program and Budget.

 

2.6                               Fees.

 

(a)                                 Establishment Fee.  The Borrower agrees to
pay the Lender a fee for the establishment of the credit facility (the
“Establishment Fee”) in the amount of Three Hundred Thousand Dollars ($300,000)
payable in Tradable Shares, which shall be delivered to the Lender by no later
than the fifth (5th) Business Day following the Shareholder Approval Date.  The
number of Tradable Shares which are required to be delivered by the Borrower to
the Lender in satisfaction of payment of the Establishment Fee (the
“Establishment Fee Shares”) shall be determined by the Lender by dividing
(i) the Dollar amount of the Establishment Fee, by (ii) the Market Price on
October 18, 2013.  If the shareholders of the Borrower fail to adopt the
Shareholder Approval, or if the Shareholder Approval is not otherwise obtained
by the Shareholder Approval Outside Date, then the Establishment Fee shall be
immediately due and

 

17

--------------------------------------------------------------------------------


 

payable in immediately available funds.  The entire Establishment Fee is earned
in full as of the Closing Date.  Payment of the Establishment Fee shall be
deemed satisfied upon delivery of the appropriate number of Shares to the Lender
(or its designee) or in cash, in accordance with the foregoing.  No portion of
the Establishment Fee is refundable to the Borrower or rescindable by the
Borrower, in whole or in part, under any circumstance.

 

(b)                                 Commitment Fee.  In consideration of the
Commitment, the Borrower agrees to pay to the Lender a commitment fee (the
“Commitment Fee”) in an amount equal to the product of (i) the average daily
unused portion of the Commitment beginning on the Closing Date and ending on the
termination of the Commitment, multiplied by (ii) one percent (1%) per annum. 
The Commitment Fee shall accrue on a daily basis, shall be calculated monthly
and shall be payable to the Lender quarterly in arrears on each Interest Payment
Date with respect to each quarterly period ending on the Quarterly Date
immediately prior to such Interest Payment Date and on the Maturity Date.  The
Commitment Fee shall be payable by the delivery of Tradable Shares, or, at the
option of the Lender, as evidenced by a written notice thereof delivered to the
Borrower, in immediately available funds. The number of Tradable Shares which
are required to be delivered by the Borrower to the Lender in satisfaction of
such Commitment Fee (the “Commitment Fee Shares”) shall be determined by the
Lender by calculating the quotient of (A) the Dollar amount of the Commitment
Fee which is then due, divided by (B) the Market Price.  Payment of the
Commitment Fee shall be deemed satisfied upon delivery of the appropriate number
of Tradable Shares to the Lender electing this payment option by not later than
each Interest Payment Date and the Maturity Date.  If the Lender elects to
receive Commitment Fee Shares in satisfaction of the Commitment Fee for any
period of time prior to the Shareholder Approval Date, then delivery of such
Commitment Fee Shares shall be deferred until after Shareholder Approval and
shall be delivered to the Lender by no later than the fifth (5th) Business Day
following the Shareholder Approval Date; provided, that if the shareholders of
the Borrower fail to adopt the Shareholder Approval, or if the Shareholder
Approval is not otherwise obtained by the Shareholder Approval Outside Date,
then such portion of the Commitment Fee shall be immediately due and payable in
immediately available funds.

 

2.7                               Lender Participation in Equity Financings.  In
consideration of the commitment of the Lender to make the Loan, the Credit
Parties hereby irrevocably grant to the Lender the option and right, at any time
and from time to time in the Lender’s sole discretion, so long as the Lender or
any of Lender’s Affiliates, successors or related investment funds managed by
RCF Management L.L.C. holds any Shares or is a creditor of any Credit Party, to
participate or to nominate any of the Lender’s Affiliates, successors or related
investment funds managed by RCF Management L.L.C. to participate in any Equity
Financing, at the same price and on the same terms and conditions as offered to
other investors in such Equity Financing, such participation to be on a pro rata
basis as determined on a partially-diluted basis by reference to the Lender’s
percentage interest in the Shares that the Lender holds or shall be deemed to
hold at the time when an offer of participation is made, such that the Lender
may maintain its partially-diluted percentage interest in the Shares, such right
to be open for acceptance by the Lender for a period of twenty (20) Business
Days from the date upon which Lender receives notice of the Equity Financing. 
The Lender shall have the option and right, but no obligation or requirement, to
participate in any such Equity Financing.  If the Lender elects to participate
in such Equity Financing, the Lender shall participate in such Equity Financing
on the same terms and conditions as other participants in such Equity Financing.
Each Credit Party agrees to take any

 

18

--------------------------------------------------------------------------------


 

and all action and to obtain any and all approvals and consents, or to cause
such action to be taken and such approvals and consents to be obtained, as is
necessary or appropriate to allow the Lender to fully participate in any Equity
Financing in accordance with the provisions of this paragraph.

 

2.8                               No Fees or Commissions.  Neither the Borrower
nor any other Credit Party has incurred, nor will they incur, directly or
indirectly any liability for brokerage or finder’s fees or agent’s commissions
or any similar charges or fees in connection with this Agreement or the issuance
of any Shares to the Lender contemplated hereby.

 

2.9                               Legend on Share Certificates.  The Lender
consents to the placement of a legend on any certificate or other document
evidencing the Shares issued pursuant to this Agreement substantially as set
forth below, that such Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”) or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Agreement.  The Lender is aware that the Borrower
will make a notation in its appropriate records with respect to the restrictions
on the transferability of the Shares.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER ANY “BLUE SKY” OR STATE SECURITIES
LAWS, AND THE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

2.10                        Anti-Dilution Rights.  The Market Price, the
Conversion Price and all Shares to be delivered to the Lender hereunder, whether
as Establishment Fee Shares, Commitment Fee Shares, Interest Shares, Conversion
Shares or otherwise, shall be adjusted to prevent dilution and to reflect
(i) any issuance, for a period of one year following the Closing Date, by the
Borrower of Equity Interests at a price per Share less than the Conversion
Price, which adjustment (x) shall be subject to a floor of $1.00 per Share and
(y) shall not apply to issuances of Shares under the Borrower’s 2013 Omnibus
Incentive Plan (provided that all such issuances comply with the volume
limitations set forth in Section 6.2 thereof) or upon the vesting of other
restricted shares or restricted stock units or exercise of stock options that
are, in each case, outstanding as of the date of this Agreement, and (ii) any
changes in the Borrower’s capital structure that may occur prior to issuance of
Shares to the Lender, in each case, as further described in Schedule 2.10.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 3

 

PROCEDURE AND PAYMENT

 

3.1                               Interest.

 

(a)                                 General.  Interest on the Loan shall accrue
and shall be payable by the Borrower at the Applicable Interest Rate, as further
described below.  On each Interest Payment Date, the Borrower shall pay interest
on the outstanding principal amount of the Loan with respect to each quarterly
period ending on the Quarterly Date immediately prior to such Interest Payment
Date at a rate of interest per annum equal to the Applicable Interest Rate based
on a 360-day year.  Accrued but unpaid interest shall be payable in full on the
Maturity Date.

 

(i)                                     Initial Advance Interest Rate.  Until
the Shareholder Approval Date, interest on the Initial Advance shall accrue and
shall be payable by the Borrower at the Initial Advance Interest Rate.

 

(ii)                                  Standard Interest Rate.  Following
Shareholder Approval, interest on the Loan shall accrue and shall be payable by
the Borrower at the Standard Interest Rate.

 

(iii)                               Default Interest.  Interest on the Loan
shall accrue and shall be payable by the Borrower at the Default Rate during all
periods when an Event of Default has occurred and is continuing, including when
any amounts payable by the Borrower as principal repayments, interest payments,
expense payments or other amounts are due and payable hereunder, whether by
acceleration or otherwise, but remain unpaid by the Borrower.  Without prejudice
to the rights of the Lender under the preceding sentence, the Borrower shall
indemnify the Lender against any direct loss or expense which the Lender may
sustain or incur as a result of the failure by the Borrower to pay the Loan when
due.  A certificate or other notice of the Lender submitted to the Borrower
setting forth the basis for the determination of Default Rate interest due and
of the amounts necessary to indemnify the Lender in respect of such loss or
expense, shall constitute evidence of the accuracy of the information contained
therein in the absence of error and, absent notice from the Borrower of such
error, shall be conclusive and binding for all purposes.  Interest accruing at
the Default Rate shall be payable on demand in immediately available funds in
United States Dollars.

 

(b)                                 Payment of Interest by Delivery of Shares. 
Provided that no Default or Event of Default has occurred and remains
outstanding, the Borrower shall pay interest on the Loan by delivery of Tradable
Shares (the “Interest Shares”) to the Lender on each Interest Payment Date.  At
the option of the Lender in its sole discretion, as evidenced by a written
notice thereof delivered to the Borrower within three (3) Business Days prior to
each Quarterly Date immediately prior to such Interest Payment Date, the
Borrower shall pay interest on the Loan in United States Dollars.  The number of
Interest Shares which are required to be delivered by the Borrower to the Lender
in satisfaction of any interest payment payable by the delivery of Interest
Shares shall be determined by the Lender by dividing (i) the Dollar amount of
the interest on the Loan which is due as of the Quarterly Date immediately prior
to such Interest Payment Date, by

 

20

--------------------------------------------------------------------------------


 

(ii) the Market Price on such Quarterly Date immediately prior to such Interest
Payment Date.  Payment of interest shall be deemed satisfied upon delivery to
the Lender of the interest then due:  (x) in Dollars or (y) by the applicable
number of Interest Shares, as directed by the Lender, in either case, on or
prior to the applicable Interest Payment Date.  If the Lender elects to receive
Interest Shares in satisfaction of the payment of interest for any period of
time prior to the Shareholder Approval Date, then delivery of such Interest
Shares shall be deferred until after Shareholder Approval and shall be delivered
to the Lender by no later than the fifth (5th) Business Day following the
Shareholder Approval Date; provided, that if the shareholders of the Borrower
fail to adopt the Shareholder Approval, or if the Shareholder Approval is not
otherwise obtained by the Shareholder Approval Outside Date, then such interest
shall be immediately due and payable in immediately available funds.

 

(c)                                  Fractional Interests.  The Borrower shall
not be required to issue fractional Interest Shares upon payment of interest on
the Loan in Interest Shares.  If any fraction of a Share would, except for the
provisions of this Section 3.1(c), be issuable upon payment of interest on the
Loan in Interest Shares (or specified portion thereof), the Borrower shall issue
to the Lender one (1) share for a fraction of an Interest Share greater than or
equal to 0.50 and shall issue zero (0) shares for a fraction of an Interest
Share less than 0.50.

 

3.2                               Repayment of the Loan.

 

(a)                                 Principal Repayment.  The Loan shall be due
and payable in full on the Maturity Date.

 

(b)                                 Voluntary Prepayment.  Upon not less than
five (5) Business Days’ prior written notice to the Lender, the Borrower may at
any time prepay all or a portion of the Loan without penalty.  Upon the giving
of notice of prepayment, which shall be irrevocable, the prepayment, together
with all interest accrued through the prepayment date, shall be due and payable
on the date set forth therein.  Any such voluntary prepayment of the Loan shall
be in a minimum amount of Five Million United States Dollars (US$5,000,000) or
(if lower) the full amount of the Loan then outstanding.  Amounts prepaid by the
Borrower may not be re-borrowed by the Borrower (except, at the option of the
Lender, as a Directed Advance made by the Lender pursuant to Section 3.5).

 

(c)                                  Mandatory Prepayment.

 

(i)                                     The Borrower will prepay the Loan or a
portion thereof as provided in this Section 3.2(c)(i) together with accrued
interest on such prepaid amount (A) in full upon acceleration of the due date
thereof pursuant to Section 10.2; and (B) in full on the repayment date
specified in a written notice provided to the Borrower by the Lender stating
that the Lender requires the Loan to be repaid as a result of the occurrence of
a Repayment Event.

 

(ii)                                  Amounts prepaid by the Borrower may not be
re-borrowed by the Borrower (except, at the option of the Lender, as a Directed
Advance made by the Lender pursuant to Section 3.5).

 

21

--------------------------------------------------------------------------------


 

(d)                                 Payment of Interest by Delivery of Shares. 
Provided that no Default or Event of Default has occurred and remains
outstanding, the Borrower shall pay interest accrued through such prepayment
date in Interest Shares.  At the option of the Lender in its sole discretion, as
evidenced by a written notice thereof delivered to the Borrower within three
(3) Business Days prior to the date for prepayment set forth in Sections
3.2(b) or 3.2(c) above (the “Prepayment Date”), the Borrower shall pay interest
associated with such prepayment in Dollars.  The number of Interest Shares which
are required to be delivered by the Borrower to the Lender in satisfaction of
any interest payment payable by the delivery of Interest Shares shall be
determined by the Lender by dividing (i) the Dollar amount of the interest on
the portion of the Loan which is to be prepaid, by (ii) the Market Price as of
the date immediately prior to the Prepayment Date.  Payment of interest shall be
deemed satisfied upon delivery to the Lender of the interest then due: (x) in
Dollars on or prior to the Prepayment Date or (y) by the applicable number of
Interest Shares on or prior to the Prepayment Date, in each case in the form
directed by the Lender.

 

(e)                                  Illegality.  If the Lender shall notify the
Borrower that a Change in Law makes it unlawful, or that any central bank or
other Governmental Authority asserts that it is unlawful for the Lender to
perform its obligations under this Agreement to maintain the Loan then
outstanding hereunder, the Borrower shall, no later than 11:00 a.m. (Denver,
Colorado time) on or before the date that is the earlier of (i) the date that is
thirty (30) days after such notice is provided, or (ii) the earliest date
required by applicable Governmental Requirements or Change in Law, prepay all of
the Loan made by the Lender then outstanding, together with accrued interest on
the principal amount prepaid to the date of such prepayment and breakage fees,
if any, required to be paid by the Lender as a result of such prepayment being
made on such date.

 

3.3                               Priority of Prepayments.  All prepayments made
by the Borrower shall be applied first to any amounts (other than principal or
interest) then payable by any Credit Party hereunder or under any other Loan
Documents, then to accrued and unpaid interest on the Loan so prepaid, then to
the principal amount of the Loan.

 

3.4                               Payments and Computations.  Except as
otherwise expressly provided in this Agreement, payments by the Borrower
pursuant to this Agreement or any other Loan Document, whether in respect of the
Loan, interest or otherwise (other than interest or fee payments made by
delivery of Shares), shall be made by the Borrower to the Lender not later than
12:00 noon (Denver, Colorado time) on the date due by delivery of United States
Dollars in immediately available funds to the Lender’s Account, or such other
account designated from time to time by notice from the Lender to the Borrower
in writing at least two (2) Business Days before any such due date.  Except as
otherwise expressly provided in this Agreement, payments by the Borrower
pursuant to this Agreement or any other Loan Document of interest, fees or other
amounts in Shares shall be made by the Borrower to the Lender not later than
12:00 noon (Denver, Colorado time) on the date due by delivery of one or more
duly authorized and issued Share certificates evidencing the number of Shares
then due, issued in the name of the Lender or such Affiliate of the Lender as
designated by the Lender in writing.  All payments under this Agreement to be
made by the delivery of Shares shall be made by the delivery of Tradable
Shares.  All decisions with respect to the payment of interest, fees or other
amounts under this Agreement by either (i) the delivery of Tradable Shares, or
(ii) the payment of immediately available funds, shall be made by the Lender in
its sole discretion.  For the purposes of converting any amount from or

 

22

--------------------------------------------------------------------------------


 

into United States Dollars or any other currency, the parties shall use the
Exchange Rate.  All payments hereunder, whether by delivery of Shares or of
United States Dollars, shall be made by the Borrower without set off, deduction,
withholding or counterclaim not later than on the date when due.  Any payments
received hereunder after the time and date specified in this Section 3.4 shall
be deemed to have been received by the Lender on the next following Business
Day.  All interest shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest is payable over a year comprised of three hundred sixty
(360) days.  Whenever any payment to be made hereunder shall otherwise be due on
a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.

 

3.5                               Directed Advances.  At any time during the
Conversion Period, if the Borrower has repaid all or any portion of the Loan,
the Lender, in its sole discretion, has the right and option, but shall have no
obligation, to cause a re-advance (a “Directed Advance”) of such repaid amount,
or any portion thereof, to be made to the Borrower for the purpose of allowing
the Lender to convert such Loan provided to the Borrower pursuant to a Directed
Advance into Conversion Shares in accordance with the Conversion Provision. 
Directed Advances shall be evidenced by the Lender’s delivery of notice in
writing to the Borrower, such notice to be delivered to the Borrower at least
ten (10) Business Days prior to the date on which the Directed Advance referred
to therein is made and the related conversion into Conversion Shares takes
place.  The Lender may make a Directed Advance at any time during the Conversion
Period if the Borrower has repaid all or any portion of the Loan during the
Conversion Period, and this Agreement shall remain in force and effect in
accordance with its terms until the Scheduled Maturity Date for purposes of
exercise of a Directed Advance, notwithstanding full and final payment and
performance of the other Obligations.  Any Loan received by the Borrower
pursuant to a Directed Advance shall be immediately converted into Conversion
Shares pursuant to the Conversion Provisions and such Loan shall be deemed
repaid upon delivery to the Lender of the appropriate number of Conversion
Shares in satisfaction of such Directed Advance, as calculated in accordance
with the Conversion Provisions.

 

3.6                               Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Lender;

 

(ii)                                  subject the Lender to any Taxes and Other
Taxes payable by the Lender (other than Excluded Taxes) with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
the Lender in respect thereof; or

 

(iii)                               impose on the Lender any other condition,
cost or expense affecting this Agreement or Loan made by the Lender;

 

23

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by the Lender hereunder (whether of principal, interest or any other amount)
then, upon request of the Lender, the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional
costs incurred or reduction suffered. The Lender agrees to use reasonable
efforts to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section 3.6, at the cost and expense of the Borrower.

 

(b)                                 Certificates for Reimbursement.  A
certificate of an authorized officer of the Lender setting forth the amount or
amounts necessary to compensate the Lender or the Lender’s Affiliate, as the
case may be, as specified in paragraph (a) of this Section 3.6 and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
the Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.  Contemporaneously with such
certificate the Lender shall provide the Borrower with reasonable supporting
evidence of the amounts claimed to be due from the Borrower to the Lender and
the steps Lender took to minimize such amounts.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of the Lender to demand compensation pursuant to this Section 3.6 shall not
constitute a waiver of the Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section 3.6 for any increased costs incurred or
reductions suffered more than six months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

3.7                               Taxes.

 

(a)                                 General.  Any and all payments and the
delivery of any and all certificates, Shares, securities or other property or
consideration by the Borrower or any other Credit Party hereunder shall be made
in full, free and clear of and without deduction or withholding for any and all
present or future taxes, levies, duties, imposts, assessments, deductions,
charges, withholdings or other similar amounts, and all liabilities with respect
thereto imposed on the Borrower or any Credit Party, other than Excluded Taxes
(all such non-excluded taxes, levies, duties, imposts, assessments, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower or any other Credit Party shall be required by law to
deduct or withhold any Taxes from or in respect of any such payment,
certificate, Share, security or other property or consideration payable or
deliverable hereunder to the Lender, (i) the sum payable and the certificates,
Shares, securities and other property or consideration so deliverable shall,
subject to applicable law, be increased as may be necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums, certificates, Shares, securities and other
property or consideration payable or deliverable under this Section 3.7) the
Lender receives an amount and certificates, Shares, securities and other
property or consideration as the case may be equal to the amount and
certificates, Shares, securities and other property or consideration it would
have received had no

 

24

--------------------------------------------------------------------------------


 

such deductions or withholdings been made, (ii) the Borrower or the Credit Party
shall make such deductions or withholdings and (iii) the Borrower or other
Credit Party shall pay the full amount required to be deducted or withheld to
the relevant taxation authority or other authority in accordance with applicable
law and within the time for payment prescribed by applicable law.  If the Lender
receives a credit against Excluded Taxes for any amounts deducted or withheld,
the Lender shall deliver to the Borrower the amount of such credit.

 

(b)                                 Other Taxes.  In addition, the Borrower
agrees to pay any present or future stamp, sales, use or documentary taxes or
any other excise or property taxes, charges, duties or similar levies which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, any of the Loan
Documents, or any Instrument contemplated thereby (hereinafter referred to as
“Other Taxes”), other than Excluded Taxes.

 

(c)                                  Tax Indemnity.  The Borrower hereby
indemnifies the Lender for, and agrees to hold the Lender harmless from, the
full amount of all Taxes and Other Taxes payable by the Lender (other than
Excluded Taxes) and any liability, cost or amount (including penalties, interest
and expenses) arising therefrom or with respect thereto.

 

(d)                                 Payment of Taxes.  Within thirty (30) days
after the date required for payment of any Taxes or Other Taxes required to be
deducted or withheld by the Borrower in respect of any payment or delivery to
the Lender, the Borrower will furnish to the Lender a form of evidence of
payment thereof acceptable to the Lender in its sole discretion, acting
reasonably.

 

(e)                                  Survival.  Without prejudice to the
survival of any other agreement hereunder, the agreements and obligations
contained in this Section 3.7 shall survive the payment in full of the Loan,
interest thereon and any other amounts due hereunder.

 

(f)                                   Further Assurances.  After receipt from
the Borrower of each payment made pursuant to this Section 3.7, the Lender
shall, if reasonably requested by the Borrower and at the Borrower’s cost and
expense, submit and pursue any necessary applications to obtain any refund,
credit, allowance, remission or deduction from income otherwise determined or
tax otherwise payable, to which the Lender may be entitled from the taxation
authorities of any relevant taxing jurisdictions in respect of any payment of
Taxes or Other Taxes referred to in this Section 3.7.  If any such refund shall
be received or due payment of tax reduced by reason of such refund, credit,
allowance, remission or deduction, the Lender shall, to the extent that it can
do so without prejudice to its ability to retain the amount of such refund,
credit, allowance, remission or deduction, promptly notify the Borrower thereof
and account to the Borrower for an amount equal to the refund received or
credit, allowance, remission or deduction given.

 

3.8                               Usury.  If any provision of this Agreement
would oblige the Borrower to make any payment of interest or other amount
payable to the Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of “interest” at a
“criminal rate” or a “usurious rate”, then, notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Lender of “interest” at a
“criminal rate” or a “usurious rate”, such adjustment

 

25

--------------------------------------------------------------------------------


 

to be effected, to the extent necessary (but only to the extent necessary), as
follows: (a) first, by reducing the amount or rate of interest; and
(b) thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid to the Lender which would constitute interest
under applicable Governmental Requirements.

 

ARTICLE 4

 

COLLATERAL SECURITY

 

4.1                               Security Documents.  As security for the due,
prompt and complete repayment of the Loan and the payment of all other amounts
due hereunder, and for the prompt and complete performance of all other
Obligations, the Credit Parties shall execute and deliver to the Lender the
Security Documents to which each of them is a party, in each case as and when
contemplated by this Agreement or any other Loan Document.

 

4.2                               Recordings and Filings of Security Documents. 
The Lender will record, register or file with or deliver to appropriate
Governmental Authorities, account debtors or other Persons, the Security
Documents, as necessary or appropriate, at the Borrower’s expense, together with
all other Instruments necessary to establish, attach, protect, maintain or
perfect the Liens of the Lender, each with the Agreed Priority over all other
security interest holders and mortgages.

 

4.3                               Protection of Security Document Liens.  Each
Credit Party hereby authorizes the Lender to file such financing statements and
other agreements, documents, registrations, filings or Instruments with such
Governmental Authorities in such jurisdictions as it reasonably determines to be
desirable and to take such other actions as the Lender determines to be
necessary or desirable to legalize, authenticate, protect, perfect and maintain
the perfection of the Liens in the Collateral identified in the Security
Documents.  The Credit Parties agree to cooperate with the Lender in delivering
all share certificates and other certificates (together with stock transfers,
transfer powers of attorney, or other appropriate Instruments, in each case
executed in blank), if any, of Equity Interests pledged pursuant to a Security
Document and in undertaking and completing all recordings, filings,
registrations and other actions required in connection with the Security
Documents, and the Credit Parties further agree to promptly take all such other
actions as the Lender may reasonably determine to be necessary or appropriate to
confirm, perfect, maintain and protect the perfection of the Liens granted by
the Security Documents.

 

4.4                               Security Documents.  Each Credit Party hereby
agrees that notwithstanding any provision of any other Loan Document to the
contrary, the Liens created pursuant to the Security Documents shall secure all
Obligations.  The Security Documents create valid security interests in, and
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently perfected security interests and Liens, or
will be perfected security interests and Liens in accordance with the
requirements specified in such Security Documents or elsewhere in this
Agreement, each with the Agreed Priority.

 

4.5                               Right of Set-off.  Upon the occurrence and
during the continuance of any Event of Default, the Lender is hereby authorized
at any time and from time to time, without

 

26

--------------------------------------------------------------------------------


 

notice to the Borrower or any other Credit Party (any such notice being
expressly waived by the Borrower and the other Credit Parties), to set off and
apply any and all deposits (general or special, time or demand, provisional or
final), at any time held and other indebtedness at any time owing by the Lender
to or for the credit or the account of any Credit Party against any and all of
the Obligations of any Credit Party now or hereafter existing, although such
Obligations may be contingent and unmatured.  The Lender agrees promptly to
notify the Borrower and the appropriate Credit Party after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Lender under this
Section 4.5 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

 

4.6                               Subordination of Certain Liens.  The Lender
agrees to subordinate its Liens on the Collateral on terms and conditions
acceptable to the Lender to be contained in a written subordination agreement
reasonably acceptable to the Lender, and which terms will specifically not
include any agreement on the part of the Lender to forego, delay or postpone
payments due to the Lender (whether for principal, interest or other amounts),
to Liens in favor of a third Person or Persons providing bona fide Debt
Financing to a Credit Party to the extent reasonably necessary for the
development and operation of a Project.  The provisions of this Section 4.6
pertain only to subordination by the Lender of its Liens with respect to the
Collateral pertaining to a Project and the priority thereof and do not obligate
the Lender to subordinate its rights to receive payments of principal, interest,
fees and other amounts due hereunder as and when such amounts are or become due
or to otherwise demand and obtain full performance of the Obligations.

 

ARTICLE 5

 

CONDITIONS PRECEDENT

 

5.1                               Conditions Precedent to this Agreement and the
Tranche One Initial Advance Commitment.  The obligation of the Lender with
respect to the advance of the Tranche One Initial Advance Commitment during the
Tranche One Availability Period is subject to satisfaction (or waiver by the
Lender in its sole discretion) of each of the following conditions precedent:

 

(a)                                 The Lender or its counsel shall have
received the following, with each Instrument dated on or no more than three
(3) days prior to the date of the proposed advance of a Loan (or as otherwise
specified herein or agreed by the Lender), and in form and substance as shall be
satisfactory to the Lender:

 

(i)                                     this Agreement, duly executed by the
Borrower and the applicable Credit Parties;

 

(ii)                                  the Promissory Note, duly executed by the
Borrower, payable to the order of the Lender;

 

(iii)                               each of the Security Documents, each duly
executed by the applicable Credit Party, together with any financing statements,
filings or other

 

27

--------------------------------------------------------------------------------


 

Instruments for filing or registration, notarizations thereof, notices with
respect thereto or other Instruments, including applicable estoppel letters,
determined by the Lender, acting reasonably, to be necessary or desirable to
establish, maintain and perfect the Liens established pursuant to the Security
Documents;

 

(iv)                              to the extent not specifically referenced,
each other Loan Document, duly executed by the applicable Credit Party or its
Subsidiaries, as appropriate;

 

(v)                                 an Omnibus Certificate for each Credit
Party, duly executed by an officer thereof, substantially in the form of
Exhibit A hereto;

 

(vi)                              a Notice of Borrowing, duly executed by an
officer of the Borrower, substantially in the form of Exhibit B hereto;

 

(vii)                           a certificate for each Credit Party from (A) its
jurisdiction of incorporation or organization and (B) each other jurisdiction
identified on Schedule 5.1(a)(vii), confirming the due organization and good
standing of such Credit Party in such jurisdiction, as applicable;

 

(viii)                        an opinion of legal counsel to the Credit Parties,
in form and substance acceptable to the Lender, acting reasonably;

 

(ix)                              security legal opinions from legal counsel to
each Credit Party, in form and substance acceptable to the Lender, pertaining to
the validity of the Security Documents and the security interests granted
thereby and the perfection of such security interests;

 

(x)                                 certificates of issuing insurance companies
or brokers, confirming compliance by the Credit Parties with the insurance
requirements set forth in Section 7.5;

 

(xi)                              accurate and complete copies of the financial
statements of the Credit Parties referred to in Section 6.1(g);  and

 

(xii)                           all such other approvals, opinions, documents or
Instruments as the Lender may reasonably request.

 

(b)                                 all representations and warranties made by
the Credit Parties herein and in any other Loan Document shall be true and
correct;

 

(c)                                  all approvals, consents and authorizations
of Governmental Authorities or other Persons required in connection with this
Agreement and the other Loan Documents, if any, shall have been obtained and
remain in effect;

 

(d)                                 there shall be no pending or threatened (in
writing) action or proceeding before any Governmental Authority against or
affecting any Credit Party or any Project which could reasonably be expected to
have a Material Adverse Effect on any Credit Party;

 

28

--------------------------------------------------------------------------------


 

(e)                                  the Borrower shall have delivered to the
Lender a copy of the current Work Program and Budget, which has been approved by
the Board of Directors of the Borrower and is in form and substance reasonably
satisfactory to the Lender;

 

(f)                                   since December 31, 2012, except as
previously disclosed in writing to the Lender, there shall have been no change,
event or occurrence that has had, or could reasonably be expected to have, a
Material Adverse Effect on the Borrower or on any Material Project;

 

(g)                                  the Lender shall have received, in form and
substance satisfactory to the Lender, search results from all relevant
jurisdictions wherein a Credit Party conducts business or owns property,
pertaining to all Lien filings, registrations and records appearing in such
jurisdiction, together with copies of any documents, filings and Instruments on
file in such jurisdictions;

 

(h)                                 all data, reports, maps, surveys, financial
statements, Instruments and other information requested by the Lender for its
due diligence shall have been provided, and the Lender shall have completed its
due diligence investigation of the Credit Parties and the Projects in scope, and
with results, satisfactory to the Lender;

 

(i)                                     the Lender shall have received all
internal investment committee approvals necessary to consummate the transactions
contemplated by this Agreement;

 

(j)                                    the Lender shall be satisfied with the
form of the Loan Documents;

 

(k)                                 the Credit Parties shall have made all
public disclosures (including all information material to the Credit Parties and
the Projects) and submitted all applications, reports and information, and taken
all other actions necessary, to comply fully with applicable Securities Laws,
and the Lender shall have confirmed such compliance to its satisfaction;

 

(l)                                     each Credit Party shall have performed
and complied with all agreements and conditions herein and in the other Loan
Documents required to be performed and complied with on or prior to the date of
the proposed Loan, except those agreements and conditions waived by the Lender;

 

(m)                             no Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan;

 

(n)                                 except for litigation disclosed on Schedule
6.1(f), there shall not exist any litigation, investigation, bankruptcy or
insolvency, injunction, order or claim affecting or relating to any Credit Party
or its Subsidiaries, or any Project, which has had, or could reasonably be
expected to have, a Material Adverse Effect, or which could reasonably be
expected to affect the legality, validity or enforceability of this Agreement or
any other Loan Document, that has not been settled, dismissed, vacated,
discharged or terminated; and

 

(o)                                 the Lender shall have received all such
other approvals, opinions, certificates, documents or Instruments as the Lender
may reasonably request.

 

29

--------------------------------------------------------------------------------


 

The Borrower’s tender of a Notice of Borrowing shall be deemed to constitute a
representation and warranty by the Borrower as of the date of the Loan that the
conditions precedent in paragraphs (a) through (o) of this Section 5.1 have
been, and remain, satisfied.

 

5.2                               Conditions Precedent to the Tranche One
Post-Approval Commitment.  The obligation of the Lender to advance the Tranche
One Post-Approval Commitment during the Tranche One Availability Period is
subject to satisfaction (or waiver by the Lender in its sole discretion) of each
of the following conditions precedent:

 

(a)                                 The Lender or its counsel shall have
received each of the Loan Documents to be executed and delivered by a Credit
Party together with all such other approvals, opinions, documents or Instruments
as the Lenders may reasonably request;

 

(b)                                 The Shareholder Approval shall have been
obtained by no later than the Shareholder Approval Outside Date, and the Credit
Parties shall have otherwise provided evidence satisfactory to the Lender that
all Shares issuable pursuant to this Agreement have been duly and validly
authorized, and that such issuance of Shares shall comply with all applicable
Governmental Requirements, including applicable Securities Laws;

 

(c)                                  All interest, Fees and other amounts due
and payable prior to the proposed Borrowing Date shall have been timely paid in
full;

 

(d)                                 All conditions set forth in Section 2.1 and
Section 2.2, including delivery of an executed Notice of Borrowing, shall have
been satisfied, and all of the conditions set forth in Section 5.1 shall have
been, and shall remain, satisfied; and

 

(e)                                  The Tranche One Initial Advance Commitment
shall have been advanced to the Borrower.

 

5.3                               Conditions Precedent to the Tranche Two
Commitment.  The obligation of the Lender to advance the Tranche Two Commitment
during the Tranche Two Availability Period is subject to satisfaction (or waiver
by the Lender in its sole discretion) of each of the following conditions
precedent:

 

(a)                                 The Lender or its counsel shall have
received each of the Loan Documents to be executed and delivered by a Credit
Party together with all such other approvals, opinions, documents or Instruments
as the Lenders may reasonably request;

 

(b)                                 If, at any time, the Uranium Realized Price
is less than $50 per pound, then the Credit Parties shall defer and not
undertake any plans, activities, obligations or expenditures related to start-up
activities or recommencing the extraction or production of Metals from any
Project located in Texas until either (i) the Uranium Realized Price exceeds an
average of $50 per pound for a period of not less than three (3) Months, or
(ii) the profit margin on the Full Cost of Production associated with the
extraction, production, marketing and sale of uranium by the Credit Parties from
all Projects in production equals or exceeds ten percent (10%) for a period of
not less than three (3) Months; and the Credit Parties shall have provided
evidence satisfactory to the Lender, including by delivery of a written
certificate signed by the Credit Parties, that all such plans, activities,
obligations and expenditures have been deferred,

 

30

--------------------------------------------------------------------------------


 

and will not be undertaken, until such time as the foregoing conditions have
been satisfied to the satisfaction of the Lender; provided, however, that if
commenced in compliance with the foregoing conditions in this Section 5.3(b),
any such plans, activities, obligations or expenditures related to start-up
activities or recommencing of extraction or production of Metals from any
Project located in Texas shall be permitted to continue if ceasing such
activities would result in further economic loss to the Credit Parties as
compared to continuing such activities;

 

(c)                                  All interest, Fees and other amounts due
and payable prior to the proposed Borrowing Date shall have been timely paid in
full;

 

(d)                                 All conditions set forth in Section 2.1 and
Section 2.2, including delivery of an executed Notice of Borrowing, shall have
been satisfied, and all of the conditions set forth in Section 5.1 shall have
been, and shall remain, satisfied; and

 

(e)                                  The Tranche One Post-Approval Commitment
shall have been advanced to the Borrower.

 

5.4                               Conditions Precedent to the Tranche Three
Commitment.  The obligation of the Lender to advance the Tranche Three
Commitment during the Tranche Three Availability Period is subject to
satisfaction (or waiver by each Lender in its sole discretion) of each of the
following conditions precedent:

 

(a)                                 The Lender or its counsel shall have
received each of the Loan Documents to be executed and delivered by a Credit
Party together with all such other approvals, opinions, documents or Instruments
as the Lenders may reasonably request;

 

(b)                                 If, at any time, the Uranium Realized Price
is less than $50 per pound and the profit margin on the Full Cost of Production
associated with the extraction, production, marketing and sale of uranium by the
Credit Parties from all Projects in production is less than ten percent (10%),
then the Credit Parties shall revise and amend the Work Program and Budget to
reduce all costs and expenditures so that the Tranche Three Commitment will
demonstrably cover all financial obligations and commitments of the Credit
Parties through March 2015; and such amended Work Program and Budget shall be
approved and adopted by the Board of Directors of the Borrower and shall be
approved by the Lender;

 

(c)                                  All interest, Fees and other amounts due
and payable prior to the proposed Borrowing Date shall have been timely paid in
full;

 

(d)                                 All conditions set forth in Section 2.1 and
Section 2.2, including delivery of an executed Notice of Borrowing, shall have
been satisfied, and all of the conditions set forth in Section 5.1 shall have
been, and shall remain, satisfied; and

 

(e)                                  The Tranche Two Commitment shall have been
advanced to the Borrower.

 

5.5                               Conditions Precedent to All Loans.  The
obligation of the Lender to advance any Tranche hereunder is subject to the
satisfaction (or waiver by the Lender in its sole discretion) of the following
conditions precedent on the date of making such Loan:

 

31

--------------------------------------------------------------------------------


 

(a)                                 The representations and warranties made by
the Credit Parties herein, in the Security Documents or which are contained in
any certificate furnished at any time under or in connection herewith shall be
true and correct on and as of the date of such Loan as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date;

 

(b)                                 No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to such Loan;

 

(c)                                  Immediately after giving effect to the
making of any Tranche of the Loan (and the application of the proceeds thereof),
the aggregate sum of all outstanding Tranches shall not exceed the respective
Commitments;

 

(d)                                 Except for litigation disclosed on
Schedule 6.1(f), there shall not exist any litigation, investigation, bankruptcy
or insolvency, injunction, order or claim affecting or relating to any Credit
Party or any of its Subsidiaries, or any Project, which has had, or could
reasonably be expected to have, a Material Adverse Effect, or which could
reasonably be expected to affect the legality, validity or enforceability of
this Agreement or any other Loan Document, that has not been settled, dismissed,
vacated, discharged or terminated;

 

(e)                                  No Borrower, Credit Party or Material
Project shall have suffered a Material Adverse Effect; and

 

(f)                                   All conditions set forth in Section 2.1
and Section 2.2, including delivery of an executed Notice of Borrowing, shall
have been satisfied, and with respect to each Tranche, all of the specific
conditions with respect to such Tranche shall have been, and shall remain,
satisfied; the Borrower shall have certified the satisfaction of all such
conditions precedent by its delivery of a Notice of Borrowing.

 

Each request for a Loan shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Borrowing Date that the
conditions precedent applicable thereto have been, and remain, satisfied.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

6.1                               Representations and Warranties of the Credit
Parties.  Each of the Credit Parties, for itself and on behalf of each of its
Subsidiaries, hereby represents and warrants to the Lender as follows:

 

(a)                                 Qualification and Organization.  It has all
requisite corporate, partnership or limited liability company power and
authority to enter into this Agreement and the other Loan Documents to which it
is a party and to carry out the transactions contemplated hereby and thereby. 
It is otherwise duly qualified to do business as a foreign corporation or other
applicable entity in each jurisdiction where the nature of its business or
properties requires such qualification, except where the failure to obtain such
qualification could not reasonably be expected to result in a Material Adverse
Effect. It is a corporation, partnership or a limited

 

32

--------------------------------------------------------------------------------


 

liability company, duly incorporated or organized (respectively), validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable.

 

(b)                                 Subsidiaries.  Except as disclosed in
Schedule 6.1(b), the Credit Parties do not have any direct or indirect
Subsidiaries.  Schedule 6.1(b) sets forth a true and complete description of the
capital structure of each direct or indirect Subsidiary of each Credit Party.

 

(c)                                  Authorization; No Conflict.  The execution,
delivery and performance by it of this Agreement and of the other Loan Documents
to which it is a party have been duly authorized by all necessary shareholder,
manager, partner, member and corporate action on the part of such Credit Party
or Subsidiary thereof (except for the Shareholder Approval, which will be
obtained in accordance with the terms of this Agreement) and do not and will not
(i) contravene the articles of incorporation, articles, charter or by-laws,
operating agreement, notice of articles or similar constituent documents of such
Credit Party or Subsidiary thereof; (ii) violate any provision of any
Governmental Requirement, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to such Credit
Party or Subsidiary thereof; (iii) result in a breach of or constitute a default
under, or, except as set forth on Schedule 6.1(c), require the consent of any
Person pursuant to, any Material Agreement to which any Credit Party or
Subsidiary thereof is a party or by which any such Credit Party, any Subsidiary
thereof or any of their respective properties may be bound or affected;
(iv) trigger the application of any change of control or anti-assignment
provisions in any Material Agreement to which any Credit Party or Subsidiary
thereof is a party or by which any such Credit Party, any Subsidiary thereof or
any of their respective properties may be bound or affected; or (v) result in,
or require, the creation or imposition of any Lien (other than Liens arising
under the Security Documents) upon or with respect to any of the properties now
owned by any Credit Party or any Subsidiary thereof and, to the knowledge of
each Credit Party, no Credit Party or Subsidiary thereof is in default in any
material respect under any such Governmental Requirement, writ, judgment,
injunction, decree, determination or award or any such indenture, agreement,
lease or instrument.

 

(d)                                 Governmental and Other Consents and
Approvals.  Except as set forth on Schedule 6.1(d), no authorization or approval
or other action by or consent of, and no notice to or filing or registration
with, any Governmental Authority or any other Person is required (i) for the due
execution and delivery of the Loan Documents, and the incurrence and due
performance of, the financial obligations of the Credit Parties or any
Subsidiary thereof under this Agreement or any other Loan Document, or
(ii) except for ongoing filings obtained in the ordinary course of the Credit
Parties’ business, for the due performance of all other Obligations of the
Credit Parties or any Subsidiary thereof under this Agreement or any other Loan
Document, except for such authorizations, approvals or other actions as have
been obtained or notices or filings as have been made.

 

(e)                                  Binding Obligations.  This Agreement and
each of the other Loan Documents constitutes a legal, valid and binding
obligation of each of the Credit Parties and/or each Subsidiary thereof that is
a party thereto, enforceable against such Credit Party or Subsidiary thereof
that is a party thereto in accordance with their respective terms (except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws or equitable principles affecting enforcement of creditors’ rights
generally at the time in effect).

 

33

--------------------------------------------------------------------------------


 

(f)                                   Litigation.  Except as set forth on
Schedule 6.1(f), there is no claim, action, lawsuit, proceeding, arbitration or
investigation pending or, to the knowledge of the Credit Parties, threatened in
writing against or involving any Credit Party or any Subsidiary thereof or any
Project or any portion thereof, which alleges the violation of any Governmental
Requirement, or which questions the validity of this Agreement or any of the
other Loan Documents or any action taken or to be taken pursuant to this
Agreement or any of the Loan Documents, which involves any Material Agreement,
or which could reasonably be expected to result, either in any case or in the
aggregate, in a Material Adverse Effect on a Credit Party.

 

(g)                                  Financial Statements; No Material Adverse
Change.  The audited consolidated balance sheet of the Borrower as of
December 31, 2012, and the related unaudited consolidated statements of
operations and deficits of the Borrower for the period then ended, and the
unaudited consolidated balance sheet of the Borrower as of September 30, 2013
and the related unaudited statement of operations and deficits of the Borrower
for the period then ended, copies of which have been furnished to the Lender and
are attached hereto as Schedule 6.1(g), fairly present the consolidated
financial condition in all material respects of the Borrower and the other
Credit Parties as of such dates and the consolidated results of the operations
of the Borrower and the other Credit Parties for the period ended on such dates,
all in accordance with GAAP consistently applied.  Neither the Borrower nor any
other Credit Party has any material Contingent Liability or liability for taxes,
long-term leases or unusual forward or long-term commitments which are not
reflected in such financial statements.  Since December 31, 2012, except as
previously disclosed in writing to the Lender, neither the business, operations
or prospects of the Borrower or any other Credit Party, nor any of its
properties or assets, have been affected by any occurrence or development
(whether or not insured against) which could reasonably be expected to result,
either in any case or in the aggregate, in a Material Adverse Effect on the
Borrower or any Credit Party.

 

(h)                                 Other Agreements.  No Credit Party nor any
Subsidiary thereof is a party to any indenture, loan or credit agreement or any
lease or other agreement or Instrument (other than the Material Agreements) or
subject to any charter or other corporate restriction which could reasonably be
expected, upon a default thereunder or otherwise, to result in a Material
Adverse Effect on a Credit Party.

 

(i)                                     Information Accurate.  All reports,
certificates, status updates and other information delivered to the Lender are
true, accurate and complete in all material respects.  None of the written
information delivered to the Lender by any Credit Party or Subsidiary thereof in
connection with this Agreement or the transactions contemplated hereby or in
connection with the business of the Credit Parties or the Projects contains any
material misstatement of fact or omits to state a material fact, and all
projections contained in any such information, exhibits or reports, were based
on information which, when delivered, was, to the knowledge of the Credit
Parties, true and correct in all material respects as of the date thereof, and
to the knowledge of the Credit Parties all calculations contained in such
projections were accurate in all material respects, and such projections
presented the then-current estimate of the future business, operations and
affairs of such Credit Party or Subsidiary thereof and, since the date of the
delivery of such projections, to the knowledge of the Credit Parties, except as
disclosed in the financial statements delivered pursuant to Section 6.1(g),
there has been no change in the assumptions underlying such projections, or the
basis therefor or the accuracy

 

34

--------------------------------------------------------------------------------


 

thereof which has had or could reasonably be expected to result in a Material
Adverse Effect; provided, that with respect to projected financial information,
the Credit Parties represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.  With
respect to any information delivered to the Lender which was prepared by a third
party, the Credit Parties only represent that the Credit Parties do not have
knowledge that such information is inaccurate or incomplete in any material
respect.

 

(j)                                    Title; Liens.

 

(i)                                     Schedule 1.1(e) completely and
accurately describes all mineral interests, mining concessions, mining tenements
or other mineral rights owned by or subject to any license, option or similar
agreement in favour of each Credit Party that is part of the Projects;

 

(ii)                                  Each Credit Party and each Subsidiary
thereof has good and marketable title to its owned real property and has valid
rights to its leased property, including, in each case, the Properties, free and
clear of Liens, except for Permitted Liens.  Schedule 1.1(e) describes each
Credit Party’s ownership in, to and of each Property and identifies any joint
venturers, partners or other Persons that own an interest in any Property. 
Except as described in Schedule 1.1(e), a Credit Party owns an undivided one
hundred percent (100%) of the beneficial and legal interest in each Property,
free and clear of all Liens (subject only to Permitted Liens), royalties,
production payments and other rights and interests of third parties, and the
Credit Parties have good and marketable title thereto;

 

(iii)                               Except as set forth on Schedule 1.1(e),
there are no Royalties (of any kind or nature whatsoever, howsoever designated),
production payments or other non-cost bearing interests in or to any Property or
any Project;

 

(iv)                              All taxes, charges, rates, levies and
assessments that, if unpaid, would create a Lien or charge on any Project or any
other property of the Borrower, have been paid in full and will be paid in full,
in each case prior to delinquency;

 

(v)                                 All contractors, subcontractors, agents and
other Persons providing services, materials or labor on or for the benefit of
any Project have been paid in a timely manner for all work performed or
services, goods or labor provided, on or with respect thereto, except where such
payments are subject to a bona fide dispute, which is being diligently pursued
by a Credit Party pursuant to appropriate procedures;

 

(vi)                              Each Credit Party and each Subsidiary thereof
has delivered or made available to the Lender all requested surveys, reports,
core sample information, data and other information concerning the Projects and
all assets, property and interests associated therewith, including the nature of
the rights and interests thereto and therein owned by each Credit Party and each
Subsidiary thereof, which is in the possession or control of any Credit Party or
Subsidiary thereof or to which a Credit Party or Subsidiary thereof has access;
and

 

35

--------------------------------------------------------------------------------


 

(vii)                           The Security Documents create valid and
effective Liens in and on the Collateral purported to be covered thereby, which
Liens are currently (or will be upon the filing of appropriate Instruments with
appropriate Governmental Authorities) perfected Liens with the Agreed Priority.

 

(k)                                 Capital Structure.  Each Credit Party and
each Subsidiary thereof has the number of Equity Interests specified in
Schedule 6.1(k).  All Equity Interests identified in such Schedule are duly and
validly issued and are fully paid and non-assessable.  The Borrower has duly
authorized sufficient Shares to permit the satisfaction of any obligation to
issue Shares to the Lender as described herein (including with respect to the
issuance of Shares with respect to the Interest Shares).  Except for such
Shares, and as indicated in Schedule 6.1(k), neither the Borrower nor any Credit
Party has any outstanding warrants, options, preferential rights or other
obligations to issue additional shares or other Equity Interests, including any
stock or securities convertible into or exercisable or exchangeable for any
shares of its capital stock or any rights or options to purchase any of the
foregoing, or to convert any existing Indebtedness to Equity Interests in a
Credit Party.  Except as set forth on Schedule 6.1(k), no Credit Party or
Subsidiary is a party to or subject to a shareholders agreement, voting
agreement, proxy agreement, lock-up or other similar agreement with respect to
the ownership or control of Equity Interests of a Credit Party or a Subsidiary
of a Credit Party.

 

(l)                                     Material Agreements; Absence of
Default.  The Material Agreements identified in Schedule 1.1(d) hereto include
all of the contracts, agreements, leases, Instruments and other binding
commitments and undertakings of each Credit Party and each Subsidiary thereof,
the performance or breach of which could reasonably be expected to have a
Material Adverse Effect on a Credit Party or any Subsidiary thereof, and the
Borrower has provided the Lender with copies of each such Material Agreement. 
No Credit Party nor any Subsidiary thereof is in material default under any of
the Material Agreements, none of them has received any written notice of an
asserted default thereunder from any other Person, and none of them has
knowledge of a material breach by any counterparty thereto or the inability of
any counterparty thereto to perform its obligations thereunder.

 

(m)                             Taxes and Other Payments.  Except for matters
which could not reasonably be expected to have a Material Adverse Effect, each
Credit Party and each Subsidiary thereof has filed all Tax returns and reports
required by law to have been filed by it and has paid all Taxes and governmental
charges thereby shown to be owing and all claims for sums due for labor,
material, supplies, personal property and services of every kind and character
provided with respect to, or used in connection with its respective properties
and no claim for the same exists except as permitted hereunder, except any such
Taxes, charges or amounts which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on the books of such Credit Party or such Subsidiary, as
applicable.

 

(n)                                 Environmental Laws.  Except as set forth in
Schedule 6.1(n) hereto:

 

(i)                                     to the knowledge of each Credit Party,
each Project has been owned, developed, operated, leased and utilized in
material compliance with all applicable Governmental Requirements, including
Environmental Laws;

 

36

--------------------------------------------------------------------------------


 

(ii)                                  there are no currently outstanding or, to
the knowledge of any Credit Party pending, consent decrees, clean-up orders,
mitigation orders, compliance orders, remediation orders or other material
orders, decrees, judgments or other administrative or judicial requirements
outstanding under any Environmental Law with respect to any Project or any other
property owned or held by any Credit Party;

 

(iii)                               no Credit Party or any Subsidiary thereof
has received any written notice of material violation, alleged material
violation, material non-compliance, material notice of investigation, liability
or potential material liability or request for information with respect to
Environmental Laws or other environmental matters with regard to any Project or
any other property owned or held by a Credit Party, nor does any Credit Party
have knowledge or reason to believe that any such notice will be received or is
being threatened; and

 

(iv)                              to the knowledge of each Credit Party, with
respect to each Project or any other property owned or held by the Borrower,
there have been no past (which have been adversely determined), and there are no
pending or threatened, lawsuits, claims, complaints, injunctions or any other
governmental or judicial actions or proceedings with respect to any alleged
material violation of any Governmental Requirements, including Environmental
Law.

 

(o)                                 Indebtedness.  Except as disclosed in
Schedule 6.1(o) hereto or specifically identified in the financial statements
identified in Section 6.1(g),  no Credit Party or any Subsidiary thereof has any
existing intercompany Indebtedness in excess of $100,000, any Indebtedness for
borrowed money, or any other Indebtedness.

 

(p)                                 Compliance with Laws, Etc.  Except as
disclosed in Schedule 6.1(p), each Credit Party and each Subsidiary thereof is
in compliance in all material respects with all Governmental Requirements,
including Environmental Laws and Securities Laws, as applicable.  Except as
disclosed in Schedule 6.1(p), each Project is in compliance in all material
respect with all Governmental Requirements.

 

(q)                                 Operation of Projects.  The Credit Parties
have heretofore made available to the Lender all feasibility studies and
geological, reserve, resource, metallurgical, engineering and financial data and
evaluations of the Projects prepared by or for the benefit of any Credit Party
or otherwise in the possession of any Credit Party.  Except as set forth on
Schedule 6.1(q), the Credit Parties are not aware of any inaccuracy or omission
in such information which has had or could reasonably be expected to result in a
Material Adverse Effect.  The Work Program and Budget has been developed by the
Credit Parties in a prudent manner in accordance with standard industry
practice, and the Credit Parties have no knowledge of any fact or state of
affairs related thereto, or any defect or deficiency therein, which would cause
it to be unable to undertake and complete the Work Program and Budget during the
period and at the costs specified therein.

 

(r)                                    Foreign Corrupt Practices.  No Credit
Party or, to the knowledge of any Credit Party, any Affiliate of a Credit Party
or any Representative acting on behalf of a Credit Party or any of its
Subsidiaries has: (i) used any corporate funds for any unlawful contribution,

 

37

--------------------------------------------------------------------------------


 

gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
governmental official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended or other similar Governmental Requirements applicable to any Credit
Party; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(s)                                   Project Permits.  Except for permits,
licenses, approvals, authorizations and consents which are to be obtained by a
Credit Party or Subsidiary thereof from time to time in the ordinary course of
business and the absence or delay of which has not had and could not reasonably
be expected to have a Material Adverse Effect on the development or operation of
any Material Project, all permits, licenses, approvals, authorizations and
consents of Governmental Authorities which are necessary to undertake and
conduct the business of the Credit Parties or any Subsidiary thereof as it is
currently being conducted are identified in Schedule 6.1(s) hereto
(collectively, the “Project Permits”).  All Project Permits necessary to
undertake and conduct the activities contemplated by the Work Program and Budget
have been obtained and are in full force and effect in accordance with their
terms, free of material defaults, and no written notice alleging a breach or
default under any of the Project Permits or challenging or questioning the
validity of such Project Permit has been delivered, except to the extent
disclosed to the Lender in Schedule 6.1(s).

 

(t)                                    Shares and Securities Representations.

 

(i)                                     The Shares to be issued to the Lender
pursuant hereto and the issuance thereof have been duly authorized and, when
issued and delivered in accordance with the terms of this Agreement, will have
been validly issued and will be fully paid and non-assessable.  The Shares are,
and will be, issued free and clear of any Lien, and the issuance of the Shares
will not be subject to any preemptive or other similar right.

 

(ii)                                  The Borrower has received all necessary
approvals and acceptances under applicable Securities Laws with respect to the
Borrower entering into this Agreement and performing its obligations hereunder.

 

(iii)                               The Borrower and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares or affect the price at which the Shares may be issued or resold.

 

(iv)                              The Shares are being offered and sold pursuant
to the registration exemption provided by Section 4(a)(2) of the Securities Act
as a transaction not involving a public offering and the requirements of any
other applicable state securities laws and the respective rules and regulations
thereunder.  The Borrower and its Affiliates have not taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the offerings hereunder, the exemption(s) from
registration available pursuant to Regulation D or Section 4(a)(2) of the
Securities Act and knows of no reason why any such exemption would be

 

38

--------------------------------------------------------------------------------


 

otherwise unavailable to it. Neither the Borrower, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Borrower for purposes of
the Securities Act or any applicable stockholder approval provisions, including,
without limitation, under any applicable listing rules and regulations which
would impair the exemptions relied upon in the offerings hereunder or the
Borrower’s ability to timely comply with its obligations hereunder, nor will the
Borrower nor any of its Affiliates take any action or steps that would cause the
offer or issuance of the Shares to be integrated with other offerings which
would impair the exemptions relied upon in the offerings hereunder or the
Borrower’s ability to timely comply with its obligations hereunder.  The
Borrower will not conduct any offering other than the transactions contemplated
hereby that will be integrated with the offer or issuance of the Shares, which
would impair the exemptions relied upon in the offerings hereunder or the
Borrower’s ability to timely comply with its obligations hereunder.  The
Borrower’s executive officers and directors understand the nature of the Shares
being sold hereby and recognize that the issuance of the Shares will have a
potential dilutive effect on the equity holdings of other holders of the
Borrower’s equity or rights to receive equity of the Borrower.  The board of
directors of the Borrower has concluded in its good faith business judgment that
the issuance of the Shares is in the best interests of the Borrower.  The
Borrower specifically acknowledges that its obligation to issue the Shares, is
binding upon the Borrower and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Borrower or parties entitled to receive equity of the Borrower.

 

(v)                                 There are no material disagreements of any
kind presently existing, or reasonably anticipated by the Borrower to arise
between the Borrower and the accountants and lawyers presently employed by the
Borrower, including but not limited to disputes or conflicts over payment owed
to such accountants and lawyers, nor have there been any such disagreements
during the two years prior to the closing of the offerings hereunder.

 

(vi)                              All Shares issued to the Lender pursuant to
this Agreement and the transactions contemplated hereby will be subject to the
Registration Rights Agreement and such Shares constitute “Registrable
Securities” as defined therein.

 

(vii)                           Neither the Borrower nor any other Credit Party
has incurred, nor will they incur, directly or indirectly, any liability for
brokerage or finder’s fees or agent’s commissions or any similar charges or fees
in connection with this Agreement or the issuance of any Shares contemplated
hereby.

 

(u)                                 Solvency.  As of the Closing Date, and after
giving effect to the transactions contemplated hereby, the Credit Parties and
their Subsidiaries: (i) are and will be solvent, (ii) have sufficient capital to
carry on their business and transactions, and all business and transactions in
which they are about to engage, and to pay their debts as they become due,
(iii) do not believe that they will incur debts or liabilities beyond their
ability to pay such debts or liabilities as they mature, and (iv) own property
having a value, both at fair valuation and at

 

39

--------------------------------------------------------------------------------


 

present fair saleable value, greater than the amount required to pay their
probable liabilities (including contingent liabilities).

 

6.2                               Representations and Warranties of the Lender. 
The Lender hereby represents and warrants to the Borrower that the following are
true and correct as of the date of this Agreement and will be true and correct
as of the date of the issuance of any Shares as provided hereunder as though
made as of such date, except to the extent such representations and warranties
are specifically made as of a particular date (in which case such
representations and warranties will be true and correct as of such date):

 

(a)                                 Risk of Loss.  The Lender recognizes that:
(i) the acquisition of the Shares involves a high degree of risk, is speculative
and only investors who can afford the loss of their entire investment should
consider investing in the Borrower and/or the Shares; (ii) the Lender may not be
able to liquidate its investment; (iii) transferability of the Shares is
limited; and (iv) in the event of a disposition of the Shares, the Lender could
sustain the loss of its entire investment.

 

(b)                                 Accredited Investor. The Lender is an
“accredited investor” as defined in Rule 501(a) under the Securities Act. The
Lender agrees to furnish any additional information requested by the Borrower to
assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Shares.

 

(c)                                  Evaluation.

 

(i)                                     The Lender has such knowledge, skill and
experience in business, financial and investment matters that the Lender is
capable of evaluating the merits and risks of an investment in the Shares. With
the assistance of the Lender’s own professional advisors, to the extent that the
Lender has deemed appropriate, the Lender has made its own legal, tax,
accounting and financial evaluation of the merits and risks of an investment in
the Shares and the consequences of this Agreement. The Lender has considered the
suitability of the Shares as an investment in light of its own circumstances and
financial condition and the Lender is able to bear the risks associated with an
investment in the Shares.

 

(ii)                                  The Lender represents and warrants that
the Lender has been furnished by the Borrower with all information regarding the
Borrower and its Subsidiaries which the Lender, as well as its investment
advisor, attorney and/or accountant, has requested or desired to know, and has
been afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Borrower concerning the
terms and conditions of the offering of the Shares hereunder, and has received
any additional information which the Lender has requested concerning the terms
and conditions of the offerings, the Borrower and its Subsidiaries.

 

(iii)                               The Lender has relied solely upon the
information provided by the Borrower in making its decision to invest in the
Shares and has not relied upon any other representation or other information
(whether oral or written) from any other third party.

 

40

--------------------------------------------------------------------------------


 

(d)                                 No General Solicitation. The Lender
represents that no Shares were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith the
Lender did not:  (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.

 

(e)                                  Shares Not Registered. The Lender
understands that the Shares have not been registered under the Securities Act by
reason of a claimed exemption under the provisions of the Securities Act which
depends, in part, upon the Lender’s investment intention.  In this connection,
the Lender hereby represents that the Lender is acquiring the Shares for its own
account for investment purposes only and not with a view toward the resale or
distribution to others and has no contract, undertaking, agreement or other
arrangement, in existence or contemplated, to sell, pledge, assign or otherwise
transfer the Shares to any other Person.

 

ARTICLE 7

 

AFFIRMATIVE COVENANTS OF THE CREDIT PARTIES

 

Until full and final payment and performance of the Obligations (other than
contingent indemnification Obligations for which no claim has been made and
Obligations related to any unexercised right to make a Directed Advance), each
of the Credit Parties shall, unless the Lender otherwise consents in writing
(which consent the Lender may grant or withhold in its sole discretion), perform
all covenants in this Article 7.

 

7.1                               Compliance with Laws, Etc.  Except as set
forth in Schedule 7.1 with respect to past compliance (so long as the applicable
Credit Party or Subsidiary thereof diligently disputes the alleged
non-compliance in good faith and pursuant to appropriate procedures), each
Credit Party shall comply, and shall cause each of its Subsidiaries to comply,
in all material respects, with all applicable Governmental Requirements,
including Environmental Laws, and each Credit Party shall own, operate and
manage, and shall cause each of its Subsidiaries to own, operate and manage, the
Projects in compliance in all material respects with all applicable Governmental
Requirements, including Environmental Laws.  Each Credit Party shall pay, and
shall cause each Credit Party and each Subsidiary thereof to pay, all Taxes,
assessments, and governmental charges imposed upon them or their respective
property before the same become delinquent, except to the extent contested in
good faith and adequately reserved for in accordance with GAAP to such Credit
Party or Subsidiary thereof.

 

7.2                               Project Permits.  Each Credit Party shall
comply, and shall cause each of its Subsidiaries to comply, in all material
respects with all Project Permits.  Each Credit Party shall own, operate and
use, and shall cause each of its Subsidiaries to own, operate and use, each
Material Project in compliance with the Project Permits in all material
respects.  Each Credit Party shall use commercially reasonable efforts, and
shall cause each of its Subsidiaries to use commercially reasonable efforts, to
obtain all Project Permits, and the Credit Parties shall maintain, and shall
cause each of its Subsidiaries to maintain, all Project Permits in full force
and effect.

 

41

--------------------------------------------------------------------------------


 

7.3                               Reporting Requirements.  The Credit Parties
shall deliver to the Lender the reports, information, notices and certificates
set forth below:

 

(a)                                 Monthly Reports.  As soon as practicable,
but in any event no later than twenty-one (21) days after the end of each Month,
the Credit Parties shall submit to the Lender a report with respect to the
Credit Parties and the Projects during the preceding Month, in form and content
satisfactory to the Lender, to include a summary description of actions taken
with respect to the Projects during the prior Month, a description of actual
expenditures (as compared to the Work Program and Budget) and such other data
and information reasonably requested by the Lender.

 

(b)                                 Quarterly Financial Information.  As soon as
available and in any event within forty five (45) days after the end of each
fiscal quarter of the Borrower (other than the fourth fiscal quarter in any
fiscal year), the Borrower shall deliver to the Lender a consolidated unaudited
balance sheet of the Borrower, each as of the end of such quarter and unaudited
statements of consolidated income, cash flow and retained earnings of the
Borrower for such quarter and for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter.

 

(c)                                  Annual Financial Information.  As soon as
available and in any event within ninety (90) days after the end of each fiscal
year, a consolidated balance sheet of the Borrower as of the end of such year
and consolidated statements of income, cash flow and retained earnings of the
Borrower for such year audited by Hein & Associates LLP or other independent
registered accountants reasonably acceptable to the Lender, acting reasonably.

 

(d)                                 Litigation; Claims.  Promptly after
initiation thereof or receipt of notice with respect thereto, notice of any
claims, proceedings, litigation or material disputes by, against, or otherwise
involving any Credit Party or any Subsidiary thereof, or any Project, or other
litigation which could reasonably be expected to have a Material Adverse Effect
on any Credit Party or any Subsidiary thereof, together with copies of the court
filings or other documents associated therewith.

 

(e)                                  Securities Law and Exchange Filings.  All
annual information forms, proxy circulars, material change reports, prospectuses
and other filings by the Borrower or any other Credit Party with Governmental
Authorities in respect of securities matters and compliance with Securities
Laws, and all material filings with any public stock exchange upon which the
Shares are traded.

 

(f)                                   Material Agreements.  Promptly after
receipt thereof, copies of any notices of default or claims of material breach
received or sent by any Credit Party or any Subsidiary thereof, pertaining to
any of the Material Agreements or any Project, and, promptly after receipt
thereof, copies of all Material Agreements entered into by the Borrower after
the date of this Agreement.

 

(g)                                  Environmental Matters.  Promptly after the
filing or receipt thereof, copies of (i) all new Project Permits, together with
a description thereof and (ii) all claims by and notices with or from any
Governmental Authority or any other Person alleging material

 

42

--------------------------------------------------------------------------------


 

noncompliance with or violation of Environmental Laws or Project Permits and any
correspondence in response thereto.

 

(h)                                 New Subsidiaries.  Prior to the organization
or acquisition of any new Subsidiary of the Borrower, the Borrower shall provide
the Lender with written notice thereof and an updated Schedule 6.1(b) to replace
the Schedule 6.1(b) provided to the Lender on the date of this Agreement and
each such Subsidiary of the Borrower shall accede to the terms of this Agreement
by entering into a Guarantee.

 

(i)                                     Changes in Capital Structure.  The
Credit Parties shall promptly provide the Lender with prior written notice of
any change in the number and ownership of Equity Interests of each Credit Party
(other than the Borrower), including an updated Schedule 6.1(k) to replace the
Schedule 6.1(k) provided to the Lender on the date of this Agreement.

 

(j)                                    Other Information; Updated Schedules. 
Such other certificates, reports, data, and information respecting the condition
or operations, financial or otherwise, of any Credit Party or any Subsidiary
thereof or the Projects as the Lender may from time to time reasonably request. 
Revised and updated Schedules prepared and provided by the Borrower on behalf of
the Credit Parties pursuant to this Section 7.3 shall be in form and content
reasonably acceptable to the Lender.

 

7.4                               Inspection.  At any reasonable time during
normal business hours and from time to time, on reasonable notice, each Credit
Party shall permit, and shall cause each of its Subsidiaries to permit, the
Lender and its Representatives to examine and make copies of and abstracts from
the records and books of account of, and to visit the properties of, each Credit
Party and each Subsidiary thereof (including the Projects) and to discuss the
affairs, finances and accounts of each Credit Party or any Subsidiary thereof
with any Representative of a Credit Party or any Subsidiary thereof.  If no
Default or Event of Default has occurred and is continuing, the Lender may visit
and inspect the Projects once per year at the expense of the Credit Parties.  If
no Default or Event of Default has occurred and is continuing, the cost and
expense of visits and inspections by the Lender and its Representatives, other
than as stated herein, shall be for the account of the Lender.  At any time when
a Default or Event of Default has occurred and is continuing, the cost and
expense of all site visits and inspections by the Lender or its Representatives
shall be for the account of the Credit Parties.  No Credit Party will be
responsible for injuries to or damages suffered by Representatives of the Lender
while visiting the properties of a Credit Party or a Subsidiary thereof
(including the Projects) if such injuries or damages are caused by or directly
result from the gross negligence or willful misconduct of the Lender or its
Representatives.

 

7.5                               Maintenance of Insurance.  Each Credit Party
shall maintain, and shall cause each of its Subsidiaries to maintain, with
respect to its assets and business generally and with respect to the Projects,
insurance with responsible and reputable insurance companies or associations
that covers liabilities, property damage or loss and other risks in such
amounts, with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for corporations engaged in the same or
similar businesses.  Each of the Borrower’s insurance policies, excluding the
Borrower’s director and officer insurance policies, shall name the Lender as
loss payee or additional insured, as appropriate, and shall contain an
endorsement

 

43

--------------------------------------------------------------------------------


 

providing that such insurance cannot be terminated or amended without at least
thirty (30) days prior notice to the Lender, and the Borrower shall have
provided certificates of issuing insurance companies or brokers, confirming
compliance by the Credit Parties with the insurance requirements set forth in
this Section 7.5.

 

7.6                               Keeping of Records and Books of Account.  Each
Credit Party shall keep, and shall cause each of its Subsidiaries to keep,
adequate records and books of account, in which complete entries shall be made
reflecting all financial transactions of each Credit Party and each Subsidiary
thereof, and with respect to each Credit Party and each Subsidiary thereof on a
consolidated basis, the foregoing shall be in accordance with GAAP to each
Credit Party and each Subsidiary thereof at such point in time, and in each
case, consistently applied.

 

7.7                               Preservation of Existence, Etc.  Each Credit
Party shall preserve and maintain, and shall cause each of its Subsidiaries to
preserve and maintain, its respective corporate existence, rights, franchises
and privileges in the jurisdiction of their incorporation or formation; and,
each Credit Party will qualify and remain qualified, and will cause each of its
Subsidiaries to qualify and remain qualified, as a foreign entity in each
jurisdiction in which such qualification is necessary in view of their business
and operations or the ownership of their properties.  Each Credit Party will
comply in all material respects, and will cause each of its Subsidiaries to
comply in all material respects, with all applicable Governmental Requirements
and all Securities Laws, concerning disclosure of matters relevant to such
Persons and their properties; and, each Credit Party will timely file, and will
cause each of its Subsidiaries to timely file, full and complete reports
concerning their business and operations as required by such Governmental
Requirements and Securities Laws.

 

7.8                               Conduct of Business.  Each Credit Party shall
engage solely, and will cause each Credit Party and each of its Subsidiaries to
engage solely, in the business of developing and operating the Projects, and
other activities incident thereto, in accordance with generally accepted
industry practices.  Each Credit Party shall use commercially reasonable
efforts, and shall cause each of its Subsidiaries to use commercially reasonable
efforts, to develop, manage, operate and use the Projects in accordance with
prudent industry practices and with the Work Program and Budget.

 

7.9                               Notice of Default.  The Borrower shall furnish
to the Lender as soon as possible and in any event within three (3) Business
Days after the occurrence of each Event of Default or Default continuing on the
date of such statement, a statement of the president or chief financial officer
of the Borrower, setting forth the details of such Event of Default or Default,
and the action which the Borrower proposes to take with respect thereto.

 

7.10                        Defense of Title and Rights.  Each Credit Party
shall preserve and defend, and shall cause each of its Subsidiaries to preserve
and defend, its respective ownership of all right, title and interest in and to
the Properties and the Projects, and its other material assets, property and
rights as such title is represented and warranted in Section 6.1(j).  Each
Credit Party shall defend, and shall cause each other Credit Party and each
Subsidiary thereof to defend, the Liens in favor of the Lender under the
Security Documents, and the Credit Parties shall maintain and preserve, and
shall cause the other Credit Parties and each Subsidiary thereof to maintain and
preserve, such Liens as perfected Liens with their Agreed Priority.  Each Credit
Party shall

 

44

--------------------------------------------------------------------------------


 

ensure that the Security Documents shall at all times cover and extend to all
assets, properties, rights and interests of each Credit Party or Subsidiary.

 

7.11                        Material Agreements.  Each Credit Party shall comply
with, and shall cause each other Credit Party and each Subsidiary thereof to
comply with, the terms and conditions of each of the Material Agreements except
where any non-compliance could not reasonably be expected to cause a material
default under such Material Agreement or to have a Material Adverse Effect.

 

7.12                        Maintenance of Unissued Shares; Compliance with
Securities Laws; NASDAQ Listing and Compliance.

 

(a)                                 The Borrower shall, and shall cause the
other Credit Parties to, comply in all material respects with all applicable
Securities Laws.  Forthwith after the issuance of Shares pursuant to this
Agreement, the Company shall file such forms, documents and Instruments, and to
take such actions, in each case in compliance with the Registration Rights
Agreement, as may be required by Securities Laws and NASDAQ relating to the
issuance or registration of any Tradable Shares.

 

(b)                                 The Borrower shall, and shall cause the
other Credit Parties to, comply with all applicable NASDAQ rules and policies,
including NASDAQ quantitative and qualitative continued listing requirements,
and the Borrower shall maintain its listing on NASDAQ in good standing.

 

(c)                                  The Borrower will at all times maintain
sufficient authorized but unissued Shares to meet its obligations hereunder, and
all Shares issued to the Lender hereunder shall be Tradable Shares.

 

7.13                        Participation on the Borrower’s Board of Directors. 
At all times while any Obligation (other than contingent indemnification
Obligations for which no claim has been made) remains outstanding and this
Agreement remains in effect, the Lender will be entitled to nominate a total of
two (2) qualified individuals to serve on the Board of Directors of the
Borrower, one of whom will be an independent director, meaning that such person
will not have been employed by the Lender during the prior two (2) years.  For
the avoidance of doubt, all qualified individuals nominated by the Lender to
serve on the Board of Directors (each, a “Lender Nominee”) shall be selected
exclusively by the Lender without consultation with or approval by the
Borrower.  The Borrower, the other Credit Parties, and the management and
directors of the Borrower will, subject to Governmental Requirements and
Securities Laws, use best efforts to cause each Lender Nominee to be elected to
the Board of Directors as soon as practicable after such nomination is received
by the Borrower, including recommending such nominee to fill any vacancy and
having such nominee be part of the management’s or the governance committee’s
recommended slate of directors for election to the Board of Directors of the
Borrower.  The right of the Lender to have representation on the Board of
Directors of the Borrower may be exercised at any time and from time to time.

 

7.14                        Authorized Disclosure of Confidential Information;
Restrictions.  The Lender will keep all Confidential Information confidential
and not disclose it to any third Person,

 

45

--------------------------------------------------------------------------------


 

except that Confidential Information may be disclosed (i) to a Lender Nominee or
any Representatives or Affiliate of the Lender (each, a “Permitted Third Party”)
(it being understood that the Permitted Third Party to whom such disclosure is
made will first be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential);
(ii) to the extent required by any Governmental Authority or any Governmental
Requirement; (iii) in connection with the exercise of any rights or remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (iv) subject to an agreement containing
provisions substantially the same as those of this Section 7.14, to any assignee
or any prospective assignee of the Lender to which the Lender may assign any of
its rights or obligations under this Agreement; or (v) with the prior written
consent of the Borrower.  “Confidential Information” means all information
received from any Credit Party (regardless of whether such information was
received before or after the Closing Date), relating to any Credit Party or its
business, whether disclosed verbally or in writing, learned thereby, including
confidential, proprietary and material non-public information. “Confidential
Information” shall not include any information that (x) is in the possession of
the Lender or a Permitted Third Party prior to disclosure by a Credit Party;
(y) is in the public domain prior to disclosure to the Lender or a Permitted
Third Party; or (z) lawfully enters the public domain through no violation of
this Section 7.14 after disclosure to the Lender or any Permitted Third Party. 
The Lender acknowledges and agrees that it is aware, and it shall advise each
Permitted Third Party who is informed as to the matters which are the subject of
this Agreement, that it is receiving information of the Credit Parties that may
include material non-public information and that applicable Securities Laws may
impose restrictions on trading securities when in possession of such information
and on communicating such information to any other person. Any Lender Nominee or
any Representative of the Lender who attends a meeting of the Board of Directors
of the Borrower or any other Credit Party shall be permitted, and each Credit
Party hereby acknowledges its authorization, to disclose any Confidential
Information to the Lender and any other Permitted Third Party for the purposes
of managing the Lender’s investment.

 

7.15                        Public Announcements.  The Credit Parties will
consult with the Lender prior to issuing any press release or other public
announcement regarding this Agreement, the Lender (or any of its Affiliates) or
the transactions contemplated hereby.  The Credit Parties shall not make or
issue any public announcement, press release, public statement or other public
filing or issuance with respect to this Agreement, the transactions contemplated
hereby, or the Lender (or any of its Affiliates), without the prior review,
comment and approval of the Lender; provided, that if such public announcement,
press release, public statement or other public filing or issuance is required
by applicable Governmental Requirements, then the Lender shall not unreasonably
withhold or delay its consent.  The party proposing to make an announcement,
press release, public statement or other public filing shall provide a copy of
any such proposed public announcement, press release, public statement or other
public filing or issuance to the Lender for review and comment, and the party
proposing to issue any of the foregoing shall use its commercially reasonable
efforts to provide such document to the Lender at least two (2) Business Days
prior to release.  The Credit Parties agree to incorporate any reasonable
comments or changes proposed by the Lender.  Any comments provided by the Lender
shall not be considered certification by such party as to the accuracy, veracity
or completeness of the information contained in such public announcement, press
release, public statement or other

 

46

--------------------------------------------------------------------------------


 

public filing or issuance, or a confirmation or certification by the Lender that
the content of such document complies with Securities Laws or other applicable
Governmental Requirements.

 

7.16                        Maintenance of Borrower’s Account.  The Credit
Parties shall establish and maintain the Borrower’s Account as their primary
operating account, in the location and with the bank or financial institution
described on Schedule 1.1(a), and shall not change such account without the
Lender’s prior written consent, not to be unreasonably withheld.  The Credit
Parties shall ensure that the Borrower’s Account remains subject at all times to
a Lien in favour of the Lender as established by the applicable Security
Documents.  The Borrower shall maintain all proceeds of the Loan in the
Borrower’s Account until such time as amounts are withdrawn and expended as
allowed by Section 2.5 in accordance with the Work Program and Budget.

 

7.17                        Completion of Actions.  The Credit Parties shall
promptly and diligently use their best efforts to pursue, obtain, complete and
satisfy those actions and undertakings set forth on Schedule 7.17 hereto by the
deadlines provided therein; provided, that, if such actions and undertakings are
not completed to the reasonable satisfaction of the Lender by the deadlines set
forth in Schedule 7.17, then it shall be an Event of Default hereunder.

 

7.18                        Additional Guarantors.  Each Credit Party shall
ensure that on or prior to any Person becoming a Subsidiary of a Credit Party:

 

(i)                                     each such Person shall execute and
deliver a Guarantee in favour of the Lender and shall join this Agreement as a
Credit Party;

 

(ii)                                  each such Person shall execute and deliver
a Security Agreement;

 

(iii)                               each such Person shall execute and deliver
such other Security Documents in favour of the Lender and grant such other
security interests in favour of the Lender as the Lender may require;

 

(iv)                              the Lender shall have received evidence of
registration or other perfection of all Security Documents in such jurisdictions
as may be necessary or appropriate to ensure that such Security Documents create
legal, valid, binding, enforceable security interests with the Agreed Priority;

 

(v)                                 the Lender shall have received all
discharges, subordination agreements, waivers, confirmations and estoppels as
the Lender may require to ensure that all Obligations are secured by Liens with
the Agreed Priority on the property and assets of such Person; and

 

(vi)                              the Lender shall have received such other
documents, certificates and Instruments as the Lender may request;

 

with each of the foregoing in form and substance satisfactory to the Lender.

 

7.19                        Shares Delivered to the Lender.  All Shares issued
and delivered to the Lender, whether as Interest Shares or otherwise, shall be
(a) fully paid, duly issued and non-assessable; (b) issued by the Borrower in
original certificates reflecting the Lender (or its

 

47

--------------------------------------------------------------------------------


 

designee) as the owner thereof; (c) free and clear of all Liens and other claims
of right or interest by any third Person and shall be free and clear of other
contractual restrictions or obligations (other than those agreed to and entered
into by the Lender); (d) covered by and subject to the Registration Rights
Agreement; and (e) upon registration in accordance with the Registration Rights
Agreement, such Shares shall be freely transferrable in accordance with
Securities Laws on a public stock exchange of recognized standing.

 

7.20                        Investor Agreements.  The Borrower and the Credit
Parties agree to amend the Investor Agreements, in form and substance reasonably
acceptable to the Lender, in order to address and incorporate the provisions of
this Agreement that will survive the repayment of the Loan (including, for
purposes of certainty, those changes to the Board of Director representative
rights contemplated by the term sheet as being effective following the repayment
and termination of this Agreement) and to cooperate with the Lender in
undertaking and completing such amendments.

 

7.21                        Shareholder Meeting.

 

(a)                                 The Borrower shall use its best efforts to
call and hold a Shareholder Meeting by no later than the Shareholder Approval
Outside Date for the purpose of obtaining the Shareholder Approval in order to
perform the Borrower’s obligations under this Agreement with respect to the
issuance of Shares to the Lender.

 

(b)                                 The Borrower shall, and the other Credit
Parties shall cause the Borrower to: (i) do all things that may be required in
order to obtain all consents and approvals that are necessary to perform the
Borrower’s obligations under this Agreement, including the issuance of Shares to
the Lender, and (ii) use its best efforts to pursue and obtain Shareholder
Approval, if required by Securities Laws, for the issuance of Tradable Shares to
the Lender pursuant to this Agreement and the transactions contemplated hereby.

 

(c)                                  In the case of any Shareholder Approval,
such best efforts shall include the following: (i) preparing and dispatching a
proxy, notice of meeting and explanatory information or similar communication to
shareholders in accordance with Securities Laws (collectively, the “Meeting
Materials”) and using its best efforts to ensure that the Borrower’s Board of
Directors (other than any director nominated by the Lender) unanimously
recommends the approval and adoption of the Shareholder Approval and that such
recommendation is included in the Meeting Materials; (ii) including in the
Meeting Materials for the Shareholder Approval an approval for the issuance of
Shares to the Lender; (iii) giving the Lender a reasonable opportunity to review
and comment on an advanced draft of the Meeting Materials and consult in good
faith with the Lender in relation to any comments the Lender may have on the
Meeting Materials, provided that all information relating solely to the Lender
included in the Meeting Materials must be in a form satisfactory to the Lender;
(iv) taking all lawful actions to solicit and encourage Shareholder Approval;
(v) pursuing and obtaining voting agreements, proxies or other similar
Instruments from the management and directors of the Borrower (other than any
director nominated by the Lender) with respect to supporting the adoption and
approval of the Shareholder Approval and voting their Shares (and all Shares
owned or controlled by an Affiliate of such director) in favour of the
resolution for the Shareholder Approval; (vi) including a statement in the
Meeting Materials stating that the directors (other than any director nominated

 

48

--------------------------------------------------------------------------------


 

by the Lender) intend to vote their Shares (and all Shares owned or controlled
by an Affiliate of such director) in favour of the resolution for the
Shareholder Approval; and (vii) calling and holding a Shareholder Meeting,
including Shareholder Approval on the agenda for the Shareholder Meeting, and
taking all lawful actions to encourage adoption of the Shareholder Approval at
such Shareholder Meeting.

 

(d)                                 The Borrower shall use its best efforts to
resolve the Existing Regulatory Inquiry as promptly as possible consistent with
the disclosure by the Borrower in its Quarterly Report on Form 10-Q filed
October 28, 2013 under Part II, Item 1A, “Risk Factors—We have received Comment
Letters from the Staff of the SEC which may require us to restate our historical
financial statements”, and in any event, the Borrower shall have either
(i) cleared the Existing Regulatory Inquiry with the staff of the Securities and
Exchange Commission, or (ii) publicly announced its intention to restate its
historical financial statements, by no later than the date on which the Borrower
transmits the Meeting Materials to the shareholders of the Borrower.

 

7.22                        Compliance with Conditions Precedent.  Each Credit
Party will comply with the covenant restrictions described in, and imposed by,
Section 5.3(b) and Section 5.4(b).

 

ARTICLE 8

 

NEGATIVE COVENANTS OF THE CREDIT PARTIES

 

Until the full and final payment and performance of the Obligations (other than
contingent indemnification Obligations for which no claim has been made and
Obligations related to any unexercised right to make a Directed Advance), each
of the Credit Parties shall, unless the Lender otherwise consents in writing
(which consent the Lender may grant or withhold in its sole discretion), perform
all covenants in this Article 8.

 

8.1                               Indebtedness.  No Credit Party shall, and each
Credit Party shall cause its Subsidiaries to not, directly or indirectly,
create, incur, assume, agree to or suffer to exist, any Indebtedness, except
(a) Indebtedness hereunder; (b) Indebtedness secured by Liens permitted by
Section 8.2, so long as the principal amount of such Indebtedness shall not
increase from the amount in existence on the Closing Date; (c) Indebtedness
existing on the date hereof disclosed to the Lender on Schedule 6.1(o) hereto,
so long as the principal amount of such Indebtedness shall not increase from the
amount in existence on the Closing Date; (d) unsecured account trade payables,
bank overdrafts and other similar unsecured Indebtedness incurred in the
ordinary course of business, so long as such amounts are not overdue or
delinquent; (e) Debt Financing provided by a third Person to a Credit Party to
the extent necessary to develop and operate a Project related thereto in
accordance with the Work Program and Budget, to the extent that the terms,
conditions and amount of such Debt Financing are acceptable to the Lender,
acting reasonably, and in compliance with the Work Program and Budget, subject
to the requirements of Section 4.6, and (f) unsecured Indebtedness of a Credit
Party owing to any other Credit Party (provided that such intercompany
Indebtedness is subordinated and postponed to the payment in full of the
Obligations).

 

8.2                               Liens, Etc.  No Credit Party shall, and each
Credit Party shall cause its Subsidiaries to not, directly or indirectly,
create, grant, incur, assume, agree to or suffer to exist

 

49

--------------------------------------------------------------------------------


 

any Lien upon or with respect to any of its properties or assets, including any
portion of the Properties or its interest in the Projects or any other real or
personal property or assets of any Credit Party or any Subsidiary of a Credit
Party, now owned or hereafter acquired, or assign or otherwise convey any right
to receive the production, proceeds or income therefrom (other than with respect
to the sale of mineral production from the Projects), except:

 

(a)                                 Liens for taxes, assessments or governmental
charges or levies if the same shall not at the time be delinquent or thereafter
can be paid without penalty, or are being contested in good faith and by
appropriate proceedings;

 

(b)                                 Liens imposed by law, such as carriers,
warehousemen and mechanics’ liens and other similar liens arising in the
ordinary course of business associated with amounts not yet due and payable, or
which are being diligently disputed by any Credit Party in good faith and
pursuant to appropriate procedures;

 

(c)                                  operating leases of personal property
entered into in the ordinary course of business and having a term (including
renewals) of greater than one year that are deemed to be Liens under applicable
law;

 

(d)                                 Liens of purchase money mortgages and other
security interests on equipment acquired, leased or held by any Credit Party
(including equipment held by any such Person as lessee under leveraged leases)
in the ordinary course of business to secure the purchase price of or rental
payments with respect to such equipment or to secure indebtedness incurred
solely for the purpose of financing the acquisition (including acquisition as
lessee under leveraged leases), construction or improvement of any such
equipment to be subject to such mortgages or security interests, or mortgages or
other security interests existing on any such equipment at the time of such
acquisition, or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount; provided that no such Lien shall extend to or cover
any equipment other than the equipment being acquired, constructed or improved,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the mortgage or security interest being
extended, renewed or replaced;

 

(e)                                  Liens outstanding on the date hereof and
described in Schedule 6.1(j) hereto;

 

(f)                                   Liens arising under the Security
Documents;

 

(g)                                  cash or governmental obligations deposited
in the ordinary course of business in connection with contracts, bids, tenders
or to secure workmen’s compensation, unemployment insurance, surety or appeal
bonds, reclamation bonds, costs of litigation (when required by law), public and
statutory obligations;

 

(h)                                 Liens given in the ordinary course of
business to a public utility or any municipality or governmental or other public
authority when required by such utility or municipality or governmental or other
authority in connection with the operations of the Borrower; and

 

50

--------------------------------------------------------------------------------


 

(i)                                     Liens securing third-party financing for
the Projects as contemplated and permitted by Section 8.1(e), subject to the
satisfaction of the conditions precedent stated therein and in Section 4.6.

 

Notwithstanding the foregoing, if a Credit Party shall grant or allow a Lien on
any of its properties or assets in violation of this Section 8.2, then it shall
be deemed to have simultaneously granted an equal and ratable Lien on any such
properties or assets to and in favor of the Lender as additional security for
the Obligations, to the extent that such a Lien has not already been granted to
the Lender.

 

8.3                               Assumptions, Guarantees, Etc. of Indebtedness
of Other Persons.  No Credit Party shall, and each Credit Party shall cause its
Subsidiaries to not, directly or indirectly, assume, guarantee, endorse or
otherwise become directly or contingently liable (including, without limitation,
liable by way of agreement, contingent or otherwise, to purchase, to provide
funds for payment, to supply funds to or otherwise invest in the debtor or
otherwise to assure the creditor against loss) in connection with any
Indebtedness of any other Person, except (a) guarantees by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business or (b) in connection with Indebtedness contemplated
by Section 8.1(e).

 

8.4                               Liquidation; Merger; Change in Ownership.  No
Credit Party shall, and each Credit Party shall cause its Subsidiaries to not,
liquidate or dissolve, or enter into any consolidation, amalgamation or merger,
or enter into any partnership, joint venture or other combination where such
combination involves a contribution by such Credit Party or Subsidiary thereof
of all or substantially all of its assets, or sell, lease or dispose of its
business or assets as a whole or in an amount which constitutes substantially
all of such assets, or enter into any agreement with respect to the foregoing or
agree to do or undertake any of the foregoing.

 

8.5                               Restrictive and Inconsistent Agreements.  No
Credit Party shall, and each Credit Party shall cause its Subsidiaries to not,
enter into any agreement or undertaking or incur or suffer any obligation
prohibiting or inconsistent with the performance by any Credit Party of its
Obligations under the Loan Documents or any Material Agreement.

 

8.6                               Burdens on Production.  No Credit Party shall,
and each Credit Party shall cause its Subsidiaries to not, grant, sell,
transfer, assign or convey, directly or indirectly, to any Person any Royalty
(of any kind or nature whatsoever, howsoever designated), production payment or
other non-cost bearing interests in or to any Property or any Project, other
than the Royalties listed in Schedule 6.1(j).

 

8.7                               Investments in Other Persons.  No Credit Party
shall, and each Credit Party shall cause its Subsidiaries to not, directly or
indirectly: (a) make any loan or advance of credit (other than as contemplated
by the Work Program and Budget, or approved capital expenditures and exploration
expenses, or from the Borrower to a Credit Party) to any Person utilizing the
Loan proceeds or (b) purchase or otherwise acquire the capital stock,
indebtedness, obligations of, or any interest in, any Person (other than readily
marketable direct obligations of the United States of America and certificates
of time deposit issued by a commercial bank of recognized

 

51

--------------------------------------------------------------------------------


 

standing operating in the United States of America, or other investment grade
instruments reasonably approved by the Lender).

 

8.8                               Sale of Project Assets.  No Credit Party
shall, and each Credit Party shall cause its Subsidiaries to not, directly or
indirectly, sell, transfer, assign or otherwise dispose of any of their
respective material assets or properties (or any material portion thereof),
including any assets or properties related to any Project, except for sales of
Metals in the ordinary course of business pursuant to (a) sales agreements in
existence as of the Closing Date and disclosed on Schedule 1.1(d), and (b) sales
agreements approved by the Lender.  No Credit Party shall, and each Credit Party
shall cause its Subsidiaries to not, directly or indirectly, enter into or agree
to any Streaming Transaction, offtake agreement, supply agreement, sales
agreement or other Instrument relating to the sale, conveyance, transfer or
grant of an interest in Metals produced at or from any Project, without the
prior written approval of the Lender, except for sales of Metals in the ordinary
course of business pursuant to (a) sales agreements in existence as of the
Closing Date and disclosed on Schedule 1.1(d), and (b) sales agreements approved
by the Lender in accordance with the foregoing.

 

8.9                               Acquisitions.  No Credit Party shall, and each
Credit Party shall cause its Subsidiaries to not, purchase or acquire any Equity
Interests of any Person, or purchase or acquire all or substantially all the
assets of any Person, or purchase or acquire a division or business of any
Person.

 

8.10                        Dividends; Reduction in Capital.  The Borrower shall
not (a) declare, accrue or pay any dividends, whether in cash or in Equity
Interests, or (b) buy back any of its Shares or otherwise reduce its capital,
while any Loan or any other amount hereunder remains outstanding and unpaid.

 

8.11                        Limitation on the Issuance of Shares.  No Credit
Party (other than the Borrower) shall sell, transfer or issue, and the Credit
Parties shall not cause or permit any Subsidiary to sell, transfer or issue, any
Equity Interest of such Credit Party or Subsidiary, except for the sale,
transfer or issuance of Equity Interests to another Credit Party, which are
subject to an Equity Interest Pledge Agreement in favour of the Lender upon the
sale, transfer or issuance of such Equity Interests to such Credit Party.

 

8.12                        Work Program and Budget.  No Credit Party shall, and
each Credit Party shall cause its Subsidiaries to not, materially amend, modify,
supplement or revise the Work Program and Budget without the prior consent of
the Borrower’s Board of Directors and, if such consent is obtained, then by the
Lender.  For the purposes of the foregoing, a material amendment, modification,
supplement or revision requiring consent of the Borrower’s Board of Directors
and the Lender shall not include an anticipated or actual negative variance in
the Work Program and Budget (a) created solely by a change in the timing of when
a Credit Party makes an expenditure or (b) that relates solely to an expenditure
that the Credit Parties, to their knowledge and in accordance with generally
accepted industry practices, reasonably expect to offset against other savings
within the period of time covered by such Work Program and Budget.  No Credit
Party shall, and each Credit Party shall cause its Subsidiaries to not, make,
agree to make, accrue or incur any expenditure of any nature whatsoever, or any
commitment therefor, in excess of $50,000 individually, or $250,000 in the
aggregate, unless such expenditure

 

52

--------------------------------------------------------------------------------


 

is included and described in the Work Program and Budget or unless such
expenditure receives prior approval by the Borrower’s Board of Directors and, if
such approval is obtained, then by the Lender.

 

8.13                        Material Agreements.  No Credit Party shall, and
each Credit Party shall cause its Subsidiaries to not, (a) enter into or agree
to enter into any Material Agreement, or (b) modify, amend or knowingly waive
any material rights with respect to any Material Agreement to which any such
Person is a party, in each case without the prior written consent of the Lender,
not to be unreasonably withheld, conditioned or delayed.

 

8.14                        Limitation on Hedging.  No Credit Party shall, and
each Credit Party shall cause its Subsidiaries to not, enter into any Hedge
Contract without the prior written consent of the Lender, not to be unreasonably
withheld.

 

8.15                        Transactions with Affiliates.  No Credit Party
shall, and each Credit Party shall cause its Subsidiaries to not, sell, lease,
assign or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with or make any payments to, any Affiliate or any officer or
employee of a Credit Party or a Subsidiary of a Credit Party; provided, however
that a Credit Party or Subsidiary may engage in such a transaction so long as
(a) it is entered into and completed in the ordinary course of business at
prices and on terms and conditions not less favorable to such Credit Party or
Subsidiary than could be obtained on an arm’s-length basis from unrelated
parties, (b) it does not remove any property or asset from the coverage of any
Security Document in favour of the Lender or otherwise have a material adverse
effect on any Collateral or any Security Document, and (c) the Credit Parties
have provided written notice thereof to the Lender.

 

8.16                        New Subsidiaries.  No Credit Party shall, and each
Credit Party shall cause its Subsidiaries to not, organize or acquire any
Subsidiary.  In the event the Lender consents to the organization or acquisition
of a Subsidiary by a Credit Party, (a) the Borrower shall provide the Lender
with written notice thereof and an updated Schedule 6.1(b) to replace the
Schedule 6.1(b) provided to the Lender on the date of this Agreement; and
(b) each Credit Party and each new Subsidiary of a Credit Party shall execute
and deliver such Security Documents and other Instruments reasonably requested
by the Lender.

 

8.17                        Use of Loan Proceeds.  No Credit Party shall, and
each Credit Party shall cause its Subsidiaries to not, use the proceeds of any
Loan, or any portion thereof, for any purpose other than as expressly set forth
in Section 2.5 hereof.

 

ARTICLE 9

 

CONVERSION PROVISIONS

 

9.1                               Conversion.  As a condition to this Agreement
and the Loan to be made hereunder, the Borrower hereby agrees to the conversion
of the Loan into Tradable Shares at the option of the Lender in accordance with
the terms set forth herein.  Beginning on the Conversion Effective Date, the
terms and conditions set forth in this Article 9, together with those set forth
in

 

53

--------------------------------------------------------------------------------


 

Schedule 9, shall apply to the conversion of the Loan, or any portion thereof,
together with any outstanding interest thereon, into Tradable Shares (the
“Conversion Shares”), from time to time.

 

9.2                               Conversion; Issuance of Shares.

 

(a)                                 Conversion Rights.  The Borrower hereby
irrevocably grants to the Lender the option and right, exercisable from time to
time in the Lender’s sole discretion during the Conversion Period, and upon
three (3) Business Days prior written notice to the Borrower (the “Conversion
Notice”) to convert all or any portion of the Loan, together with any
outstanding interest thereon, into Conversion Shares at the Conversion Price
(the “Conversion Rights”) whereupon the relevant portion of the Loan shall be
deemed permanently repaid upon issuance of the Conversion Shares to the Lender. 
The Conversion Notice shall be in the form of Attachment I to Schedule 9 and
shall specify (i) the principal amount of the Loan to be converted into
Conversion Shares (the “Conversion Amount”); (ii) the accrued and unpaid
interest due on the Conversion Amount; (iii) the effective date for the
conversion and delivery of Conversion Shares to the Lender (the “Conversion
Date”); (iv) the Conversion Price; and (v) the number of Conversion Shares to be
issued by the Borrower in satisfaction of such conversion. The number of
Conversion Shares to be issued by the Borrower to the Lender shall be determined
by the Lender by calculating (x) the sum of (A) the Conversion Amount plus
(B) the amount of accrued and unpaid interest on the Conversion Amount, divided
by (B) the Conversion Price. The Lender may also specify in the Conversion
Notice the denominations and number of certificates for the Conversion Shares to
be issued by the Borrower in connection with such conversion, the name in which
such certificates should be titled and issued and delivery instructions with
respect thereto.  Each Conversion Notice will be irrevocable when it is
effective under the notice provisions of this Agreement.  The Borrower shall
promptly issue and deliver to the Lender the applicable number of Conversion
Shares, and the Conversion Amount will be deemed to have been repaid by the
Borrower upon irrevocable delivery of such Conversion Shares, issued in the name
of the Lender (or its designee).

 

(b)                                 Payment in Dollars.  Notwithstanding the
right of the Lender to exercise its Conversion Rights as set forth in this
Article 9, if the Lender does not exercise its Conversion Rights at any time
prior to the Scheduled Maturity Date, then the Borrower shall repay the Loan on
the Scheduled Maturity Date by delivery of United States Dollars in immediately
available funds to the Lender’s Account, or such other account designated by the
Lender in accordance with Article 3.

 

(c)                                  Directed Advances.  The Borrower hereby
acknowledges and confirms the right granted to the Lender to make Directed
Advances to the Borrower at any time during the Conversion Period in the amounts
and as permitted by Section 3.5, and immediately to exercise the right to
convert the amount of any such Directed Advance into Conversion Shares in
accordance with Section 9.2(a).

 

9.3                               Conversion Amount.  The Lender may exercise
its Conversion Rights at any time, and from time to time, during the Conversion
Period, with respect to all or any portion of the Loan then outstanding of
US$500,000 and larger, and with respect to an amount smaller than US$500,000 if
such smaller amount represents the entire amount of the Loan outstanding.

 

54

--------------------------------------------------------------------------------


 

9.4                               Fractional Interests.  The Borrower shall not
be required to issue fractional Conversion Shares upon conversion.  If any
fraction of a Conversion Share would, except for the provisions of this
Section 9.5, be issuable on a conversion of the Loan, or any portion thereof,
together with any outstanding interest thereon, the Borrower shall issue to the
Lender one (1) share for a fraction of a Conversion Share greater than or equal
to 0.50 and shall issue zero (0) shares for a fraction of a Conversion Share
less than 0.50.

 

9.5                               Transfer of Conversion Provisions to
Successors to the Borrower.  If the Borrower is acquired by another Person or
another Person becomes the record or beneficial owner of more than seventy-five
percent (75%) of the then outstanding voting Equity Interests of the Borrower
(and the Lender has provided its prior written consent to such transaction and
has waived any Default or Event of Default created thereby), the Borrower shall
use its commercially reasonable efforts to cause such Person to extend to the
Lender, in a written agreement in form reasonably acceptable to the Lender,
rights to convert the Loan into Shares in such Person, on terms substantially
equivalent to the Conversion Provisions, with adjustments to such terms as
reasonably necessary to reflect the market capitalization or, if not publicly
traded, the net asset value, of the Borrower and of such other Person at the
time of the acquisition of the Shares of the Borrower by such Person.

 

ARTICLE 10

 

EVENTS OF DEFAULT

 

10.1                        Event of Default.  Each of the following events
shall be an “Event of Default” hereunder:

 

(a)                                 Nonpayment.  The Borrower shall fail to
repay the Loan as and when due hereunder (whether at stated maturity, by
prepayment, on demand or otherwise), or shall fail to pay interest hereunder
when due (whether on a payment date, by prepayment, on demand or otherwise), or
shall fail to pay any other amount due hereunder when due (whether on the date
when due, by prepayment, on demand or otherwise).

 

(b)                                 Specific Defaults.  The Borrower or any
other Credit Party shall fail to observe or perform any of its covenants
contained in Sections 7.13, 7.15, 7.17, 7.18, 7.19 or 7.21 or Article 8 of this
Agreement.

 

(c)                                  Other Defaults.  The Borrower or any other
Credit Party shall fail to observe or perform any of its covenants contained in
this Agreement or any other Loan Document, other than the covenants referred to
in clauses (a) and (b) above, and such Borrower or Credit Party has not remedied
such default within ten (10) days after written notice of default has been given
by the Lender to the Borrower.

 

(d)                                 Representation or Warranty.  Any
representations or warranty made by any Credit Party under or in connection with
this Agreement, or the other Loan Documents shall prove to have been incorrect,
incomplete or misleading in any material respect when made.

 

(e)                                  Cross-Default.  A default (howsoever
characterized) shall occur under (i) any Loan Document, (ii)  any Material
Agreement (subject to applicable cure periods

 

55

--------------------------------------------------------------------------------


 

thereunder, if any), or (iii) any agreement or Instrument pertaining to
Indebtedness permitted by Section 8.1 in excess of One Hundred Thousand Dollars
($100,000); or any Credit Party shall fail to pay any Indebtedness in excess of
One Hundred Thousand Dollars ($100,000) (or equivalent in other currencies) in
principal amount (but excluding Indebtedness included in the Obligations), or
any interest or premium thereon, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such default or
failure to pay is not being contested by such Credit Party in good faith;  or,
any other default under any agreement or Instrument relating to any such
Indebtedness or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or Instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, unless such default or event
shall be waived by the holders or trustees of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof.

 

(f)                                   Bankruptcy; Insolvency.  (i) Any Credit
Party shall initiate or commence any case, proceeding or other action (A) under
any existing or future Bankruptcy Law, or otherwise seeking to have it judged
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, receiver and
manager, trustee, custodian, administrator, conservator, liquidator, controller
or other similar official for it or for all or any substantial part of its
assets, or any Credit Party shall make a general assignment for the benefit of
its creditors; or (ii) a receiver, receiver and manager, trustee, custodian,
administrator, conservator, liquidator, controller or other similar official is
appointed for any Credit Party or for all or any substantial part of its assets
or any steps are taken with respect to such appointment; or (iii) there shall be
commenced against any Credit Party any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or
(iv) there shall be commenced against any Credit Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of their assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (v) any Credit Party shall take any action in
furtherance of, or indicating its consent to, approval of, authorization of, or
acquiescence in, any of the acts set forth in clause (i), (ii), (iii), or
(iv) above; or (vi) any Credit Party generally shall not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due.

 

(g)                                  Judgments.  A final judgment or order for
the payment of money in excess of (i) One Hundred Thousand Dollars ($100,000)
(or equivalent in other currencies) or (ii) the amounts specified in Schedule
10.1(g) with respect to the specific matters disclosed therein, shall be
rendered against any Credit Party and, in either case, either; (A) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or (B) a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect for any period of twenty
(20) consecutive days.

 

56

--------------------------------------------------------------------------------


 

(h)                                 Security Interest.  Any Security Document
after delivery thereof shall for any reason, except to the extent permitted by
the terms thereof or the terms hereof, cease to create a valid and perfected
Lien having the Agreed Priority with respect to any of the Collateral purported
to be covered thereby, or a Credit Party shall so state or claim in writing.

 

(i)                                     Collateral Enforcement.  Creditors of
the Borrower or any Credit Party having a Lien against or in respect of the
property and assets thereof, or any part thereof, realize upon or enforce any
such security against such property and assets or any part thereof having an
aggregate fair market value in excess of an amount equal to One Hundred Thousand
Dollars ($100,000) (or the equivalent thereof in any other currency) and such
realization or enforcement shall continue in effect and not be released,
discharged or stayed within the lesser of twenty (20) days and the period of
time prescribed under applicable laws for the completion of the sale of or
realization against the assets subject to such seizure or attachment.

 

(j)                                    Expropriation/Condemnation.  An
Expropriation Event shall have occurred.

 

(k)                                 Regulatory Action.  Any Governmental
Authority shall take any action with respect to a Credit Party, or with respect
to any Material Project or any Collateral subject to the Security Documents,
which has had or could reasonably be expected to have a Material Adverse Effect
on a Credit Party or a Material Project or the ability of the Borrower to repay
the Loan or to meet its other Obligations in a timely manner unless such action
is set aside, dismissed or withdrawn within twenty (20) days of its institution
or such action is being contested in good faith, its effect is stayed during
such contest and the Credit Parties are allowed to continue development of such
Material Project during such period in accordance with the Work Program and
Budget.  A material breach or default under any Project Permit shall occur, or
any such Project Permit is voided, rescinded, cancelled, terminated or not
reissued, and as a result thereof, the Credit Party is required to cease or
delay a material operation in the Material Project affected by such action or
such action otherwise has a Material Adverse Effect on such Material Project.

 

(l)                                     Cessation of Project Operations.  Any
Material Project, or any material portion thereof, shall be abandoned or
terminated, or development or operation of any Material Project shall be
terminated or reduced materially from the level of exploration, development,
operation and use contemplated by the Work Program and Budget.

 

(m)                             Material Adverse Change.  A change in the
business, financial condition or prospects of any Credit Party or any Material
Project occurs, which has had, or could be reasonably expected to have, a
Material Adverse Effect.

 

(n)                                 Change of Control.  A Change of Control
shall have occurred.

 

(o)                                 Delisting; Suspension.  The Borrower’s
Shares shall be suspended or delisted from NASDAQ.

 

(p)                                 Event of Default Under Investor Agreements. 
A default, event of default or breach on the part of the Borrower or any Credit
Party shall have occurred under any Investor Agreement.

 

57

--------------------------------------------------------------------------------


 

10.2                        Remedies Upon Event of Default.

 

(a)                                 Termination of Obligations.  Upon the
occurrence of an Event of Default specified in Section 10.1(f) of this
Agreement, all obligations of the Lender hereunder shall terminate, but such
termination shall not limit any rights or remedies of the Lender hereunder.  In
the case of any Event of Default specified in Section 10.1 (other than
Section 10.1(f)), upon notice by the Lender to the Borrower of the Lender’s
election to declare the Borrower in default, then the obligations of the Lender
hereunder shall terminate, but such termination shall not limit any rights or
remedies of the Lender hereunder.  The date on which such notice is sent or, in
the case of an Event of Default specified in Section 10.1(f) of this Agreement,
the date of such Event of Default, shall be the “Date of Default.”

 

(b)                                 Acceleration upon Notice.  Upon the Date of
Default and upon notice from the Lender of an Event of Default specified in
Section 10.1 (other than Section 10.1(f)), the Loan, together with all interest
thereon and all other amounts owed by the Borrower hereunder to the Lender,
shall be accelerated and become immediately due and payable in full.

 

(c)                                  Acceleration without Notice.  Immediately
and automatically upon the occurrence of an Event of Default specified in
Section 10.1(f), without delivery of any notice by the Lender, the Loan and all
amounts owed by the Borrower hereunder shall be automatically accelerated and
immediately due and payable on the Date of Default.

 

(d)                                 Availability of Rights and Remedies.  Upon
the occurrence of an Event of Default, all of the rights and remedies provided
to the Lender in this Agreement, each of the Security Documents, and each other
Loan Document shall immediately become available to the Lender, and the Lender
shall have all other rights and remedies available at law or in equity.

 

(e)                                  Cumulative Rights and Remedies.  All rights
and remedies of the Lender set out in this Agreement, the Security Documents,
the other Loan Documents and otherwise available at law or in equity are
cumulative, and no right or remedy contained herein or therein is intended to be
exclusive; each such right or remedy is in addition to every other right and
remedy contained in this Agreement, the Security Documents and the other Loan
Documents, or in any existing or future agreement, or now or in the future
existing at law, in equity, by statute or otherwise.

 

(f)                                   Waiver of Presentment.  Except as
expressly provided above in this Section 10.2, presentment, demand, protest and
all other notices of any kind are hereby expressly waived.  From and after the
Date of Default, interest on the Loan shall accrue at the Default Rate and shall
be payable on demand.

 

(g)                                  Specific Performance; Special Remedies. 
The Credit Parties acknowledge and agree that any failure of the Credit Parties
to comply with this Agreement will cause irreparable harm and injury and that
the remedy at law for any breach or threatened breach of any such provision will
be inadequate and, accordingly, the Lender shall, in addition to all other
rights and remedies that the Lender may have, be entitled, with or without
notice to the Credit Parties to the fullest extent permitted by applicable law,
to seek an injunction or temporary restraining order to prevent such breach or
threatened breach and to enforce specifically the

 

58

--------------------------------------------------------------------------------


 

terms and provisions of this Agreement.  Injunctive relief, temporary
restraining orders and specific performance may be imposed and enforced
judicially or by arbitrators.  Such remedies are cumulative and not exclusive
and are in addition to all other remedies available to the Lender under this
Agreement, the other Loan Documents or otherwise.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1                        Amendments, Etc.  Except as otherwise expressly
provided in this Agreement, no amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Credit Party or the Lender
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the other party, and, in the case of any amendment, by the Credit
Parties and the Lender and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

11.2                        Notices; Etc.  All notices, requests, demands and
other communications provided for hereunder shall be in writing (including
facsimile communication) and transmitted to the following address or facsimile:

 

if to the Borrower or Guarantors:

 

Uranium Resources, Inc.
6950 S. Potomac Street, Suite 300
Centennial, Colorado  80112
Attention:                                         Jeffrey L. Vigil
Phone:                                                          (303) 531-0473
Facsimile:                                         (303) 531-0519
E-Mail:                                                      
jvigil@uraniumresources.com

 

and if to the Lender:

 

Resource Capital Fund V L.P.
1400 Sixteenth Street, Suite 200
Denver, Colorado  80202
Attention:                                         Cassie Boggs
Facsimile:                                         (720) 946-1450
E-Mail:                                                       cjb@rcflp.com

 

or, as to each Party, at such other address or number as shall be designated by
such Party in a written notice to the other.  All notices, requests, demands or
other communications to or upon the respective Parties hereto shall be in
writing (including by facsimile or e-mail), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made: (a) when
delivered by hand, upon receipt; (b) when transmitted via telecopy (or other
facsimile device) to the number set out herein, upon transmission; (c) the
Business Day immediately following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service; (d) the third Business Day following the day on

 

59

--------------------------------------------------------------------------------


 

which the same is sent by certified or registered mail, postage prepaid; or
(e) when delivered by e-mail, upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment), provided that if
such notice, request, demand or communication transmitted by e-mail is not sent
during the normal business hours of the recipient, such notice, request or
demand shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.  Notices delivered to the Lender pursuant to
Articles 2 or 3 hereof shall not be effective until actually received by the
Lender.  Each Credit Party agrees that any notice, request, demand or
communication delivered to the Borrower in accordance with the terms of this
Section 11.2 shall constitute and be deemed delivery of such notice, request,
demand or communication to each Credit Party.

 

11.3                        No Waiver; Remedies.  No failure on the part of the
Lender to exercise, and no delay in exercising, any right hereunder, or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right hereunder, or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

11.4                        Costs, Expenses and Taxes.  The Borrower and the
other Credit Parties agree to pay on demand all reasonable costs and expenses of
the Lender in connection with the negotiation, preparation, execution, delivery,
and performance of this Agreement, the other Loan Documents and the other
documents and Instruments to be delivered hereunder, including, without
limitation the reasonable fees and expenses of all legal counsel and independent
consultants to the Lender and all other out-of-pocket expenses of the Lender. 
The Borrower and the other Credit Parties agree to pay on demand all actual, out
of pocket reasonable costs and expenses of the Lender in connection with the
administration of this Agreement and the other Loan Documents,  including the
reasonable costs and expenses incurred by the Lender in connection with one
(1) annual site visit by the Lender to the Projects per year, and all reasonable
costs and expenses, if any, in connection with any amendments, waivers or
consents and the protection of the Lender’s rights with respect to and the
enforcement of this Agreement, the other Loan Documents and the other documents
to be delivered hereunder (whether incurred before, during or after commencement
of any bankruptcy, reorganization or insolvency actions pertaining to a Credit
Party).  All such expenses will be itemized in reasonable detail.  In addition,
the Borrower and the other Credit Parties agree to pay any and all stamp,
mortgage recording and other Taxes, filing fees, duties or charges payable or
determined to be payable in connection with the execution and delivery of this
Agreement, the other Loan Documents and the other documents to be delivered
hereunder, and the Borrower and the other Credit Parties agree to indemnify and
save the Lender harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or omission to pay such Taxes, filing
fees or charges.  The Borrower and the other Credit Parties acknowledge that
they shall pay all aforementioned costs, expenses and taxes regardless of
whether any Loan is advanced.

 

11.5                        Indemnification.  The Borrower and each other Credit
Party jointly and severally agree to indemnify the Lender and each of the
Lender’s Affiliates and their respective directors, partners, managers, members,
owners, principals, shareholders, officers, employees, agents, consultants and
Representatives (each, an “Indemnified Party” and collectively, the

 

60

--------------------------------------------------------------------------------


 

“Indemnified Parties”), from and against, and to defend and hold each of the
Indemnified Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, fines, suits, costs, assessments,
charges, claims, Taxes and Other Taxes (other than Excluded Taxes), expenses,
payments or disbursements of any kind whatsoever, including attorneys’ fees and
expenses (collectively “Losses”) which may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred or suffered by or asserted against any Indemnified Party in any way
relating to or arising out of (a) this Agreement or any other Loan Document or
any Instrument contemplated by or referred to herein or therein, the
transactions contemplated hereby or thereby, or the use of the Loan, or (b) a
breach or default (whether or not constituting a Default or Event of Default) by
any Credit Party, or (c) any action or proceeding brought by or against an
Indemnified Person due to its entering into or being a party to any Loan
Document or by reason of its exercising or performing, or causing the exercise
or performance of, any right, power, remedy, obligation or action under any Loan
Document, whether or not related to the enforcement of any Loan Document, or
(d) any act or omission of a Credit Party, or (e) the business or operations of
any Credit Party or the ownership, management, administration or operation of
the Projects, any Property or any other property of any Credit Party, or the
condition thereof, or (f) any other matter whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and any other Loan Document, except, in each case, with respect to
Losses arising entirely out of the gross negligence or willful misconduct of the
Lender or such Indemnified Party.  This Section 11.5 shall survive the repayment
of the Obligations, the repayment of the Promissory Note and the termination of
this Agreement.

 

11.6                        Binding Effect; Assignment.  This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Credit Parties, the
Lender and their respective permitted successors and assigns.  The Borrower
shall not have the right to assign any of its rights or obligations hereunder or
any interest herein or in any other Loan Document without the prior written
consent of the Lender.  Subject to Governmental Requirements, the Lender may, at
any time, without the consent of the Borrower, assign to its respective
successors and Affiliates, or may grant participation to one or more banks,
financial institutions or other Persons, in or to all or any part of, and may
assign to one or more banks, financial institutions or other Persons, all or any
part of, this Agreement, the other Loan Documents and the Loan, and, to the
extent of such assignment, such assignee shall have the same obligations, rights
and benefits with respect to the Borrower as it would have had if it were a
lender hereunder.

 

11.7                        Governing Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT AS OTHERWISE STATED THEREIN) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO, NOT INCLUDING
THE CONFLICTS OF LAW AND CHOICE OF LAW PROVISIONS THEREOF.

 

11.8                        Dispute Resolution; Arbitration.  Each Party hereby
waives the right to trial by jury with respect to any Dispute between or among
the Parties or their Subsidiaries with respect to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby, and each Party
agrees to pursue and resolve any such Dispute in accordance with the terms and
provisions set forth in Schedule 11.8, including resolution by binding
arbitration as

 

61

--------------------------------------------------------------------------------


 

described in Schedule 11.8.  Interim, provisional and other judicial measures
and remedies shall be available to the Parties as described in Schedule 11.8.

 

11.9                        Execution in Counterparts; Facsimile Signatures. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  This Agreement may be validly executed and delivered by
facsimile, portable document format (.pdf) or other electronic transmission, and
a signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.

 

11.10                 Inconsistent Provisions.  In the event of any conflict
between this Agreement and any of the other Loan Documents, the provisions of
this Agreement shall govern and be controlling.

 

11.11                 Severability.  If any provision hereof is determined to be
ineffective or unenforceable for any reason, the remaining provisions hereof
shall remain in effect, binding on the parties and enforceable at the election
of the Lender in its sole discretion.

 

11.12                 Governing Language.  For all purposes, this English
language version of this Agreement shall be the original, governing instrument
and understanding of the parties.  In the event of any conflict between this
English language version of the Agreement and any subsequent translation into
any other language, this English language version shall govern and control.

 

11.13                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of any Loan.  Such
representations and warranties have been and will be relied upon by the Lender,
regardless of any investigation made by the Lender or on behalf of the Lender
and notwithstanding that the Lender may have had actual or constructive notice
or knowledge of (a) any inaccuracy or incompleteness of any representation and
warranty, whenever made, or (b) of the existence of a Default, whether at the
Closing Date or at the time of any advance of a Loan, and such representations
and warranties shall continue in full force and effect as long as any Loan or
any other Obligation has not been paid or performed in full.

 

11.14                 Entire Agreement; Schedules and Exhibits.  The Schedules
to this Agreement and the Exhibits to this Agreement form an integral part of
this Agreement and are incorporated herein by reference and expressly made a
part hereof.  This Agreement constitutes the entire agreement among the Parties
with respect to the subject matter hereof, superseding all prior statements,
representations, discussions, agreements and understandings, oral or written,
relating to such subject matter, including all term sheets and commitment
letters.

 

11.15                 Further Assurances.  Each Credit Party shall execute,
acknowledge and deliver to the Lender such other and further documents,
certificates and Instruments and do or cause to be done such other acts as the
Lender reasonably determines to be necessary or desirable to effect the intent
of the parties to this Agreement or otherwise to protect and preserve the

 

62

--------------------------------------------------------------------------------


 

interests of the Lender hereunder, promptly upon request of the Lender,
including the execution and delivery of any and all documents, certificates and
Instruments which are necessary or advisable to create, protect, maintain or
perfect in favor of the Lender, Liens on all Collateral of the Credit Parties.

 

11.16                 Credit Party Joint and Several Liability.

 

(a)                                 The Borrower and the other Credit Parties
are engaged in related businesses and are integrated to such an extent that the
financial strength and flexibility of each Credit Party has a direct, tangible
and immediate impact on the success of the other Credit Parties.  Each Guarantor
will derive substantial direct and indirect benefit from the extension of the
Loan to the Borrower hereunder.  Each Guarantor waives any right to revoke,
terminate or suspend its Guarantee and acknowledges that it entered into such
Guarantee in contemplation of the benefits that it would receive by this
Agreement.

 

(b)                                 Each of the Credit Parties is accepting
joint and several liability hereunder in consideration of the financial
accommodation to be provided by the Lender under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Credit Parties and in
consideration of the undertakings of each of the Credit Parties to accept joint
and several liability for the obligations of each of them.  Each of the Credit
Parties jointly and severally hereby irrevocably and unconditionally accepts
joint, several and primary liability with the other Credit Parties with respect
to the payment and performance of all of the Obligations.  To the extent that
any of the Credit Parties shall fail to make any payment or performance with
respect to any of the Obligations, then the other Credit Parties will do so,
when and as due.

 

(c)                                  Each Guarantor agrees that its obligation
with respect to the full, prompt and complete payment and performance when due
of the Loan and the Obligations is as a primary obligor and not merely as a
surety.  In furtherance of the foregoing, each Guarantor hereby irrevocably and
unconditionally agrees to pay, indemnify, save and hold harmless, and defend the
Lender, its successors and assigns, and each of its respective directors,
officers, partners, managers, members, shareholders, owners, employees,
affiliates, representatives and advisors from and against any and all claims,
damages, losses, penalties, liabilities, judgments, suits, proceedings, taxes,
costs and expenses (including, without limitation, fees and disbursements of
counsel) which may at any time (including, without limitation, at any time
following the payment of the Obligations or any Loan Document) be imposed on,
incurred by or asserted against any such indemnified person, in any way relating
to, in connection with or arising out of this Agreement, any other Loan Document
and the transactions contemplated hereby and thereby and any claim,
investigation, subpoena, litigation, proceeding or otherwise related to or
arising out of this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby (but in any case excluding any such claims,
damages, losses, liabilities, costs or expenses incurred by reason of the gross
negligence or willful misconduct of any indemnitee), including with respect to
the repayment of the Loan, all interest thereon, all fees associated therewith
and all other amounts due under this Agreement and the Promissory Note, in each
case in compliance with the terms and conditions of this Agreement and the
Promissory Note.  The indemnification obligations of each Guarantor under this
paragraph shall survive the payment in full of the Agreement and the other Loan
Documents and the termination and release of its Guarantee and this Agreement.

 

63

--------------------------------------------------------------------------------


 

11.17                 Acknowledgements.  Each of the parties hereto hereby
acknowledges that: it has been advised by its own legal counsel in the
negotiation, preparation, execution and delivery of this Agreement and each
other Loan Document;

 

(a)                                 this Agreement and the other Loan Documents
shall not be construed against any party or more favourably in favor of any
party based upon which party drafted the same, it being agreed and acknowledged
that all parties contributed substantially to the negotiation and preparation of
this Agreement and the other Loan Documents;

 

(b)                                 the Lender has no fiduciary relationship
with or duty to the Borrower or any other Credit Party arising out of or in
connection with this Agreement or any other agreement, arrangement, Instrument
or investment, and the relationship between the Lender, on one hand, and the
Borrower and the other Credit Parties, on the other hand, in connection herewith
is solely that of debtor and creditor;

 

(c)                                  neither this Agreement nor any other Loan
Document to which any Credit Party and the Lender is a party (nor any other
agreement, arrangement, Instrument or investment, between the Lender, on one
hand, and the Borrower and the other Credit Parties, on the other hand) creates
a joint venture, partnership, agency relationship or fiduciary duty, and no
joint venture, partnership, agency relationship or fiduciary duty shall be
deemed to exist, between the Lender and the Borrower or between the Lender and
any other Credit Party;

 

(d)                                 the Lender is and has been acting solely as
a principal and the Lender has not been, is not, and will not be, acting as an
advisor, agent or fiduciary for the Borrower or any Credit Party;

 

(e)                                  the Lender may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Credit Parties and their Affiliates, and the Lender has no obligation to
disclose any of such interests to the Borrower, the Credit Parties or their
Affiliates; and

 

(f)                                   no Credit Party will claim that any Lender
has rendered advisory services of any nature or with respect to, or owes a
fiduciary or similar duty to, any Credit Party in connection with this
Agreement, the other Loan Documents, the transactions contemplated hereby or
thereby, or the process leading thereto.

 

11.18                 Submission to Jurisdiction; Venue; Service.

 

(b)                                 Each Credit Party irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of Colorado and of the United States
District Court sitting in the State of Colorado, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Lender may otherwise

 

64

--------------------------------------------------------------------------------


 

have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Credit Party or its properties in the courts of any
jurisdiction.

 

(c)                                  Each Credit Party irrevocably and
unconditionally waives to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.18(a) hereof. Each Credit Party
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each Credit Party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 11.2 hereof.  Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

 

11.19                 Termination of Covenants.  Upon (i) the complete and
irrevocable payment in full of the Loan and all accrued interest thereon,
together with all other fees, expenses and other amounts due hereunder and under
each other Loan Document, and (ii) the complete and irrevocable payment and
performance of all other Obligations (other than any unexercised right of the
Lender to advance a Directed Advance prior to the Scheduled Maturity Date and
any contingent indemnification Obligation for which no claim has been made),
then all covenants of the Borrower and the other Credit Parties contained in
Articles 4, 5, 7 and 8 hereof will terminate (other than with respect to those
that expressly survive repayment).  For purposes of certainty, the right and
option of the Lender to make Directed Advances to the Borrower and to convert
such Directed Advance into Shares in accordance with the Conversion Provisions
shall not terminate, and may not be terminated by the Borrower, prior to the
Scheduled Maturity Date, and this Agreement shall remain in full force and
effect for such purpose.

 

remainder of this page intentionally blank

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

BORROWER:

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

GUARANTORS:

 

 

 

URI, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

HYDRO RESOURCES, INC.

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

URI MINERALS, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

Signature Pages to Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BELT LINE RESOURCES, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

URANCO INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

HRI-CHURCHROCK, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

URI NEUTRON HOLDINGS I, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

URI NEUTRON HOLDINGS II, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

Signature Pages to Loan Agreement

 

--------------------------------------------------------------------------------


 

 

HYDRO RESTORATION CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

NEUTRON ENERGY, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

CIBOLA RESOURCES LLC

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and Chief Financial

 

 

Officer

 

 

 

 

 

LENDER:

 

 

 

RESOURCE CAPITAL FUND V L.P.

 

 

 

 

 

By:

Resource Capital Associates V L.P.,

 

 

General Partner

 

By:

RCA V GP Ltd.,

 

 

General Partner

 

 

 

 

 

By:

/s/ Ryan T. Bennett

 

 

 

Ryan T. Bennett,

 

 

 

Senior Partner

 

Signature Pages to Loan Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.10
Anti-Dilution Provisions

 

Subject to the limitations and exceptions set forth in Section 2.10 of the
Agreement, in the event that Borrower shall at any time after the date of the
Agreement (A) issue, for a period of one (1) year following the Closing Date,
any Equity Interests of the Borrower at a price per Share less than the
Conversion Price, (B) declare a dividend on the Shares payable in Shares,
(C) subdivide or split the outstanding Shares, (D) combine or consolidate the
outstanding Shares into a smaller number of Shares through a reverse stock split
or otherwise, or (E) issue any shares of its capital stock in a reclassification
of the Shares (including any such reclassification in connection with a
consolidation or merger in which the Borrower is the continuing or surviving
corporation), (1) if the record date for such dividend or the effective date of
such subdivision, split, combination, consolidation or reclassification shall
occur during the 20 Trading Days preceding any date of determination of Market
Price, the VWAP for any Trading Days before such record date or effective date
shall be proportionately adjusted as if such dividend, subdivision, split,
combination, consolidation or reclassification had occurred before such Trading
Day, (2) the number and kind of Shares or capital stock, as the case may be,
issuable on the record date for such dividend or the effective date of such
subdivision, split, combination, consolidation or reclassification shall be
proportionately adjusted so that the Lender after such time shall be entitled to
receive the aggregate number and kind of Shares or capital stock, as the case
may be, which, if the Shares issuable under the Agreement were issued
immediately prior to such date and at a time when the common stock transfer
books of the Borrower were open, the Lender would have owned upon such issuance
and been entitled to receive by virtue of such dividend, subdivision, split,
combination, consolidation or reclassification, and (3) the Conversion Price
shall be proportionately adjusted by the Lender on the effective date of such
subdivision, split, combination, consolidation, issuance or sale to reflect the
effect of such subdivision, split, combination, consolidation, issuance or sale.
If any event of the type contemplated by the provisions of this Schedule 2.10
but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features) occurs, then the Lender shall make an
appropriate adjustment in the Conversion Price and/or the Market Price, as the
case may be, and the number of Shares issuable as Establishment Fee Shares,
Commitment Fee Shares, Interest Shares, Conversion Shares or otherwise shall be
adjusted so as to protect the rights of the Lender in a manner consistent with
the provisions of this Schedule 2.10.

 

--------------------------------------------------------------------------------


 

Schedule 9

Conversion Provisions

 

This Schedule and the terms and conditions set forth in Article 9 of the
Agreement collectively constitute the Conversion Provisions referred to in the
Agreement. This Schedule forms part of and is incorporated into the Agreement.

 

1.              Defined terms.  Capitalized terms used and not specifically
defined herein shall have the meanings given thereto in the agreement.  Any
changes from time to time in the defined terms as specified in the agreement
shall automatically be effective in this schedule as and when made.  In
addition, the following terms shall have the indicated meanings:

 

“Conversion Election” means an election by the Lender, on one or more occasions
during the Conversion Period, to convert a specified portion of the Loan and any
accrued and unpaid interest thereon, into Shares, which shall be effective upon
delivery of a Conversion Notice to the Borrower.

 

“Conversion Notice” means a written notice from the Lender to the Borrower in
the form appended hereto as Attachment 1 directing the Borrower to convert the
indicated portion of the Loan and accrued and unpaid interest thereon into
Conversion Shares.

 

“Schedule” means this Schedule 9, as it may be modified, amended, supplemented
or altered from time to time in accordance with the provisions of the Agreement.

 

2.              Conversion Rate.  For purposes of the Conversion Rights, United
States Dollars, Canadian Dollars and any other relevant currency amounts will be
converted by the Lender by reference to the Exchange Rate in accordance with
Section 1.4 of the Agreement.

 

3.              Payment of Taxes.  The Borrower will be responsible for the
payment of all stamp taxes, duties and any other Taxes (other than Excluded
Taxes), fees or impositions imposed by any Governmental Authority on or
otherwise associated with the conversion of any portion of the Loan or any
accrued and unpaid interest thereon to Conversion Shares and the issuance of
Conversion Shares to the Lender (or its designee).

 

4.              Allocation of Shares.  The Borrower will at all times allocate
and keep available, free from preemptive rights, out of the aggregate of its
authorized but unissued Shares or its authorized and issued Shares held in its
treasury, for the purpose of enabling it to satisfy any obligation to issue
Shares to the Lender as described in the Agreement, including upon the
conversion of any portion of the Loan or accrued and unpaid interest thereon at
any time, the maximum number of Shares which may be deliverable by the Borrower
pursuant to the Agreement.

 

5.              Adjustment of Conversion Price and Number of Shares Issuable. 
The applicable Conversion Price and the number of Conversion Shares issuable on
conversion of the

 

--------------------------------------------------------------------------------


 

Conversion Right as described in Article 9 of the Agreement are subject to
adjustment from time to time in accordance with Section 2.10 of the Agreement
and Schedule 2.10 to the Agreement.

 

6.              Relationship to Agreement.  In the event of any inconsistency or
conflict between the provisions of this Schedule and the provisions of the
Agreement, the provisions of the Agreement shall prevail.

 

--------------------------------------------------------------------------------


 

Attachment 1

 

CONVERSION NOTICE

 

TO:  Uranium Resources, Inc. and each other Credit Party

 

DATE:  [·]

 

This Conversion Notice is hereby delivered pursuant to that certain Loan
Agreement (as amended, modified, supplemented, extended or restated from time to
time, the “Loan Agreement”) dated as of November [·], 2013 by and among Uranium
Resources Inc., a corporation organized and existing under the laws of the State
of Delaware, as the borrower (the “Borrower”), the Subsidiaries of the Borrower
from time to time party thereto, as guarantors, and Resource Capital Fund V
L.P., a Cayman Islands exempt limited partnership, as the lender (the
“Lender”).  Capitalized terms used and not specifically defined herein shall
have the meanings given thereto in the Loan Agreement.

 

The Lender hereby notifies the Borrower and the other Credit Parties that the
Lender hereby irrevocably elects to convert:

 

(i)                                     [indicate US Dollar Amount] of the Loan
outstanding under the Loan Agreement; and

 

(ii)                                  [indicate US Dollar Amount] of the accrued
and unpaid interest due on the Loan under the Loan Agreement

 

into Shares of the Borrower in accordance with the Conversion Provisions set
forth in the Loan Agreement.

 

Pursuant to such Conversion Provisions, the Lender hereby subscribes for such
Shares and directs the Borrower to issue to [specify Lender or designee]
[specify number of Shares] Shares of the Borrower by not later than [specify
Conversion Date] in one or more share certificates of the following
denominations, issued in the name of the following holders:  [specify number of
certificates/denominations and name of the holder(s)].  Such Shares are to be
delivered as follows:

 

[Insert delivery address and instructions]

 

The number of Shares issuable to the Lender or its designee, as designated
above, is equal to:

 

(i)                                     [insert the Conversion Amount] plus
[insert the amount of accrued and unpaid interest to be converted]; divided by

 

(ii)                                  [insert the Conversion Price]

 

--------------------------------------------------------------------------------


 

 

RESOURCE CAPITAL FUND V L.P.

 

 

 

By:

Resource Capital Associates V L.P.,

 

 

General Partner

 

 

 

By:

RCA V GP Ltd.,

 

 

General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Conversion Notice

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.8

 

Dispute Resolution; Arbitration

 

1.                                      Schedule.  This schedule sets forth the
dispute resolution provisions referred to in section 11.8 of the loan agreement
(as amended, modified, supplemented, extended or restated, the “loan agreement”)
dated as of november 13, 2013 by and among uranium resources, inc., as the
borrower, the subsidiaries of the borrower from time to time party thereto, as
the guarantors, and resource capital fund v l.p., a cayman islands exempt
limited partnership, as the lender.  This schedule forms part of and is
incorporated into the loan agreement.  Capitalized terms used and not
specifically defined in this schedule 11.8 shall have the meanings given thereto
in the loan agreement.  Any changes from time to time in the defined terms as
specified in the loan agreement shall automatically be effective in this
schedule 11.8 as and when made.

 

2.                                      Dispute.  For purposes of this Schedule
and the Loan Agreement, the term “Dispute” shall mean any controversy, claim,
dispute or disagreement between or among two or more Parties to the Agreement
(but excluding any dispute with respect to which all of the Parties thereto are
Credit Parties) arising out of, relating to, or otherwise in connection with the
Loan Agreement, any other Loan Document or any other ancillary agreement related
thereto, whether in tort, contract or otherwise, including any claim, dispute,
disagreement or controversy relating to the meaning, interpretation, breach,
default, termination, or invalidity of any provision hereof that is not
otherwise settled by agreement between the Parties.

 

3.                                      Notification.  A Party that desires to
submit a Dispute for resolution shall commence the dispute resolution process by
providing written notice of the Dispute (“Notice of Dispute”) to the other
Parties to the Dispute.  The Notice of Dispute shall identify the Parties to the
Dispute, contain a brief statement of the nature of the Dispute and the relief
requested, and shall request negotiations among Senior Executives of each Party
to the Dispute.  The submission of a Notice of Dispute shall toll any applicable
statute of limitation related to the Dispute, pending the conclusion or
abandonment of the dispute resolution process under this Article.  Each Notice
of Dispute and any other notice pertaining to a Dispute shall be delivered in
accordance with Section 11.2 of the Loan Agreement.

 

4.                                      Senior Executive Negotiations.  The
Parties to the Dispute shall first seek to resolve any Dispute by negotiation
between Senior Executives.  A “Senior Executive” means any individual who is an
officer of a Party and has authority to negotiate a full and final settlement of
the Dispute for a Party.  Within twenty (20) days after the date of the receipt
by each Party to the Dispute of the Notice of Dispute, the Senior Executives
representing the Parties to the Dispute shall meet at a mutually acceptable time
and place to exchange and discuss relevant information in an attempt to resolve
the Dispute.  If a Senior Executive intends to be accompanied at the meeting by
an attorney, each other Party’s Senior Executive shall be given written notice
of such intention at least five (5) Business Days in advance and may also be
accompanied by an attorney.  The Senior Executives shall have a maximum of ten
(10) days from the date of the initial meeting to discuss and resolve the
Dispute, unless the Parties all agree in writing to extend such period of time. 
Unless the period for Senior Executive negotiations is extended by agreement of

 

--------------------------------------------------------------------------------


 

all of the Parties thereto, any Party may initiate arbitration proceedings
concerning such Dispute at any time following the passage of thirty (30) days
after receipt of the Notice of Dispute.

 

5.                                      Arbitration.  Any Dispute not finally
resolved by Senior Executive negotiations shall be exclusively and definitively
resolved through final and binding arbitration, it being the intention of the
Parties that this is a broad arbitration agreement designed to encompass all
possible disputes.  Each Party waives the right to trial by jury with respect to
any Dispute and agrees to submit such Dispute to binding arbitration in
accordance with this Schedule 11.8.

 

6.                                      Rules.  The arbitration shall be
conducted in accordance with the International Dispute Resolution Procedures (as
then in effect) of the International Centre for Dispute Resolution (the
“Rules”), except to the extent the Rules conflict with the provisions of this
Schedule 11.8, in which event the provisions of this Schedule 11.8 will control.

 

7.                                      Number of Arbitrators.  If the amount in
Dispute is not subject to quantification or is equal to or in excess of One
Million United States Dollars (US$1,000,000), the arbitration shall be conducted
by three (3) arbitrators, unless all parties to the Dispute agree in writing to
a sole arbitrator within thirty (30) days after the filing of the arbitration
with the International Centre for Dispute Resolution.  If the amount in Dispute
is less than One Million United States Dollars (US$1,000,000), the arbitration
shall be conducted by one arbitrator.

 

8.                                      Method of Appointment of the
Arbitrators.  All arbitrators appointed pursuant to the dispute resolution
procedure described in this Schedule 11.8 shall have at least the following
qualifications: (1) a lawyer who has practiced in the area of commercial law for
at least ten (10) years or a retired judge of the courts of the United States;
(ii) a person with at least ten (10) years experience in complex commercial
transactions; or (iii) a person with at least ten (10) years experience in the
mining industry.  If the arbitration is to be conducted by a sole arbitrator,
then the arbitrator will be jointly selected by the Parties to the Dispute.  If
the Parties to the Dispute fail to agree on the arbitrator within thirty (30)
days after the filing of the arbitration, then the International Centre for
Dispute Resolution shall appoint the arbitrator.  If the arbitration is to be
conducted by three (3) arbitrators and there are only two (2) Parties to the
Dispute, then each party to the Dispute shall appoint one (1) arbitrator within
thirty (30) days of the filing of the arbitration, and the two (2) arbitrators
so appointed shall select the presiding arbitrator within thirty (30) days after
the latter of the two arbitrators has been appointed by the Parties to the
Dispute.  If a Party to the Dispute fails to appoint its Party-appointed
arbitrator or if the two (2) Party-appointed arbitrators cannot reach agreement
on the presiding arbitrator within the applicable time period, then the
International Centre for Dispute Resolution shall appoint the remainder of the
three (3) arbitrators not yet appointed.  If the arbitration is to be conducted
by three (3) arbitrators and there are more than two (2) Parties to the Dispute,
then within thirty (30) days of the filing of the arbitration, all claimants
shall jointly appoint one (1) arbitrator and all respondents shall jointly
appoint one (1) arbitrator, and the two (2) arbitrators so appointed shall
select the presiding arbitrator within thirty (30) days after the latter of the
two (2) arbitrators has been appointed by the Parties to the Dispute.  If either
all claimants or all respondents fail to make a joint appointment of an
arbitrator or if the Party-appointed arbitrators cannot reach an agreement on
the presiding arbitrator within the applicable time period, then the
International Centre for Dispute Resolution shall appoint all three (3)
arbitrators.

 

--------------------------------------------------------------------------------


 

9.                                      Place of Arbitration.  Unless otherwise
agreed by all Parties to the Dispute in writing, the place of arbitration shall
be in the city of Denver, Colorado.  Each Party irrevocably and unconditionally
waives any objection that it may now or hereafter have to arbitration in the
city of Denver, Colorado and any defense of an inconvenient forum to the
maintenance of arbitration in such jurisdiction.

 

10.                               Language of Arbitration.  The arbitration
proceedings shall be conducted in the English language and the arbitrators shall
be fluent in the English language.

 

11.                               Taking of Evidence.  The taking of evidence
with respect to the arbitration shall be governed by the International Bar
Association Rules on the Taking of Evidence in International Commercial
Arbitration, as adopted on June 1, 1999.

 

12.                               Impartiality.  All arbitrators shall be and
remain at all times wholly impartial, and, once appointed, no arbitrator shall
have any ex parte communications with any of the Parties to the Dispute
concerning the arbitration or the underlying Dispute.

 

13.                               Interim Measures.  Any Party to a Dispute, at
any time and from time to time,   may apply to any court of competent
jurisdiction for interim measures and interim relief: (i) upon the occurrence of
an Event of Default; (ii) prior to or concurrently with the delivery of a Notice
of Dispute, or at any time thereafter; (iii) prior to or concurrently with the
constitution of the arbitral tribunal, or at any time thereafter, including as
necessary to enforce the arbitral tribunal’s rulings; or (iv) in the absence of
the jurisdiction of the arbitral tribunal to rule on interim measures or interim
relief in a given jurisdiction.  The Parties agree that seeking and obtaining
interim measures and interim relief shall not waive the right to arbitration,
and the right to arbitration shall not waive or limit such interim measures and
interim relief.  The arbitrators (or in an emergency the presiding arbitrator
acting alone in the event one (1) or more of the other arbitrators is unable to
be involved in a timely fashion) may grant interim measures and interim relief,
including injunctions, attachments, protective orders, restraining orders,
temporary restraining orders and conservation orders in appropriate
circumstances, which measures may be immediately enforced by court order by a
court of competent jurisdiction.  Hearings on requests for interim measures and
interim relief may be held in person, by telephone, by video conference or by
other means that permit the Parties to a Dispute to present evidence and
arguments.

 

14.                               Judicial, Non-Judicial and Other Remedies. 
Notwithstanding any other provision of the Loan Agreement or any other Loan
Document, nothing in the Loan Agreement or in this Schedule 11.8 or in any other
Loan Document, nor the exercise of any right to arbitrate hereunder, shall
waive, preclude, limit or prejudice the right of any Party hereto, whether
judicially, non-judicially or otherwise, at any time and from time to time:  (i)
to foreclose against any real or personal property collateral, or any portion
thereof, by the exercise of the power of sale under a deed of trust, mortgage,
security agreement or other document, agreement or instrument or applicable law
or the exercise of other foreclosure remedies, whether at law, in equity or
otherwise, and to pursue and take all other actions related or ancillary to such
foreclosure and sale; (ii) to exercise any and all self-help remedies, including
setoff or repossession; (iii) to obtain any and all provisional or ancillary
remedies, including replevin,

 

--------------------------------------------------------------------------------


 

injunctive relief, attachment, protective orders, restraining orders, temporary
restraining orders, specific performance or appointment of a receiver, receiver
and manager, administrator, trustee, controller, liquidator or other similar
person, from a court having jurisdiction; (iv) to take, pursue, exercise or
enforce any other right or remedy provided in any Security Document, whether in
and before an appropriate court as required by applicable Governmental
Requirements, through self-help, non-judicially or otherwise, whether before,
during or after the pendency of any arbitration proceeding; or (v) to enforce
any judgment or award made by the arbitrators.  The institution and maintenance
of any action for such judicial relief, or pursuit of provisional or ancillary
remedies, or exercise of non-judicial and self-help remedies are available to
the Parties without limitation and shall not constitute a waiver of the right or
obligation of any Party to submit any Dispute to arbitration, including those
Disputes arising from exercise of any judicial relief, or pursuit of provisional
or ancillary remedies or exercise of non-judicial or self-help remedies.  All
rights and remedies enumerated herein are cumulative, and no right or remedy
contained herein is intended to be exclusive.  The enumeration of certain rights
and remedies herein is not intended to, and shall not be deemed to, limit,
restrict, waive or prejudice any right or remedy set forth in any other Loan
Document.

 

15.                               Consolidation.  If the Parties initiate
multiple arbitration proceedings, the subject matters of which are related by
common questions of law or fact and which could result in conflicting awards or
obligations, then all such proceedings may be consolidated into a single
arbitral proceeding.

 

16.                               Costs and Attorneys’ Fees.  The arbitral
tribunal is authorized to award costs and attorneys’ fees and to allocate them
between the Parties to the Dispute.  The costs of the arbitration proceedings,
including attorneys’ fees, shall be borne in the manner determined by the
arbitral tribunal.

 

17.                               Interest.  The award shall include interest,
as determined by the arbitral tribunal, from the date of any Default, Event of
Default or other breach of the Loan Agreement until the arbitral award is paid
in full.  Interest shall be awarded at the Applicable Interest Rate.

 

18.                               Currency of the Award.  The arbitral award
shall be made and payable in United States Dollars, free of any Tax or other
deduction.

 

19.                               Following the Law and Agreement.  The
arbitrators have no authority to make any ruling, finding, or award (i) that
does not conform to the terms and conditions of any agreement that is the
subject of a Dispute hereunder, or (ii) that would result in the application of
any law other than the laws of the State of Colorado (or such other governing
law expressly provided in any Loan Document), without regard to any choice or
conflicts of law provisions or rule that would cause the application of the law
of any jurisdiction other than the foregoing.

 

20.                               Entry of Judgment.  The award of the arbitral
tribunal shall be a reasoned written decision and shall be final and binding. 
Judgment on the award of the arbitration tribunal may be entered and enforced by
any court of competent jurisdiction.

 

--------------------------------------------------------------------------------


 

21.                               Waiver of Challenge to Decision or Award.  To
the extent permitted by law, any right to appeal or challenge any arbitral
decision or award, or to oppose enforcement of any such decision or award before
a court or any governmental authority, is hereby waived by the Parties.

 

22.                               Confidentiality.  All negotiations, mediation,
arbitration, and expert determinations relating to a Dispute (including a
settlement resulting from a negotiation, an arbitral award, documents exchanged
or produced, and memorials, briefs or other documents prepared for the
arbitration) are confidential and may not be disclosed by the Parties, their
employees, officers, directors, counsel, consultants and expert witnesses,
except to the extent necessary to enforce any arbitration award, to enforce
other rights of a Party, or as required by any Governmental Requirement;
provided, however, that breach of this confidentiality provision shall not void
any settlement, expert determination or award.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

OMNIBUS CERTIFICATE

 

I, John W. Lawrence, General Counsel and Corporate Secretary of each of Uranium
Resources, Inc., a Delaware corporation (the “Borrower”), URI, Inc., a Delaware
corporation (“URI”), Hydro Resources, Inc., a Delaware corporation (“Hydro
Resources”), URI Minerals, Inc., a Delaware corporation (“URI Minerals”), Hydro
Restoration Corporation, a Delaware corporation (“Hydro Restoration”), Belt Line
Resources, Inc., a Texas corporation (“Belt Line”), Uranco, Inc., a Delaware
corporation (“Uranco”), HRI-Churchrock, Inc., a Delaware corporation (“HRI”),
URI Neutron Holdings I, Inc., a Delaware corporation (“Neutron Holdings I”), URI
Neutron Holdings II, Inc., a Delaware corporation (“Neutron Holdings II”),
Neutron Energy, Inc., a Nevada corporation (“Neutron”), and Cibola Resources
LLC, a Delaware limited liability company (“Cibola” and together with the
Borrower, URI, Hydro Resources, URI Minerals, Hydro Restoration, Belt Line,
Uranco, HRI, Neutron Holdings I, Neutron Holdings II and Neutron, the “Credit
Parties”), for and on behalf of each Credit Party and without personal
liability, DO HEREBY CERTIFY to Resource Capital Fund V L.P. (the “Lender”), in
the undersigned’s capacity as General Counsel and Corporate Secretary of each
Credit Party, that:

 

1.              This Certificate is furnished pursuant to the Loan Agreement
(the “Loan Agreement”) dated November 13, 2013, among the Borrower, as the
borrower, those Subsidiaries from time to time party thereto, as the guarantors,
and the Lender, as the lender.  Unless otherwise defined herein, capitalized
terms used in this Certificate have the meanings assigned to such terms in the
Loan Agreement.

 

2.              I have made or caused to be made such examinations or
investigations as are, in my opinion, necessary to fully inform myself of the
matters addressed in this Certificate and to make the statements below, and I
have furnished this Certificate with the intent that it may be relied upon by
the Lender as a basis for the consummation of the transactions contemplated by
the Loan Agreement.

 

3.              A true and complete copy of the Certificate of Incorporation,
Articles of Incorporation or Certificate of Formation, as applicable, of each
Credit Party (the “Articles”) are attached to this Certificate and marked as
Attachments I-A through I-L.  The Articles are in full force and effect and have
not been further amended as of or prior to the date hereof and no proceedings
have been taken to amend, supplement, surrender or cancel the Articles.

 

4.              A true and complete copy of the By-laws or Limited Liability
Company Agreement, as applicable, of each Credit Party (collectively, the
“By-laws and LLC Agreement”) is attached to this Certificate and marked as
Attachments II-A through II-L. The By-laws and LLC Agreement are in full force
and effect and have not been further amended as of or prior to the date hereof
and no proceedings have been taken or are pending to amend, supplement, revoke
or repeal the any of By-laws and LLC Agreement.

 

5.              Attached hereto as Attachments III-A through III-L are true,
correct and complete copies of resolutions duly adopted by the Board of
Directors or the Sole Member and Manager, as applicable, of each Credit Party on
[·], 2013, which resolutions have not been revoked, modified, amended or
rescinded and are still in full force and effect, and the Loan Agreement and the
other Loan Documents to be executed by the Credit Parties are

 

--------------------------------------------------------------------------------


 

in substantially the form of such documents submitted to and approved by the
Board of Directors or Sole Member and Manager, as applicable, of each Credit
Party in such resolutions.

 

6.              Attached hereto as Attachments IV-A through IV-L are copies of
certificates of good standing or existence, as applicable, of each Credit Party
as of a recent date by the Secretary of State of its jurisdiction of
incorporation or organization, as applicable. No Credit Party has taken any
action to terminate its corporate or limited liability existence, as applicable,
since the date hereof.

 

7.              The persons named in Attachment V attached hereto are duly
elected officers of each Credit Party holding the respective offices set forth
therein opposite their names, and the signatures set forth therein opposite
their names are their genuine signatures.

 

8.              No steps or proceedings have been taken by any Credit Party or,
to the undersigned’s knowledge, any other person in respect of the dissolution
of such Credit Party. As at the date hereof, no Credit Party has taken any steps
to terminate its existence or to change its existence in any way (including,
without limitation, by way of reorganization, amalgamation, merger, arrangement
or continuation in another jurisdiction) and no such steps are contemplated by
any Credit Party or, to the best of the undersigned’s knowledge, any other
person.

 

9.              No Credit Party is insolvent and no acts or proceedings have
been taken by or against any Credit Party in connection with, no Credit Party
has received any notice in respect of, no Credit Party is in the course of, and
no proceedings have been taken by any Credit Party or, to the undersigned’s
knowledge, any other person in respect of, the liquidation, winding-up,
dissolution, bankruptcy, insolvency, reorganization or receivership of such
Credit Party or the cancellation, termination or revocation of its articles, and
no such acts or proceedings are contemplated by any Credit Party or, to the best
of the undersigned’s knowledge, any other person.

 

10.       All approvals, consents and authorizations of Governmental
Authorities, the shareholders or members of each Credit Party, as applicable,
and other Persons required in connection with the Loan Agreement and the other
Loan Documents have been obtained and are in effect.

 

11.       Each Credit Party’s principal place of business and its chief
executive office and principal place of residence is located in the State of
Colorado.

 

12.       Each Credit Party has performed and complied with all agreements and
conditions in the Loan Agreement and the other Loan Documents required to be
performed and complied with on or prior to the date hereof, except those
agreements and conditions waived by Lender.

 

13.       No Default or Event of Default exists under the Loan Agreement or any
other Loan Document or will exist under the Loan Agreement or any other Loan
Document upon the advance of the Loan to the Company thereunder and the
consummation of the transactions contemplated thereby.

 

14.       The representations and warranties of the Credit Parties set forth in
the Loan Agreement and the other Loan Documents are true and correct as of the
date hereof.

 

--------------------------------------------------------------------------------


 

15.       There is no pending or, to the knowledge of the undersigned,
threatened action or proceeding before any Governmental Authority against or
affecting any Credit Party or any Project, which could reasonably be expected to
have a Material Adverse Effect on any Credit Party.

 

16.       Since December 31, 2012, there has been no change, event or occurrence
that has had, or could reasonably be expected to have, a Material Adverse Effect
on any Credit Party.

 

--------------------------------------------------------------------------------


 

WITNESS my hand this        day of November 2013.

 

 

 

 

 

Name:

John W. Lawrence

 

Title:

General Counsel and Corporate Secretary

 

 

I, the undersigned, Vice President—Finance and Chief Financial Officer of the
Company, DO HEREBY CERTIFY that: (i) John W. Lawrence is the duly elected and
qualified General Counsel and Corporate Secretary of each Credit Party, (ii) the
signature above is his genuine signature, and (iii) the certifications provided
in paragraphs 7 through 16 above are true and correct.

 

WITNESS my hand this        day of November 2013.

 

 

 

 

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President—Finance and Chief Financial Officer

 

 

[Signature Page to Omnibus Certificate — Uranium Resources, Inc. and its
Subsidiaries]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

NOTICE OF BORROWING

 

TO:                         Resource Capital Fund V L.P.

1400 Sixteenth Street, Suite 200

Denver, CO 80202

Attn:

 

DATE:  [·], 2013

 

This Notice of Borrowing is delivered pursuant to that certain Loan Agreement
(as it may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Loan Agreement”) dated November 13, 2013 by and among
Uranium Resources, Inc., a corporation organized and existing under the laws of
the State of Delaware, as the borrower (“Borrower”), those Subsidiaries of the
Borrower from time to time party thereto, as guarantors, and Resource Capital
Fund V L.P., as the lender (“Lender”).

 

Unless otherwise defined herein, capitalized terms used in this Notice of
Borrowing have the meanings assigned to such terms in the Loan Agreement.

 

This Notice of Borrowing is irrevocable and represents the Borrower’s request to
borrow a Loan, and the following information is provided pursuant to Section
2.2(a) of the Loan Agreement.

 

1. Date of Requested Borrowing:

[·], 20[·]

 

 

2. Type of Loan:

[Tranche One Initial Advance Commitment] [Tranche One Post-Approval Commitment]
[Tranche Two Commitment] [Tranche Three Commitment]

 

 

3. Amount of Requested Loan:

[Tranche One Initial Advance Commitment: $3,000,000] [Tranche One Post-Approval
Commitment: $2,000,000] [Tranche Two Commitment: $5,000,000] [Tranche Three
Commitment: $5,000,000]

 

 

4. Proposed Use of Borrowing:

[·] [insert description; to be provided by the Borrower]

 

The distribution of the Loan requested hereby may be made for the credit of the
Borrower to the Borrower’s Account by wire transfer of the funds to:

 

Name of Bank:

Address of Bank:

 

--------------------------------------------------------------------------------


 

Account Name:

Account Number:                                               /

Transit Number:

ABA Number:

SWIFT Code:

 

The Borrower and the undersigned officer to the best of his knowledge in his
capacity as an officer of the Borrower, each certifies that:

 

(a)                                 the representations and warranties made by
the Credit Parties in the Loan Agreement, in the Security Documents or which are
contained in any certificate furnished at any time under or in connection with
the Loan Agreement are true and correct on and as of the date set forth above as
if made on and as of such date, except for representations and warranties
expressly stated to relate to a specific earlier date;

 

(b)                                 no Default or Event of Default has occurred
and is continuing on the date set forth above or will occur after giving effect
to the Loan;

 

(c)                                  there does not exist any litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to any Credit Party or any of its Subsidiaries, or any Project, which
has had, or could reasonably be expected to have, a Material Adverse Effect, or
which could reasonably be expected to affect the legality, validity or
enforceability of the Loan Agreement or any other Loan Document, that has not
been settled, dismissed, vacated, discharged or terminated;

 

(d)                                 no Borrower, Guarantor or any Project has
incurred or suffered a Material Adverse Effect; and

 

(e)                                  all conditions set forth in Section 2.2 and
Section [5.1 if Tranche One Initial Advance Commitment] [5.2 if Tranche One
Post-Approval Commitment] [5.3 if Tranche Two Commitment] [5.4 if Tranche Three
Commitment] of the Loan Agreement have been, and shall remain, satisfied; the
Borrower hereby certifies the satisfaction of all such conditions precedent
(that have not been waived by the Lender in its sole discretion) by its delivery
of this Notice of Borrowing.

 

[signature page to follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Notice of Borrowing has been duly executed and
delivered by a duly authorized officer of the undersigned as of the date first
above written.

 

 

 

URANIUM RESOURCES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Borrowing]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, modified, supplemented, restated or
replaced from time to time, the “Agreement”) is made as of November [·], 2013 by
URANIUM RESOURCES, INC., a corporation organized and existing under the laws of
the State of Delaware (the “Borrower”) and the Guarantor Debtors (defined below)
from time to time party hereto (with the Borrower and the Guarantor Debtors
being collectively and individually referred to as the “Debtor”)  in favor and
for the benefit of RESOURCE CAPITAL FUND V L.P. (with its successors and
assigns, the “Secured Party”).

 

Recitals

 

A.                                    Pursuant to that certain Loan Agreement of
even date herewith (as amended, modified, supplemented, extended or restated
from time to time, the “Loan Agreement”), by and among the Borrower, as the
borrower, those Subsidiaries of the Borrower from time to time party thereto, as
guarantors, and the Secured Party, as the lender, the Secured Party has agreed
to make a loan to the Borrower (the “Loan”) to be used by the Borrower as set
forth in the Loan Agreement.  Unless otherwise defined herein, capitalized terms
used in this Agreement have the meanings assigned to such terms in the Loan
Agreement.

 

B.                                    Pursuant to that certain Guarantee of even
date herewith (as amended, modified, supplemented, extended or restated from
time to time, the “Guarantee”) each Guarantor Debtor unconditionally and
irrevocably guaranteed the repayment and performance of the Loan Agreement and
the other Loan Documents, as more particularly described therein.

 

C.                                    Each Guarantee Debtor is a direct or
indirect wholly-owned Subsidiary of the Borrower.  Each Guarantee Debtor expects
to derive substantial direct and indirect benefit from the Loan Agreement, the
amounts made available under the Loan Agreement and from such financial and
other support as the Borrower may in the future provide to such Guarantor
Debtor.  The Guarantor Debtors and the Borrower are engaged in related
businesses and are integrated to such an extent that the financial strength and
flexibility of each of them has a direct, tangible and immediate impact on the
success of the other.  Each Guarantee Debtor is interested in and will be
financially benefited by the business success of the Borrower and has entered
into this Agreement and the other Loan Documents for legitimate business
purposes.

 

D.                                    It is a condition precedent to the Secured
Party entering into and maintaining the Loan Agreement and to making the Loan
thereunder that each Debtor shall have executed and delivered this Agreement to
secure the payment and performance of the Loan Agreement and the other Loan
Documents, all as more fully described herein.

 

E.                                     In order to secure the prompt and
complete payment and performance of all indebtedness, guaranties, duties,
covenants, agreements and obligations owing or to be owed by each Debtor to the
Secured Party, and as a condition to the Secured Party entering into the Loan

 

--------------------------------------------------------------------------------


 

Agreement and making the Loan to the Borrower, each Debtor has agreed to execute
and deliver this Agreement to the Secured Party.

 

Agreement

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Debtor and the Secured Party hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions.

 

(a)                                 Unless otherwise defined herein or in the
Loan Agreement, capitalized terms used herein that are defined in the UCC shall
have the meanings assigned to them in the UCC.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreed Priority”  means with respect to this Agreement and each Lien made in
favour of the Secured Party, a senior, perfected, first priority Lien in favour
of the Secured Party, meaning that such Agreement and Lien are prior in right to
any other Lien (other than Permitted Liens) in, on, or to the Collateral which
is purported to be covered thereby.

 

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

 

“Collateral” means all of the personal property of each Debtor, including,
without limitation, all right, title and interest of each Debtor, whether now
owned or existing or hereafter acquired or arising, and wheresoever located, in,
to and under (with each of the following capitalized terms having the meaning
given thereto in the UCC):

 

(i)                                     all Accounts;

 

(ii)                                  all As-Extracted Collateral;

 

(iii)                               all Chattel Paper;

 

(iv)                              all Commercial Tort Claims;

 

(v)                                 all Commodity Accounts;

 

(vi)                              all Commodity Contracts;

 

(vii)                           all Deposit Accounts;

 

(viii)                        all Documents;

 

2

--------------------------------------------------------------------------------


 

(ix)                              all Equipment;

 

(x)                                 all Fixtures;

 

(xi)                              all General Intangibles;

 

(xii)                           all Goods and all Accessions thereto, and Goods
with which the Goods are commingled;

 

(xiii)                        all Instruments;

 

(xiv)                       all Intellectual Property;

 

(xv)                          all Inventory;

 

(xvi)                       all Investment Property;

 

(xvii)                    all Letter-of-Credit Rights;

 

(xviii)                 all Promissory Notes;

 

(xix)                       all Software;

 

(xx)                          all other personal property not otherwise
described above;

 

(xxi)                       all books and records pertaining to the Collateral;
and

 

(xxii)                    to the extent not otherwise included, all Proceeds,
products, income and profits of the foregoing, and all accessions thereto and
all collateral security and guarantees given by any Person with respect to any
of the foregoing.

 

Notwithstanding the foregoing, “Collateral” shall not include “Excluded Assets”
(as defined below) until such time as the prohibitions causing such property to
be Excluded Assets have terminated (howsoever occurring); upon the termination
of such prohibitions, the Secured Party will be deemed to automatically have and
at all times from and after the date hereof to have had, without the taking of
any action or delivery of any instrument, a security interest in such Excluded
Assets, and each Debtor agrees to take all actions necessary in the reasonable
judgment of the Secured Party, if any, to perfect such security interest.

 

“Debtor” means, collectively, the Borrower and the Guarantor Debtors.

 

“Event of Default” means any of the events described in Article VI hereof.

 

“Excluded Assets” means any contract, agreement, permit or license (together
with the Equipment, Fixtures or Goods subject to any such contract, agreement,
permit or license) to the extent that such Debtor is validly prohibited from
granting a security interest in

 

3

--------------------------------------------------------------------------------


 

such contract, agreement, permit or license (and the Equipment, Fixtures or
Goods subject thereto) pursuant to the terms thereof, but only to the extent
that such prohibition is not invalidated under the UCC.

 

“Governmental Requirement” means any law, statute, code, ordinance, treaty,
order, rule, regulation, judgment, ruling, decree, injunction, franchise,
permit, certificate, license, authorization, approval or other direction or
requirement (including Environmental Laws, the Project Permits, energy
regulations, occupational, safety and health standards or controls, taxation
laws and Applicable Securities Legislation) of any Governmental Entity.

 

“Guarantee” shall have the meaning assigned to such term in the Recitals.

 

“Guarantor Debtors” means, collectively, each Guarantor that is a party to this
Agreement from time to time, including, without limitation, URI, Inc., a
Delaware corporation, Hydro Resources, Inc., a Delaware corporation, URI
Minerals, Inc., a Delaware corporation, Hydro Restoration Corporation, a
Delaware corporation, Belt Line Resources, Inc., a Texas corporation,
Uranco, Inc., a Delaware corporation, HRI-Churchrock, Inc., a Delaware
corporation, URI Neutron Holdings I, Inc., a Delaware corporation, URI Neutron
Holdings II, Inc., a Delaware corporation, Neutron Energy, Inc., a Nevada
corporation, Cibola Resources LLC, a Delaware limited liability company.

 

“Indemnified Party” shall have the meaning assigned to such term in
Section 8.11.

 

“Lien” means, as to any Person, any mortgage, deed of trust, debenture, lien,
pledge, charge, security interest, hypothecation, indenture, preferential right,
assignment, option, production payment or other lien, encumbrance or collateral
security Instrument in, on or to, or any right or interest, or the title of any
vendor, lessor, lender or other secured party to, or interest or title of any
Person under any conditional sale or other title retention agreement or capital
lease with respect to, any property or asset owned or held by such Person, the
signing of any mortgage, deed of trust, pledge, charge, security agreement,
hypothecation, indenture, assignment or similar instrument, or the signing or
filing of a financing statement, personal property security act filing or other
similar Instrument, which names such Person as debtor, or the signing of any
security agreement or other similar Instrument authorizing any other party as
the secured party thereunder to file any financing statement, personal property
security act filing or other similar Instrument.  A Person shall be deemed to be
the owner of any assets that it has placed in trust for the benefit of the
holders of its indebtedness, which indebtedness is deemed to be extinguished
under GAAP but for which such Person remains legally liable, and such trust
shall be deemed to be a Lien.

 

“Loan Agreement” shall have the meaning assigned to such term in the Recitals.

 

“Losses” shall have the meaning assigned to such term in Section 8.11.

 

“Necessary Endorsement” means undated stock powers endorsed in blank or other
proper instruments of assignment duly executed and such other instruments or
documents as the Secured Party may reasonably request.

 

“Obligations” shall mean the full, punctual and complete observance and
performance of all present and future duties, covenants, indebtedness,
indemnifications,

 

4

--------------------------------------------------------------------------------


 

responsibilities and obligations, monetary and otherwise, due to Secured Party
under the Loan Agreement, this Agreement or any other Loan Document (extending
to all principal amounts, interest, late charges, fees, prepayment fees, early
termination fees, costs and all other charges, sums and amounts, as well as all
costs and expenses payable by the Credit Parties under the Loan Agreement, this
Agreement and any other Loan Document), whether direct or indirect, contingent
or noncontingent, matured or unmatured, accrued or not accrued, joint or
several, arising as principal, guarantor, surety, accommodation party or
otherwise, whether or not now contemplated, whether or not any instrument or
agreement relating thereto specifically refers to this Agreement, as well as all
renewals, refinancings, consolidations, re-castings and extensions of any of the
foregoing.

 

“Obligor” shall mean individually and collectively, each Debtor and each
endorser, guarantor and surety of the Obligations; any person who is primarily
or secondarily liable for the repayment of the Obligations, or any portion
thereof; and any person who has granted security for the repayment of any of the
Obligations.

 

“Repayment Account” shall have the meaning assigned to such term in
Section 7.1(g).

 

“Secured Party” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Subsidiary” means, in respect of any Person at any date, (i) any corporation,
company, limited liability company, association or other business entity of
which securities, membership interests or other ownership interests representing
fifty percent (50%) or more of the voting power of all equity interests are
owned or held, directly or indirectly, by such Person, (ii) any partnership,
limited liability company or joint venture wherein the general partner, managing
partner or operator is, directly or indirectly, such Person, or (iii) any other
Person that is otherwise directly or indirectly Controlled by such Person.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
such United States jurisdiction that governs the perfection or priority of the
Secured Party’s security interest in any item or portion of the Collateral.

 

(c)                                  The rules of interpretation specified in
the Loan Agreement shall be applicable to this Agreement. Capitalized terms used
but not otherwise defined herein that are defined in the Loan Agreement shall
have the meanings given to them in the Loan Agreement.

 

(d)                                 The Secured Party and each Debtor agree that
the Schedules hereof and all descriptions of the Collateral contained in the
Schedules and all amendments and supplements thereto are and shall at all times
remain a part of this Agreement.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II
GRANT OF SECURITY INTEREST AND OBLIGATIONS

 

2.1                               Security Interest.

 

(a)                                 As collateral security for the prompt and
complete payment and performance in full of all of the Obligations, each Debtor
hereby assigns, pledges and grants to the Secured Party a Lien on and continuing
security interest in and to, and pledge and assignment of, all of the right,
title and interest of such Debtor in, to and under the Collateral.

 

(b)                                 From and after the Closing Date, each Debtor
shall not permit to become effective in any document creating, governing or
providing for any permit, lease, license, contract, instrument, General
Intangible or other agreement, a provision that would prohibit the creation of a
Lien on such permit, lease, license, contract, instrument, General Intangible or
other agreement in favor of the Secured Party without the prior written consent
of the Secured Party.

 

(c)                                  The Secured Party’s security interest shall
continually exist until all Obligations have been paid and performed in full.

 

2.2                               Filings.  Each Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
relevant jurisdiction any financing statements or other similar filings and
amendments thereto covering the Collateral that contain the information
required, with respect to each applicable jurisdiction, whether pursuant
Article 9 of the UCC or other Governmental Requirements, including (a) whether
such Debtor is an organization, the type of organization and any organizational
identification number issued to such Debtor, and (b) any financing or
continuation statements or other documents or instruments, without the signature
of such Debtor where permitted by law.  Each Debtor agrees to provide all
information described in the immediately preceding sentence to the Secured Party
promptly upon request by the Secured Party. Each Debtor agrees to pay all taxes,
fees and costs (including reasonable attorneys’ fees) paid or incurred by the
Secured Party in connection with the preparation, filing or recordation thereof.
 Each Debtor waives receipt of any such financing statements that are registered
by the Secured Party and any confirmation of registration.

 

ARTICLE III
PERFECTION; FURTHER ASSURANCES

 

3.1                               Further Assurances and Corrective
Instruments.  Each Debtor shall promptly make, execute, acknowledge and deliver,
or cause to be made, executed, acknowledged and delivered, all such additional
things, deeds, assurances, documents, acknowledgments, certificates and
instruments and to take such further acts as the Secured Party may in its
judgment deem necessary or appropriate, subject to the limitations provided
hereunder, to (a) protect, maintain and preserve the Collateral; (b) protect,
maintain and preserve the Secured Party’s security interest in the Collateral;
and (c) protect, vest in and assure to the Secured Party its rights or remedies
hereunder or in any of the Collateral and the perfection and priority of its
rights therein, including, without limitation, placing legends on Collateral or
on books and records pertaining to Collateral stating that the Secured Party has
a security interest therein.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Each Debtor hereby makes the representations and warranties set forth in the
Loan Agreement as they relate to the Debtors, the Collateral or to the Loan
Documents to which such Debtor is a party, each of which is incorporated herein
as if set forth herein, and each Debtor further represents and warrants as
follows:

 

4.1                               State of Incorporation, Legal Name and
Identification Number.  Each Debtor’s name as it appears in official filings in
the state of organization, all prior names of such Debtor during the past five
years, as they appeared from time to time in official filings in the state of
its incorporation or organization, the type of entity of such Debtor (including
corporation, partnership, limited partnership or limited liability company),
organizational identification number issued by such Debtor’s state of
organization or a statement that no such number has been issued, such Debtor’s
state of organization, the location of such Debtor’s chief executive office,
principal place of business, all warehouses, consignees and processors with whom
Inventory or other Collateral is stored or located and other premises where
Collateral is stored or located (except with respect to Collateral in transit),
and the locations of its books and records concerning the Collateral are set
forth on Schedule 1 hereto.

 

4.2                               Filings.  No consent or authorization of,
filing with, notice to or other act by, or in respect of, any Governmental
Authority or any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents or, with respect to personal property described herein which
can be perfected under Article 9 of the UCC by filing a financing statement, the
perfection of the security interests granted hereby, except the filings referred
to in Schedule 2.

 

4.3                               No Contravention.  The execution, delivery and
performance of this Agreement and the granting of a Lien in favor of the Secured
Party pursuant hereto will not violate any requirement of Law or any contractual
obligation of any Debtor and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or assets pursuant
to any requirement of Law or any such contractual obligation (other than the
Liens created by the Loan Documents).

 

4.4                               Ownership of Property and No Other Liens. 
Each Debtor has good title to, or a valid leasehold interest in, all the
Collateral, and none of such property is subject to any Lien, claim, option or
right of others, except for Permitted Liens. No person other than the Secured
Party has control or possession of all or any part of the Collateral, except as
permitted by the Loan Agreement.

 

4.5                               Valid Security Interest.  This Agreement
creates, in favor of the Secured Party, a valid security interest in the
Collateral, subject only to Permitted Liens, securing the payment and
performance of the Obligations.  Upon the making of the filings described in
Section 2.2 and the filing of any continuation statements required by the UCC,
the Secured Party will have and will continue to have as security for the
Obligations a valid and perfected Lien to the extent a Lien can be perfected
thereby, with the Agreed Priority, on all the Collateral which may be perfected
by filing UCC financing statements, free of all other Liens, claims and rights
of third

 

7

--------------------------------------------------------------------------------


 

parties whatsoever, except for Permitted Liens.  Except for the filing of UCC
financing statements and the delivery of the certificates and other instruments
provided in Section 3.1 and Section 5.5, and the execution of any control
agreements, no action is necessary to create, perfect or protect the security
interests created in the Collateral.  Without limiting the generality of the
foregoing, except for the filing of said financing statements, no consent of any
third parties and no authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body is required for
(a) the execution, delivery and performance of this Agreement, (b) the creation
or perfection of the Security Interests created hereunder in the Collateral or
(c) the enforcement of the rights of the Secured Party hereunder.  If any, all
required consents (including, without limitation, from stockholders or creditors
of any Debtor) necessary for such Debtor to enter into and perform its
obligations hereunder have been obtained.

 

4.6                               No Transfer of Collateral.  Except as
permitted by the Loan Agreement, each Debtor shall not sell, offer to sell,
dispose of, convey, assign or otherwise transfer, or grant any option with
respect to, restrict, or grant, create, permit or suffer to exist any Lien on,
any of the Collateral pledged by it hereunder or any interest therein except for
the Permitted Liens.

 

4.7                               Commercial Purpose.  This Agreement and the
transactions contemplated by the Loan Documents do not constitute a “consumer
transaction” as defined in the UCC. None of the Collateral was or will be
purchased or held primarily for personal, family or household purposes and no
Deposit Account is used primarily for personal, family or household purposes.

 

4.8                               Patents, Trademarks, etc.  Each Debtor owns,
possesses or has the right to use all necessary patents, patent rights,
licenses, trademarks, trade names, trade name rights, copyrights and franchises
to conduct its business, without any known conflict with any patent, patent
right, license, trademark, trademark rights, trade name right, trade name,
copyright or franchise right of any other person.  As of the date hereof, each
Debtor does not have any interest in, or title to, any patent, trademark or
registered copyright.

 

4.9                               Consents, etc.  During the occurrence and
continuation of an Event of Default, in the event that the Secured Party desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Entity or any other person therefor, then, upon
the reasonable request of the Secured Party, each Debtor agrees to use its best
efforts to assist and aid the Secured Party to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.

 

4.10                        Financing Statements and Other Filings; Maintenance
of Perfected Security Interest.  Each Debtor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the pledge and security interest granted by it to the Secured Party in
respect of the Collateral, which may be perfected by filing a UCC financing
statement, have been delivered to the Secured Party in completed and, to the
extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office necessary for the perfection of such
interest.  Each Debtor agrees that at the sole cost and expense of such Debtor,
such Debtor will take all actions necessary and otherwise cooperate with Secured
Party to maintain the security interest created by this Agreement in the
Collateral as a

 

8

--------------------------------------------------------------------------------


 

perfected security interest, with the Agreed Priority, to the extent required
hereunder.

 

4.11                        Recitals.  The Recitals are true and correct in all
respects.

 

ARTICLE V
COVENANTS

 

Each Debtor covenants and agrees with the Secured Party that, until the security
interest created herein is discharged, each Debtor will perform and fulfill each
of the affirmative and negative covenants in the Loan Agreement applicable to
the Borrower and each Debtor and each of the following:

 

5.1                               Conferences with Officers and Others.  At all
reasonable times during normal business hours and from time to time, on
reasonable notice, each Debtor will permit the Secured Party, its agents,
advisors and representatives to (a) access all of such Debtor’s properties and
facilities, (b) discuss such Debtor’s business, affairs, finances and accounts
with any officers, managers and employees of such Debtor, and (c) review,
inspect and audit the Collateral, wherever located, and each Debtor shall pay
all reasonable costs of such activities described in (a), (b) and (c), in each
case in accordance with the procedures for inspection set forth in the Loan
Agreement.

 

5.2                               Defend Collateral.  Except for Permitted
Liens, each Debtor will maintain the Liens and security interests provided for
hereunder as valid and perfected Liens, each with the Agreed Priority, and
security interests in the Collateral in favor of the Secured Party until this
Agreement and the security interests hereunder shall be terminated pursuant
hereto.  Each Debtor hereby agrees to (a) promptly pay when due all
transportation, storage, warehousing, mechanics, materialmen, construction,
maintenance and other such charges, fees, expenses or amounts affecting or
arising out of or relating to the Collateral which, if unpaid, might become a
lien thereon, except to the extent diligently disputed by any Debtor in good
faith and pursuant to appropriate procedures; and (b) use commercially
reasonable efforts to defend the Collateral against the claims of any and all
Persons and entities except for Permitted Liens.

 

5.3                               Maintain Name and Jurisdiction.  Each Debtor
shall not: (a) change its legal name, identity, type of organization or
organizational structure without the prior written consent of the Secured Party,
which consent will not be unreasonably withheld; (b) change the location of its
chief executive office or its principal place of business; (c) change its
federal taxpayer identification number or organizational identification number
(if any); or (d) change its jurisdiction of organization (including by merger,
reorganization, dissolving, liquidating, reincorporating or incorporating in any
other jurisdiction).

 

5.4                               Insurance.  Each Debtor will maintain
comprehensive casualty insurance on the Collateral as required pursuant to
Section 7.5 of the Loan Agreement. Each Debtor hereby assigns to the Secured
Party and grants to the Secured Party a security interest in any and all
proceeds of such policies and authorizes and empowers the Secured Party, after
the occurrence and during the continuance of an Event of Default, to adjust or
compromise any loss under such policies and to collect and receive all such
proceeds.  Each Debtor hereby authorizes and directs each insurance company to
pay all such proceeds directly and solely to the Secured Party and not

 

9

--------------------------------------------------------------------------------


 

to such Debtor and the Secured Party jointly, effective upon the occurrence and
during the continuance of an Event of Default.  Effective upon the occurrence
and during the continuance of an Event of Default, each Debtor authorizes and
empowers the Secured Party to execute and endorse in such Debtor’s name all
proofs of loss, drafts, checks and any other documents or instruments necessary
to accomplish such collection, and any persons making payments to the Secured
Party under the terms of this paragraph are hereby relieved absolutely from any
obligation or responsibility to see to the application of any sums so paid. 
After deduction from any such proceeds of all costs and expenses (including
attorneys’ fees) incurred by the Secured Party in the collection and handling of
such proceeds, the net proceeds shall be applied as follows.  If no Event of
Default shall have occurred and be continuing, such net proceeds may be applied
either toward replacing or restoring the Collateral (at such Debtor’s option),
in a manner and on terms satisfactory to the Secured Party, or as a credit
against such of the Obligations, whether matured or unmatured, as the Secured
Party shall determine in the Secured Party’s sole (but reasonable) discretion. 
In the event that such Debtor may and does elect to replace or restore as
aforesaid, then such net proceeds shall be deposited in a segregated account of
such Debtor at a bank acceptable to such Debtor and the Secured Party subject to
the sole order of the Secured Party and shall be disbursed therefrom by the
Secured Party in such manner and at such times as the Secured Party deems
appropriate to complete such replacement or restoration; provided, however, that
if an Event of Default shall occur and continue at any time before or after
replacement or restoration has commenced, then thereupon the Secured Party shall
have the option to apply all remaining net proceeds either toward replacing or
restoring the Collateral, in a manner and on terms satisfactory to the Secured
Party, or as a credit against such of the Obligations, whether matured or
unmatured, as the Secured Party shall determine in the Secured Party’s sole
discretion.  If an Event of Default shall have occurred prior to such deposit of
the net proceeds and so long as an Event of Default is continuing, then the
Secured Party may, in its sole discretion, apply such net proceeds either toward
replacing or restoring the Collateral, in a manner and on terms satisfactory to
the Secured Party, or as a credit against such of the Obligations, whether
matured or unmatured, as the Secured Party shall determine in the Secured
Party’s sole discretion.

 

5.5                               Provision of Documents; Additional Collateral
Security.  Whenever required by the Secured Party, each Debtor shall, and shall
cause the other Credit Parties to: (a) cooperate with the Secured Party to
promptly obtain and keep in effect one or more control agreements in Deposit
Account, Electronic Chattel Paper, Investment Property and Letter-of-Credit
Rights Collateral; (b) deliver or cause to be delivered to the Secured Party any
and all certificates and other instruments representing or evidencing any
Collateral that is Investment Property, together with all Necessary
Endorsements; (c) identify and inform the Secured Party with respect to each
Deposit Account of such Debtor and each other Credit Party and enter into a
control agreement with respect thereto; and (d) promptly deliver to the Secured
Party, with all endorsements and/or assignments required by the Secured Party,
all Instruments, Chattel Paper, guaranties and the like held received by such
Debtor constituting, evidencing or relating to any of the Collateral or proceeds
of any of the Collateral.  In the event that the Secured Party requires a
control account agreement with respect to a Deposit Account to be obtained, each
Debtor shall use its best efforts to obtain such agreements within 30 days of
the Secured Party’s request.  In the event that any consent, authorization or
other form of approval is required to be obtained in connection with the
granting of any additional security, each Debtor shall, and shall cause each
other applicable Credit Party, to use its commercially reasonable efforts to
obtain, or cause to be obtained, any

 

10

--------------------------------------------------------------------------------


 

such consent, authorization or approval.

 

5.6                               Notice of Event of Default.  Each Debtor shall
immediately, and in any event within three (3) Business Days, notify the Secured
Party in writing of the occurrence of any Event of Default or any event or
existing condition which, with the giving of notice and/or the lapse of time,
could constitute an Event of Default.

 

5.7                               Loan Document Covenants. Each Debtor will
perform and fulfill each of the covenants in the Loan Documents that is
applicable to such Debtor.

 

ARTICLE VI
EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

6.1                               Occurrence of an Event of Default.  An “event
of default” (howsoever defined) shall occur under the Loan Agreement.

 

ARTICLE VII
RIGHTS AND REMEDIES

 

7.1                               Rights and Remedies of the Secured Party. 
Upon and after the occurrence and during the continuance of an Event of Default,
the Secured Party may, without notice or demand, exercise in any jurisdiction in
which enforcement hereof is sought, the following rights and remedies, in
addition to the rights and remedies available to the Secured Party under the
other Loan Documents, the rights and remedies of a secured party under the UCC
and all other rights and remedies available to the Secured Party under
applicable Governmental Requirements, whether at law or in equity, all such
rights and remedies being available to the Secured Party and being cumulative
and enforceable alternatively, successively or concurrently:

 

(a)                                 Declare all Obligations to be immediately
due and payable and the same shall thereupon become immediately due and payable
without presentment, demand for payment, protest or notice of any kind, all of
which are hereby expressly waived.

 

(b)                                 Institute any proceeding or proceedings to
exercise any remedy and to enforce the Obligations and any Liens of the Secured
Party.

 

(c)                                  Take possession of the Collateral, and for
that purpose, so far as such Debtor may give authority therefor, enter upon any
premises on which the Collateral or any part thereof may be situated and remove
the same therefrom without any liability for suit, action or other proceeding,
each Debtor HEREBY WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO JUDICIAL
HEARING WITH RESPECT TO REPOSSESSION OF COLLATERAL, and require each Debtor, at
such Debtor’s expense, to assemble and deliver the Collateral to such place or
places as the Secured Party may designate.

 

(d)                                 Without notice, except as specified below,
sell, resell, assign and deliver or grant a license to use or otherwise dispose
of the Collateral or any part thereof, in one or more

 

11

--------------------------------------------------------------------------------


 

parcels, at one or more sales, at public or private sale, at the Secured Party’s
office or such other place or places, for cash, on credit, for future delivery,
or any other consideration, and upon such other terms and conditions, as the
Secured Party may deem commercially reasonable.  The Secured Party’s compliance
with any applicable state or federal law in the conduct of such sale, its
disclaimer of any warranties relating to any Collateral, and its compliance with
the terms and conditions for sale of Collateral set forth herein shall not, in
any event, be considered to adversely affect the commercial reasonableness of
such sale.

 

(e)                                  If the Secured Party in good faith believes
that any Governmental Requirement prohibits or restricts the customary manner of
sale or distribution of any of the Collateral, or if the Secured Party
determines that there is any other restraint, restriction or limitation limiting
the sale or distribution of any such property, the Secured Party may sell such
property privately or in any other manner that it deems advisable at such price
or prices as it determines in its sole discretion and without liability
whatsoever to the Debtors in connection therewith.  Each Debtor recognizes and
agrees that such prohibition or restriction may cause such property to have less
value that it otherwise would have and that, consequently, such sale or
disposition by the Secured Party may result in a lower sales price than if the
sale were otherwise held.

 

(f)                                   Occupy any premises owned or leased by any
Debtor where the Collateral or any part thereof is located or assembled for a
reasonable period in order to effectuate its rights and remedies hereunder or
under applicable law, without obligation to such Debtor in respect of such
occupation, including, without limitation, without obligation to pay rent.

 

(g)                                  Operate, manage and control the Collateral
(including use of the Collateral and any other property or assets of any Debtor
in order to continue or complete performance of such Debtor’s obligations under
any contracts or agreements of such Debtor), or permit the Collateral or any
portion thereof to remain idle or store the same, and collect all rents and
revenues therefrom.

 

(h)                                 Without notice to any Debtor, any such
notice being expressly waived by each Debtor, to set-off and appropriate and
apply any and all deposits, in any currency or form, and any other credits,
indebtedness or claims, in any currency or form, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Secured Party to or for the credit or the account of any Debtor, or
any part thereof, against and on account of the obligations and liabilities of
each Debtor to the Secured Party hereunder, whether arising hereunder, under the
Loan Agreement, any other Loan Document or otherwise, as the Secured Party may
elect in its sole discretion, whether or not the Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Secured Party shall notify such Debtor of any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the Secured
Party to set-off and appropriate are in addition to the other rights and
remedies which the Secured Party may have hereunder, under any other Loan
Document, or at law or in equity.

 

(i)                                     To enforce each Debtor’s rights against
account debtors and other parties obligated on Collateral, including, but not
limited to, the right to: (i) notify and/or require each

 

12

--------------------------------------------------------------------------------


 

Debtor to notify any or all account debtors and other parties obligated on
Collateral to make payments directly to the Secured Party or in care of a post
office lock box under the sole control of the Secured Party established at such
Debtor’s expense subject to the Secured Party’s customary arrangements and
charges therefor, and to take any or all action with respect to Collateral as
the Secured Party shall determine in its sole discretion, including, without
limitation, the right to demand, collect, sue for and receive any money or
property at any time due, payable or receivable on account thereof, compromise
and settle with any Person liable thereon, and extend the time of payment or
otherwise change the terms thereof, without incurring liability or
responsibility to such Debtor; (ii) require each Debtor to segregate and hold in
trust for the Secured Party and, on the day of such Debtor’s receipt thereof,
transmit to the Secured Party in the exact form received by such Debtor (except
for such assignments and endorsements as may be required by the Secured Party),
all cash, checks, drafts, money orders and other items of payment constituting
Collateral or proceeds of Collateral; and/or (iii) establish and maintain at the
Secured Party a “Repayment Account,” which shall be under the exclusive control
of and subject to the sole order of the Secured Party and which shall be subject
to the imposition of such customary charges as are imposed by the Secured Party
from time to time upon such accounts, for the deposit of cash, checks, drafts,
money orders and other items of payments constituting Collateral or proceeds of
Collateral from which the Secured Party may, in its sole discretion, at any time
and from time to time, withdraw all or any part and apply the same to the
payment of the Obligations.  The Secured Party’s collection and enforcement of
Collateral against account debtors and other persons obligated thereon shall be
deemed to be commercially reasonable if the Secured Party exercises the care and
follows the procedures that the Secured Party generally applies to the
collection of obligations owed to the Secured Party.  All cash and non-cash
proceeds of the Collateral shall be applied by the Secured Party upon the
Secured Party’s actual receipt of cash proceeds against the Obligations, matured
or unmatured, in such order as the Secured Party shall determine in the Secured
Party’s sole discretion.

 

(j)                                    It shall not be necessary for the Secured
Party to have physically present or constructively in its possession any of the
Collateral at any foreclosure sale, and the Secured Party shall deliver to the
purchasers at such sale on the date of sale the Collateral purchased by such
purchasers at such sale, and if it should be impossible or impracticable for any
of such purchasers to take actual delivery of the Collateral, then the title and
right of possession to the Collateral shall pass to the purchaser at such sale
as completely as if the same had been actually present and delivered.

 

(k)                                 Recitals contained in any conveyance to any
purchaser at any sale made pursuant to this Agreement will conclusively
establish the truth and accuracy of the matters stated therein, including,
without limitation, nonpayment of unpaid sums, the amount of unpaid sums, that
the written instruments constituting part or all of the Obligations have become
due and payable, nonpayment of any Obligation, or advertisement and conduct of
the sale in the manner provided herein.  Each Debtor ratifies and confirms all
legal acts that the Secured Party may do in carrying out the provisions of this
Agreement.

 

7.2                               Notice of Disposition of Collateral and
Disclaimer of Warranties.  It is mutually agreed that commercial reasonableness
and good faith require the Secured Party to give any Debtor no more than ten
(10) days prior written notice of the time and place of any public disposition
of Collateral or of the time after which any private disposition or any other
intended

 

13

--------------------------------------------------------------------------------


 

disposition is to be made.  It is mutually agreed that it is commercially
reasonable for the Secured Party to disclaim all warranties which arise with
respect to the disposition of the Collateral.

 

7.3                               Secured Party as Purchaser.  The Secured Party
will have the right to become the purchaser at any foreclosure sale, and it will
have the right to credit upon the amount of the bid the amount payable to it out
of the net proceeds of sale.  Upon compliance with the terms of any sale, the
Secured Party may receive, hold, retain, possess and dispose of such property in
its own absolute right without further accountability.

 

7.4                               Retention of Collateral.  In addition to the
rights and remedies hereunder, the Secured Party may retain all or a portion of
the Collateral in satisfaction of the Obligations but only after providing the
notices required by Sections 9-620 and 9-621 (or similar provision) of the UCC
(or any successor sections of the UCC) and otherwise complying with the
requirements of applicable law of the relevant jurisdiction.  Unless and until
the Secured Party shall have provided such notices and complied with all
applicable legal requirements, however, the Secured Party shall not be deemed to
have retained any Collateral in satisfaction of any Obligations for any reason.

 

7.5                               Postponement; Restoration of Rights.  In the
event that the Secured Party shall have instituted any sale or any other
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document, whether by judicial or non-judicial foreclosure,
sale, entry or otherwise, the Secured Party may postpone, delay, reschedule,
adjourn, discontinue or abandon such sale or proceeding at any time for any
reason, in which case all rights and remedies of the Secured Party are
maintained and preserved, and in every such case, each Debtor and the Secured
Party shall be restored to their respective former positions and rights with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Secured Party shall continue in full force and effect.  The Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.  No postponement, delay, rescheduling, adjournment,
discontinuance or abandonment, or other act, delay, forbearance, omission or
course of dealing with respect to any Debtor or the Collateral, will constitute,
or shall be deemed to constitute, a waiver of, or a limitation on, Secured
Party’s rights or remedies hereunder or under applicable law.

 

7.6                               Deficiency.  Subject to applicable law, each
Debtor will remain liable for any deficiency owing to the Secured Party after
application of the net proceeds of any foreclosure sale.

 

7.7                               Waiver.  To the extent permitted by applicable
law, each Debtor waives all claims, damages and demands it may acquire against
Secured Party arising out of the exercise by it of any rights or remedies under
this Agreement or any other Loan Document.  Each Debtor hereby waives and
releases to the fullest extent permitted by applicable law any right or equity
of redemption with respect to the Collateral, whether before or after sale
pursuant to this Agreement.

 

7.8                               Reinstatement.  To the extent that any payment
made or received with respect to the Obligations is subsequently invalidated,
determined to be fraudulent or preferential, set aside,

 

14

--------------------------------------------------------------------------------


 

defeased or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any debtor relief law, common law or
equitable cause or any other Governmental Requirement, then the Obligations
intended to be satisfied by such payment shall be revived and shall continue as
if such payment had not been received by the Secured Party and the Liens created
by this Agreement shall be revived automatically without any action on the part
of any party hereto and shall continue as if such payment had not been received
by the Secured Party.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                               Care of Collateral.  Each Debtor shall have
all risk of loss of the Collateral.  The Secured Party shall have no liability
or duty, either before or after the occurrence of an Event of Default, on
account of loss of or damage to, to collect or enforce any of its rights
against, the Collateral, to collect any income accruing on the Collateral, or to
preserve rights against account debtors or other parties with prior interests in
the Collateral.  The Secured Party shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if it
accords such Collateral treatment substantially equal to the safekeeping that it
accords its own property of like kind. If the Secured Party actually receives
any notices requiring action with respect to Collateral in the Secured Party’s
possession, the Secured Party shall take reasonable steps to forward such
notices to the Debtors.  Each Debtor is responsible for responding to notices
concerning the Collateral, voting the Collateral, and exercising rights and
options, calls and conversions of the Collateral; the Secured Party’s sole
responsibility with respect thereto is to take such action as is reasonably
requested by such Debtor in writing; provided, however, the Secured Party is not
responsible to take any action that, in the Secured Party’s sole judgment, would
adversely affect the value of the Collateral as security for the Obligations. 
While the Secured Party is not required to take any actions with respect to the
Collateral, if action is needed, in the Secured Party’s sole discretion, to
preserve and maintain the Collateral, each Debtor authorizes the Secured Party
to take such actions, but the Secured Party is not obligated to do so.

 

8.2                               Secured Party May Perform; Secured Party
Appointed Attorney-in-Fact.

 

(a)                                 If any Debtor shall fail to perform any
covenants contained in this Agreement or any other Loan Document (including such
Debtor’s covenants to (i) pay the premiums in respect of all required insurance
policies, (ii) pay and discharge any taxes, assessments and special assessments,
levies, fees and governmental charges imposed upon or assessed against, and
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law against, all or any portion of the Collateral, (iii) make
repairs, (iv) discharge Liens or (v) pay or perform any obligations of any
Debtor under any Collateral) or if any representation or warranty on the part of
any Debtor contained herein shall be breached, the Secured Party may (but shall
not be obligated to) advance funds on behalf of such Debtor in order to insure
such Debtor’s compliance with any covenant in this Agreement or any other Loan
Document; provided, however, that, the Secured Party shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which any Debtor fails to pay or perform as and when required hereby and which
such Debtor does not contest in good faith.  Any and all

 

15

--------------------------------------------------------------------------------


 

amounts so expended by the Secured Party shall be paid by each Debtor and shall
become part of the Obligations.  Neither the provisions of this Section 8.2 nor
any action taken by the Secured Party pursuant to the provisions of this
Section 8.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default.

 

(b)                                 Each Debtor hereby appoints the Secured
Party as its attorney-in-fact, with full power and authority in the place and
stead of each Debtor and in the name of such Debtor, or otherwise, from time to
time during the continuation of an Event of Default, in the Secured Party’s
discretion, to take any action and to execute any instrument, document or
agreement consistent with the terms of the Loan Agreement, this Agreement and
the other Loan Documents which the Secured Party may deem necessary or advisable
to accomplish the purposes hereof (but the Secured Party shall not be obligated
to and shall have no liability to any Debtor or any third party for failure to
so do or take action).  The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof.  Each Debtor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.

 

8.3                               Applications of Payments and Collateral. 
Except as may be otherwise specifically provided in the Loan Agreement, all
Collateral and proceeds of Collateral coming into the Secured Party’s possession
after the occurrence and during the continuance of an Event of Default and all
payments made by any Debtor may be applied by the Secured Party to any of the
Obligations, whether matured or unmatured, as the Secured Party shall determine
in its sole but reasonable discretion in accordance with the terms of the other
Loan Documents.  The Secured Party may defer the application of non-cash
proceeds of Collateral, including, but not limited to, non-cash proceeds
collected pursuant hereto, to the Obligations until cash proceeds are actually
received by the Secured Party.

 

8.4                               Termination; Release.  Upon (a) the complete
payment in full in cash and performance in full of the Obligations (other than
contingent Obligations for which no claim has been made and Obligations related
to any Directed Advance), and (b) such time as there exists no Commitment by the
Secured Party under the Loan Agreement, this Agreement shall be automatically
terminated, the security interest in the Collateral shall be released, and the
Secured Party shall execute and deliver such releases and discharges of the
security interests created hereby as any Debtor may reasonably request in
writing, the cost and expense of which shall be paid by each Debtor. Upon any
sale, transfer or other disposition by a Debtor of Collateral that is permitted
under the Loan Agreement (other than to another Debtor), or upon the
effectiveness of any written consent to the release of security interest granted
hereby in any Collateral in accordance with the Loan Agreement, the security
interest of the Secured Party in such Collateral and any other security
interests granted hereby in such Collateral (but not in any proceeds arising
from such sale, transfer or other disposition of Collateral) shall be
automatically released, and Secured Party shall execute and deliver such
releases and discharges of such security interests as the Debtor may reasonably
request in writing, the cost and expense of which shall be paid by the Debtor.

 

8.5                               Modification in Writing.  No amendment,
modification, supplement, termination or waiver of or to any provision hereof,
nor consent to any departure by any Debtor therefrom,

 

16

--------------------------------------------------------------------------------


 

shall be effective unless the same shall be made in accordance with the terms of
the Loan Agreement and unless in writing and signed by the Secured Party.  Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by any Debtor from the
terms of any provision hereof in each case shall be effective only in the
specific instance and for the specific purpose for which made or given.  Except
where notice is specifically required by this Agreement or the Loan Documents,
no notice to or demand on any Debtor in any case shall entitle such Debtor to
any other or further notice or demand in similar or other circumstances.

 

8.6                               Notices.  All notices, demands, and other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given (i) when
delivered if personally delivered by hand, (ii) when received if sent by a
nationally recognized overnight courier service (receipt requested), (iii) three
(3) Business Days after being mailed, if sent by first class mail, return
receipt requested, or (iv) on the Business Day following transmission, if sent
by facsimile, telecopy, electronic mail or other electronic transmission
device.  Notices, demands, and communications to the parties will, unless
another address is specified in writing, be sent to the address indicated below:

 

If to any Debtor:

 

Uranium Resources, Inc.

6950 S. Potomac Street, Suite 300

Centennial, Colorado 80112

Attention:  Jeffrey L. Vigil

Phone:  (303) 531-0473

Facsimile:  (303) 531-0519

E-Mail:  jvigil@uraniumresources.com

 

If to the Secured Party:

 

Resource Capital Fund V L.P.

1400 Sixteenth Street, Suite 200

Denver, Colorado 80202

Attention:  Catherine J. Boggs

Facsimile:  (720) 946-1450

E-Mail: cjb@rcflp.com

 

8.7                               Merger and Integration.  This Agreement and
the other Loan Documents contain the entire agreement of the parties hereto with
respect to the matters covered and the transactions contemplated hereby, and no
other agreement, statement or promise made by any party hereto, or by any
employee, officer, agent or attorney of any party hereto, which is not contained
herein or in the other Loan Documents shall be valid or binding.

 

8.8                               No Waiver; Cumulative Remedies.

 

(a)                                 No failure on the part of the Secured Party
to exercise, no course of dealing with respect to, and no delay on the part of
the Secured Party in exercising, any right,

 

17

--------------------------------------------------------------------------------


 

power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power, privilege or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy.  All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law or otherwise available.

 

(b)                                 In the event that the Secured Party shall
have instituted any proceeding to enforce any right, power, privilege or remedy
under this Agreement or any other Loan Document by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued, adjourned,
postponed or abandoned for any reason, then and in every such case, each Debtor
and Secured Party shall be restored to its respective former positions and
rights hereunder with respect to the Collateral, and all rights, remedies,
privileges and powers of the Secured Party shall continue as if no such
proceeding had been instituted.

 

8.9                               Waivers by each Debtor. Each Debtor hereby
waives, to the extent the same may be waived under applicable law: (a) notice of
acceptance of this Agreement; (b) all claims, causes of action and rights of any
Debtor against the Secured Party on account of actions taken or not taken by the
Secured Party in the exercise of the Secured Party’s rights or remedies
hereunder, under the Loan Documents or under applicable law; (c) all claims of
any Debtor for failure of the Secured Party to comply with any requirement of
applicable law relating to enforcement of the Secured Party’s rights or remedies
hereunder, under the Loan Documents or under applicable law; (d) all rights of
redemption of any Debtor with respect to the Collateral; (e) in the event the
Secured Party seeks to repossess any or all of the Collateral by judicial
proceedings, any bond(s) or demand(s) for possession which otherwise may be
necessary or required; (f) presentment, demand for payment, protest and notice
of non-payment and all exemptions; (g) any and all other notices or demands
which by applicable law must be given to or made upon any Debtor by the Secured
Party; (h) settlement, compromise or release of the obligations of any one or
more Persons primarily or secondarily liable upon any of the Obligations;
(i) all rights of any Debtor to demand that the Secured Party release account
debtors from further obligation to the Secured Party; and (j) substitution,
impairment, exchange or release of any Collateral for any of the Obligations. 
Each Debtor agrees that the Secured Party may exercise any or all of its rights
and/or remedies hereunder, under the Loan Documents and under applicable
Governmental Requirements, from time to time, in any order, against any Debtor,
alternatively, successively or concurrently, without resorting to and without
regard to any Collateral or sources of liability with respect to any of the
Obligations.

 

8.10                        Expenses. Each Debtor agrees to pay to the Secured
Party on demand the amount of all costs and expenses paid or incurred by the
Secured Party (including the fees and expenses of its counsel) in connection
with the negotiation, preparation, delivery, amendment, modification, waiver,
enforcement or administration of this Agreement and the Loan Documents and all
documents and instruments referred to herein and all costs and expenses paid or
incurred by the Secured Party in connection with the filing or recordation of
all financing statements and instruments as may be required by the Secured Party
at the time of, or subsequent to, the execution of this Agreement, including,
without limitation, all documentary stamps, recordation and transfer taxes and
other costs and taxes incident to recordation of any document or instrument in
connection herewith, together with interest on all such amounts at the rate and
calculated in the manner provided in the Loan Agreement.  Each Debtor agrees to
save harmless

 

18

--------------------------------------------------------------------------------


 

and indemnify the Secured Party from and against any liability resulting from
the failure to pay any required documentary stamps, recordation and transfer
taxes, recording costs or any other costs or expenses incurred or paid by the
Secured Party in connection with this Agreement and the other Loan Documents. 
The provisions of this Section 8.10 shall survive the termination of this
Agreement and the Secured Party’s security interest hereunder and the payment of
all other Obligations.

 

8.11                        Indemnification.  Each Debtor jointly and severally
agrees that the Secured Party and certain other persons are entitled to
indemnification as provided for and in accordance with Section 11.5 of the Loan
Agreement.  The obligations of each Debtor under this paragraph shall survive
the payment in full of the Loan Agreement and the other Loan Documents and the
termination or release of this Agreement.

 

8.12                        Obligations Absolute.  All obligations of each
Debtor hereunder shall be absolute and unconditional irrespective of:

 

(a)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any other
Credit Party;

 

(b)                                 any lack of validity or enforceability of
any Loan Document or any other agreement or instrument relating thereto;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of, supplement to or any consent to any departure from the
Loan Agreement or any other Loan Document, or any renewal or restatement of the
Loan Agreement or any other Loan Document or any amount owing thereunder, or any
other agreement or instrument relating thereto, including, without limitation,
any increase in the Obligations.

 

(d)                                 any taking, exchange, release or
non-perfection of any other collateral, or any taking, release, amendment or
waiver of or consent to departure from any guarantee, surety or support
agreement for all or any of the Obligations;

 

(e)                                  any manner of application of collateral or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any collateral for all or any of the Obligations or any
other assets of any principal, guarantor or surety;

 

(f)                                   any change, restructuring or termination
of the corporate or company structure or existence of any Debtor or any
affiliate thereof;

 

(g)                                  whether such Debtor’s liability is joint,
several, or joint and several, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Credit Parties, without preference or distinction among them;

 

(h)                                 whether such Debtor’s liability is as a
borrower, maker, acceptor, guarantor, surety, accommodation party or otherwise,
it being the intention of the parties hereto that each Credit Party is liable
for the Obligations as a primary obligor, independent of the liability or
obligations of any other Credit Party;

 

19

--------------------------------------------------------------------------------


 

(i)                                     any exercise, non-exercise or waiver of
any right, remedy, power or privilege under or in respect hereof, the Loan
Agreement or any other Loan Document, with respect to such Debtor or any other
Credit Party, except as specifically set forth in a waiver granted pursuant to
the provisions of Section 8.5 hereof; or

 

(j)                                    any other circumstance that might
otherwise constitute a defense available to, or a discharge of, such Debtor or
any affiliate of such Debtor, any other Person liable for the Obligations or a
third party guarantor or grantor of a security interest.

 

8.13                        Binding Effect; Assignment.  This Agreement shall be
binding upon and inure to the benefit of each Debtor, the Secured Party and
their respective successors and assigns.  Each Debtor shall not have the right
to assign any of its rights or obligations hereunder or any interest herein or
in any other Loan Document without the prior written consent of the Secured
Party. The Secured Party shall not have the right to assign any of its rights or
obligations hereunder or any interest herein or in any other Loan Document
without the prior written consent of the Borrower, not to be unreasonably
withheld or conditioned, except that, subject to Governmental Requirements, the
Secured Party may, at any time, without the consent of the Borrower, assign to
its respective successors and Affiliates all or any part of this Agreement, and,
to the extent of such assignment, such assignee shall have the same obligations,
rights and benefits with respect to each Debtor as it would have had if it were
the Secured Party hereunder.

 

8.14                        Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO, NOT
INCLUDING THE CONFLICTS OF LAW AND CHOICE OF LAW PROVISIONS THEREOF.

 

8.15                        Waiver of Jury Trial.  EACH DEBTOR HEREBY
(a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY A JURY, AND (b) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH THE SECURED PARTY AND ANY DEBTOR MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS AND/OR ANY TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR
UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING IN ANY WAY TO THE
DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES.  IT IS UNDERSTOOD AND AGREED
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS AGREEMENT.  THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN,
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY EACH DEBTOR AND EACH DEBTOR HEREBY
AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT.  THE SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND ANY
DEBTOR AND THE SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH
WAIVER OF RIGHT TO TRIAL BY JURY.  EACH DEBTOR REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED

 

20

--------------------------------------------------------------------------------


 

IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

8.16                        Execution in Counterparts; Facsimile Signatures. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  This Agreement may be validly executed and delivered by
facsimile, portable document format (.pdf) or other electronic transmission, and
a signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.

 

8.17                        Severability of Provisions.  If any provision hereof
is determined to be ineffective or unenforceable for any reason, the remaining
provisions hereof shall remain in effect, binding on the parties and enforceable
at the election of the Secured Party in its sole discretion.

 

8.18                        Survival.  All covenants, agreements,
representations and warranties made hereunder or made in connection with this
Agreement and the other Loan Documents shall survive the execution and delivery
of this Agreement, and shall continue in full force and effect until the
security interest created herein is discharged.

 

8.19                        Further Assurances.  Each Debtor shall execute,
acknowledge and deliver to the Secured Party such other and further documents,
agreements, certificates and instruments and do or cause to be done such other
acts and things as the Secured Party determines to be necessary or desirable to
effect the intent of the parties to this Agreement or otherwise to protect the
rights and interests of the Secured Party hereunder, promptly upon request by
the Secured Party, including the execution and delivery of any and all
documents, agreements, certificates and instruments which are necessary or
advisable to create, protect, preserve, maintain or perfect the Liens on the
Collateral, with the Agreed Priority.

 

8.20                        Joint and Several Liability.  The Borrower and the
Guarantor Debtors are engaged in related businesses and are integrated to such
an extent that the financial strength and flexibility of each such party has a
direct, tangible and immediate impact on the success of the other parties.  The
Borrower and the Guarantor Debtors will derive substantial and immediate direct
and indirect benefit from the Loan Agreement, the Loan Documents and the
transactions entered into in connection therewith, and each Debtor will receive
reasonably equivalent value in return for providing its Guarantee and this
Agreement.  Each Debtor expressly waives any right to revoke, terminate or
suspend this Agreement and acknowledges that it entered into such Agreement in
contemplation of the benefits that it would receive from the Loan Agreement and
the other Loan Documents.

 

8.21                        Acknowledgments.  Each Debtor hereby represents,
warrants, confirms and acknowledges that:

 

(a)                                 such Debtor and each Credit Party have
consulted and been advised by its own legal counsel in the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents, and such Debtor and each Credit Party are each responsible for making
its own

 

21

--------------------------------------------------------------------------------


 

independent judgment with respect to such transactions and the process leading
thereto;

 

(b)                                 this Agreement and the other Loan Documents
shall not be construed against any party or more favourably in favour of any
party based upon which party drafted the same, it being agreed and acknowledged
that all parties contributed substantially to the negotiation and preparation of
this Agreement and the other Loan Documents;

 

(c)                                  the Secured Party has no fiduciary
relationship with or duty to any Debtor or any other Credit Party arising out
of, as a result of, or in connection with this Agreement or any other Loan
Document, and the relationship between the Secured Party, on one hand, and each
Debtor and the other Credit Parties, on the other hand, in connection with this
Agreement, the Loan Documents and the transactions contemplated hereby and
thereby is solely that of creditor and debtor;

 

(d)                                 neither this Agreement nor any other Loan
Document to which any Credit Party and the Secured Party is a party creates a
joint venture, partnership, agency relationship or fiduciary duty, and no joint
venture, partnership, agency relationship or fiduciary duty shall be deemed to
exist; and

 

(e)                                  neither any Debtor nor any other Credit
Party will claim that the Secured Party has rendered advisory services of any
nature or respect to, or owes a fiduciary or similar duty to, any Debtor or any
Credit Party in connection with this Agreement, the other Loan Documents or the
process leading thereto.

 

[Remainder of this page intentionally blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Security Agreement as of the date first above written.

 

 

DEBTOR:

 

 

 

URANIUM RESOURCES, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URI, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

HYDRO RESOURCES, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URI MINERALS, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

[Security Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

HYDRO RESTORATION CORPORATION

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

BELT LINE RESOURCES, INC.

 

a Texas corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URANCO, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

HRI-CHURCHROCK, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URI NEUTRON HOLDINGS I, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

[Security Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

URI NEUTRON HOLDINGS II, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

NEUTRON ENERGY, INC.

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

CIBOLA RESOURCES LLC

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

SECURED PARTY:

 

 

 

RESOURCE CAPITAL FUND V L.P.

 

 

 

 

By:

Resource Capital Associates V L.P.,

 

 

General Partner

 

By:

RCA V GP Ltd.,

 

 

General Partner

 

 

 

 

 

 

 

By:

 

 

 

Catherine J. Boggs,

 

 

General Counsel

 

[Security Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

PLEDGE, SECURITY AND SUBORDINATION AGREEMENT

 

This PLEDGE, SECURITY AND SUBORDINATION AGREEMENT (as amended, modified,
supplemented or restated from time to time, the “Agreement”), dated as of [·],
2013, is by [CREDIT PARTY], a [corporation/limited liability company/joint
venture/limited partnership] organized and existing under the laws of the State
of [·], as pledgor (together with any successors in such capacity, the
“Pledgor”) in favor and for the benefit of RESOURCE CAPITAL FUND V L.P. (the
“Secured Party”).

 

Recitals

 

A.                                    Pursuant to that certain Loan Agreement
dated November 13, 2013 (as amended, modified, supplemented or restated, the
“Loan Agreement”), among [Pledgor / Uranium Resources Inc., a corporation
organized and existing under the laws of the State of Delaware], as the borrower
[(the “Borrower”)], those Subsidiaries of [Borrower / Pledgor] from time to time
party thereto, as guarantors (the “Guarantors”), and Secured Party, as lender,
the Secured Party has agreed to extend certain loans to the [Borrower /
Pledgor].  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Loan Agreement.

 

B.                                    [The Pledgor is a [direct / indirect]
wholly-owned subsidiary] of the Borrower, and will directly benefit from the
loans extended to the Borrower by the Secured Party.  The Pledgor expects to
derive benefit from the borrowings under the Loan Agreement and from such
financial and other support as the Borrower may in the future provide to the
Pledgor.  Pledgor is interested in and will be financially benefited by the
business success of the Borrower and has entered into this Agreement and the
other Loan Documents for legitimate business purposes.] or if Pledgor is
Borrower [The Pledgor is entering into this Agreement to secure its obligations
under the Loan Agreement and the other Loan Documents on the terms provided
herein.

 

Agreement

 

NOW, THEREFORE, the Pledgor and the Secured Party hereby agree as follows:

 

1.                                      PLEDGE AND GRANT OF SECURITY INTEREST.

 

(a)                                 For value received, in order to induce the
Secured Party to enter into the Loan Agreement and to extend [and maintain] the
Loan to the [Borrower / Pledgor], and to secure the payment and performance of
all present and future obligations, indebtedness and liabilities of all kinds of
the [Borrower / Pledgor] to the Secured Party under the Loan Agreement and the
other Loan Documents, hereunder or otherwise, whether incurred by the Pledgor as
maker, endorser, drawer, acceptor, guarantor, accommodation party or otherwise,
and whether due or to become due, secured or unsecured, absolute or contingent,
joint or several, and howsoever and whensoever incurred by the Pledgor or
acquired by the Secured Party (collectively referred to as the “Secured
Obligations”), the Pledgor hereby pledges and assigns to the Secured Party,
grants as security to the Secured Party and places a charge over all of its
right, title and interest in and to the following:

 

--------------------------------------------------------------------------------


 

i.                                          (a) all of the issued and
outstanding shares of the capital stock of (i) the [name of Guarantor] that are
owned or controlled by the Pledgor (the “Pledged Subsidiary”), as such shares of
capital stock of the Pledged Subsidiary are further described on Schedule 1
hereto, and (b) all other equity interests in the Pledged Subsidiary whether now
existing or hereafter acquired and all additional shares of capital stock of the
Pledged Subsidiary from time to time received or acquired by the Pledgor by
purchase, stock dividend, stock split, distribution or otherwise (all such
shares of stock of the Pledged Subsidiary pledged hereunder being referred to
collectively as the “Pledged Shares”);

 

ii.                                       all certificates representing any of
the Pledged Shares, whether currently existing or hereafter issued;

 

iii.                                    except as otherwise provided in
Section 5 hereof, any and all dividends, cash, securities, instruments,
warrants, options and other property, proceeds and distributions from time to
time received, receivable, paid or otherwise distributed in respect of, in
substitution for, in addition to or in exchange for, or otherwise evidencing any
of the Pledged Shares and all proceeds thereof; and

 

iv.                                   all Indebtedness of any Subsidiary now or
hereafter owed by any such Person to the Pledgor.

 

(b)                                 The Pledged Shares, the certificates
therefor, all dividends, cash, securities, instruments, warrants, options and
other property, proceeds and distributions from time to time received,
receivable, paid or otherwise distributed in respect of, in substitution for, in
addition to or in exchange for or evidencing any of the Pledged Shares and all
proceeds thereof together with all other property, rights and interests
described in this Section 1, whether now existing or hereafter acquired,
obtained or created, are referred to herein collectively as the “Collateral.”

 

2.                                      DELIVERY OF PLEDGED SHARE CERTIFICATES;
REGISTRY NOTATIONS.

 

(a)                                 All certificates or instruments representing
or evidencing the Pledged Shares referred to in Section 1 hereof have previously
been delivered or are being delivered to the Secured Party concurrently with the
execution of this Agreement, and are in suitable form for transfer by delivery,
endorsed in blank or accompanied by duly executed undated instruments of
transfer or assignments in blank, having attached thereto or to such
certificates all requisite stock transfer tax stamps, notarizations or other
notations required by Governmental Requirements, all in form and substance
satisfactory to the Secured Party.

 

(b)                                 All necessary and appropriate entries,
notations and written descriptions in the books or share registries of the
Pledged Subsidiary that evidence, and which are necessary or desirable to
authenticate and perfect, the pledge of the Collateral pursuant hereto have been
or will be made concurrently with the execution of this Agreement, and the
Pledgor shall pay all requisite fees, taxes or other amounts payable therefore
pursuant to Governmental Requirements.  All consents, authorizations and
approvals of, or filings or registrations with, appropriate

 

--------------------------------------------------------------------------------


 

Governmental Authorities have been obtained, made or completed, as necessary or
appropriate to authenticate and perfect the pledge of the Collateral pursuant
hereto.  The Pledgor shall forthwith take all other actions and pay all fees,
taxes and amounts, necessary, appropriate or desirable pursuant to applicable
law to authenticate, perfect, maintain and preserve the pledge of the
Collateral.

 

3.                                      SUBORDINATION AGREEMENT.

 

(a)                                 On the terms and conditions hereof, the
payment and performance of the Subordinated Debt (as defined below), and the
Pledgor’s right to receipt thereof, is hereby subordinated to payment and
performance of the Senior Debt (as defined below), and to the right of the
Secured Party to receipt thereof.  Upon the occurrence and during the
continuance of an Event of Default, until the Senior Debt has been paid or
otherwise satisfied in full, unless otherwise directed by the Secured Party, the
Pledgor will not ask, demand, sue for, take or receive from any subordinated
party as set forth on Schedule 2 hereof (each a “Subordinated Party”), by setoff
or in any other manner, the whole or any part of any monies which may now or
hereafter be owing (i) by a Subordinated Party or any successor or assign of a
Subordinated Party (including, without limitation, any receiver or trustee in
bankruptcy) to the Pledgor, or (ii) by any other Person to the Pledgor under a
guaranty or other surety instrument by reason of the Subordinated Debt, and the
Pledgor will not act to foreclose or otherwise realize upon any collateral
security therefor.

 

(b)                                 For purposes hereof, “Senior Debt” is
defined as all indebtedness of the Pledgor or the Guarantor, and their
successors and assigns, to the Secured Party, whether now existing or hereafter
arising, of whatsoever kind or nature under the Loan Agreement and the other
Loan Documents.  For purposes hereof, “Subordinated Debt” is defined as all
indebtedness of the Subordinated Party to the Pledgor, and its successors and
assigns, whether now existing or hereafter arising, of whatsoever kind or
nature, expressly including all indebtedness of the Subordinated Party to the
Pledgor as of the date hereof, which is identified by the Pledgor as
“Subordinated Debt” in Schedule 2 hereto.

 

(c)                                  In the event of the bankruptcy or
insolvency of the Pledgor, the Pledgor agrees promptly to take such actions with
respect thereto as the Secured Party may reasonably request in order to insure
that the foregoing agreements of the Pledgor are recognized and reflected in the
manner in which the assets of the Pledgor are distributed to its creditors and
other claimants.

 

(d)                                 All payments received by the Pledgor with
respect to the Subordinated Debt while (i) any portion of the Senior Debt
remains outstanding and unsatisfied, and (ii) an Event of Default is outstanding
under the Loan Agreement, will be held in trust by the Pledgor for the benefit
of the Secured Party, and will promptly be remitted by the Pledgor to the
Secured Party.

 

(e)                                  The Pledgor agrees not to transfer, assign,
pledge or hypothecate the Subordinated Debt to any third person, or to convert
any of the Subordinated Debt into capital stock or other equity interests in the
Subordinated Parties unless such capital stock or other equity interests are
subject to this Agreement and pledged to the Secured Party.

 

--------------------------------------------------------------------------------


 

4.                                      REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS OF THE PLEDGOR.

 

The Pledgor represents, warrants, covenants and agrees that:

 

(a)                                 The Pledged Shares listed on Schedule 1
hereto constitute all of the issued and outstanding common stock or other equity
interests of the Pledged Subsidiary owned or controlled by the Pledgor.

 

(b)                                 The Pledged Shares have been duly authorized
and are validly issued, fully paid and non-assessable.

 

(c)                                  The Pledgor is, and as to Collateral
acquired after the date hereof the Pledgor shall and will be at the time of
acquisition, the record and beneficial owner and holder of the Collateral free
from any adverse claim, security interest, pledge, encumbrance, lien, charge, or
other right, title or interest of any Person other than the Secured Party.  The
Pledgor covenants that at all times the Collateral will remain free of all such
adverse claims, security interests, pledges, encumbrances, liens, charges or
other adverse interests by third parties.  The Pledged Shares are free from and
not otherwise subject to any voting agreements, shareholder agreements, voting
trusts, proxies, options, preferential purchase rights or other right of any
party to acquire all or any portion of the Pledged Shares, in each case except
to the extent, if applicable, that the same is permitted by the Loan Agreement.

 

(d)                                 None of the Pledged Shares bears any legend
restricting their transfer.

 

(e)                                  (i)                                     The
Pledgor has full power and lawful authority to enter into this Agreement and to
pledge the Collateral to the Secured Party and to grant to the Secured Party a
first and prior security interest therein as herein provided, all of which have
been duly authorized by all necessary corporate action.

 

(ii)                                  The execution and delivery and the
performance hereof are not in contravention of any charter, articles of
incorporation or by-law provision, or of any Instrument or undertaking to which
the Pledgor is a party or by which the Pledgor or its property is bound.

 

(iii)                               This Agreement constitutes the valid and
legally binding obligation of the Pledgor enforceable in accordance with its
terms.

 

(iv)                              The Pledgor will defend the Collateral against
all claims and demands of all persons at any time claiming the same or any
interest therein.  Any officer or representative acting for or on behalf of the
Pledgor in connection with this Agreement or any aspect hereof, or entering into
or executing this Agreement on behalf of the Pledgor, has been duly authorized
to do so, and is fully empowered to act for and represent the Pledgor in
connection with this Agreement and all matters related thereto or in connection
therewith.

 

--------------------------------------------------------------------------------


 

(f)                                   (i)                                    
The Pledgor’s principal place of business and chief executive office is at 6950
S. Potomac Street, Suite 300, Centennial, Colorado.  The Pledgor shall not
change the location of its principal place of business or chief executive office
without the prior written consent of the Secured Party.

 

(ii)                                  The preamble hereof states the correct
legal name of the Pledgor and the Pledgor does not conduct business under any
other name.  The Pledgor shall not change its corporate name, nor do business
under any name other than its current name, unless the Pledgor has delivered to
the Secured Party written notice of such other names at least 30 days prior to
the date of first use thereof by the Pledgor.

 

(g)                                  (i)                                     The
Pledgor has not heretofore agreed to or signed any pledge, charge, general
security agreement or financing statement which covers any of the Collateral,
and no such pledge, charge, financing statement, or general security agreement
is now on file in any public office, and the Pledgor has not heretofore filed or
inserted any entries or notations in the books or share registry of any
Subsidiary or the Pledgor evidencing any pledge of the Collateral.

 

(ii)                                  As long as any amount remains unpaid on
any of the Secured Obligations (other than contingent Secured Obligations for
which no claim has been made and Secured Obligations related to any Directed
Advance), except as permitted by the Loan Agreement, (A) the Pledgor will not
enter into or execute any pledge, charge, security agreement, or financing
statement covering the Collateral, other than those pledges, charges, security
agreements and financing statements in favor of the Secured Party hereunder,
(B) the Pledgor shall not file or consent to the filing of any pledge, charge,
security agreement or financing statement (or any documents or papers filed as
such) covering the Collateral, other than financing statements in favor of the
Secured Party hereunder, unless in any case the prior written consent of the
Secured Party shall have been obtained, and further (C) the Pledgor shall not
insert, file or make any notations in the books or share registry of the Pledgor
or any Subsidiary evidencing any pledge of the Collateral, other than such
entries and notations in favor of the Secured Party hereunder.

 

(iii)                               The Pledgor authorizes the Secured Party to
file, in its discretion, in jurisdictions where this authorization will be given
effect, a financing statement or other Instrument for filing required by any
jurisdiction applicable to the Collateral unsigned or signed only by the Secured
Party, as appropriate, covering the Collateral, and hereby appoints the Secured
Party as the Pledgor’s attorney-in-fact to sign and file any such financing
statements or other Instruments covering the Collateral.  At the request of the
Secured Party, the Pledgor will join the Secured Party in executing such
Instruments as the Secured Party may determine from time to time to be necessary
or desirable under provisions of any applicable Uniform Commercial Code or other
applicable Governmental Requirements in effect where the Collateral is located
or where the Pledgor or any Subsidiary is located or conducts business; without
limiting the generality of the foregoing, the Pledgor agrees to join the Secured
Party, at the Secured Party’s request, in executing one or more financing
statements or other Instruments in form satisfactory to the Secured Party, and
the Pledgor will pay the costs of filing or recording

 

--------------------------------------------------------------------------------


 

the same in all public offices at any time and from time to time whenever filing
or recording of any such financing statement or other Instrument is deemed by
the Secured Party to be necessary or desirable.

 

(h)                                 In the event that the Pledgor receives any
promissory notes or evidences of indebtedness owed to the Pledgor, the Pledgor
shall hold the same in trust as property of the Secured Party and forthwith
assign, pledge and deliver the same to the Secured Party.

 

(i)                                     The Pledgor shall cause the Pledged
Subsidiary to execute and deliver the Acknowledgement, Consent and Undertaking
set forth in Schedule 3 hereto.

 

5.                                      RIGHTS OF THE SECURED PARTY AND THE
PLEDGOR RELATED TO COLLATERAL.

 

Secured Party may from time to time following the occurrence of an Event of
Default and during the continuance thereof:

 

(a)                                 Transfer any of the Collateral into the name
of the Secured Party or its nominee.

 

(b)                                 Notify parties obligated on any of the
Collateral to make payment to the Secured Party of any amounts due or to become
due thereunder.

 

(c)                                  Enforce collection of any of the Collateral
by suit or otherwise; surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligation of any nature of any party with respect thereto;
and exercise all other rights of the Pledgor in any of the Collateral, except as
hereinafter provided with respect to income from or interest on the Collateral
and except that, prior to an Event of Default, the Pledgor may exercise its
voting and consensual rights with respect to any Collateral constituting voting
securities.

 

(d)                                 Take possession or control of any proceeds
of the Collateral.

 

Until the occurrence and during the continuance of an Event of Default, the
Pledgor shall have the right to receive all income from or interest on the
Collateral, and if the Secured Party receives any such income or interest prior
to the occurrence of an Event of Default, the Secured Party shall pay the same
promptly to the Pledgor, except that in the case of securities or other property
distributed by way of a dividend or otherwise with respect to the Collateral,
such securities or other property shall be promptly delivered to the Secured
Party to be held as Pledged Shares or other Collateral hereunder.  Upon the
occurrence and during the continuance of an Event of Default, the Pledgor will
not demand or receive any income from or interest on the Collateral, and if the
Pledgor receives any such income or interest without any demand by it, the same
shall be held by the Pledgor in trust for the Secured Party in the same medium
in which received, shall not be commingled with any assets of the Pledgor and
shall be delivered to the Secured Party in the form received, properly endorsed
to permit collection, not later than the next Business Day following the day of
its receipt.  The Secured Party may apply the net cash received from such income
or interest to payment of any of the Secured Obligations, provided that the
Secured Party

 

--------------------------------------------------------------------------------


 

shall account for and pay over to the Pledgor any such income or interest
remaining after payment in full of the Secured Obligations then outstanding.

 

So long as no Event of Default shall have occurred and be continuing, the
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Loan Agreement; provided,
however, that the Pledgor shall not exercise or refrain from exercising any such
right if, in the Secured Party’s judgment, such action would have a material
adverse effect on the value of the Collateral or any part thereof; and,
provided, further, that the Pledgor shall give the Secured Party at least five
Business Days’ prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such rights.

 

The Secured Party shall never be under any obligation to collect, attempt to
collect, protect or enforce the Collateral or any security therefor, which the
Pledgor agrees and undertakes to do at the Pledgor’s expense, but the Secured
Party may do so in its discretion at any time after the occurrence and during
the continuance of an Event of Default and at such time the Secured Party shall
have the right to take any steps by judicial process or otherwise as it may deem
proper to effect the collection of all or any portion of the Collateral or to
protect or to enforce the Collateral or any security therefor.  All expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred or paid by the Secured Party in connection with or incident to any such
collection or attempt to collect the Collateral or actions to protect or enforce
the Collateral or any security therefor shall be borne by the Pledgor or
reimbursed by the Pledgor to the Secured Party upon demand.  The proceeds
received by the Secured Party as a result of any such actions in collecting or
enforcing or protecting the Collateral shall be utilized by the Secured Party in
accordance with Section 10 hereof.

 

In the event the Secured Party, after giving notice to the Pledgor thereof and a
period of five days after notifying the Pledgor within which to make payment
thereon, shall pay any taxes, assessments, interests, costs, penalties or
expenses incident to or in connection with the collection of the Collateral or
protection or enforcement of the Collateral or any security therefor, the
Pledgor, upon demand of the Secured Party, shall pay to the Secured Party the
full amount thereof with interest at a rate per annum (based on a 360-day year
for the actual number of days involved) from the date expended by the Secured
Party until repaid equal to the Default Rate under and defined in the Loan
Agreement.  So long as the Secured Party shall be entitled to any such payment,
this Agreement shall operate as security therefor as fully and to the same
extent as it operates as security for payment of the other Secured Obligations
secured hereunder, and for the enforcement of such repayment, the Secured Party
shall have every right and remedy provided hereunder for enforcement of payment
of the Secured Obligations.

 

6.                                      FURTHER ASSURANCES.

 

The Pledgor agrees to take such actions and to execute such stock or bond powers
or other Instruments and such other or different writings as the Secured Party
may reasonably request further to perfect, confirm and maintain the Secured
Party’s security interest in the Collateral and irrevocably authorizes the
Secured Party, as Pledgor’s agent and attorney-in-fact, to assist the Secured
Party’s realization thereon upon the occurrence and during the continuance of an
Event of Default, including, without limitation, the right to receive, indorse,
and collect all instruments

 

--------------------------------------------------------------------------------


 

made payable to the Pledgor representing any dividend, interest payment or other
distribution in respect of the Pledged Shares or any part thereof or
representing any indebtedness owed to the Pledgor.

 

7.                                      EVENTS OF DEFAULT.

 

The occurrence of an Event of Default under the Loan Agreement shall constitute
an “Event of Default” hereunder.

 

8.                                      RIGHTS AND REMEDIES OF THE SECURED PARTY
UPON DEFAULT.

 

If an Event of Default shall have occurred and be continuing:

 

(a)                                 The Secured Party shall have and may
exercise with reference to the Collateral and the Secured Obligations any and
all of the rights and remedies of a secured party under the Uniform Commercial
Code in effect in the State of Colorado (as amended from time to time, the
“UCC”) and under any other Governmental Requirement applicable to the
Collateral, and as otherwise granted herein or under any other applicable
Governmental Requirement or under any other Loan Document now or hereafter in
effect executed by the Pledgor, including, without limitation, the right and
power to sell, at public or private sale or sales, or otherwise dispose of, or
otherwise utilize the Collateral and any part or parts thereof in any manner
authorized or permitted under the UCC or other applicable law after default by a
debtor, and to apply the proceeds thereof toward payment of any costs and
expenses and attorneys’ fees and expenses thereby incurred by the Secured Party
and toward payment of the Secured Obligations in such order or manner as
permitted by law.  Specifically and without limiting the foregoing, the Secured
Party shall have the right to take possession of all or any part of the
Collateral, any certificate therefor or any security therefor and of all books,
records, papers and documents of the Pledgor or in the Pledgor’s possession or
control relating to the Collateral which are not already in the Secured Party’s
possession, and for such purpose may enter upon any premises upon which any of
the Collateral or any security therefor or any of said books, records, papers
and documents are situated and remove the same therefrom without any liability
for trespass or damages thereby occasioned.  To the extent permitted by law, the
Pledgor expressly waives any notice of sale or other disposition of the
Collateral and all other rights or remedies of the Pledgor or formalities
prescribed by law relative to sale or disposition of the Collateral or exercise
of any other right or remedy of the Secured Party existing after default
hereunder.  The Secured Party shall have and may exercise all other rights and
remedies available, whether at law or in equity.

 

(b)                                 Upon notice by the Secured Party to the
Pledgor, the Secured Party or its nominee or nominees shall have the sole and
exclusive right to exercise all voting and consensual powers pertaining to the
Collateral or any part thereof and may exercise such powers in such manner as
the Secured Party may elect.

 

(c)                                  All dividends, payments of interest and
other distributions of every character made upon or in respect of the Pledged
Shares or any part thereof shall be deemed to be Collateral and shall be paid
directly to and shall be held by the Secured Party as additional Collateral
pledged under and subject to this Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 All rights to marshaling of assets of the
Pledgor, including any such right with respect to the Collateral, are hereby
waived by the Pledgor.

 

(e)                                  All rights and remedies of the Secured
Party set out in this Agreement, the Loan Agreement and each other Loan Document
are cumulative, and no right or remedy contained in this Agreement, the Loan
Agreement or any other Loan Document is intended to be exclusive, but each shall
be in addition to every other right or remedy contained in this Agreement, the
Loan Agreement and the other Loan Documents or in any existing or future
agreement or now or in the future existing at law, in equity or by statute, or
under any other agreement between the Pledgor and the Secured Party that may be
in effect from time to time.

 

(f)                                   All recitals in any instrument of
assignment or any other instrument executed by the Secured Party incident to
sale, lease, transfer, assignment or other disposition, lease or utilization of
the Collateral or any part thereof hereunder shall be full proof of the matters
stated therein and no other proof shall be requisite to establish full legal
propriety of the sale or other action taken by the Secured Party or of any fact,
condition or thing incident thereto, and all requisites of such sale or other
action or of any fact, condition or thing incident thereto shall be presumed
conclusively to have been performed or to have occurred.

 

9.                                      SPECIAL PROVISIONS FOR PLEDGED SHARES.

 

The Pledgor hereby acknowledges that the sale by the Secured Party of any of the
Pledged Shares pursuant to the terms hereof in compliance with federal and
applicable state or provincial securities laws or the securities laws of any
other applicable jurisdiction exercising valid jurisdiction over the Pledged
Shares (as now in effect or as hereafter amended, or any similar statute
hereafter adopted with similar purpose or effect, the “Securities Laws”) may
require strict limitations as to the manner in which the Secured Party or any
subsequent transferee of the Pledged Shares may dispose of such securities.  The
Pledgor understands that in order to protect the Secured Party’s interest it may
be necessary to sell the Pledged Shares at a price less than the maximum price
attainable if a sale were delayed or were made in another manner, such as a
public offering requested under the Securities Laws.  The Pledgor has no, and
waives any, objection to a sale in such a manner.

 

10.                               APPLICATION OF PROCEEDS BY THE SECURED PARTY.

 

In the event the Secured Party sells or otherwise disposes of the Collateral in
the course of exercising the remedies provided for in Sections 8 or 9 hereof,
any amounts held, realized or received by the Secured Party pursuant to the
provisions hereof, including the proceeds of the sale of any of the Collateral
or any part thereof, shall be applied by the Secured Party first toward the
payment of any costs and expenses incurred by the Secured Party in enforcing
this Agreement, in realizing on or protecting any Collateral and in enforcing or
collecting any Secured Obligations or any guaranty thereof, including, without
limitation, the actual attorneys’ fees and expenses incurred by the Secured
Party (all of which costs and expenses are secured by the Collateral), all of
which costs and expenses the Pledgor agrees to pay, and then as provided in the
Loan Agreement.  Any amounts and any Collateral remaining after such application
and after payment to the Secured Party of all of the Secured Obligations in full
shall be paid or delivered as required by law, or as a court of competent
jurisdiction may direct.

 

--------------------------------------------------------------------------------


 

The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, it being understood that the Secured Party shall not
have any responsibility for (x) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not the Secured Party has or is deemed to have
knowledge of such matters or (y) taking any necessary steps to preserve rights
against any parties with respect to any Collateral.

 

11.                               ABSOLUTE INTEREST.

 

(a)                                 All rights of the Secured Party hereunder,
and all obligations of the Pledgor hereunder, shall be absolute and
unconditional irrespective of (i) any lack of validity or enforceability of any
provision of the Loan Agreement or any other Loan Document, any agreement with
respect to the Secured Obligations or any other agreement or instrument relating
to any of the foregoing, (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Loan Agreement
or any other agreement or instrument, (iii) any exchange, release or
non-perfection of any Collateral or any other security for or Collateral
securing the Secured Obligations, or any release or amendment or waiver of or
any consent to or departure from any guarantee or any other security, for all or
any of the Secured Obligations, or (iv) any other circumstance which might
constitute a defense available to, or a discharge of, the Pledgor in respect of
the Secured Obligations or this Agreement.

 

(b)                                 The Secured Party is hereby subrogated to
all of the Pledgor’s interests, rights and remedies in respect to the Collateral
and all security now or hereafter existing with respect thereto and all
guaranties and endorsements thereof and with respect thereto.

 

12.                               TERMINATION.

 

This Agreement and the security interests created hereunder shall automatically
terminate when all the Secured Obligations have been indefeasibly paid in full
(other than contingent Secured Obligations for which no claim has been made and
Secured Obligations related to any Directed Advance) and when the Secured Party
has no further Commitments under the Loan Agreement, at which time the Secured
Party shall execute and deliver to the Pledgor all documents which the Pledgor
shall reasonably request to evidence termination of such security interest and
shall return physical possession of any Collateral then held by the Secured
Party to the Pledgor; provided, however, that all indemnities of the Pledgor
contained in this Agreement shall survive, and remain in full force and effect
regardless of the termination of the security interest of this Agreement.

 

13.                               ADDITIONAL INFORMATION.

 

The Pledgor agrees to furnish the Secured Party from time to time such
additional information and copies of such documents relating to this Agreement,
the Collateral, the Secured Obligations and the Pledgor’s financial condition as
the Secured Party may reasonably request.

 

--------------------------------------------------------------------------------


 

14.                               NOTICES.

 

Any communication, notice or demand to be given hereunder shall be in writing
(including telex and facsimile communication) and sent by facsimile or delivered
by courier,

 

if to the Pledgor,

 

[c/o] Uranium Resources, Inc.

6950 S. Potomac Street, Suite 300

Centennial, Colorado 80112

Attention:  Jeffrey L. Vigil

Phone:  (303) 531-0473

Facsimile:  (303) 531-0519

E-Mail:  jvigil@uraniumresources.com

 

and if to the Secured Party,

 

Resource Capital Fund V L.P.

1400 Sixteenth Street

Suite 200

Denver, Colorado 80202

Attention:  Catherine J. Boggs, Esq.

Facsimile:  (720) 946-1450

 

as to each party, at such other address or numbers as shall be designated by
either party hereto to the other party in a written notice.  All such notices
and communications shall be effective (a) when received, if physically
delivered, and (b) upon confirmation of transmission, if sent by facsimile,
addressed in each case as aforesaid.

 

15.                               INDEMNITY AND EXPENSES.

 

The Pledgor agrees that Secured Party and certain other persons are entitled to
indemnification as provided for and in accordance with Section 11.5 of the Loan
Agreement.

 

16.                               NO WAIVER; CUMULATIVE RIGHTS.

 

No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Secured Party of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power.  Each and every right, remedy and power hereby
granted to the Secured Party or allowed it by law or other agreement shall be
cumulative and not exclusive of any other and may be exercised by the Secured
Party from time to time.

 

17.                               GOVERNING LAW.

 

This Agreement and the rights and obligations of the parties hereunder, shall be
governed by, and construed in accordance with the laws of the State of Colorado,
not including the conflicts of law and choice of law provisions thereof, except
to the extent that the validity or perfection of

 

--------------------------------------------------------------------------------


 

the pledge and security interest hereunder, or any rights or remedies hereunder,
in respect of any particular collateral, is governed by the laws of a
jurisdiction other than the State of Colorado.

 

18.                               ARBITRATION.

 

All disputes and claims arising out of or relating to this Agreement shall be
decided by arbitration in accordance with the provisions for arbitration set
forth in Section 11.8 of the Loan Agreement.

 

19.                               EXECUTION IN COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute one and
the same agreement.  Each of the parties to this Agreement will be entitled to
rely upon delivery by facsimile, portable document format (.pdf) or other
electronic transmission of an executed copy of this Agreement and acceptance of
such facsimile copy, portable document format (.pdf) copy or a copy otherwise
electronically transmitted will be legally effective to create a valid and
binding agreement between the parties in accordance with the terms hereof.

 

20.                               SEVERABILITY.

 

If any one or more provisions of this Agreement should be declared invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected, impaired or prejudiced thereby.

 

[ REMAINDER OF THIS PAGE INTENTIONALLY BLANK ]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

PLEDGOR:

 

 

 

[·]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SECURED PARTY:

 

 

 

RESOURCE CAPITAL FUND V L.P.

 

 

 

 

By:

Resource Capital Associates V L.P.,
General Partner

 

By:

RCA V GP Ltd.,

 

 

General Partner

 

 

 

 

 

 

 

By:

 

 

 

Catherine J. Boggs

 

 

General Counsel

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
GUARANTEE

 

This GUARANTEE (as amended, modified, supplemented, extended or restated, the
“Guarantee”), dated as of November [·], 2013, is made by each of URI, INC., a
Delaware corporation, HYDRO RESOURCES, INC., a Delaware corporation, URI
MINERALS, INC., a Delaware corporation, HYDRO RESTORATION CORPORATION, a
Delaware corporation, BELT LINE RESOURCES, INC., a Texas corporation,
URANCO, INC., a Delaware corporation, HRI-CHURCHROCK, INC., a Delaware
corporation, URI NEUTRON HOLDINGS I, INC., a Delaware corporation, URI NEUTRON
HOLDINGS II, INC., a Delaware corporation, NEUTRON ENERGY, INC., a Nevada
corporation, and CIBOLA RESOURCES LLC, a Delaware limited liability company
(each a “Guarantor,” and collectively the “Guarantors”), in favor and for the
benefit of RESOURCE CAPITAL FUND V L.P. (with its successors and assigns, the
“Beneficiary”).

 

Recitals

 

A.                                    Pursuant to that certain Loan Agreement of
even date herewith (as amended, modified, supplemented, extended or restated
from time to time, the “Loan Agreement”), by and among Uranium Resources, Inc.,
a corporation organized and existing under the laws of the State of Delaware, as
the borrower (the “Borrower”), those Subsidiaries of the Borrower from time to
time party hereto, as guarantors, and the Beneficiary, as the lender, the
Beneficiary has agreed to make certain loans to the Borrower (collectively, the
“Loan”) to be used by the Borrower as set forth in the Loan Agreement.  Unless
otherwise defined herein, capitalized terms used in this Guarantee have the
meanings assigned to such terms in the Loan Agreement.

 

B.                                    It is a condition precedent to the
obligation of the Beneficiary to enter into the Loan Agreement and to make and
maintain the Loan thereunder that each Guarantor shall have executed and
delivered this Guarantee and that this Guarantee shall be in full force and
effect.

 

C.                                    This Guarantee is given by each Guarantor
to and in favor of the Beneficiary to guarantee the due and punctual payment and
performance of all the obligations of the Borrower to the Beneficiary arising
under the Loan Agreement and the other Loan Documents.

 

D.                                    Each Guarantor is a direct or indirect
wholly-owned subsidiary of the Borrower, and each Guarantor will derive
substantial direct and indirect benefit from the amounts made available under
the Loan Agreement and from such financial and other support as the Borrower may
in the future provide to such Guarantor.  The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct, tangible and
immediate impact on the success of each Guarantor, and each Guarantor will
derive other significant benefit from the Loan Agreement

 

--------------------------------------------------------------------------------


 

and the Loan made to the Borrower thereunder.  This Guarantee is made and given
by each Guarantor on a joint and several liability basis.

 

E.                                     In order to induce the Beneficiary to
enter into the Loan Agreement and to make and maintain the Loan with the
Borrower, and as a condition thereto, each Guarantor is willing and has agreed
to enter into this Guarantee.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Guarantor hereby agrees as follows:

 

1.                                      Guarantee.

 

(a)                                 Each Guarantor, jointly and severally,
hereby:

 

(i)                                     guarantees, absolutely, unconditionally
and irrevocably, the full prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration, on demand or otherwise) and at
all times thereafter of all present and future obligations, conditions,
covenants, liabilities, indemnifications and indebtedness of all kinds of the
Borrower under or related to the Loan Agreement or any other Loan Document,
whether present or future, absolute or contingent, liquidated or unliquidated,
as principal or as surety, alone or with others, of whatsoever nature or kind,
whether for the payment of money or the performance of obligations, in any
currency, arising out of, under, in respect of or in connection with the Loan
Agreement and each other Loan Document and howsoever and whensoever otherwise
created or characterized (extending to all principal amounts, interest, fees,
costs, late charges, prepayment fees, early termination fees, sums and amounts
as well as all costs and expenses of enforcement and collection), whether or not
now contemplated, as the Loan Agreement or any other Loan Document may be
amended, modified, supplemented, restated or extended in accordance with their
respective terms (collectively, the “Obligations”), and

 

(ii)                                  agrees to pay any and all costs and
expenses (including reasonable attorneys’ fees and disbursements) which may be
paid or incurred by the Beneficiary in enforcing any rights or remedies with
respect to, or collecting, any or all of the Obligations of the Borrower and/or
enforcing any rights with respect to, or collecting against such Guarantor under
this Guarantee (collectively, the Obligations described in Section 1(a)(i) and
in this Section 1(a)(ii) are referred to herein as the “Guaranteed
Obligations”).

 

(b)                                 Each Guarantor agrees that this Guarantee
constitutes a guarantee of payment and not of collection, and the Beneficiary
shall not be obligated to initiate, pursue or exhaust any form of remedy or
recourse or to obtain any judgment against any Borrower or others (including
other guarantors) or to realize upon or exhaust any collateral security held by
or available to the Beneficiary before being entitled to payment from such
Guarantor.  The liability of each Guarantor shall not be limited, diminished or
affected by:

 

--------------------------------------------------------------------------------


 

(i)                                     any failure by the Beneficiary to file
or enforce any claim against the assets or estate (in administration, bankruptcy
or otherwise) of the Borrower, any other guarantor or others,

 

(ii)                                  the fact that recovery from the Borrower
or any other person is barred by any statute of limitations or for any other
reason,

 

(iii)                               any amendment, modification, supplement,
increase, extension, restatement, replacement or change of any kind or nature to
the Loan Agreement or any other Loan Document, with or without notice thereof to
such Guarantor, including any increase in the Guaranteed Obligations resulting
from any extension of additional credit or otherwise,

 

(iv)                              any adjustment, indulgence, waiver,
forbearance or compromise granted by the Beneficiary to the Borrower or any
Guarantor, or

 

(v)                                 any other circumstance which might otherwise
constitute a legal or equitable discharge of a guarantor or surety.

 

Each Guarantor hereby renounces all benefits of marshaling, discussion and
division and waives diligence, promptness, notice of acceptance, presentment,
protest, notice of dishonor or protest or default, demand for payment upon the
Borrower, such Guarantor or any other Person, notice of acceptance of this
Guarantee, notice of any addition to or increase or decrease in the Obligations
and all other notices and demands whatsoever.  Each Guarantor waives all other
acts or omissions to act or delay of any kind by the Beneficiary or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of the obligations
of a guarantor, and each Guarantor waives all other defenses available to a
guarantor or surety, whether at law or in equity, in each case, other than
discharge by irrevocable payment in full of the Guaranteed Obligations.  Each
Guarantor waives any and all rights it has under Colorado Revised Statutes §§
13-50-102 and 13-50-103, or any corresponding future statute or rule of law, by
reason of release of fewer than all Guarantors.  All amounts payable by each
Guarantor shall be paid without set-off or counterclaim and without deduction or
withholding of any kind whatsoever.

 

(c)                                  This Guarantee is a continuing guarantee,
and it will not be discharged until irrevocable payment in full of all of the
Guaranteed Obligations (other than contingent Guaranteed Obligations for which
no claim has been made and Guaranteed Obligations related to any Directed
Advance) and the termination of the Commitment under the Loan Agreement
(“Termination”) and will remain in full force and effect notwithstanding any
interruption in the business relations between the Borrower and the Beneficiary
or any increase or decrease from time to time in the amount of the Obligations. 
No payment or payments made by any other Person other than the Borrower or a
Guarantor in payment of the Guaranteed Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability or obligations of any
Guarantor hereunder until Termination.

 

(d)                                 Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Obligations and would be owed by the

 

--------------------------------------------------------------------------------


 

Borrower or any other guarantor to the Beneficiary under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower or any other guarantor.

 

2.                                      Limitation of Liability.

 

(a)                                 Notwithstanding anything contained herein to
the contrary, the Guaranteed Obligations of each Guarantor hereunder at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Guarantee not constituting a fraudulent
transfer or conveyance for purposes of any debtor relief law to the extent
applicable to this Guarantee and the Guaranteed Obligations of such Guarantor
hereunder.

 

(b)                                 If any payment shall be required to be made
to the Beneficiary under this Guarantee, each Guarantor hereby unconditionally
and irrevocably agrees it will contribute, to the maximum extent permitted by
law, such amounts to the Borrower and any other guarantor so as to maximize the
aggregate amount paid to the Beneficiary under or in connection with the Loan
Documents.

 

3.                                      Guarantee Absolute and Unconditional; No
Waiver of Obligations.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order of any Governmental Entity
now or hereafter in effect.  The Guaranteed Obligations of each Guarantor
hereunder are independent of the Obligations of the Borrower or any other
guarantor under any Loan Document.  A separate action may be brought against
each Guarantor to enforce this Guarantee, whether or not any action is brought
against the Borrower or any other guarantor or whether or not the Borrower or
any other guarantor is joined in any such action. The liability of each
Guarantor hereunder is irrevocable, continuing, absolute and unconditional and
the Guaranteed Obligations of any Guarantor hereunder shall not be discharged or
impaired or otherwise effected by, and each Guarantor hereby irrevocably waives
any defenses to enforcement it may have (now or in the future) by reason of:

 

(a)                                 any illegality or lack of validity or
enforceability of any Guaranteed Obligation or any Loan Document or any related
agreement or instrument;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, the Guaranteed Obligations or any other
obligation of the Borrower or any other guarantor under any Loan Document;

 

(c)                                  any taking, exchange, substitution,
release, impairment or non-perfection of any collateral, or any taking, release,
impairment, amendment, waiver or other modification of any guaranty, for the
Guaranteed Obligations;

 

(d)                                 any manner of sale, disposition or
application of proceeds of any collateral or other assets to all or part of the
Guaranteed Obligations;

 

(e)                                  any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations;

 

--------------------------------------------------------------------------------


 

(f)                                   any change, restructuring or termination
of the corporate structure, ownership or existence of any Credit Party or any of
its Subsidiaries or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation;

 

(g)                                  the failure of the Beneficiary to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

 

(h)                                 any defense, set-off or counterclaim (other
than a defense of payment or performance) that may at any time be available to,
or be asserted by, the Borrower against the Beneficiary; or

 

(i)                                     any other circumstance (including,
without limitation, any statute of limitations) or manner of administering the
Loan or any existence of or reliance on any representation by the Beneficiary
that might vary the risk of such Guarantor or otherwise operate as a defense
available to, or a legal or equitable discharge of, any Credit Party or any
other guarantor or surety.

 

4.                                      Beneficiary’s Rights.  Each Guarantor
authorizes the Beneficiary, without notice or demand and without affecting such
Guarantor’s liability hereunder, to take and hold security from any other Person
for the payment of this Guarantee and/or any of the Guaranteed Obligations, and
exchange, enforce, waive and release any such security; to apply such security
and direct the order or manner of sale thereof, as the Beneficiary, in its sole
discretion, may determine; and to obtain a guarantee of the Guaranteed
Obligations from any one or more Persons and at any time or times to enforce,
waive, rearrange, modify, limit or release any of such other Persons from their
obligations under such guaranties.

 

5.                                      Effectiveness; Reinstatement.  This
Guarantee shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by the
Beneficiary upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.  The Beneficiary and the Borrower may increase,
modify, rearrange, extend for any period and/or renew from time to time the
Obligations without notice to any Guarantor, and in such event the obligations
of each Guarantor with respect to the Obligations shall not be released,
discharged or reduced and each Guarantor will remain fully bound hereunder on
such Obligations.  This Guarantee may be enforced by the Beneficiary and any
subsequent holder of the Guaranteed Obligations, to the extent that any such
subsequent holder obtained its interest therein in accordance with the Loan
Agreement, and shall not be discharged by the assignment or negotiation of all
or a part of the Guaranteed Obligations.

 

6.                                      Default.  If an Event of Default
(however defined) under the Loan Agreement or any other Loan Document has
occurred, then all of the Guaranteed Obligations shall be immediately due and
payable by each Guarantor, regardless of whether the payment of the Guaranteed
Obligations has been accelerated or the Borrower is in default with respect to
the Guaranteed Obligations.

 

--------------------------------------------------------------------------------


 

7.                                      Merger.  This Guarantee shall not be
affected by any change in the name of the Borrower or any Guarantor, or by the
acquisition of the Borrower’s or any Guarantor’s business by any person, firm or
corporation, or by any change whatsoever in the objects, capital structure or
constitution of the Borrower or any Guarantor, or by any merger, amalgamation or
consolidation of the Borrower or any Guarantor with any corporation or other
Person, or by any dissolution or liquidation of the Borrower or any Guarantor,
but shall, notwithstanding the happening of any such event, continue to apply to
all the Obligations whether theretofore or thereafter incurred, and in this
instrument the word “Borrower” and the word “Guarantor” shall each include every
such person, firm, partner and corporation and all successors.  Nothing in this
Section 7 shall be construed as authorization or approval of any such
transaction except as permitted by and in accordance with the Loan Agreement. 
Each Guarantor shall promptly notify the Beneficiary of any change or event
described in this Section 7.

 

8.                                      No Waiver by the Beneficiary.  The
Beneficiary shall not be obligated to exercise any right, power or privilege
hereunder, and no failure to exercise and no delay in exercising, on the part of
the Beneficiary, any such right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  No notice to or demand on any Guarantor shall be deemed to be a
waiver of the right of the Beneficiary to take further action without notice or
demand as provided herein.  No waiver shall be applicable except in the specific
instance and for the specific purpose for which given, nor in any event shall
any amendment, modification or waiver of any provision of this Guarantee be
effective unless in writing and signed on behalf of the Beneficiary.

 

9.                                      Waiver of Subrogation.  Each Guarantor
hereby agrees to waive its rights to be subrogated, exonerated, reimbursed,
indemnified or its rights to contribution to any claims of the Beneficiary
against the Borrower until the Guaranteed Obligations have been indefeasibly and
irrevocably paid in full.

 

10.                               Representations and Warranties of Guarantor. 
In addition to the representations and warranties in any other Loan Document,
each of which is incorporated herein by reference as fully as if set forth
herein, each Guarantor represents and warrants (which representations and
warranties will survive the creation of the Guaranteed Obligations and any
extension of the term under the Loan Agreement) that:

 

(a)                                 No Conditions Precedent.  There are no
conditions precedent to the effectiveness of this Guarantee that have not been
satisfied or waived;

 

(b)                                 Benefit to Guarantor.  The guarantee by such
Guarantor pursuant to this Guarantee reasonably may be expected to benefit,
directly or indirectly, such Guarantor;

 

(c)                                  Familiarity and Reliance.  Such Guarantor
has independently reviewed the books and records regarding the financial
condition of the Borrower and is familiar with the value of any and all
collateral intended to be created as security for the Guaranteed Obligations. 
Notwithstanding the foregoing, such Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guarantee;

 

--------------------------------------------------------------------------------


 

(d)                                 No Representation.  Neither the Beneficiary
nor any other Person has made any representation, warranty or statement to such
Guarantor with regard to the Borrower or the Borrower’s financial condition in
order to induce such Guarantor to execute this Guarantee;

 

(e)                                  Guarantor’s Financial Condition.  As of the
date hereof and after giving effect to this Guarantee and the contingent
liability evidenced hereby, such Guarantor is and will be solvent, and has
assets which, fairly valued, exceed its obligations, liabilities and debts; and

 

(f)                                   Recitals.  The Recitals set forth above
are true and correct in all respects

 

11.                               Guarantors’ Covenants.  Each Guarantor hereby
confirms, and shall perform, each of the covenants relating to such Guarantor
set forth in each Loan Document to which it is a party or by which it is bound.
No Guarantor may assign this Guarantee without the prior written consent of the
Beneficiary, which may be withheld in the Beneficiary’s sole discretion.

 

12.                               Notices.  All notices, demands, and other
communications to be given or delivered under or by reason of the provisions of
this Guarantee will be in writing and will be deemed to have been given (i) when
delivered if personally delivered by hand, (ii) when received if sent by a
nationally recognized overnight courier service (receipt requested), (iii) three
(3) Business Days after being mailed, if sent by first class mail, return
receipt requested, or (iv) on the Business Day following transmission, if sent
by facsimile, telecopy, electronic mail or other electronic transmission
device.  Notices, demands, and communications to the parties will, unless
another address is specified in writing, be sent to the address indicated below:

 

If to any Guarantor:

 

c/o Uranium Resources, Inc.

6950 S. Potomac Street, Suite 300

Centennial, Colorado 80112

Attention:  Jeffrey L. Vigil

Phone:  (303) 531-0473

Facsimile: (303) 531-0519

E-Mail:  jvigil@uraniumresources.com

 

If to Beneficiary:

 

Resource Capital Fund V L.P.

1400 Sixteenth Street, Suite 200

Denver, Colorado 80202

Attention:  Cassie Boggs

Facsimile:  (720) 946-1450

E-Mail: cjb@rcflp.com

 

13.                               Successors and Assigns.  This Guarantee shall
extend to and inure to the benefit of the Beneficiary and its successors and
assigns, and every reference herein to a Guarantor is a reference to, and shall
be construed as including, each Guarantor and the successors and assigns of such
Guarantor, to and upon all of whom this Guarantee and agreement shall extend and
be binding.

 

--------------------------------------------------------------------------------


 

14.                               Further Assurances.  Each Guarantor agrees to
execute and deliver to the Beneficiary all such certificates, documents,
agreements and instruments and to take all such other action as may be
reasonably requested by the Beneficiary to more fully vest in and assure the
Beneficiary of all of the rights, powers, privileges and remedies herein
intended to be granted to or conferred upon the Beneficiary.

 

15.                               GOVERNING LAW.  THIS GUARANTEE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
COLORADO, NOT INCLUDING THE CONFLICTS OF LAW AND CHOICE OF LAW PROVISIONS
THEREOF.

 

16.                               WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS GUARANTEE, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE BENEFICIARY
OR SUCH GUARANTOR.  EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN AGREEMENT AND EACH
OTHER LOAN DOCUMENT (AS DEFINED IN THE LOAN AGREEMENT).

 

17.                               Benefit to the Guarantors; Joint and Several
Liability.  The Borrower and the Guarantors are engaged in related businesses
and are integrated to such an extent that the financial strength and flexibility
of the Borrower has a direct, tangible and immediate impact on the success of
the Guarantors.  Each Guarantor will derive substantial direct and indirect
benefit from the extension of credit to the Borrower under the Loan Agreement,
and each Guarantor will receive reasonably equivalent value in return for
providing this Guarantee and the collateral security to be provided by such
Guarantor.  Each Guarantor hereby waives any right to revoke this Guarantee, and
acknowledges that this Guarantee is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.  Each Guarantor
knowingly waives certain rights and defenses as set forth in this Guarantee in
contemplation of the benefits that it will receive.  This Guarantee is made,
entered into and given, and will be performed, by each Guarantor on a joint and
several liability basis.  Each of the Guarantors irrevocably and unconditionally
accepts joint, several and primary liability with the other Guarantors with
respect to the payment and performance of the Guaranteed Obligations.  To the
extent that any Guarantor fails to make any payment or performance with respect
to any Guaranteed Obligation when due, then the other Guarantors will do so,
when and as due.

 

18.                               Indemnification.  Each Guarantor jointly and
severally agrees that the Beneficiary and certain other persons are entitled to
indemnification as provided for and in accordance with Section 11.5 of the Loan
Agreement.  The indemnification obligations of each Guarantor under this
paragraph shall survive the payment in full of the Loan Agreement and the other
Loan Documents and the termination and release of this Guarantee.

 

--------------------------------------------------------------------------------


 

19.                               Right of Set-off.  Upon the occurrence and
during the continuance of any Event of Default, the Beneficiary is hereby
authorized at any time and from time to time, without notice to any Guarantor,
the Borrower, or any other guarantor or person (any such notice being expressly
waived by each Guarantor and the other Credit Parties), to set off and apply any
and all deposits (general or special, time or demand, provisional or final), at
any time held and other indebtedness at any time owing by the Beneficiary to or
for the credit or the account of any Credit Party against any and all of the
Guaranteed Obligations of any Credit Party now or hereafter existing, although
such Guaranteed Obligations may be contingent and unmatured.  The Beneficiary
agrees promptly to notify each Guarantor and the appropriate Credit Party after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Beneficiary under this Section 19 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Beneficiary may have.

 

20.                               Amendments.  Except as otherwise expressly
provided in this Guarantee, no amendment or waiver of any provision of this
Guarantee, nor consent to any departure by any Guarantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Beneficiary, and, in the case of any amendment, by each Guarantor and the
Beneficiary and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

21.                               Entire Agreement.  This written Guarantee
represents the final agreement by the undersigned with respect to the matters
set forth herein and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements by the undersigned.  There are no
unwritten oral agreements relating to this Guarantee or the matters set forth
herein.

 

22.                               Facsimile and Electronic Signature.  This
Guarantee may be validly executed and delivered by facsimile, portable document
format (.pdf) or other electronic transmission, and a signature by facsimile,
portable document format (.pdf) or other electronic transmission shall be as
effective and binding as an original signature.

 

[remainder of this page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

URI, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

HYDRO RESOURCES, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URI MINERALS, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

HYDRO RESTORATION CORPORATION

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

--------------------------------------------------------------------------------


 

 

BELT LINE RESOURCES, INC.

 

a Texas corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URANCO, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

HRI-CHURCHROCK, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URI NEUTRON HOLDINGS I, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

URI NEUTRON HOLDINGS II, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

NEUTRON ENERGY, INC.

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

CIBOLA RESOURCES LLC

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

PROJECT MORTGAGE

 

See attached Exhibits F-1 (Texas Deed of Trust) and F-2 (New Mexico Mortgage)

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1
TEXAS DEED OF TRUST

 

Recording Requested By and When Recorded Please Mail to:

 

Joel O. Benson, Esq.

1550 17th Street, Suite 500

Denver, Colorado 80202

 

DEED OF TRUST, ASSIGNMENT OF PRODUCTION, RENTS AND LEASEHOLD INTEREST, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

 

THIS INSTRUMENT COVERS THE INTEREST OF GRANTOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS INSTRUMENT COVERS THE
INTEREST OF GRANTOR IN FIXTURES AND GOODS WHICH ARE OR ARE TO BECOME FIXTURES ON
THE REAL/IMMOVABLE PROPERTY DESCRIBED HEREIN AND IT IS TO BE FILED FOR RECORD AS
A FIXTURE FILING, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS OR COMPARABLE
RECORDS OF THE RECORDERS OF THE COUNTIES LISTED ON EXHIBIT A HERETO.  PRODUCTS
OF THE COLLATERAL ARE ALSO COVERED.

 

THIS INSTRUMENT IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE
UNIFORM COMMERCIAL CODE COVERING AS-EXTRACTED COLLATERAL.

 

THE GRANTOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE WHICH INTEREST IS
DESCRIBED IN SECTION 1.1 OF THIS INSTRUMENT

 

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT.  A POWER OF SALE MAY ALLOW
THE TRUSTEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY GRANTOR UNDER THIS INSTRUMENT

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, ASSIGNMENT OF PRODUCTION, RENTS AND LEASEHOLD INTEREST, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “INSTRUMENT”)

 

FROM

 

URI, INC., as Grantor

 

TO

 

[TRUSTEE — must be individual — To be provided by Lender], as Trustee

 

FOR THE BENEFIT OF AND TO

 

RESOURCE CAPITAL FUND V L.P., as Beneficiary

 

Dated November [·], 2013

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

GRANTING CLAUSES; SECURED INDEBTEDNESS

 

Section 1.1.  Grant.  URI, INC., a corporation (herein called “Grantor”), for
and in consideration of the sum of One Hundred Dollars ($100.00) to Grantor in
hand paid, and in order to secure the payment of the secured indebtedness
hereinafter referred to and the performance of the obligations, covenants,
agreements, warranties and undertakings of Grantor hereinafter described, does
hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN AND SET OVER to
                                                , Trustee (the “Trustee”), and
grant to Trustee a POWER OF SALE (pursuant to this Instrument and applicable
law) with respect to all of Grantor’s right, title and interest in and to the
following described properties, rights, and interests (collectively, the
“Collateral”):

 

(a)                                 All lands and real property, including all
leasehold, option rights, mineral interests, unpatented mining claims (lode and
placer), unpatented millsites, tunnel sites and rights, amended claims,
relocated claims, leases and subleases (howsoever named or characterized),
licenses of use, exploration agreements, joint venture agreements, royalties,
net profits interests, production payments, net smelter return royalties and
other real property interests (whether surface, underground, mineral, or other),
as more particularly described on Exhibit A attached hereto and incorporated
herein by reference (collectively, the “Lands”), including any extensions or
renewals thereof;

 

(b)                                 All buildings, structures, mills, crushers,
facilities, offices, shops, tanks, pipelines, replacements, furnishings,
fixtures, fittings and other improvements and property of every kind and
character now or hereafter located or erected on the Lands, together with all
building or construction materials, equipment, appliances, machinery, plant
equipment, fittings, apparati, fixtures and other articles of any kind or nature
whatsoever now or hereafter found on, affixed to or attached to the Lands,
including (without limitation) all motors, boilers, engines and devices for the
operation of pumps, and all heating, electrical, lighting, power, plumbing, air
conditioning, refrigeration and ventilation equipment (collectively, the
“Improvements”);

 

(c)                                  All processed and unprocessed metallic and
nonmetallic ore, including uranium and uranium ore minerals, and all other
locatable minerals located in, or under all or any part of the Lands or
otherwise produced therefrom (“Ore”), including “As-Extracted Collateral” as
defined in TEX. BUS. & COM. CODE § 9.102(6) of the Texas Uniform Commercial Code
(the “UCC”), all whether in-place, extracted, produced, processed, stored or
otherwise severed (collectively, the “Minerals”), and all liens and security
interests securing payment of the proceeds of the Minerals, including those
liens and security interests provided for under (i) statutes enacted in the
jurisdictions in which the Lands are located, or (ii) statutes made applicable
to the Lands under federal law (or some combination of federal and state law);

 

(d)                                 All water, water rights (whether vested,
certificated, permitted or otherwise, whether or not adjudicated, and whether or
not with a place of use or point of diversion on the Lands), water right
applications, reservoirs and reservoir rights, ditches and ditch rights,
irrigation systems and irrigation rights, wells, well permits and other rights
of use appertaining or belonging to or used in connection with the Lands and all
wells, pumps, pumping stations, machinery and equipment associated therewith,
and all shares of stock or similar interest (if any) evidencing reservoir,
ditch, irrigation or other water rights or rights of use (collectively, the
“Water Rights”);

 

(e)                                  All rights of way, easements, licenses,
profits, privileges, tenements, hereditaments, appurtenances, roads, trails,
transportation improvements, and other access rights or rights of use
appertaining or belonging to or used in connection with the Lands, the Water
Rights and/or the Improvements (collectively, the “Access Rights”);

 

--------------------------------------------------------------------------------


 

(f)                                   All approvals, authorizations, licenses,
permits, consents, variances, land use entitlements, applications, plans, bonds,
filings or registrations by, with or from any governmental authority (federal,
state or local) or other person associated with or necessary for the use or
development of all or any portion of the Lands, Minerals, Improvements, Water
Rights or Access Rights and all bonds, letters of credit and other financial
accommodations that secure the performance of the foregoing (collectively, the
“Permits”);

 

(g)                                  All accounts, accounts receivable,
contracts and contract rights, option and purchase rights, agreements,
documents, instruments, income, receipts, revenues, earnings, rents, profits,
deposits, security deposits, royalties and revenue arising from the use or
enjoyment of all or any portion of the Lands, the Improvements or other
Collateral, from the production, crushing, milling, treatment, storage,
marketing, hedging, sale or transfer of all or any portion of the Minerals and
from the use, sale, assignment, conveyance or transfer of all or any portion of
any other Collateral (collectively, the “Accounts”);

 

(h)                                 All records, data, reports and information
relating to or associated with all or any portion of the Lands, the Minerals or
the Water Rights, including maps, surveys, drilling data, drill logs, core
samples and core data, technical, engineering and permitting information and
reports, and all geological, metallurgical, geophysical, geochemical and
analytical data and reports;

 

(i)                                     All goods, machinery, equipment,
drilling rigs and equipment, facilities, parts, supplies, power lines, tools,
vehicles, rolling stock, furnishings, apparatus, inventory, fixtures and other
personal property of every kind and nature, howsoever defined and whether or not
attached or affixed in any manner to any building, structure or Improvement on
the Lands (collectively, the “Personal Property”);

 

(j)                                    All goodwill, trademarks, trade names,
option rights, purchase contracts, contract rights, books and records and
general intangibles of the Grantor relating to the Lands, and all accounts,
contract rights, instruments, chattel paper and other rights of the Grantor for
payment of money for property sold or lent, for services rendered, for money
lent, or for advances or deposits made, all building permits, governmental
permits, licenses and authorizations related to the Lands, any other agreements
now or in the future existing respecting the management and operations performed
on the Lands, all amendments or modifications to any of the foregoing, and any
other management agreements, leasing agreements and any maintenance and service
contracts, and any other intangible property of the Grantor related to the
Lands;

 

(k)                                 All contracts, if any, now in effect or
hereafter entered into by the Grantor, for the sale, purchase, exchange, supply,
handling, processing, refining, beneficiation and/or transportation of Ore
produced from all or any part of the Lands or from any other lands any
production from which, or profits or proceeds from such production, is
attributable to any interest in the Lands (the “Contracts”), including, without
limitation, those Contracts described on Exhibit B attached hereto;

 

(l)                                     All refunds, rebates, reimbursements,
reserves, deferred payments, deposits, cost savings, governmental subsidy
payments, governmentally-registered credits (such as emissions reduction
credits) and payments of any kind due from or payable by (i) any federal, state,
municipal or other governmental or quasi-governmental agency, authority or
district (a “Governmental Agency”) or (ii) any insurance or utility company
relating to any or all of the Lands;

 

(m)                             All refunds, rebates, reimbursements and
payments of any kind due from or payable by any Governmental Agency for any
taxes, assessments, or governmental or quasi-governmental charges or levies
imposed upon Grantor with respect to the Collateral or any part thereof;

 

2

--------------------------------------------------------------------------------


 

(n)                                 All rights of the Grantor to plans and
specifications, designs, drawings and other matters prepared for any
construction or improvements in or on the Lands; and

 

(o)                                 All of Grantor’s rights, estates, powers and
privileges appurtenant to any of the foregoing.

 

TO HAVE AND TO HOLD the Collateral unto Trustee, and its successors or
substitutes, IN TRUST, for the benefit of Resource Capital Fund V L.P.
(“Beneficiary”), upon the terms, provisions and conditions herein set forth. 
Grantor will warrant and defend title to the Property (as hereinafter defined),
free and clear of all liens, security interests, and encumbrances except for
Permitted Liens (as defined in the Loan Agreement referred to below) against the
claims and demands of all persons claiming or to claim the same or any part
thereof.

 

Section 1.2.  Scope of Deed of Trust.  This Instrument is a deed of trust
covering both real and personal property, a security agreement, a financing
statement and an assignment of production, rents and leasehold interests, and
also covers goods which are or are to become fixtures, as-extracted collateral,
and all proceeds thereof.

 

Section 1.3.  Grant of Security Interest.  In order to further secure the
payment of the secured indebtedness hereinafter referred to and the performance
of the obligations, covenants, agreements, warranties, and undertakings of
Grantor hereinafter described, Grantor hereby grants to Beneficiary a first and
prior continuing security interest in all Collateral constituting personal
property, now owned or hereafter acquired by the Grantor, and in all Proceeds
thereof (as defined below).  Grantor, without limiting the foregoing provisions
of this Section 1.3, stipulates that the grant made by this Section 1.3 includes
a grant of a security interest in all Minerals extracted or produced from or
otherwise attributable to or severed from the Lands and in the Proceeds
resulting from sale of such Minerals, such security interest to attach to such
Minerals as-extracted, at the minehead of any mine located thereon, and to the
Accounts resulting from such sales.  “Proceeds” shall have the meaning given to
such term in Article 9 of the UCC, and includes whatever is received or
receivable upon the sale, exchange, collection or other disposition of the
Collateral and insurance payable or damages or other payments by reason of loss
or damage to the Collateral, and all additions thereto, substitutions and
replacements thereof or accessions thereto. The Collateral and the proceeds of
the Collateral are herein sometimes collectively called the “Property”.

 

Except as otherwise expressly provided in this Instrument, all terms in this
Instrument relating to the Property and the grant of the foregoing security
interest which are defined in the UCC as enacted from time to time shall have
the meanings assigned to them in Article 9 (or, absent definition in Article 9,
in any other Article) of the UCC, as those meanings may be amended, revised or
replaced from time to time.  Notwithstanding the foregoing, the parties intend
that the terms used herein which are defined in the UCC have, at all times, the
broadest and most inclusive meanings possible.  Accordingly, if the UCC shall in
the future be amended or held by a court to define any term used herein more
broadly or inclusively than the UCC in effect on the date of this Instrument,
then such term, as used herein, shall be given such broadened meaning.  If the
UCC shall in the future be amended or held by a court to define any term used
herein more narrowly, or less inclusively, than the UCC in effect on the date of
this Instrument, such amendment or holding shall be disregarded in defining
terms used in this Instrument.

 

Section 1.4.  Pledge and Assignment.  Grantor hereby grants and makes a common
law pledge and assignment to Beneficiary of all Refinery Accounts (defined
below) and all credit balances therein from time to time.  “Refinery Accounts”
means any account or allocation, and the credit balances in dollars or Minerals
therein, of or for the benefit of Grantor at or with any refinery or processing
facility to

 

3

--------------------------------------------------------------------------------


 

which Minerals severed from or attributable to the Lands are delivered or held,
expressly including all accounts of the Grantor presently in effect, or
hereafter constituted, at [·].

 

Section 1.5.  Loan Documents and Other Obligations.  This Instrument is made to
secure and enforce the payment and performance of the following obligations,
indebtedness, loans, and liabilities (collectively, the “Secured Obligations”):

 

(a)                                 All indebtedness and other obligations of
Uranium Resources Inc., a Delaware corporation and affiliate of Grantor (herein
called “Borrower”), now or hereafter incurred or arising pursuant to the
provisions of that certain Loan Agreement dated of even date herewith among
Borrower, as borrower, Grantor and the other direct and indirect Subsidiaries of
Borrower from time to time party thereto, as guarantors, and Resource Capital
Fund V L.P., as lender, and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (such Loan
Agreement as the same may from time to time be supplemented, amended, restated,
amended and restated or modified, and all other agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part,
being herein called the “Loan Agreement”);

 

(b)                                 The Loan (as defined in the Loan Agreement
and used with the same meaning herein) in the aggregate principal amount of
$15,000,000 that may be made from time to time by Beneficiary to Borrower
pursuant to the Loan Agreement, and all promissory notes evidencing such Loan,
bearing interest as now or hereafter provided in the Loan Agreement;

 

(c)                                  All indebtedness and other obligations of
Grantor now or hereafter incurred or arising pursuant to the provisions of that
certain Guarantee dated of even date herewith made by Grantor and certain
affiliates of Grantor in favor of Beneficiary and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part
(such Guarantee as the same may from time to time be supplemented, amended or
modified, and all other agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part, the
“Guarantee”);

 

(d)                                 All other “Obligations” as defined in the
Loan Agreement and all other indebtedness, covenants, and other obligations now
or hereafter incurred or arising pursuant to the provisions of the Loan
Agreement, the Guarantee, this Instrument or any other instrument, either
primarily or secondarily, absolutely or contingently, directly or indirectly,
jointly, severally, or jointly and severally, and whether matured or unmatured,
and whether or not created after payment in full of the Secured Obligations if
this Instrument shall not have been released of record by Beneficiary, now or
hereafter evidencing, governing, guaranteeing or securing the “secured
indebtedness” (as hereinafter defined) or any part thereof or otherwise executed
in connection with any advance or loan evidenced or governed by the Loan
Agreement (the Loan Agreement, the Guaranty, this Instrument and such other
instruments being herein sometimes collectively called the “Loan Documents”);
and

 

(e)                                  Without limiting the generality of the
foregoing, this Instrument secures the payment of all amounts that constitute
part of the secured indebtedness and would be owed by Borrower or Grantor to
Beneficiary under the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Borrower or Grantor.

 

Section 1.6.  Secured Indebtedness.  The indebtedness referred to in
Section 1.5, and all renewals, extensions and modifications thereof, and all
substitutions therefor, in whole or in part, are herein sometimes referred to as
the “secured indebtedness” or the “indebtedness secured hereby.”

 

4

--------------------------------------------------------------------------------


 

Section 1.7.   Limit on Secured Indebtedness.  Notwithstanding any other
provision of this Instrument, the liability of Grantor hereunder and under each
other Loan Document to which it is a party shall be limited to the maximum
liability that Grantor may incur without rendering this Instrument and such
other Loan Documents subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provision of any applicable state or federal
law.

 

ARTICLE II.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.1.   Grantor represents, warrants, and covenants as follows:

 

(a)                                 Title and Liens.

 

(i)                                     Exhibit A attached hereto and
incorporated herein accurately and completely sets forth and describes all real
property owned, held or controlled by the Grantor, including all fee interests,
mineral interests, patented mining claims, unpatented mining claims, unpatented
millsite claims, leasehold interests, option rights and other real property
interests, and such Exhibit A is in a form that, when appended to this
Instrument, is adequate and sufficient for acceptance by Duval County, Texas for
the recording of real property instruments;

 

(ii)                                  Grantor has good and marketable title to
an undivided one hundred percent (100%) of all fee lands, mineral interests,
patented mining claims, and unpatented mining claims and millsite claims set
forth on Exhibit A to this Instrument, which title is, subject to Permitted
Liens, superior and paramount to any adverse claim or right of title which may
be asserted, subject only to the paramount title of the United States as to any
unpatented mining claims and millsite claims and the rights of third parties to
the lands within such unpatented mining claims pursuant to the Multiple Mineral
Development Act of 1954 and the Surface Resources and Multiple Use Act of 1955. 
With respect to any lease or option to purchase identified on Exhibit A, each
such lease creates a valid and subsisting leasehold estate in the lands
described in such lease and each option creates a valid right to purchase the
lands described in such option, each such lease and option is in full force and
effect, no event has occurred that, with the giving of notice or the passage of
time, would constitute a default under such lease or option and all rent,
royalties or other payments due under such lease or option have been timely
paid;

 

(iii)                               With respect to the unpatented mining claims
and unpatented millsite claims listed on the attached Exhibit A: (A) Grantor is
in exclusive possession thereof, free and clear of all Liens, claims,
encumbrances or other burdens on production, other than Permitted Liens; (B) all
such claims were located, staked, filed and recorded on available public domain
land in compliance with all applicable state and federal laws and regulations;
(C) assessment work, intended in good faith to satisfy the requirements of state
and federal laws and regulations and generally regarded in the mining industry
as sufficient, for all assessment years up to and including the assessment year
ending September 1, 1992, was timely and properly performed on or for the
benefit of the claims, and affidavits evidencing such work were timely recorded;
(D) claim rental and maintenance fees required to be paid under federal law in
lieu of the performance of assessment work, in order to maintain the claims
commencing with the assessment year ending on September 1, 1993 and through the
assessment year ending on September 1, 2013, have been timely and properly paid,
and affidavits or other notices evidencing such payments and required under
federal or state laws or regulation have been timely and properly filed and
recorded; (E) all filings with the BLM with respect to such claims which are
required under Federal Land Policy and Management Act of 1976 have been timely
and properly made; and (F) there are no actions

 

5

--------------------------------------------------------------------------------


 

or administrative or other proceedings pending or to the best of Grantor’s
knowledge threatened against or affecting any of the claims.  In addition, with
respect to each of the unpatented mining claims listed on Exhibit A, Grantor
represents that, to its knowledge, such unpatented mining claims have been
relocated or remonumented as necessary, and that evidence of such relocation or
remonumentation has been timely and properly recorded;

 

(iv)                              As to the patented mining claims listed on
Exhibit A, and except as otherwise indicated on Exhibit A: (A) Grantor owns an
undivided one hundred percent (100%) interest in those claims free and clear of
all liens, claims, encumbrances, royalties or other burdens on production,
except for Permitted Liens; (B) Grantor is in exclusive possession of those
claims; and (C) there are no actions or administrative or other proceedings
pending or to Grantor’s knowledge threatened against those claims;

 

(v)                                 Grantor has good and marketable title to the
Improvements and the Personal Property.  All Improvements and Personal Property
owned or held by Grantor are in a state of repair adequate for normal operations
and are in all material respects in good working order and condition for the
conduct of the business of Grantor as such business is presently being
conducted;

 

(vi)                              All utility services, means of transportation,
ingress and egress roadways, easements, servitudes, rights of passage,
facilities, water rights and other materials necessary for the operation of and
access to the Lands (including, without limitation, gas, electrical, water
supply and sewage services and facilities) are available on commercially
reasonable terms in compliance with all applicable legal requirements, and
Grantor is not aware of any information that would lead it to believe that any
of the foregoing will not be available in the future; and

 

(vii)                           Except as otherwise set forth on Exhibit A, the
Lands are not subject to any leases or other agreements burdening or otherwise
associated with such Lands, and, there are no Royalties (as defined below)
burdening or otherwise associated with such Lands. For purposes hereof,
“Royalties” shall mean any amount payable as a share of the product or profit
from the Lands or any Minerals produced therefrom and includes without
limitation, production payments, net profits interests, net smelter return
royalties, landowner’s royalties, minimum royalties, overriding royalties and
royalty bonuses.

 

(b)                                 Due Organization, Good Standing and
Authority.  Grantor is duly organized, validly existing and in good standing
under the laws of [·] and is qualified to do business in Texas and every other
jurisdiction where necessary in light of its business and properties.  Grantor
has full power, authority and legal right (i) to own or lease its assets and
properties (including the Lands) and to conduct its business as now being
conducted, and (ii) to enter into its obligations under this Instrument and each
other agreement, document and instrument executed or to be executed by it
pursuant hereto or in connection herewith and to perform the terms hereof and
thereof applicable to it.

 

(c)                                  Authorization and No Conflict.  The
execution and delivery by Grantor of this Instrument, and the performance of all
transactions contemplated hereby and the fulfillment of and compliance with the
terms of this Instrument, have been duly authorized by all necessary action,
corporate, partnership or otherwise, and do not and will not (i) conflict with
or result in a breach of the terms, conditions or provisions of, (ii) constitute
a default under, (iii) give any third party any right to accelerate any
obligation under, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body pursuant to (A) the operating
agreement or other constating documents of Grantor, (B) any law, statute or

 

6

--------------------------------------------------------------------------------


 

rule, or (C) any agreement, instrument, order, judgment or decree to which
Grantor is subject or by which any of its properties are bound.

 

(d)                                 No Other Assets.  The Collateral constitutes
all of the properties and assets, tangible or intangible, real or personal,
which are used in the conduct of the business of Grantor, as such business is
presently being conducted and as pertains to the Lands.  No other material
properties or assets, whether or not owned by Grantor, are required for the
operation of such business or the Lands as presently being operated or
developed.  All such properties and assets are owned free and clear of all
clouds to title and of all Liens, except Permitted Liens or Liens permitted
under the provisions of this Instrument.

 

(e)                                  Financing Statements.  There is not and
will not be any unexpired financing statement covering any part of the
Collateral on file in any public office naming any party other than Beneficiary
as secured party and other than Permitted Liens.

 

(f)                                   Not a Foreign Person.  Grantor is not a
“foreign person” within the meaning of the Internal Revenue Code of 1986, as
amended (hereinafter called the “Code”), Sections 1445 and 7701 (i.e. Grantor is
not a non-resident alien, foreign corporation, foreign partnership, foreign
trust or foreign estate as those terms are defined in the Code and any
regulations promulgated thereunder).

 

(g)                                  Compliance with Laws.  With respect to the
Lands and operations thereon, Grantor has complied in all material respects with
all applicable local, state and federal laws, including Environmental Laws (as
defined in the Loan Agreement), and regulations relating to the operation of the
Lands, and Grantor is not aware of any investigation (other than a routine
inspection) of Grantor or the Lands by any local, state or federal agency with
respect to enforcement of such laws and regulations.  The existing and planned
use of the [·] Project (as defined in the Loan Agreement) complies or will
comply with all applicable legal requirements, including but not limited to
applicable regulations and restrictive covenants affecting the Lands, as well as
all environmental, ecological, landmark and other applicable laws and
regulations; and all requirements for such use have been satisfied to the extent
necessary for the current operations involving the Lands.  No release, emission
or discharge into the environment of hazardous substances, as defined under any
Environmental Law, has occurred or is presently occurring or will occur in
operating the [·] Project in its intended form in excess of federally or state
permitted releases or reportable quantities, or other concentrations, standards
or limitations under the foregoing laws or under any other federal, state or
local laws, regulations or governmental approvals in connection with the
construction, operation, ore treatment, heap leaching, fuel supply, power
generation and transmission or waste disposal, or any other operations or
processes relating to the [·] Project, other than as allowed by or in compliance
with applicable federal, state and local laws.  The Lands and Grantor’s use and
proposed use thereof are not and will not be in violation of any environmental,
occupational safety and health or other applicable law now in effect, the effect
of which violation, in any case or in the aggregate, would materially adversely
affect the Lands or Grantor’s use thereof, or which, in any case or in the
aggregate, would impose a material liability on Beneficiary or jeopardize the
interest of Beneficiary in the Collateral.  Grantor has no knowledge of any past
or existing violations of any such laws, ordinances or regulations issued by any
governmental authority.

 

(h)                                 Licenses and Permits.  Grantor has obtained
all licenses, operating bonds, permits, authorizations and approvals from all
governments, governmental commissions, boards and other agencies required in
respect of its present use of and operations on the Lands.

 

(i)                                     No Approvals.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority, regulatory body or other person or entity is required for the due
execution, delivery and performance by Grantor under this Instrument.

 

7

--------------------------------------------------------------------------------


 

(j)                                    Validity.  This Instrument is, and when
delivered hereunder will be, the legal, valid and binding obligation of Grantor
enforceable against Grantor in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether enforcement is sought in equity or law).

 

(k)                                 Litigation.  There is no action, suit or
proceeding at law or in equity, by or before any governmental or regulatory
authority, court, arbitral tribunal or other body now pending (or, to the
knowledge of Grantor, threatened) against or affecting Grantor, the Lands or any
of the other Collateral which may materially adversely impact Grantor or its
business or the Lands or otherwise affect the legality, validity or
enforceability of this Instrument.

 

(l)                                     Payment of Taxes.  Grantor has filed or
caused to be filed all federal, state and local tax returns which to the
knowledge of Grantor are required to be filed and has paid or caused to be paid
all taxes as shown on such returns or any assessment received by Grantor to the
extent that such taxes or assessments have become due, except such as may be
diligently contested in good faith and by appropriate proceedings or as to which
a bona fide dispute may exist and for which adequate reserves are being
maintained.

 

Section 2.2.   Affirmative Covenants.  Grantor covenants and agrees that so long
as any of the Secured Obligations secured hereby remain unpaid or outstanding
(except as specifically set forth in the Loan Agreement):

 

(a)                                 Performance on Grantor’s Behalf.  Grantor
agrees that, if Grantor fails to perform any act or to take any action which
hereunder Grantor is required to perform or take, or to pay any money which
hereunder Grantor is required to pay, Beneficiary, in Grantor’s name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Beneficiary and any money so paid by Beneficiary shall be a demand obligation
owing by Grantor to Beneficiary (which obligation Grantor hereby expressly
promises to pay) and Beneficiary, upon making such payment, shall be subrogated
to all of the rights of the person, corporation or body politic receiving such
payment.  Each amount due and owing by Grantor to Trustee and/or Beneficiary
pursuant to this Section 2.2 or other sections of this Instrument that
specifically refer to this Section 2.2 shall bear interest each day, from the
date of such expenditure or payment until paid, at the Applicable Interest Rate
(as defined in the Loan Agreement) in effect with respect to the Loan; all such
amounts, together with such interest thereon, shall be a part of the secured
indebtedness and shall be secured by this Instrument.

 

(b)                                 Recording.  Grantor will cause this
Instrument and all amendments and supplements thereto and substitutions therefor
and all financing statements and continuation statements relating thereto to be
recorded, filed, re-recorded and refiled in such manner and in such places as
Trustee or Beneficiary shall reasonably request and will pay all such recording,
filing, re-recording and refiling taxes, fees and other charges.

 

(c)                                  Reporting Compliance.  Grantor agrees to
comply with any and all reporting requirements applicable to the transaction
evidenced by the secured indebtedness which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, and further agrees upon request of Beneficiary to furnish Beneficiary
with evidence of such compliance.

 

(d)                                 Due Payment.  Grantor will promptly pay when
due, or within any applicable grace periods with respect thereto, any and all
amounts for which it is obligated under the terms of the

 

8

--------------------------------------------------------------------------------


 

Loan Agreement, this Instrument and each other Loan Document and will comply
with all of the terms and provisions thereof and hereof.

 

(e)                                  Perfection; Maintenance of Liens.  Grantor
shall promptly, at Grantor’s own expense and insofar as not contrary to
applicable law, execute such documents and provide such authorizations as
Beneficiary may request so that Beneficiary may file and refile in such offices,
at such times and as often as may be necessary, any instrument as may be
necessary to create, perfect, maintain and preserve the lien and security
interest intended to be created hereby and the rights and remedies hereunder;
shall promptly furnish to Beneficiary evidence satisfactory to Beneficiary of
all such filings and refilings; and otherwise shall do all things necessary or
expedient to be done to effectively create, perfect, maintain and preserve the
liens and security interests intended to be created hereby as a valid lien of
first priority on real property and fixtures and a perfected security interest
in personal property and fixtures, subject to Permitted Liens.  Grantor hereby
authorizes Beneficiary to file this Instrument and one or more financing or
continuation statements, and amendments thereto, relative to any or all of the
Collateral.

 

(f)                                   Maintenance of Lands.  Grantor will
(i) cause each of the Water Rights and Access Rights owned, held or hereafter
acquired by or for Grantor and necessary or appropriate to the operation of a
mine or mines upon the Lands to be kept in full force and effect by the payment
of whatever sums may become payable and by the fulfillment of whatever other
obligations, and the performance of whatever other acts may be required to the
end that forfeiture or termination of each such interest shall be prevented
unless the termination, forfeiture or other relinquishment of the interest is
authorized by any operating plan or plan of operations then in effect
thereunder, (ii) conduct all drilling, mining, exploratory work and related
operations and activities in accordance with applicable federal, state and local
laws and good and minerlike practice, (iii) maintain Grantor as the sole owner
of, and retain exclusive possession of, all mining and millsite claims, free and
clear of all Liens, subject only to the paramount title of the United States,
Permitted Liens and, in the case of a leased mining or millsite claim, the
lessor of such leases, (iv) timely pay all required federal claim maintenance
fees, and timely record and file in the appropriate county and federal offices
adequate affidavits and notices of timely payment of such fees, and amend,
relocate, and locate new mining claims with respect to those unpatented mining
claims as reasonably necessary to protect Grantor’s and Beneficiary’s interest
in the Collateral, (v) timely make all payments and perform all obligations to
prevent the forfeiture or termination of any portion of the Lands, (vi) permit 
Beneficiary, through their employees, representatives and agents, to enter upon
the Lands at any time, subject to appropriate safety procedures, for the purpose
of investigating and inspecting the condition and operation of the Collateral,
and do all other things necessary or proper to enable  Beneficiary to exercise
this right upon reasonable notice at such times as  Beneficiary may reasonably
request, and (vii) do all other things necessary to preserve and maintain the
right, title and interest of Beneficiary in the Collateral.  Grantor shall not
abandon all or any portion of the Lands that is producing or capable of
commercial production or forfeit, surrender or release any lease, sublease,
operating agreement or other agreement or instrument comprising or affecting the
Collateral.

 

(g)                                  Maintenance of Unpatented Claims.  To the
extent not otherwise addressed herein, Grantor covenants and agrees to timely
pay all claim maintenance fees, to timely make all filings and recordings,
including affidavits of payment, and to otherwise timely take all other
necessary actions and pay such amounts relating to the preservation,
maintenance, continuance and validity of unpatented mining claims and unpatented
millsite claims as may be required by any federal, state or local governmental
authority, including payment of claim maintenance fees to the U.S. Bureau of
Land Management on or before July 15th of each year.  Grantor further covenants
and agrees to provide Beneficiary, on or before August 1st of each year, written
notice and evidence of the payment of such claim maintenance fees for such
unpatented claims.  In the event that Beneficiary has not received the notice
and evidence described in the preceding sentence by August 1st, Beneficiary may,
on behalf of

 

9

--------------------------------------------------------------------------------


 

Grantor, make and pay any claim maintenance fees, in which event Grantor shall
promptly reimburse Beneficiary for any such fees, with interest at the
Applicable Interest Rate, in addition to any costs and expenses incurred in
making such payments, and all such amounts shall be Secured Obligations
hereunder.

 

(h)                                 Maintenance of Collateral.  Grantor will
keep all Improvements, Personal Property, inventory and fixtures of every kind
now or hereafter included in the Collateral in good working order and condition
(ordinary wear and tear excepted), and all repairs, renewals, replacements,
additions, substitutions and improvements needful to such end shall be promptly
made. Grantor will comply fully with all of the terms and conditions of all
leases, agreements and other instruments of title and all Access Rights and
privileges necessary for the proper operation of such leases and instruments,
and otherwise do all things necessary to keep Grantor’s rights and Beneficiary’s
interest in the Collateral unimpaired.

 

(i)                                     Compliance with Laws and Permits. 
Grantor will (i) comply with all lawful rulings and regulations of each
regulatory authority having jurisdiction over Grantor or the Lands; (ii) conduct
any and all operations and activities on the Lands in compliance with applicable
federal, state and local laws, rules and regulations and with all Permits;
(iii) reclaim the Lands in accordance with applicable federal, state and local
laws, rules and regulations and all Permits; and (iv) obtain and maintain in
full force and effect all Permits necessary or appropriate for the use or
operation of the Collateral or activities on the Lands, in each case as
currently conducted.

 

(j)                                    Payment of Obligations.  Grantor will pay
when due all liabilities and obligations of any nature, including all
liabilities and obligations for labor, material, equipment and contracted
services, incurred in or arising from the administration, operation or use of
the Lands and the other Collateral.

 

(k)                                 Protection of Collateral.  Grantor will
protect every part of the Collateral from removal, destruction and damage, and
will protect the same from the doing or suffering to be done of any act, other
than the use of the Collateral as hereby contemplated, whereby the value of the
Collateral may be lessened.

 

(l)                                     Insurance.  Grantor will carry
(i) workmen’s compensation insurance covering persons who are employed by or for
the benefit of the [·] Project in compliance with applicable laws, and
(ii) other insurance as required under the Loan Agreement.  In the event of
foreclosure of this Instrument, or other transfer of title to the Property in
extinguishment in whole or in part of the secured indebtedness, all right, title
and interest of Grantor in and to such policies then in force concerning the
Property and all proceeds payable thereunder shall, to the maximum extent
permitted under applicable law, thereupon vest in the purchaser at such
foreclosure or other transferee in the event of such other transfer of title.

 

(m)                             Further Assurances.  Grantor will, on request of
Beneficiary, (i) promptly correct any defect, error or omission which may be
discovered in the contents of this Instrument, or in any other Loan Document, or
in the execution or acknowledgment of this Instrument or any other Loan
Document; and (ii) execute, acknowledge, deliver and record and/or file such
further instruments (including further deeds of trust, mortgages, security
agreements, financing statements, continuation statements, and assignments of
production, accounts, funds, contract rights, general intangibles, and proceeds)
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purposes of this Instrument and the other Loan Documents
and to more fully identify and subject to the liens and security interests
hereof any property intended to be covered hereby, including any renewals,
additions, substitutions, replacements, or appurtenances to the Property. 
Grantor shall pay all reasonable costs connected with any of the foregoing.

 

10

--------------------------------------------------------------------------------


 

(n)                                 Defend Title.  Grantor warrants and shall
forever defend the Collateral against every person whomsoever lawfully claiming
the same or any part thereof, and Grantor shall maintain and preserve the lien
and security interest herein created until this Instrument has been terminated
and released as provided herein.  If the title or the right of Grantor or
Beneficiary to the Lands or any other Collateral or any part thereof shall be
challenged or attacked, either directly or indirectly, or if any legal
proceedings are commenced against Grantor or all or any portion of the Lands,
Grantor shall promptly give written notice thereof to Beneficiary and, at
Grantor’s own expense, shall proceed diligently to defend against any such
attack or proceedings, and Beneficiary and Trustee, or either of them, may take
such independent action in connection therewith as either of them may, in its
reasonable discretion, deem advisable to protect its interest in the Collateral,
and all costs, expenses and reasonable attorneys’ fees incurred by Beneficiary
and Trustee in connection therewith shall be a demand obligation owing by
Grantor, and shall bear interest at the Applicable Interest Rate from the date
such expenses are incurred until paid, and shall be part of the Secured
Obligations.

 

(o)                                 Change in General Mining Law.  In the event
of the repeal or modification of the current General Mining Law of 1872 during
the term of this Instrument, such that the interest of Grantor in those lands
which are material to the exploration, development or operation of the Lands is
affected, modified or transformed, Grantor will use its best efforts to retain
its interest in those lands and will consult with Beneficiary to determine how
best to preserve the interest of Grantor and the interest of  Beneficiary in the
affected Collateral, and Grantor shall take no action, which in the reasonable
opinion of Beneficiary or their counsel could adversely affect or impair their
interest in the Collateral or under this Instrument.

 

(p)                                 Information.  Grantor shall promptly furnish
to Beneficiary such information concerning Grantor, Grantor’s business affairs
and financial condition, the Collateral and the operations and financial
condition of Grantor, as Beneficiary may reasonably request.

 

(q)                                 Access.  Grantor shall keep proper books,
records and accounts in which complete and correct entries shall be made of
Grantor’s transactions in accordance with generally accepted accounting
principles, and shall keep the records concerning the accounts and contract
rights included in the Collateral at Grantor’s place of business, and
Beneficiary shall have the right to inspect such records, and Grantor shall
furnish copies upon reasonable request and upon reasonable notice in accordance
with the Loan Agreement.

 

Section 2.3.   Negative Covenants.  Grantor covenants and agrees that, so long
as any of the Secured Obligations secured hereby remains unpaid or outstanding,
Grantor shall not, either directly or indirectly:

 

(a)                                 No Disposition of Collateral.  Except as
permitted under the Loan Agreement, sell, transfer, assign, convey or otherwise
dispose of all or any part of the Collateral.

 

(b)                                 No Debt.  Except as permitted under the Loan
Agreement, incur, create, issue, assume or permit any borrowing or indebtedness
to exist or incur, create or enter into any guaranty of any obligation of any
other person or entity.

 

(c)                                  No Liens.  Except as permitted under the
Loan Agreement, incur, create, grant, assume, allow or suffer to exist any Lien
on all or any part of the Lands or any other Property, except Permitted Liens.

 

(d)                                 Changes in Business.  Except as permitted
under the Loan Agreement, liquidate or dissolve, or enter into any
consolidation, merger, amalgamation, or sale or enter into any partnership,

 

11

--------------------------------------------------------------------------------


 

joint venture or other combination, where such transaction involves a
contribution by Grantor of all or a significant portion of the Collateral, or
sell, lease or dispose of its business or the assets of Grantor.

 

ARTICLE III.

 

ASSIGNMENT OF PRODUCTION, RENTS, AND LEASEHOLD INTEREST

 

Section 3.1.   Assignment of Production.  As further security for the payment
and performance of the Secured Obligations, Grantor hereby absolutely and
unconditionally assigns and transfers to Beneficiary, effective upon and during
the continuance of an Event of Default, all Minerals (and the Proceeds
therefrom) which are produced, extracted or severed from or attributable to the
Lands and, effective automatically upon and during the continuance of an Event
of Default, Grantor hereby transfers, assigns, warrants and conveys to
Beneficiary all Minerals (and the Proceeds therefrom) which are produced,
extracted or severed from or attributable to the Lands.  Upon the occurrence and
during the continuance of an Event of Default, all persons producing, purchasing
or receiving such Minerals or the Proceeds therefrom are authorized and directed
to treat Beneficiary as the person entitled in Grantor’s place and stead to
receive the same; and further, those persons will be fully protected in so
treating Beneficiary and will be under no obligation to see to the application
by Beneficiary of any Proceeds received by it.  Grantor agrees that, if, after
the occurrence and during the continuance of an Event of Default, any Proceeds
from such Minerals are paid to Grantor, such proceeds shall constitute trust
funds in the hands of Grantor, shall be segregated from all other funds of
Grantor and separately held by Grantor, and shall be forthwith paid over by
Grantor to Beneficiary.  Upon the occurrence and during the continuance of an
Event of Default, Grantor shall, if and when requested by Beneficiary, execute
and file with any production purchaser a transfer order or other instrument
declaring Beneficiary to be entitled to the Proceeds of severed Minerals and
instructing such purchaser to pay such Proceeds to Trustee.  After the
occurrence and during the continuance of an Event of Default, should any
purchaser fail to make payment promptly to Trustee of the proceeds derived from
the sale thereof, Beneficiary shall have the right, subject only to any
contractual rights of such purchaser or any operator, to designate another
purchaser to purchase and take such Products, without liability of any kind on
Beneficiary in making such selection so long as ordinary care is used in respect
thereof.

 

Section 3.2.   Assignment of Rents and Leasehold Interest.  As further security
for the payment and performance of the Secured Obligations, Grantor hereby
absolutely and unconditionally assigns and transfers to Beneficiary, all the
leases, income, rent, issues, deposits, profits and proceeds of the Lands and
the other Collateral to which Grantor may be entitled, whether now due or to
become due, and hereby gives to and confers upon Beneficiary the right, power
and authority to collect such income, rents, issues, deposits, profits and
proceeds of the Lands and the other Collateral to which Grantor may be entitled,
whether now due, past due or to become due.  This assignment constitutes an
irrevocable direction and authorization of all tenants, account payors and other
Persons, under any lease, contract, agreement or other Instrument to pay all
income, rent, issues, deposits, profits and proceeds into an account specified
by Beneficiary upon demand and without further consent or other action by
Grantor.

 

Section 3.3.   Power-of-Attorney; Collection.  Grantor hereby irrevocably
appoints Beneficiary its true and lawful attorney, at the option of Beneficiary
upon the occurrence and during the continuance of an Event of Default, to
demand, receive and enforce payment, to give receipts, releases, and
satisfactions, and to sue, either in the name of Grantor or in the name of
Beneficiary, for all such income, rents, issues, deposits, profits and proceeds
and apply the same to the Secured Obligations secured hereby.  It is understood
and agreed that neither the foregoing assignments in Sections 3.1 and 3.2 nor
the exercise by Beneficiary of any of its rights or remedies under this
Article III or otherwise hereunder shall be deemed to make Beneficiary a
“trustee-in-possession” or otherwise responsible or liable in any manner with
respect to the Collateral or the use, occupancy, enjoyment, or operation of all
or any portion thereof. 

 

12

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, so long as no Event
of Default shall have occurred and be continuing, Grantor shall have a license
to collect all Proceeds from the Collateral as trustee for the benefit of
Beneficiary and shall apply such Proceeds in the following order of priority:
(a) first, to the payment of the Secured Obligations then due and payable, and
(b) second, to such other obligations or matters as Grantor may reasonably
determine.  Upon the occurrence and during the continuance of an Event of
Default, such license shall be deemed automatically revoked and any income,
rents, issues, deposits, profits and proceeds received thereafter by Grantor
shall be delivered in kind to Beneficiary.  Grantor hereby irrevocably
constitutes and appoints Beneficiary its true and lawful attorney-in-fact to
enforce in Grantor’s name or in Beneficiary’s name or otherwise all rights of
Grantor and to do any and all things necessary and proper to carry out and
implement the purposes hereof, which Beneficiary may exercise at any time after
the occurrence and during the continuance of an Event of Default.

 

Section 3.4.   Grantor’s Payment Duties.  Nothing contained herein will limit
Grantor’s duty to make payment on the Secured Obligations when the Proceeds
received pursuant to this Article III are insufficient to pay the costs,
interest, principal and any other portion of the Secured Obligations then owing,
and the receipt of Proceeds pursuant hereto will be in addition to all other
security now or hereafter existing to secure payment of the Secured Obligations.

 

Section 3.5.   Liability of Beneficiary.  Beneficiary has no obligation to
enforce collection of any of the Proceeds or other amounts described in this
Article III, and Beneficiary is hereby released from all liability and
responsibility in connection therewith, except the responsibility to account to
Grantor for Proceeds and other amounts actually received.

 

Section 3.6.   Indemnification.  Grantor agrees to indemnify and save and hold
harmless  Beneficiary, their respective successors and affiliates and their
respective directors, partners, managers, principals, officers, employees,
agents, consultants and representatives (collectively, the “Indemnified
Parties”) from and against all claims, actions, liabilities, losses, judgments,
reasonable attorneys’ fees, costs and expenses and other charges of any
description whatsoever (all of which are hereafter referred to in this
Section 3.6 as “Claims”) made against or sustained or incurred by any such
Indemnified Party as a consequence of the assertion, either before or after the
payment in full of the Secured Obligations, that Beneficiary received Minerals,
Proceeds or rents, profits, income or proceeds of Collateral pursuant to this
Instrument, except to the extent any Claims arise out of any Indemnified Party’s
gross negligence or willful misconduct.  The Indemnified Parties have the right
to employ attorneys and to defend against any Claims and unless furnished with
satisfactory indemnity, after notice to Grantor, the Indemnified Parties will
have the right to pay or compromise and adjust all Claims in its sole reasonable
discretion. Grantor shall indemnify and pay to the Indemnified Parties all
amounts paid by any Indemnified Party in compromise or adjustment of any of the
Claims or amounts adjudged against any Indemnified Party in respect of any of
the Claims.  The liabilities of Grantor as set forth in this Section 3.6 will
constitute Secured Obligations and will survive the termination of this
Instrument.

 

Section 3.7.   Grantor’s Absolute Obligation to Pay Loans.  Nothing herein
contained shall detract from or limit the obligations of Grantor under the Loan
Documents, or with respect to any and all other secured indebtedness, at the
time and in the manner provided herein and in the Loan Documents, regardless of
whether the Production and Proceeds herein assigned are sufficient to pay the
same, and the rights under this Article III shall be cumulative of all other
rights under the Loan Documents.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

REMEDIES UPON DEFAULT

 

Section 4.1.   Default.  The term “default” as used in this Instrument shall
mean the occurrence of an “Event of Default” as defined in the Loan Agreement.

 

Section 4.2.   Acceleration of Secured Indebtedness.  Upon the occurrence and
during the continuance of a default, the secured indebtedness may be (and in
certain circumstances shall automatically be) accelerated as provided in the
Loan Agreement.

 

Section 4.3.   Pre-Foreclosure Remedies.  Upon the occurrence and during the
continuance of a default, Beneficiary is authorized, prior or subsequent to the
institution of any foreclosure proceedings, to enter upon the Property, or any
part thereof, and to take possession of the Property and all books and records
relating thereto, and to exercise without interference from Grantor any and all
rights which Grantor has with respect to the management, possession, operation,
protection or preservation of the Property.  If necessary to obtain the
possession provided for above, Beneficiary may invoke any and all remedies to
dispossess Grantor.  Grantor agrees to peacefully surrender possession of the
Property upon default if requested by Beneficiary or Trustee.  All costs,
expenses and liabilities of every character incurred by Beneficiary in managing,
operating, maintaining, protecting or preserving the Property shall constitute a
demand obligation (which obligation Grantor hereby expressly promises to pay)
owing by Grantor to Beneficiary and shall bear interest from date of expenditure
until paid at the Applicable Interest Rate, all of which shall constitute a
portion of the secured indebtedness and shall be secured by this Instrument and
by any other instrument securing the secured indebtedness.  In connection with
any action taken by Beneficiary or Trustee pursuant to this Section 4.3, NEITHER
BENEFICIARY NOR TRUSTEE SHALL BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM ANY ACT OR OMISSION OF BENEFICIARY OR TRUSTEE (INCLUDING
BENEFICIARY’S OR TRUSTEE’S OWN NEGLIGENCE) IN MANAGING THE PROPERTY UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR BAD FAITH OF
BENEFICIARY OR TRUSTEE, and neither Beneficiary nor Trustee shall be obligated
to perform or discharge any obligation, duty or liability of Grantor arising
under any agreement forming a part of the Property or arising under any
Permitted Lien (as defined in the Loan Agreement) or otherwise arising.  Grantor
hereby assents to, ratifies and confirms any and all actions of Beneficiary and
Trustee with respect to the Property taken under this Section 4.3, other than
gross negligence, willful misconduct, or bad faith of Beneficiary or Trustee.

 

Section 4.4.   Foreclosure.

 

(a)                                 Upon the occurrence and during the
continuance of a default, Trustee is authorized and empowered and it shall be
Trustee’s special duty at the request of Beneficiary to sell the Collateral, or
any part thereof, as an entirety or in parcels as Beneficiary may elect, at such
place or places and otherwise in the manner and upon such notice as may be
required by law or, in the absence of any such requirement, as Trustee may deem
appropriate.  If Trustee shall have given notice of sale hereunder, any
successor or substitute Trustee thereafter appointed may complete the sale and
the conveyance of the Property pursuant thereto as if such notice had been given
by the successor or substitute Trustee conducting the sale.  Cumulative of the
foregoing and the other provisions of this Section 4.4, as to any portion of the
Collateral located in the State of Texas, such sales of all or any part of such
Collateral shall be conducted at the courthouse of any county (whether or not
the counties in which such Collateral is located are contiguous) in the State of
Texas in which any part of such Collateral is situated, at public venue to the
highest bidder for cash between the hours of ten o’clock a.m. and four
o’clock p.m. on the first Tuesday in any month or at such other place, time and
date as provided by the statutes of the State of Texas then in force governing
sales of real estate under powers conferred by deed of trust, after having given
notice of such sale in accordance with such statutes.

 

14

--------------------------------------------------------------------------------


 

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT.  A POWER OF SALE MAY ALLOW
BENEFICIARY OR TRUSTEE TO TAKE THE GRANTED PROPERTIES AND SELL THEM WITHOUT
GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY GRANTOR UNDER THIS
INSTRUMENT.

 

(b)                                 Upon the occurrence and during the
continuance of a default, Beneficiary may exercise its rights of enforcement
with respect to the Collateral under the UCC, as amended from time to time, or
under the applicable Uniform Commercial Code or any other statute in force in
any state to the extent the same is applicable law.  Cumulative of the foregoing
and the other provisions of this Section 4.4:

 

(i)                                     Beneficiary may enter upon the Lands or
otherwise upon Grantor’s premises to exclude Grantor therefrom or to take
possession of, assemble and collect the Collateral, operate the Collateral or to
render it unusable; and

 

(ii)                                  Beneficiary may require Grantor to
assemble the Collateral and make it available at a place Beneficiary designates
which is mutually convenient to allow Beneficiary or Trustee to take possession
or dispose of the Collateral; and

 

(iii)                               written notice mailed to Grantor as provided
herein at least ten (10) days prior to the date of public sale of the Collateral
or prior to the date after which private sale of the Collateral will be made
shall constitute reasonable notice; and

 

(iv)                              in the event of a foreclosure of the liens
and/or security interests created or evidenced hereby, the Collateral, or any
part thereof, may, at the option of Beneficiary, be sold, as a whole or in
parts, together or separately (including where a portion of the Lands are sold,
the Collateral related thereto may be sold in connection therewith); and

 

(v)                                 the expenses of sale provided for in clause
FIRST of Section 4.7 shall include the reasonable expenses of retaking the
Collateral, or any part thereof, holding the same and preparing the same for
sale or other disposition.

 

Should, under this subsection, the Collateral be disposed of other than by sale,
any proceeds of such disposition shall be treated under Section 4.7 as if the
same were sales proceeds

 

(c)                                  To the extent permitted by applicable law,
the sale hereunder of less than the whole of the Property shall not exhaust the
powers of sale herein granted or the right to judicial foreclosure, and one or
more successive sale or sales may be made until the whole of the Property shall
be sold, and, if the proceeds of such sale of less than the whole of the
Property shall be less than the aggregate of the indebtedness secured hereby and
the expense of conducting such sale, this Instrument and the liens and security
interests hereof shall remain in full force and effect as to the unsold portion
of the Property just as though no sale had been made; provided, however, that
Grantor shall never have any right to require the sale of less than the whole of
the Property.  In the event any sale hereunder is not completed or is defective
in the opinion of Beneficiary, such sale shall not exhaust the powers of sale
hereunder or the right to judicial foreclosure, and Beneficiary shall have the
right to cause a subsequent sale or sales to be made.  Any sale may be adjourned
by announcement at the time and place appointed for such sale without further
notice except as may be required by law.  Trustee or its successor or substitute
acting under power of sale may appoint or delegate any one or more persons as
agent to perform any act or acts necessary or incident to any sale held by it
(including the posting of notices and

 

15

--------------------------------------------------------------------------------


 

the conduct of sale), and such appointment need not be in writing or recorded. 
Any and all statements of fact or other recitals made in any deed or deeds, or
other instruments of transfer, given in connection with a sale as to nonpayment
of the secured indebtedness or as to the occurrence of any default, or as to all
of the secured indebtedness having been declared to be due and payable, or as to
the request to sell, or as to notice of time, place and terms of sale and the
properties to be sold having been duly given, or, with respect to any sale by
Trustee, or any successor or substitute trustee, as to the refusal, failure or
inability to act of Trustee or any substitute or successor trustee or the
appointment of any substitute or successor trustee, or as to any other act or
thing having been duly done, shall be taken as prima facie evidence of the truth
of the facts so stated and recited.  Notwithstanding any reference herein to the
Loan Agreement or any other Loan Document, all persons dealing with the
Collateral shall be entitled to rely on any document, or certificate, of
Beneficiary as to the occurrence of an event, such as a “default”, and shall not
be charged with or forced to review any provision of any other document to
determine the accuracy thereof.  With respect to any sale held in foreclosure of
the liens and/or security interests covered hereby, it shall not be necessary
for Trustee, Beneficiary, any public officer acting under execution or order of
the court or any other party to have physically present or constructively in
his/her or its possession, either at the time of or prior to such sale, the
Property or any part thereof.

 

Section 4.5.   Intentionally Deleted.

 

Section 4.6.   Receiver.   In addition to all other remedies herein provided
for, Grantor agrees that, upon the occurrence of a default, Beneficiary shall as
a matter of right be entitled to the appointment of a receiver or receivers for
all or any part of the Property, whether such receivership be incident to a
proposed sale (or sales) of such property or otherwise, and without regard to
the value of the Property or the solvency of any person or persons liable for
the payment of the indebtedness secured hereby, and Grantor does hereby consent
to the appointment of such receiver or receivers, waives any and all defenses to
such appointment, and agrees not to oppose any application therefor by
Beneficiary, and agrees that such appointment shall in no manner impair,
prejudice or otherwise affect the rights of Beneficiary under Article III
hereof.  Grantor expressly waives notice of a hearing for appointment of a
receiver and the necessity for bond or an accounting by the receiver.  Nothing
herein is to be construed to deprive Beneficiary or any Beneficiary of any other
right, remedy or privilege it may now or hereafter have under the law to have a
receiver appointed.  Any money advanced by Beneficiary in connection with any
such receivership shall be a demand obligation (which obligation Grantor hereby
expressly promises to pay) owing by Grantor to Beneficiary and shall be secured
hereby and bear interest, from the date of making such advancement by
Beneficiary until paid, at the Applicable Interest Rate.

 

Section 4.7.   Proceeds of Foreclosure.  The proceeds of any sale held in
foreclosure or other enforcement of the liens and/or security interests created
or evidenced hereby shall be applied as follows:

 

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale or other enforcement, including all court costs and charges of
every character in the event foreclosed by suit or any judicial proceeding and
including a reasonable fee to Trustee if such sale was made by Trustee acting
under the provisions of Section 4.4.(a);

 

SECOND, to the payment of the secured indebtedness (including the principal,
interest and attorneys’ fees due and unpaid under the Loan Agreement and the
amounts due and unpaid and owed under this Instrument) in such manner and order
as provided by the Loan Agreement; and

 

THIRD, the remainder, if any there shall be, shall be paid to Grantor, or to
Grantor’s heirs, devisees, representatives, successors or assigns, or such other
persons as may be entitled thereto by law.

 

16

--------------------------------------------------------------------------------


 

Section 4.8.   Beneficiary as Purchaser.  Beneficiary shall have the right to
become the purchaser at any sale held in foreclosure of the liens and/or
security interests created or evidenced hereby, and Beneficiary shall have the
right to credit upon the amount of the bid made therefor, to the extent
necessary to satisfy such bid, the secured indebtedness owing to Beneficiary.

 

Section 4.9.   Foreclosure as to Matured Debt.  Upon the occurrence of a
default, Beneficiary shall have the right to proceed with foreclosure of the
liens and/or security interests created or evidenced hereby without declaring
the entire secured indebtedness due, and in such event, any such foreclosure
sale may be made subject to the unmatured part of the secured indebtedness and
shall not in any manner affect the unmatured part of the secured indebtedness,
but as to such unmatured part, this Instrument shall remain in full force and
effect just as though no sale had been made.  The proceeds of such sale shall be
applied as provided in Section 4.7 except that the amount paid under clause
SECOND thereof shall be only the matured portion of the secured indebtedness and
any proceeds of such sale in excess of those provided for in clauses FIRST and
SECOND (modified as provided above) shall be applied or held as provided in
Section 3.4 hereof.  Several sales may be made hereunder without exhausting the
right of sale for any unmatured part of the secured indebtedness.

 

Section 4.10.   Remedies Cumulative.  All remedies herein provided for are
cumulative of each other and of all other remedies existing at law or in equity
and are cumulative of any and all other remedies provided for in any other Loan
Document, and, in addition to the remedies herein provided, there shall continue
to be available all such other remedies as may now or hereafter exist at law or
in equity for the collection of the secured indebtedness and the enforcement of
the covenants herein and the foreclosure of the liens and/or security interests
created or evidenced hereby, and the resort to any remedy provided for hereunder
or under any such other Loan Document or provided for by law shall not prevent
the concurrent or subsequent employment of any other appropriate remedy or
remedies.

 

Section 4.11.   Discretion as to Security.  Trustee, for the benefit of
Beneficiary, may resort to any security given by this Instrument or to any other
security now existing or hereafter given to secure the payment of the secured
indebtedness, in whole or in part, and in such portions and in such order as may
seem best to Beneficiary in its sole and absolute discretion, and any such
action (or any delay in taking or decision not to take such action) shall not in
any way be considered as a waiver of any of the rights, benefits, liens or
security interests created or evidenced by this Instrument.

 

Section 4.12.   Grantor’s Waiver of Certain Rights.  To the full extent Grantor
may do so, Grantor agrees that Grantor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension or redemption, and
Grantor, for Grantor, Grantor’s heirs, devisees, representatives, successors and
assigns, and for any and all persons ever claiming any interest in the Property,
to the extent permitted by applicable law, hereby waives and releases all rights
of appraisement, valuation, stay of execution, redemption, notice of intention
to mature or declare due the whole of the secured indebtedness, notice of
election to mature or declare due the whole of the secured indebtedness and all
rights to a marshaling of assets of Grantor, including the Property, or to a
sale in inverse order of alienation in the event of foreclosure of the liens
and/or security interests hereby created.  Grantor shall not have or assert any
right under any statute or rule of law pertaining to the marshaling of assets,
sale in inverse order of alienation, the exemption of homestead, the
administration of estates of decedents, or other matters whatever to defeat,
reduce or affect the right under the terms of this Instrument to a sale of the
Property for the collection of the secured indebtedness without any prior or
different resort for collection, or the right under the terms of this Instrument
to the payment of the secured indebtedness out of the proceeds of sale of the
Property in preference to every other claimant whatever.  If any law referred to
in this section and now in force, of which Grantor or Grantor’s heirs, devisees,
representatives, successors or assigns or any other persons claiming any
interest in the Collateral might take advantage despite this section, shall
hereafter be

 

17

--------------------------------------------------------------------------------


 

repealed or cease to be in force, such law shall not thereafter be deemed to
preclude the application of this section.

 

Section 4.13.   Grantor as Tenant Post-Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale Grantor or Grantor’s
representatives, successors or assigns or any other persons claiming any
interest in the Property by, through or under Grantor are occupying or using the
Property, or any part thereof, each and all shall immediately become the tenant
of the purchaser at such sale, which tenancy shall be a tenancy from day to day,
terminable at the will of either landlord or tenant, at a reasonable rental per
day based upon the value of the property occupied, such rental to be due daily
to the purchaser.  To the extent permitted by applicable law, the purchaser at
such sale shall, notwithstanding any language herein apparently to the contrary,
have the sole option to demand immediate possession following the sale or to
permit the occupants to remain as tenants at will.  In the event the tenant
fails to surrender possession of said property upon demand, the purchaser shall
be entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible entry and detainer) in any court having
jurisdiction.

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.1.   Effective as a Financing Statement.  This Instrument covers goods
which are or are to become fixtures on the real property described herein, and
this Instrument shall be effective as a financing statement covering fixtures,
as-extracted collateral (including minerals which may be extracted from the
earth and accounts related thereto), and all other property subject to the UCC. 
This Instrument is to be filed for record in the real property or other
appropriate records of each county where any part of the Lands is situated, and
may also be filed in the offices of the Bureau of Land Management or the
Minerals Management Service or any relevant state agency (or any successor
agencies).  This Instrument shall also be effective as a financing statement
covering any other Property and may be filed in any other appropriate filing or
recording office.  The mailing address of Grantor is the address of Grantor set
forth at the end of this Instrument and the address of Beneficiary from which
information concerning the security interests hereunder may be obtained is the
address of Beneficiary set forth at the end of this Instrument.

 

Section 5.2.   Reproduction of Deed of Trust as Financing Statement.  A carbon,
photographic, facsimile or other reproduction of this Instrument or of any
financing statement relating to this Instrument shall be sufficient as a
financing statement for any of the purposes referred to in Section 5.1.  Without
limiting any other provision herein, Grantor hereby authorizes Beneficiary to
file one or more financing statements, or renewal or continuation statements
thereof, describing the Collateral.

 

Section 5.3.   Notice to Account Debtors.  In addition to, but without
limitation of, the rights granted in Article III hereof, Beneficiary may, at any
time after a default has occurred that is continuing, notify the account debtors
or obligors of any accounts, chattel paper, negotiable instruments or other
evidences of indebtedness included in the Collateral to pay Beneficiary
directly.

 

Section 5.4.   Waivers.  As provided in the Loan Agreement, Beneficiary may at
any time and from time to time in writing waive compliance by Grantor with any
covenant herein made by Grantor to the extent and in the manner specified in
such writing, or consent to Grantor’s doing any act which hereunder Grantor is
prohibited from doing, or to Grantor’s failing to do any act which hereunder
Grantor is required to do, to the extent and in the manner specified in such
writing, or release any part of the Property or any interest therein, without
the joinder of Trustee.  Any party liable, either directly or indirectly, for
the secured indebtedness or for any covenant herein or in any other Loan
Document may be

 

18

--------------------------------------------------------------------------------


 

released from all or any part of such obligations without impairing or releasing
the liability of any other party.  No such act shall in any way impair any
rights or powers hereunder except to the extent specifically agreed to in such
writing.

 

Section 5.5.   No Impairment of Security.  The lien, security interest and other
security rights hereunder shall not be impaired by any indulgence, moratorium or
release which may be granted, including any renewal, extension or modification
which may be granted with respect to any secured indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which may be
granted in respect of the Property, or any part thereof or any interest therein,
or any release or indulgence granted to any endorser, guarantor or surety of any
secured indebtedness.

 

Section 5.6.   Acts Not Constituting Waiver.  Any default may be waived without
waiving any other prior or subsequent default.  Any default may be remedied
without constituting a waiver by Beneficiary of the default remedied.  Neither
failure to exercise, nor delay in exercising, any right, power or remedy upon
any default shall be construed as a waiver of such default or as a waiver of the
right to exercise any such right, power or remedy at a later date.  No single or
partial exercise of any right, power or remedy hereunder shall exhaust the same
or shall preclude any other or further exercise thereof, and every such right,
power or remedy hereunder may be exercised at any time and from time to time. 
No modification or waiver of any provision hereof nor consent to any departure
by Grantor therefrom shall in any event be effective unless the same shall be in
writing and signed by Beneficiary and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified.  No notice to nor demand on Grantor in any case
shall of itself entitle Grantor to any other or further notice or demand in
similar or other circumstances.  Acceptance of any payment in an amount less
than the amount then due on any secured indebtedness shall be deemed an
acceptance on account only and shall not in any way excuse the existence of a
default hereunder.

 

Section 5.7.   Grantor’s Successors.  In the event the ownership of the Property
or any part thereof becomes vested in a person other than Grantor, then, without
notice to Grantor, such successor or successors in interest may be dealt with,
with reference to this Instrument and to the indebtedness secured hereby, in the
same manner as with Grantor, without in any way vitiating or discharging
Grantor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance, and no extension of the time for the payment of the indebtedness
secured hereby shall operate to release, discharge, modify, change or affect, in
whole or in part, the liability of Grantor hereunder or for the payment of the
indebtedness or performance of the obligations secured hereby or the liability
of any other person hereunder or for the payment of the indebtedness secured
hereby.

 

Section 5.8.   Subrogation to Existing Liens.   To the extent that the proceeds
of the Loans have been used to pay indebtedness secured by certain outstanding
liens, security interests, charges or prior encumbrances against the Property,
such proceeds have been advanced at Grantor’s request and Trustee and
Beneficiary shall be subrogated to any and all rights, security interests and
liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, irrespective of whether said liens, security
interests, charges or encumbrances are released, and it is expressly understood
that, in consideration of the payment of such indebtedness, Grantor hereby
waives and releases all demands and causes of action for offsets and payments
to, upon and in connection with the said indebtedness.

 

Section 5.9.   Application of Payments to Certain Indebtedness.  If any part of
the secured indebtedness cannot be lawfully secured by this Instrument or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Instrument.

 

19

--------------------------------------------------------------------------------


 

Section 5.10.   Compliance With Usury Laws.  It is the intent of Grantor,
Beneficiary and all other parties to the Loan Documents to contract in strict
compliance with applicable usury law from time to time in effect.  In
furtherance thereof, it is stipulated and agreed that, as more fully provided in
the Loan Agreement, none of the terms and provisions contained herein shall ever
be construed to create a contract to pay, for the use, forbearance or detention
of money, interest in excess of the maximum amount of interest permitted to be
collected, charged, taken, reserved, or received by applicable law from time to
time in effect.

 

Section 5.11.   Substitute Trustee.  Trustee may resign by an instrument in
writing addressed to Beneficiary, or Trustee may be removed at any time with or
without cause by an instrument in writing executed by Beneficiary.  In case of
the death, resignation, removal, or disqualification of Trustee, or if for any
reason Beneficiary shall deem it desirable to appoint a substitute or successor
trustee to act instead of the herein named trustee or any substitute or
successor trustee, then Beneficiary shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation in writing
executed by Beneficiary and the authority hereby conferred shall extend to the
appointment of other successor and substitute trustees successively until the
indebtedness secured hereby has been paid in full, or until the Property is sold
hereunder.  Such appointment and designation by Beneficiary shall be full
evidence of the right and authority to make the same and of all facts therein
recited.  If Beneficiary is a corporation or association and such appointment is
executed in its behalf by an officer of such corporation or association, such
appointment shall be conclusively presumed to be executed with authority and
shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation or association. 
Beneficiary may act through an agent or attorney-in-fact in substituting
trustees.  Upon the making of any such appointment and designation, all of the
estate and title of Trustee in the Collateral shall vest in the named successor
or substitute Trustee and such successor or substitute shall thereupon succeed
to, and shall hold, possess and execute, all the rights, powers, privileges,
immunities and duties herein conferred upon Trustee (other than the benefits of
the indemnities, immunities and releases provided herein and in the other Loan
Documents, which will inure both to the former Trustee and to the successor or
substitute Trustee); but nevertheless, upon the written request of Beneficiary
or of the successor or substitute Trustee, the Trustee ceasing to act shall
execute and deliver an instrument transferring to such successor or substitute
Trustee all of the estate and title in the Collateral of Trustee so ceasing to
act, together with all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee, and shall duly assign, transfer and deliver any
of the properties and moneys held by said Trustee hereunder to said successor or
substitute Trustee.  All references herein to Trustee shall be deemed to refer
to Trustee (including any successor or substitute appointed and designated as
herein provided) from time to time acting hereunder.

 

Section 5.12.   No Liability for Trustee.  TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE
RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING
TRUSTEE’S NEGLIGENCE), EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
Trustee hereunder, believed by Trustee in good faith to be genuine.  All moneys
received by Trustee shall, until used or applied as herein provided, be held in
trust for the purposes for which they were received, but need not be segregated
in any manner from any other moneys (except to the extent required by law), and
Trustee shall be under no liability for interest on any moneys received by
Trustee hereunder.  Grantor hereby ratifies and confirms any and all acts which
the herein named Trustee or his or her successor or successors, substitute or
substitutes, shall do lawfully by virtue hereof.  Grantor will reimburse Trustee
for, and indemnify and save Trustee harmless against, any and all liability and
expenses (including attorney’s fees) which may be incurred by Trustee in the
performance of his or her duties.  The foregoing

 

20

--------------------------------------------------------------------------------


 

exculpation and indemnities shall not terminate upon the release, foreclosure or
other termination of this Instrument but will survive such release, termination
and/or foreclosure of this Instrument, or conveyance in lieu of foreclosure, and
the repayment of the secured indebtedness and the discharge and release of this
Instrument and the other documents evidencing and/or securing the secured
indebtedness.

 

Section 5.13.   Beneficiary’s Right to Perform Grantor’s Obligations.  Grantor
agrees that, if Grantor fails to perform any act which Grantor is required to
perform under this Instrument, Beneficiary or any receiver appointed hereunder
may, but shall not be obligated to, perform or cause to be performed such act,
and any expense incurred by Beneficiary in so doing shall be a demand obligation
owing by Grantor to Beneficiary, shall bear interest at the Applicable Interest
Rate as provided in the Loan Agreement until paid and shall be a part of the
Secured Obligations, and Beneficiary or any receiver shall be subrogated to all
of the rights of the party receiving the benefit of such performance.  The
undertaking of such performance by Beneficiary or any receiver as aforesaid
shall not obligate such person to continue such performance or to engage in such
performance or performance of any other act in the future, shall not relieve
Grantor from the observance or performance of any covenant, warranty or
agreement contained in this Instrument or constitute a waiver of default
hereunder and shall not affect the right of Beneficiary to accelerate the
payment of all indebtedness and other sums secured hereby or to resort to any
other of its rights or remedies hereunder or under applicable law.  In the event
Beneficiary or any receiver appointed hereunder undertakes any such action, no
such party shall have any liability to Grantor in the absence of a showing of
gross negligence or willful misconduct of such party, and in all events no party
other than the acting party shall be liable to Grantor.

 

Section 5.14.   Notices.  All notices, requests, consents, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sufficiently given or furnished if delivered in compliance with and
according to Section 11.2 of the Loan Agreement.  All notices, requests,
consents, demands and other communications  addressed to Trustee shall be sent
to Beneficiary in accordance with the notice provisions of the Loan Agreement. 
Notwithstanding the foregoing, or anything else in the Loan Documents which may
appear to the contrary, any notice given in connection with a foreclosure of the
liens and/or security interests created hereunder, or otherwise in connection
with the exercise by Beneficiary or Trustee of their respective rights hereunder
or under any other Loan Document, which is given in a manner permitted by
applicable law shall constitute proper notice; without limitation of the
foregoing, notice given in a form required or permitted by statute shall (as to
the portion of the Property to which such statute is applicable) constitute
proper notice.

 

Section 5.15.   Invalidity of Certain Provisions.  A determination that any
provision of this Instrument is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Instrument to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

Section 5.16.   Interpretation, etc.  Within this Instrument, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  References herein to any Section, Schedule or Exhibit shall
be to a Section, Schedule  or an Exhibit, as the case may be, hereof unless
otherwise specifically provided.  The word “or” is not exclusive.  The use
herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer

 

21

--------------------------------------------------------------------------------


 

to all other items or matters that fall within the broadest possible scope of
such general statement, term or matter.  This Instrument has been reviewed and
negotiated by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow this
Instrument to be construed against any party because of its role in drafting
this Instrument.

 

Section 5.17.   Certain Consents.  Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Beneficiary is required, the granting or denial of such approval or
consent and the exercise of such judgment shall be within the sole discretion of
such party, and such party shall not, for any reason or to any extent, be
required to grant such approval or consent or exercise such judgment in any
particular manner, regardless of the reasonableness of either the request or the
judgment of such party.

 

Section 5.18.   Certain Obligations of Grantor.  Without limiting Grantor’s
obligations hereunder, Grantor’s liability hereunder shall extend to and include
all post-petition interest, expenses, and other duties and liabilities with
respect to Grantor’s obligations hereunder which would be owed but for the fact
that the same may be unenforceable due to the existence of a bankruptcy,
reorganization or similar proceeding.

 

Section 5.19.   Counterparts.  This Instrument may be executed in several
counterparts, all of which are identical, except that, to facilitate
recordation, certain counterparts hereof may include only that portion of
Exhibit A which contains descriptions of the properties located in (or otherwise
subject to the recording or filing requirements and/or protections of the
recording or filing acts or regulations of) the recording jurisdiction in which
the particular counterpart is to be recorded, and other portions of Exhibit A
shall be included in such counterparts by reference only.  All of such
counterparts together shall constitute one and the same instrument. Complete
copies of this Instrument containing the entire Exhibit A have been retained by
Grantor and Beneficiary.

 

Section 5.20.   Successors and Assigns.  The terms, provisions, covenants,
representations, indemnifications and conditions hereof shall be binding upon
Grantor, and the successors and assigns of Grantor, and shall inure to the
benefit of Beneficiary and Trustee and their respective successors and assigns,
and shall constitute covenants running with the Collateral.  All references in
this Instrument to Grantor, Beneficiary or Trustee shall be deemed to include
all such successors and assigns.

 

Section 5.21.   Choice of Law.  Without regard to principles of conflicts of
law, this Instrument shall be construed and enforced in accordance with and
governed by the laws of the State of Texas.

 

Section 5.22.   Place of Payment.  All secured indebtedness which may be owing
hereunder at any time by Grantor shall be payable at the place designated in the
Loan Agreement (or if no such designation is made, at the address of Beneficiary
indicated at the end of this Instrument), or at such other place as Beneficiary
may designate in writing.

 

Section 5.23.   Renewals, Amendments and Other Security.  Renewals,
restatements, replacements and extensions of the Secured Obligations may be
given at any time, amendments may be made to the agreements with third parties
relating to any part of the Secured Obligations or the Collateral, and
Beneficiary may take or hold other security for the Secured Obligations without
notice to or consent of Grantor.  Beneficiary may resort first to other security
or any part thereof, or first to the security herein given or any part thereof,
or from time to time to either or both, even to the partial or complete
abandonment of either security, and such action will not be a waiver of any
rights conferred by this Instrument.

 

22

--------------------------------------------------------------------------------


 

Section 5.24.   Release of Deed of Trust.  Upon, and only upon the indefeasible
payment and satisfaction in full in cash of the secured indebtedness and the
termination or expiration of the Loan Agreement and all commitments of
Beneficiary under the Loan Agreement in accordance with the terms thereof, this
Instrument and the lien and the security interest created hereby shall
terminate, all rights in the Property shall revert to Grantor and Beneficiary,
at Grantor’s request and expense, shall execute and deliver to Beneficiary such
documents as Beneficiary shall reasonably request to evidence such termination;
provided, however, that, notwithstanding such release, the indemnifications, and
other rights, which are provided herein or in the Loan Agreement to continue
following the release hereof shall continue in effect unaffected by such
release; and provided that if any payment to Beneficiary is held to constitute a
preference or a voidable transfer under applicable state or federal laws or if
for any other reason Beneficiary is required to refund such payment to the payor
thereof or to pay the amount thereof to any third party, this Instrument shall
be reinstated to the extent of such payment or payments.

 

Section 5.25.   Joint and Several Liability. Grantor, the Borrower and the other
guarantors are engaged in related businesses and are integrated to such an
extent that the financial strength and flexibility of each such party has a
direct, tangible and immediate impact on the success of the other parties. 
Grantor will derive substantial and immediate direct and indirect benefit from
the Loan Agreement, the Loan Documents and the transactions entered into in
connection therewith.  Grantor expressly waives any right to revoke, terminate
or suspend this Instrument and acknowledges that it entered into such Deed of
Trust in contemplation of the benefits that it would receive by the Loan
Agreement and the other Loan Documents.

 

 [The remainder of this page is intentionally left blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Instrument is executed by Grantor and Beneficiary on
the dates set forth in their respective acknowledgments below to be effective
for all purposes as of the date first set forth above.

 

 

URI, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

The address of Grantor is:

[·]

 

The address of Beneficiary is:
Resource Capital Fund V L.P.

1400 Sixteenth St., Suite 200

Denver, Colorado 80202

Attn: Catherine J. Boggs, Esq.

 

The address of Trustee is:
[·]

 

[Deed of Trust]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF COLORADO

§

 

 

§

 

COUNTY OF DENVER

§

 

 

The foregoing instrument was acknowledged before me on this              day of
November, 2013, by                       ,
                                           of URI, INC., a [·] corporation, on
behalf of such corporation.

 

WITNESS my hand and official seal.

 

 

 

 

NOTARY PUBLIC, State of Colorado

 

 

 

 

 

Printed Name

 

 

My commission expires:

 

 

 

 

 

 

[SEAL]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2
NEW MEXICO MORTGAGE

 

APN(s):

 

Recording Requested By:

 

Joel O. Benson, Esq.

1550 17th Street, Suite 500

Denver, Colorado 80202

 

When Recorded Mail to:

 

Joel O. Benson, Esq.

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado 80202

 

LINE OF CREDIT MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION, RENTS AND LEASEHOLD INTERESTS,
FIXTURE FILING AND FINANCING STATEMENT

 

FROM

 

[·], as Mortgagor

 

TO

 

RESOURCE CAPITAL FUND V L.P., as Mortgagee

 

Dated November [·], 2013

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.

 

THIS INSTRUMENT COVERS, AMONG OTHER THINGS, (A) GOODS WHICH ARE OR ARE TO BECOME
FIXTURES RELATED TO THE REAL PROPERTY DESCRIBED HEREIN, (B) AS-EXTRACTED
COLLATERAL RELATED TO THE REAL PROPERTY DESCRIBED HEREIN (INCLUDING WITHOUT
LIMITATION MINERALS AND ACCOUNTS ARISING OUT OF THE SALE AT THE MINEHEAD
THEREOF), (C) FUTURE ADVANCES, AND (D) AFTER-ACQUIRED PROPERTY.

 

THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A HERETO AND
SUCH FILING SHALL SERVE, AMONG OTHER PURPOSES, AS A FIXTURE FILING AND AS A
FINANCING STATEMENT COVERING AS-EXTRACTED COLLATERAL.  THE MORTGAGOR HAS AN
INTEREST OF RECORD IN THE REAL ESTATE CONCERNED, WHICH INTEREST IS DESCRIBED IN
SECTION 1.1 OF THIS INSTRUMENT.

 

--------------------------------------------------------------------------------


 

THIS INSTRUMENT IS A LINE OF CREDIT MORTGAGE FOR PURPOSES OF NMSA 1978, § 48-7-4
(B) (1991), AS AMENDED FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 

LINE OF CREDIT MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION, RENTS AND LEASEHOLD INTERESTS,
FIXTURE FILING AND FINANCING STATEMENT

 

This Line of Credit Mortgage, Security Agreement, Assignment of Production,
Rents and Leasehold Interests, Fixture Filing and Financing Statement (as
amended, modified, supplemented or restated from time to time, the “Mortgage”)
is entered into by [·], a [corporation / limited liability company] formed and
existing under the laws of the State of [·],having an address of [·] (herein
called “Mortgagor”), in favor of Resource Capital Fund V L.P., a Cayman Islands
exempt limited partnership having an address of 1400 16th Street, Suite 200,
Denver, Colorado 80202 (herein called “Mortgagee”).

 

RECITALS

 

A.                                    Pursuant to that certain Loan Agreement
dated of even date herewith among Uranium Resources Inc., a Delaware
corporation, as borrower (the “Borrower”), Mortgagor and the other direct and
indirect Subsidiaries of Borrower from time to time party thereto, as
guarantors, and Mortgagee, as lender (as the same may from time to time be
supplemented, amended, restated, amended and restated or modified, and all other
agreements given in substitution therefor or in restatement, renewal or
extension thereof, in whole or in part, being herein called the “Loan
Agreement”), and subject to the satisfaction of the conditions precedent stated
therein, Mortgagee has agreed to advance a Loan to the Borrower in the aggregate
maximum principal amount of Fifteen Million Dollars ($15,000,000), all on the
terms and conditions stated in the Loan Agreement.  Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

B.                                    It is a condition precedent to Mortgagee
entering into the Loan Agreement and making the Loan thereunder, that Mortgagor
shall have executed and delivered this Mortgage to secure the Loan Agreement and
such payment and performance obligations and liabilities of Mortgagor and the
Borrower, all as more fully described herein.

 

C.                                    Mortgagor owns those certain properties
consisting of fee lands, patented mining claims, unpatented mining claims,
unpatented millsite claims, mineral rights, leasehold and other rights and
interests in [·] County, New Mexico as further described herein, including on
Exhibit A attached hereto and incorporated herein by reference, which are
commonly referred to herein as the “[·] Project”.

 

D.                                    Mortgagor is an affiliate of the Borrower,
and Mortgagor will directly and indirectly benefit from the Loan Agreement and
the loans made to the Borrower pursuant thereto.  Mortgagor has irrevocably and
unconditionally guaranteed the payment and performance obligations of the
Borrower arising under the Loan Agreement and each other Loan Document (as
defined in the Loan Agreement) pursuant to a Guarantee dated November [·], 2013
(the “Guarantee”).

 

E.                                     Mortgagor expects to derive substantial
direct and indirect benefit from the amounts made available under the Loan
Agreement and from such financial and other support as the Borrower and the
other Credit Parties may in the future provide to Mortgagor.  Mortgagor, the
Borrower and the other Credit Parties are engaged in related businesses and are
integrated to such an extent that the financial strength and flexibility of each
of them has a direct, tangible and immediate impact on the success of the
other.  Mortgagor is interested in and will be financially benefited by the
business success of the Borrower and the other Credit Parties and has entered
into this Agreement and the other Loan Documents (defined below) for legitimate
business purposes.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, to induce Mortgagee to enter
into the Loan Agreement and the other Loan Documents, and for other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 2 
CREATION OF SECURITY

 

Section 2.1                                    Grant and Mortgage.  In
consideration of the moneys and credit advanced under the Loan Agreement for the
benefit of Mortgagor, and in consideration of the mutual covenants contained
herein, and for the purpose of securing payment and performance of the Secured
Obligations (as defined below), Mortgagor does hereby GRANT, WARRANT, ASSIGN,
PLEDGE, TRANSFER, CONVEY AND MORTGAGE to Mortgagee, with mortgage covenants
(except for and subject to Permitted Liens and except as otherwise herein
provided) and upon the statutory mortgage condition (except for and subject to
Permitted Liens and except as otherwise herein provided) for the breach of which
this Mortgage is subject to foreclosure as provided by law (provided, however,
that, in the event of a conflict between the provisions of this Mortgage and the
statutory mortgage condition and/or statutory mortgage covenants, the provisions
of this Mortgage will prevail), all of Mortgagor’s right, title and interest in
and to the following real and personal properties, rights and interests
(collectively, the “Collateral”), whether presently owned or held or hereafter
acquired:

 

(a)                                 All lands and real property, including all
leasehold interests, option rights, mineral interests, unpatented mining claims
(lode and placer), unpatented millsites, tunnel sites and rights, amended
claims, relocated claims, leases and subleases (howsoever named or
characterized), licenses of use, exploration agreements, joint venture
agreements, royalties, net profits interests, production payments, net smelter
return royalties and other real property interests (whether surface,
underground, mineral, or other), as more particularly described on Exhibit A
attached hereto and incorporated herein by reference (collectively, the
“Lands”), including any extensions or renewals thereof;

 

(b)                                 All buildings, structures, mills, crushers,
facilities, offices, shops, tanks, pipelines, replacements, furnishings,
fixtures, fittings and other improvements and property of every kind and
character now or hereafter located or erected on the Lands, together with all
building or construction materials, equipment, appliances, machinery, plant
equipment, fittings, apparati, fixtures and other articles of any kind or nature
whatsoever now or hereafter found on, affixed to or attached to the Lands,
including (without limitation) all motors, boilers, engines and devices for the
operation of pumps, and all heating, electrical, lighting, power, plumbing, air
conditioning, refrigeration and ventilation equipment (collectively, the
“Improvements”);

 

(c)                                  All processed and unprocessed metallic and
nonmetallic ore, including uranium and uranium ore minerals, and all other
locatable minerals located in, or under all or any part of the Lands or
otherwise produced therefrom (“Ore”), including “As-Extracted Collateral” as
defined in NMSA 1978, § 55-9-102 (a)(6) of the New Mexico Uniform Commercial
Code (the “UCC”), all whether in-place, extracted, produced, processed, stored
or otherwise severed (collectively, the “Minerals”), and all liens and security
interests securing payment of the proceeds of the Minerals, including those
liens and security interests provided for under (i) statutes enacted in the
jurisdictions in which the Lands are located, or (ii) statutes made applicable
to the Lands under federal law (or some combination of federal and state law);

 

(d)                                 All water and water rights, wells
(including, without limitation, domestic, livestock and irrigation wells) and
well rights, canals and canal rights, ditches and ditch rights, springs and
spring rights, reservoirs and reservoir rights, as well as water courses,
waters, and riparian and flood

 

2

--------------------------------------------------------------------------------


 

rights, appurtenant to, associated with or held, used or useful in connection
with the real property in            County, New Mexico more particularly
described on Exhibit C attached hereto and incorporated herein, whether decreed
or undecreed, adjudicated or unadjudicated, surface or underground, appropriated
or unappropriated, or appropriative or otherwise, including, without limitation,
all rights under the New Mexico State Engineer File Numbers listed on Schedule 1
attached hereto and incorporated herein, as well as all claims to and
applications for water rights and/or flood rights described with specificity on
Schedule 1, and any and all shares of stock in water, ditch, lateral and canal
companies, well permits and all other evidences of any of such rights, together
with and including, but not by way of limitation, all (i) adjudicated, licensed,
permitted, certificated, declared, perfected, unperfected, Mendenhall, and other
water rights and/or flood rights, and claims to and applications and permits for
any such water rights and/or flood rights, that are appurtenant to or have a
point of diversion and/or place of use on the aforesaid real property;
(ii) applications for permits, and permits, to appropriate water from such a
point of diversion and/or or to use water on the aforesaid real property;
(iii) ditches and ditch rights and reservoirs and reservoir rights; (iv) shares
of stock and/or other interests in any irrigation, ditch or reservoir company
and any such water rights, flood rights, claims, applications, permits, ditches,
ditch rights, reservoirs and/or reservoir rights; (v) wells, pumps, pumping
stations, casing, tubing, pipes, pipelines, irrigation equipment and facilities,
livestock and game watering equipment and facilities, electric power lines,
tanks, dams, weirs and other diversion works, ditches, acequias, headgates,
turnouts and other equipment, facilities and property associated, used or useful
in connection with any of the foregoing; (vi) rents, income, profits, proceeds,
and products of and from any of the foregoing; and all (v) deposits or other
security now or hereafter made with or given to utility companies by Mortgagor
with respect to the aforesaid real property (collectively, the “Water Rights”).

 

(e)                                  All rights of way, easements, licenses,
profits, privileges, tenements, hereditaments, appurtenances, roads, trails,
transportation improvements, and other access rights or rights of use
appertaining or belonging to or used in connection with the Lands, the Water
Rights and/or the Improvements (collectively, the “Access Rights”);

 

(f)                                   All approvals, authorizations, licenses,
permits, consents, variances, land use entitlements, applications, plans, bonds,
filings or registrations by, with or from any governmental authority (federal,
state or local) or other person associated with or necessary for the use or
development of all or any portion of the Lands, Minerals, Improvements, Water
Rights or Access Rights and all bonds, letters of credit and other financial
accommodations that secure the performance of the foregoing (collectively, the
“Permits”);

 

(g)                                  All accounts, accounts receivable,
contracts and contract rights, option and purchase rights, agreements,
documents, instruments, income, receipts, revenues, earnings, rents, profits,
deposits, security deposits, royalties and revenue arising from the use or
enjoyment of all or any portion of the Lands, the Improvements or other
Collateral, from the production, crushing, milling, treatment, storage,
marketing, hedging, sale or transfer of all or any portion of the Minerals and
from the use, sale, assignment, conveyance or transfer of all or any portion of
any other Collateral (collectively, the “Accounts”);

 

(h)                                 All records, data, reports and information
relating to or associated with all or any portion of the Lands, the Minerals or
the Water Rights, including maps, surveys, drilling data, drill logs, core
samples and core data, technical, engineering and permitting information and
reports, and all geological, metallurgical, geophysical, geochemical and
analytical data and reports;

 

(i)                                     All goods, machinery, equipment,
drilling rigs and equipment, facilities, parts, supplies, power lines, tools,
vehicles, rolling stock, furnishings, apparatus, inventory, fixtures and other
personal property of every kind and nature, howsoever defined and whether or not
attached or affixed in

 

3

--------------------------------------------------------------------------------


 

any manner to any building, structure or Improvement on the Lands (collectively,
the “Personal Property”);

 

(j)                                    All goodwill, trademarks, trade names,
option rights, purchase contracts, contract rights, books and records and
general intangibles of the Mortgagor relating to the Lands, and all accounts,
contract rights, instruments, chattel paper and other rights of the Mortgagor
for payment of money for property sold or lent, for services rendered, for money
lent, or for advances or deposits made, all building permits, governmental
permits, licenses and authorizations related to the Lands, any other agreements
now or in the future existing respecting the management and operations performed
on the Lands, all amendments or modifications to any of the foregoing, and any
other management agreements, leasing agreements and any maintenance and service
contracts, and any other intangible property of the Mortgagor related to the
Lands;

 

(k)                                 All contracts, if any, now in effect or
hereafter entered into by the Mortgagor, for the sale, purchase, exchange,
supply, handling, processing, refining, beneficiation and/or transportation of
Ore produced from all or any part of the Lands or from any other lands any
production from which, or profits or proceeds from such production, is
attributable to any interest in the Lands (the “Contracts”), including, without
limitation, those Contracts described on Exhibit B attached hereto;

 

(l)                                     All refunds, rebates, reimbursements,
reserves, deferred payments, deposits, cost savings, governmental subsidy
payments, governmentally-registered credits (such as emissions reduction
credits) and payments of any kind due from or payable by (i) any federal, state,
municipal or other governmental or quasi-governmental agency, authority or
district (a “Governmental Agency”) or (ii) any insurance or utility company
relating to any or all of the Lands;

 

(m)                             All refunds, rebates, reimbursements and
payments of any kind due from or payable by any Governmental Agency for any
taxes, assessments, or governmental or quasi-governmental charges or levies
imposed upon Mortgagor with respect to the Collateral or any part thereof;

 

(n)                                 All rights of the Mortgagor to plans and
specifications, designs, drawings and other matters prepared for any
construction or improvements in or on the Lands; and

 

(o)                                 All of Mortgagor’s rights, estates, powers
and privileges appurtenant to any of the foregoing.

 

TO HAVE AND TO HOLD the Collateral, together with all and singular the rights,
privileges, benefits, contracts, hereditaments and appurtenances now or
hereafter at any time before the foreclosure or release hereof, in any way
appertaining or belonging thereto, unto Mortgagee and to its substitutes or
successors, forever, upon the terms and conditions herein set forth.  Mortgagor
will warrant and defend title to the Collateral (as hereinafter defined), free
and clear of all liens, security interests, and encumbrances except for
Permitted Liens (as defined in the Loan Agreement) against the claims and
demands of all persons claiming or to claim the same or any part thereof.

 

Section 2.2                                    Grant of Security Interest;
Fixture Filing; As-Extracted Collateral Filing.  In order to further secure the
payment of the secured indebtedness hereinafter referred to and the performance
of the obligations, covenants, agreements, warranties, and undertakings of
Mortgagor hereinafter described, Mortgagor hereby grants to Mortgagee a first
and prior continuing security interest in all Collateral constituting personal
property, now owned or hereafter acquired by the Mortgagor, and in all Proceeds
thereof (as defined below).  Mortgagor, without limiting the foregoing
provisions of this Section 1.2, stipulates that the grant made by this
Section 1.2 includes a grant of a security interest in all Minerals extracted or
produced from or otherwise attributable to or severed from the Lands and in the

 

4

--------------------------------------------------------------------------------


 

Proceeds resulting from sale of such Minerals, such security interest to attach
to such Minerals as-extracted, at the minehead of any mine located thereon, and
to the Accounts resulting from such sales.  “Proceeds” shall have the meaning
given to such term in Article 9 of the UCC, and includes whatever is received or
receivable upon the sale, exchange, collection or other disposition of the
Collateral and insurance payable or damages or other payments by reason of loss
or damage to the Collateral, and all additions thereto, substitutions and
replacements thereof or accessions thereto.

 

As to all of the above-described Collateral which is or which hereafter becomes
a “fixture” or “fixtures,” as those terms are defined under the UCC and under
all applicable law, it is intended and agreed by Mortgagor and Mortgagee that,
from the date it is filed for record in the real property records of the office
of the County Clerk of the New Mexico county in which the real property and
fixtures are located, this Mortgage shall constitute a financing statement filed
as fixture filing under the UCC.  This Mortgage shall also be effective as a
financing statement covering as-extracted collateral, including oil and gas
and/or other minerals, as well as accounts arising out of the sale at the
wellhead or minehead, of oil, gas, and/or other minerals located on the real
property described in Exhibit A, from the date it is filed for record, and it
shall be filed for record in the real property records of the office of the
County Clerk of the New Mexico county in which the real property described in
Exhibit A is located.  For purposes of this fixture filing and as-extracted
collateral filing, the “Debtor” is the Mortgagor and the “Secured Party” is the
Mortgagee.  A description of the land which relates to the fixtures and
as-extracted collateral is set forth in Exhibit A attached hereto.  Mortgagor is
the record owner of such land.  This Mortgage shall also be effective as a
financing statement covering any other property and may be filed in any other
appropriate filing or recording office.  This Mortgage constitutes a
“construction mortgage,” as defined in NMSA 1978, §55-9-334(h) (2001), as it may
be revised from time to time, to the extent that it secures an obligation
incurred for the construction of an improvement on the land described in
attached Exhibit A, including, without limitation, the acquisition cost of such
land and/or any other real property included in the Collateral.  Information
concerning the security interest herein granted may be obtained at the addresses
of Debtor (Mortgagor) and Secured Party (Mortgagee) as set forth in this
Mortgage and in the Loan Agreement.  The filing of a financing statement
covering the Collateral shall not be construed to derogate from or impair the
lien or provisions of this Mortgage with respect to any property described
herein which is real property or which the parties have agreed to treat as real
property.  Similarly, nothing in any financing statement shall be construed to
alter any of the rights of Mortgagee under this Mortgage or the priority of
Mortgagee’s lien created hereby, and such financing statement is declared to be
for the protection of Mortgagee in the event any court shall at any time hold
that notice of Mortgagee’s priority interest in any property or interests
described in this Mortgage must, in order to be effective against a particular
class of persons, including but not limited to the Federal government and any
subdivision, agency or entity of the Federal government, be filed in the UCC
records.

 

Section 2.3                                    Pledge and Assignment.  Mortgagor
hereby grants and makes a common law pledge and assignment to Mortgagee of all
Refinery Accounts (defined below) and all credit balances therein from time to
time.  “Refinery Accounts” means any account or allocation, and the credit
balances in dollars or Minerals therein, of or for the benefit of Mortgagor at
or with any refinery or processing facility to which Minerals severed from or
attributable to the Lands are delivered or held, expressly including all
accounts of Mortgagor presently in effect, or hereafter constituted, at [·].

 

Section 2.4                                    Obligations Secured.  This
Mortgage is made to secure and enforce the payment and performance of the
following obligations, indebtedness, loans, and liabilities (collectively, the
“Secured Obligations”):

 

(a)                                 All indebtedness and other obligations of
Borrower, now or hereafter incurred or arising, pursuant to the provisions of
the Loan Agreement, including the repayment Loan and all promissory notes
evidencing the Loan, bearing interest as now or hereafter provided in the Loan

 

5

--------------------------------------------------------------------------------


 

Agreement, and all advances under the Loan Agreement, which shall be governed by
and subject to the provisions of applicable law, including, without limitation,
NMSA 1978, § 48-7-9 (1975), and shall be subject to the provisions of
Section 1.9 below.  Notwithstanding the amount outstanding at any particular
time, this Mortgage secures all amounts due under the Loan Agreement plus all
costs, fees, expenses and charges provided therein, which Loan Agreement is made
a part hereof by reference.  All advances under the Loan Agreement are secured
by this Mortgage.  All such advances, including future advances, and interest,
fees, costs and charges thereon will have the same priority as the funds
initially advanced under the Loan Agreement;

 

(b)                                 All indebtedness and other obligations of
Mortgagor now or hereafter incurred or arising pursuant to the provisions of the
Guarantee;

 

(c)                                  All other “Obligations” as defined in the
Loan Agreement and all other indebtedness, covenants, and other obligations now
or hereafter incurred or arising pursuant to the provisions of the Loan
Agreement, the Guarantee, this Mortgage or any other instrument, either
primarily or secondarily, absolutely or contingently, directly or indirectly,
jointly, severally, or jointly and severally, and whether matured or unmatured,
and whether or not created after payment in full of the Secured Obligations if
this instrument shall not have been released of record by Mortgagee, now or
hereafter evidencing, governing, guaranteeing or securing the “secured
indebtedness” (as hereinafter defined) or any part thereof or otherwise executed
in connection with any advance or loan evidenced or governed by the Loan
Agreement (the Loan Agreement, the Guaranty, this Mortgage and such other
instruments being herein sometimes collectively called the “Loan Documents”);
and

 

(d)                                 Without limiting the generality of the
foregoing, this Mortgage secures the payment of all amounts that constitute part
of the secured indebtedness and would be owed by Borrower or Mortgagor to
Mortgagee under the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving Borrower or Mortgagor.

 

Section 2.5                                    Proceeds.  The security interest
of Mortgagee hereunder in the Proceeds shall not be construed to mean that
Mortgagee consents to the sale or other disposition of any part of the
Collateral other than Minerals extracted from or attributable to the Lands and
sold in the ordinary course of business.

 

Section 2.6                                    Future Advances.  Mortgagor, and
each party at any time claiming an interest in or lien or encumbrances against
the Collateral, agrees that all advances made by Mortgagee from time to time
under any Loan Document, and all other portions of the Secured Obligations
herein referred to, shall be secured by this Mortgage with priority as if all of
the same had been advanced, had arisen or became owing or performable on the
date of this Mortgage.  No reduction of the outstanding principal balance under
the Loan Agreement shall extinguish, release or subordinate any rights, titles,
interests, liens, security interests, powers or privileges intended, created or
arising hereunder or under any other Loan Document, and this Mortgage shall
remain in full force and effect as to any subsequent advances or subsequently
arising portions of the indebtedness without loss of priority until all Secured
Obligations are fully paid, performed and satisfied, all agreements and
obligations, if any, of Mortgagee for future advances have been terminated, and
this Mortgage has been released of record by Mortgagee.  THIS MORTGAGE IS TO BE
GOVERNED BY AND SUBJECT TO THE PROVISIONS OF APPLICABLE LAW, INCLUDING, WITHOUT
LIMITATION, NMSA 1978, § 48-7-9 (1975), AS AMENDED FROM TIME TO TIME, AND SHALL
BE SUBJECT TO THE PROVISIONS OF SECTION 1.9 BELOW.

 

6

--------------------------------------------------------------------------------


 

Section 2.7                                    Secured Indebtedness.  The
indebtedness referred to in Section 1.4, and all renewals, extensions and
modifications thereof, and all substitutions therefor, in whole or in part, are
herein sometimes referred to as the “secured indebtedness” or the “indebtedness
secured hereby.”

 

Section 2.8                                    Limit on Secured Indebtedness. 
Notwithstanding any other provision of this Mortgage, the liability of Mortgagor
hereunder and under each other Loan Document to which it is a party shall be
limited to the maximum liability that Mortgagor may incur without rendering this
Mortgage and such other Loan Documents subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provision of any applicable
state or federal law.

 

Section 2.9                                    Maximum Principal Amount
Secured.  Notwithstanding any other provisions in any of the Loan Documents
(even if inconsistent), the maximum amount secured by the lien of this Mortgage
shall not exceed the aggregate principal amount at any one time outstanding of
FORTY-FIVE MILLION DOLLARS ($45,000,000.00), plus interest thereon, as well as
costs and attorneys’ fees and any interest due thereon (collectively, the
“Maximum Amount Secured”).  This statement of the Maximum Amount Secured is made
to comply with NMSA 1978, § 48-7-9 (1975), and does not in any way imply that
Mortgagee is obligated at any time to make any future advances or to lend all or
any part of such Maximum Amount Secured, unless specifically so provided in the
Loan Documents.  The statement of such maximum amount limits, pursuant to NMSA
1978, § 48-7-9 (1975), only the total amount which may be, at any one time
outstanding and secured on the terms herein set forth.

 

Section 2.10                             Line of Credit Mortgage.  This Mortgage
is denominated a Line of Credit Mortgage solely for the purposes of NMSA 1978, §
48-7-4 (B) (1991).

 

Section 2.11                             Information.  Information concerning,
and copies of, this Mortgage and the documents referred to in this Mortgage may
be obtained from the Mortgagee at the address specified for it in the opening
paragraph of this Mortgage.

 

ARTICLE 3 
ASSIGNMENT OF PRODUCTION PROCEEDS,
RENTS AND LEASEHOLD INTERESTS

 

Section 3.1                                    Assignment of Production
Proceeds.  As further security for the payment and performance of the Secured
Obligations, Mortgagor hereby absolutely and unconditionally assigns and
transfers to Mortgagee, effective upon and during the continuance of an Event of
Default (as defined in the Loan Agreement), all Minerals (and the Proceeds
therefrom) which are produced, extracted or severed from or attributable to the
Lands and, effective automatically upon and during the continuance of an Event
of Default, Mortgagor hereby transfers, assigns, warrants and conveys to
Mortgagee all Minerals (and the Proceeds therefrom) which are produced,
extracted or severed from or attributable to the Lands.  Upon the occurrence and
during the continuance of an Event of Default, all persons producing, purchasing
or receiving such Minerals or the Proceeds therefrom are authorized and directed
to treat Mortgagee as the person entitled in Mortgagor’s place and stead to
receive the same; and further, those persons will be fully protected in so
treating Mortgagee and will be under no obligation to see to the application by
Mortgagee of any Proceeds received by it. Mortgagor agrees that, if, after the
occurrence and during the continuance of an Event of Default, any Proceeds from
such Minerals are paid to Mortgagor, such proceeds shall constitute trust funds
in the hands of Mortgagor, shall be segregated from all other funds of Mortgagor
and separately held by Mortgagor, and shall be forthwith paid over by Mortgagor
to Mortgagee.  Upon the occurrence and during the continuance of an Event of
Default, Mortgagor shall, if and when requested by Mortgagee, execute and file
with any production purchaser a

 

7

--------------------------------------------------------------------------------


 

transfer order or other instrument declaring Mortgagee to be entitled to the
Proceeds of severed Minerals and instructing such purchaser to pay such Proceeds
to Mortgagee.  After the occurrence and during the continuance of an Event of
Default, should any purchaser fail to make payment promptly to Mortgagee of the
proceeds derived from the sale thereof, Mortgagee shall have the right, subject
only to any contractual rights of such purchaser or any operator, to designate
another purchaser to purchase and take such Products, without liability of any
kind on Mortgagee in making such selection so long as ordinary care is used in
respect thereof.

 

Section 3.2                                    Assignment of Rents and Leasehold
Interests; Uniform Assignment of Rents Act.  As further security for the payment
and performance of the Secured Obligations, Mortgagor hereby absolutely and
unconditionally assigns and transfers to Mortgagee, all the leases, income,
rent, issues, deposits, profits and proceeds of the Lands and the Improvements
to which Mortgagor may be entitled, whether now due or to become due, and hereby
gives to and confers upon Mortgagee the right, power and authority to collect
such income, rents, issues, deposits, profits and proceeds of the Lands and the
Improvements to which Mortgagor may be entitled, whether now due, past due or to
become due.  This assignment constitutes an irrevocable direction and
authorization of all tenants, account payors and other Persons, under any lease,
contract, agreement or other Instrument to pay all income, rent, issues,
deposits, profits and proceeds into an account specified by Mortgagee upon
demand and without further consent or other action by Mortgagor.  This
assignment of rents and leasehold interests shall be governed by, and Mortgagee
shall have all the rights and powers provided for under the Uniform Assignment
of Rents Act, NMSA 1978, §§56-15-1 through 56-15-19 (2012), as amended from time
to time (the “Assignment of Rents Act”), and the provisions in this Mortgage
relating to the assignment of rents, including, without limitation, those
relating to enforcement of an assignment of rents, the perfection and priority
of a security interest in rents, and the collection of rents, are subject to the
terms of the Assignment of Rents Act (including, without limitation, those
provisions of the Assignment of Rents Act acknowledging the rights of the
parties to bind themselves to their own agreements on certain matters covered by
the Assignment of Rents Act), to the extent applicable, as well as any other
applicable law.

 

Section 3.3                                    Power-of-Attorney; Collection. 
Mortgagor hereby irrevocably appoints Mortgagee its true and lawful attorney, at
the option of Mortgagee upon the occurrence and during the continuance of an
Event of Default, to demand, receive and enforce payment, to give receipts,
releases, and satisfactions, and to sue, either in the name of Mortgagor or in
the name of Mortgagee, for all such income, rents, issues, deposits, profits and
proceeds and apply the same to the Secured Obligations secured hereby.  It is
understood and agreed that neither the foregoing assignments in Sections 2.1 and
2.2 nor the exercise by Mortgagee of any of its rights or remedies under this
Article 2 or otherwise hereunder shall be deemed to make Mortgagee a
“mortgagee-in-possession” or otherwise responsible or liable in any manner with
respect to the Collateral or the use, occupancy, enjoyment, or operation of all
or any portion thereof.  Notwithstanding anything to the contrary contained
herein, so long as no Event of Default shall have occurred and be continuing,
Mortgagor shall have a license to collect all Proceeds from the Collateral as
trustee for the benefit of Mortgagee and shall apply such Proceeds in the
following order of priority: (a) first, to the payment of the Secured
Obligations then due and payable, and (b) second, to such other obligations or
matters included in the secured indebtedness as Mortgagee may reasonably
determine.  Upon the occurrence and during the continuance of an Event of
Default, such license shall be deemed automatically revoked and any income,
rents, issues, deposits, profits and proceeds received thereafter by Mortgagor
shall be delivered in kind to Mortgagee.  Mortgagor hereby irrevocably
constitutes and appoints Mortgagee its true and lawful attorney-in-fact to
enforce in Mortgagor’s name or in Mortgagee’s name or otherwise all rights of
Mortgagor and to do any and all things necessary and proper to carry out and
implement the purposes hereof, which Mortgagee may exercise at any time after
the occurrence and during the continuance of an Event of Default, to the maximum
extent permitted by applicable law.

 

8

--------------------------------------------------------------------------------


 

Section 3.4                                    Mortgagor’s Payment Duties. 
Nothing contained herein will limit Mortgagor’s duty to make payment on the
Secured Obligations when the Proceeds received pursuant to this Article 2 are
insufficient to pay the costs, interest, principal and any other portion of the
Secured Obligations then owing, and the receipt of Proceeds pursuant hereto will
be in addition to all other security now or hereafter existing to secure payment
of the Secured Obligations.

 

Section 3.5                                    Liability of Mortgagee. 
Mortgagee has no obligation to enforce collection of any of the Proceeds or
other amounts described in this Article 2, and Mortgagee is hereby released from
all liability and responsibility in connection therewith, except the
responsibility to account to Mortgagor for Proceeds and other amounts actually
received.

 

Section 3.6                                    Indemnification.  Mortgagor
agrees to indemnify and save and hold harmless  Mortgagee, their respective
successors and affiliates and their respective directors, partners, managers,
principals, officers, employees, agents, consultants and representatives
(collectively, the “Indemnified Parties”) from and against all claims, actions,
liabilities, losses, judgments, reasonable attorneys’ fees, costs and expenses
and other charges of any description whatsoever (all of which are hereafter
referred to in this Section 2.6 as “Claims”) made against or sustained or
incurred by any such Indemnified Party as a consequence of the assertion, either
before or after the payment in full of the Secured Obligations, that Mortgagee
received Minerals, Proceeds or rents, profits, income or proceeds of Collateral
pursuant to this instrument, except to the extent any Claims arise out of any
Indemnified Party’s gross negligence or willful misconduct.  The Indemnified
Parties have the right to employ attorneys and to defend against any Claims and
unless furnished with satisfactory indemnity, after notice to Mortgagor, the
Indemnified Parties will have the right to pay or compromise and adjust all
Claims in its sole reasonable discretion.  Mortgagor shall indemnify and pay to
the Indemnified Parties all amounts paid by any Indemnified Party in compromise
or adjustment of any of the Claims or amounts adjudged against any Indemnified
Party in respect of any of the Claims.  The liabilities of Mortgagor as set
forth in this Section 2.6 will constitute Secured Obligations and will survive
the termination of this instrument.

 

ARTICLE 4 
GRANTOR’S REPRESENTATIONS AND WARRANTIES

 

Mortgagor hereby represents and warrants as follows (except as set forth in, and
subject to the disclosures in, the Loan Agreement and the Schedules thereto):

 

Section 4.1                                    Title and Liens.

 

(a)                                 Exhibit A attached hereto and incorporated
herein accurately and completely sets forth and describes all real property
owned, held or controlled by Mortgagor, including all fee interests, mineral
interests, patented mining claims, unpatented mining claims, unpatented millsite
claims, leasehold interests, option rights and other real property interests,
and such Exhibit A is in a form that, when appended to this instrument, is
adequate and sufficient for acceptance by [·] County, New Mexico for the
recording of real property instruments;

 

(b)                                 Mortgagor has good and marketable title to
an undivided one hundred percent (100%) of all fee lands, mineral interests,
patented mining claims, and unpatented mining claims and millsite claims set
forth on Exhibit A to this Mortgage, which title is, subject to Permitted Liens,
superior and paramount to any adverse claim or right of title which may be
asserted, subject only to the paramount title of the United States as to any
unpatented mining claims and millsite claims and the rights of third parties to
the lands within such unpatented mining claims pursuant to the Multiple Mineral
Development Act of 1954 and the Surface Resources and Multiple Use Act of 1955. 
With respect to any lease or option to purchase identified on Exhibit A, each
such lease creates a valid and subsisting leasehold estate in the

 

9

--------------------------------------------------------------------------------


 

lands described in such lease and each option creates a valid right to purchase
the lands described in such option, each such lease and option is in full force
and effect, no event has occurred that, with the giving of notice or the passage
of time, would constitute a default under such lease or option and all rent,
royalties or other payments due under such lease or option have been timely
paid;

 

(c)                                  With respect to the unpatented mining
claims and unpatented millsite claims listed on the attached Exhibit A:
(A) Mortgagor is in exclusive possession thereof, free and clear of all Liens,
claims, encumbrances or other burdens on production, other than Permitted Liens;
(B) all such claims were located, staked, filed and recorded on available public
domain land in compliance with all applicable state and federal laws and
regulations; (C) assessment work, intended in good faith to satisfy the
requirements of state and federal laws and regulations and generally regarded in
the mining industry as sufficient, for all assessment years up to and including
the assessment year ending September 1, 1992, was timely and properly performed
on or for the benefit of the claims, and affidavits evidencing such work were
timely recorded; (D) claim rental and maintenance fees required to be paid under
federal law in lieu of the performance of assessment work, in order to maintain
the claims commencing with the assessment year ending on September 1, 1993 and
through the assessment year ending on September 1, 2013, have been timely and
properly paid, and affidavits or other notices evidencing such payments and
required under federal or state laws or regulation have been timely and properly
filed and recorded; (E) all filings with the Bureau of Land Management of the
United States Department of the Interior with respect to such claims which are
required under the Federal Land Policy and Management Act of 1976 have been
timely and properly made; and (F) there are no actions or administrative or
other proceedings pending or to the best of Mortgagor’s knowledge threatened
against or affecting any of the claims.  In addition, with respect to each of
the unpatented mining claims listed on Exhibit A, Mortgagor represents that, to
its knowledge, such unpatented mining claims have been relocated or remonumented
as necessary, and that evidence of such relocation or remonumentation has been
timely and properly recorded. In addition, with respect to each of the
unpatented mining claims listed on Exhibit A, Mortgagor represents that, to its
knowledge, such unpatented mining claims have been relocated or remonumented as
necessary, and that evidence of such relocation or remonumentation has been
timely and properly recorded, all in compliance with the provisions of NMSA
Chapter 69;

 

(d)                                 As to the patented mining claims listed on
Exhibit A, and except as otherwise indicated on Exhibit A: (A) Mortgagor owns an
undivided one hundred percent (100%) interest in those claims free and clear of
all liens, claims, encumbrances, royalties or other burdens on production,
except for Permitted Liens; (B) Mortgagor is in exclusive possession of those
claims; and (C) there are no actions or administrative or other proceedings
pending or to Mortgagor’s knowledge threatened against those claims;

 

(e)                                  Mortgagor has good and marketable title to
the Improvements and the Personal Property.  All Improvements and Personal
Property owned or held by Mortgagor are in a state of repair adequate for normal
operations and are in all material respects in good working order and condition
for the conduct of the business of Mortgagor as such business is presently being
conducted;

 

(f)                                   All utility services, means of
transportation, ingress and egress roadways, easements, servitudes, rights of
passage, facilities, water rights and other materials necessary for the
operation of and access to the Lands (including, without limitation, gas,
electrical, water supply and sewage services and facilities) are available on
commercially reasonable terms in compliance with all applicable legal
requirements, and Mortgagor is not aware of any information that would lead it
to believe that any of the foregoing will not be available in the future; and

 

(g)                                  Except as otherwise set forth on Exhibit A,
the Lands are not subject to any leases or other agreements burdening or
otherwise associated with such Lands, and, there are no Royalties

 

10

--------------------------------------------------------------------------------


 

(as defined below) burdening or otherwise associated with such Lands.  For
purposes hereof, “Royalties” shall mean any amount payable as a share of the
product or profit from the Lands or any Minerals produced therefrom and includes
without limitation, production payments, net profits interests, net smelter
return royalties, landowner’s royalties, minimum royalties, overriding royalties
and royalty bonuses.

 

Section 4.2                                    Due Organization, Good Standing
and Authority.  Mortgagor is duly organized, validly existing and in good
standing under the laws of [·] and is qualified to do business in New Mexico and
every other jurisdiction where necessary in light of its business and
properties.  Mortgagor has full power, authority and legal right (i) to own or
lease its assets and properties (including the Lands) and to conduct its
business as now being conducted, and (ii) to enter into its obligations under
this Mortgage and each other agreement, document and instrument executed or to
be executed by it pursuant hereto or in connection herewith and to perform the
terms hereof and thereof applicable to it.

 

Section 4.3                                    Authorization and No Conflict. 
The execution and delivery by Mortgagor of this Mortgage, and the performance of
all transactions contemplated hereby and the fulfillment of and compliance with
the terms of this Mortgage, have been duly authorized by all necessary action,
corporate, partnership or otherwise, and do not and will not (i) conflict with
or result in a breach of the terms, conditions or provisions of, (ii) constitute
a default under, (iii) give any third party any right to accelerate any
obligation under, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body pursuant to (A) the operating
agreement or other constating documents of Mortgagor, (B) any law, statute or
rule, or (C) any agreement, instrument, order, judgment or decree to which
Mortgagor is subject or by which any of its properties are bound.

 

Section 4.4                                    No Other Assets.  The Collateral
constitutes all of the properties and assets, tangible or intangible, real or
personal, which are used in the conduct of the business of Mortgagor, as such
business is presently being conducted and as pertains to the Lands.  No other
material properties or assets, whether or not owned by Mortgagor, are required
for the operation of such business or the Lands as presently being operated or
developed.  All such properties and assets are owned free and clear of all
clouds to title and of all Liens, except Permitted Liens or Liens permitted
under the provisions of this Mortgage.

 

Section 4.5                                    Financing Statements.  There is
not and will not be any unexpired financing statement covering any part of the
Collateral on file in any public office naming any party other than Mortgagee as
secured party and other than Permitted Liens.

 

Section 4.6                                    Not a Foreign Person.  Mortgagor
is not a “foreign person” within the meaning of the Internal Revenue Code of
1986, as amended (hereinafter called the “Code”), Sections 1445 and 7701 (i.e.
Mortgagor is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate as those terms are defined in the Code and any
regulations promulgated thereunder).

 

Section 4.7                                    Compliance with Laws.  With
respect to the Lands and operations thereon, Mortgagor has complied in all
material respects with all applicable local, state and federal laws, including
Environmental Laws (as defined in the Loan Agreement), and regulations relating
to the operation of the Lands, and Mortgagor is not aware of any investigation
(other than a routine inspection) of Mortgagor or the Lands by any local, state
or federal agency with respect to enforcement of such laws and regulations.  The
existing and planned use of the [·] Project (as defined in the Loan Agreement)
complies or will comply with all applicable legal requirements, including but
not limited to applicable regulations and restrictive covenants affecting the
Lands, as well as all environmental, ecological, landmark and other applicable
laws and regulations; and all requirements for such use have been satisfied to
the extent

 

11

--------------------------------------------------------------------------------


 

necessary for the current operations involving the Lands.  No release, emission
or discharge into the environment of hazardous substances, as defined under any
Environmental Law, has occurred or is presently occurring or will occur in
operating the [·] Project in its intended form in excess of federally or state
permitted releases or reportable quantities, or other concentrations, standards
or limitations under the foregoing laws or under any other federal, state or
local laws, regulations or governmental approvals in connection with the
construction, operation, ore treatment, heap leaching, fuel supply, power
generation and transmission or waste disposal, or any other operations or
processes relating to the [·] Project, other than as allowed by or in compliance
with applicable federal, state and local laws.  The Lands and Mortgagor’s use
and proposed use thereof are not and will not be in violation of any
environmental, occupational safety and health or other applicable law now in
effect, the effect of which violation, in any case or in the aggregate, would
materially adversely affect the Lands or Mortgagor’s use thereof, or which, in
any case or in the aggregate, would impose a material liability on Mortgagee or
jeopardize the interest of Mortgagee in the Collateral.  Mortgagor has no
knowledge of any past or existing violations of any such laws, ordinances or
regulations issued by any governmental authority.

 

Section 4.8                                    Licenses and Permits.  Mortgagor
has obtained all licenses, operating bonds, permits, authorizations and
approvals from all governments, governmental commissions, boards and other
agencies required in respect of its present use of and operations on the Lands.

 

Section 4.9                                    No Approvals.  No authorization
or approval or other action by, and no notice to or filing with, any
governmental authority, regulatory body or other person or entity is required
for the due execution, delivery and performance by Mortgagor under this
Mortgage.

 

Section 4.10                             Validity.  This Mortgage is, and when
delivered hereunder will be, the legal, valid and binding obligation of
Mortgagor enforceable against Mortgagor in accordance with its terms, subject to
applicable bankruptcy, reorganization, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or law).

 

Section 4.11                             Litigation.  There is no action, suit
or proceeding at law or in equity, by or before any governmental or regulatory
authority, court, arbitral tribunal or other body now pending (or, to the
knowledge of Mortgagor, threatened) against or affecting Mortgagor, the Lands or
any of the other Collateral which may materially adversely impact Mortgagor or
its business or the Lands or otherwise affect the legality, validity or
enforceability of this Mortgage.

 

Section 4.12                             Payment of Taxes.  Mortgagor has filed
or caused to be filed all federal, state and local tax returns which to the
knowledge of Mortgagor are required to be filed and has paid or caused to be
paid all taxes as shown on such returns or any assessment received by Mortgagor
to the extent that such taxes or assessments have become due, except such as may
be diligently contested in good faith and by appropriate proceedings or as to
which a bona fide dispute may exist and for which adequate reserves are being
maintained.

 

ARTICLE 5 
COVENANTS

 

Section 5.1                                    Affirmative Covenants.  Mortgagor
covenants and agrees that so long as any of the Secured Obligations secured
hereby remain unpaid or outstanding (except as specifically set forth in the
Loan Agreement):

 

(a)                                 Performance on Mortgagor’s Behalf. 
Mortgagor agrees that, if Mortgagor fails to perform any act or to take any
action which hereunder Mortgagor is required to perform or take, or to

 

12

--------------------------------------------------------------------------------


 

pay any money which hereunder Mortgagor is required to pay, Mortgagee, in
Mortgagor’s name or its own name, may, but shall not be obligated to, perform or
cause to be performed such act or take such action or pay such money, and any
expenses so incurred by Mortgagee and any money so paid by Mortgagee shall be a
demand obligation owing by Mortgagor to Mortgagee (which obligation Mortgagor
hereby expressly promises to pay) and Mortgagee, upon making such payment, shall
be subrogated to all of the rights of the person, corporation or body politic
receiving such payment.  Each amount due and owing by Mortgagor to Mortgagee
pursuant to this Section 4.1 shall bear interest each day, from the date of such
expenditure or payment until paid, at the Applicable Interest Rate (as defined
in the Loan Agreement) in effect with respect to the Loan; all such amounts,
together with such interest thereon, shall be a part of the secured indebtedness
and shall be secured by this Mortgage.

 

(b)                                 Recording.  Mortgagor will cause this
Mortgage and all amendments and supplements thereto and substitutions therefor
and all financing statements and continuation statements relating thereto to be
recorded, filed, re-recorded and re-filed in such manner and in such places as
Mortgagee shall reasonably request and will pay all such recording, filing,
re-recording and re-filing taxes, fees and other charges.

 

(c)                                  Reporting Compliance.  Mortgagor agrees to
comply with any and all reporting requirements applicable to the transaction
evidenced by the secured indebtedness which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, and further agrees upon request of Mortgagee to furnish Mortgagee
with evidence of such compliance.

 

(d)                                 Due Payment.  Mortgagor will promptly pay
when due, or within any applicable grace periods with respect thereto, any and
all amounts for which it is obligated under the terms of the Loan Agreement,
this Mortgage and each other Loan Document and will comply with all of the terms
and provisions thereof and hereof.

 

(e)                                  Perfection; Maintenance of Liens. 
Mortgagor shall promptly, at Mortgagor’s own expense and insofar as not contrary
to applicable law, execute such documents and provide such authorizations as
Mortgagee may request so that Mortgagee may file and re-file in such offices, at
such times and as often as may be necessary, any instrument as may be necessary
to create, perfect, maintain and preserve the lien and security interest
intended to be created hereby and the rights and remedies hereunder; shall
promptly furnish to Mortgagee evidence satisfactory to Mortgagee of all such
filings and re-filings; and otherwise shall do all things necessary or expedient
to be done to effectively create, perfect, maintain and preserve the liens and
security interests intended to be created hereby as a valid lien of first
priority on real property and fixtures and a perfected security interest in
personal property and fixtures, subject to Permitted Liens.  Mortgagor hereby
authorizes Mortgagee to file this Mortgage and one or more financing or
continuation statements, and amendments thereto, relative to any or all of the
Collateral.

 

(f)                                   Maintenance of Lands.  Mortgagor will
(i) cause each of the Water Rights and Access Rights owned, held or hereafter
acquired by or for Mortgagor and necessary or appropriate to the operation of a
mine or mines upon the Lands to be kept in full force and effect by the payment
of whatever sums may become payable and by the fulfillment of whatever other
obligations, and the performance of whatever other acts may be required to the
end that forfeiture or termination of each such interest shall be prevented
unless the termination, forfeiture or other relinquishment of the interest is
authorized by any operating plan or plan of operations then in effect
thereunder, (ii) conduct all drilling, mining, exploratory work and related
operations and activities in accordance with applicable federal, state and local
laws and practice, (iii) maintain Mortgagor as the sole owner of, and retain
exclusive possession of, all mining and millsite claims, free and clear of all
Liens, subject only to the paramount title of the United States, Permitted Liens
and, in the case of a leased mining or millsite claim, the lessor of such

 

13

--------------------------------------------------------------------------------


 

leases, (iv) timely pay all required federal claim maintenance fees, and timely
record and file in the appropriate county and federal offices adequate
affidavits and notices of timely payment of such fees, and amend, relocate, and
locate new mining claims with respect to those unpatented mining claims as
reasonably necessary to protect Mortgagor’s and Mortgagee’s interest in the
Collateral, (v) timely make all payments and perform all obligations to prevent
the forfeiture or termination of any portion of the Lands, (vi) permit 
Mortgagee, through its employees, representatives and agents, to enter upon the
Lands at any time, subject to appropriate safety procedures, for the purpose of
investigating and inspecting the condition and operation of the Collateral, and
do all other things necessary or proper to enable  Mortgagee to exercise this
right upon reasonable notice at such times as  Mortgagee may reasonably request,
and (vii) do all other things necessary to preserve and maintain the right,
title and interest of Mortgagee in the Collateral.  Mortgagor shall not abandon
all or any portion of the Lands that is producing or capable of commercial
production or forfeit, surrender or release any lease, sublease, operating
agreement or other agreement or instrument comprising or affecting the
Collateral.

 

(g)                                  Maintenance of Unpatented Claims.  To the
extent not otherwise addressed herein, Mortgagor covenants and agrees to timely
pay all claim maintenance fees, to timely make all filings and recordings,
including affidavits of payment, and to otherwise timely take all other
necessary actions and pay such amounts relating to the preservation,
maintenance, continuance and validity of unpatented mining claims and unpatented
millsite claims as may be required by any federal, state or local governmental
authority, including payment of claim maintenance fees to the U.S. Bureau of
Land Management on or before July 15th of each year.  Mortgagor further
covenants and agrees to provide Mortgagee, on or before August 1st of each year,
written notice and evidence of the payment of such claim maintenance fees for
such unpatented claims.  In the event that Mortgagee has not received the notice
and evidence described in the preceding sentence by August 1st, Mortgagee may,
on behalf of Mortgagor, make and pay any claim maintenance fees, in which event
Mortgagor shall promptly reimburse Mortgagee for any such fees, with interest at
the Applicable Interest Rate, in addition to any costs and expenses incurred in
making such payments, and all such amounts shall be Secured Obligations
hereunder.

 

(h)                                 Maintenance of Collateral.  Mortgagor will
keep all Improvements, Personal Property, inventory and fixtures of every kind
now or hereafter included in the Collateral in good working order and condition
(ordinary wear and tear excepted), and all repairs, renewals, replacements,
additions, substitutions and improvements needful to such end shall be promptly
made. Mortgagor will comply fully with all of the terms and conditions of all
leases, agreements and other instruments of title and all Access Rights and
privileges necessary for the proper operation of such leases and instruments,
and otherwise do all things necessary to keep Mortgagor’s rights and Mortgagee’s
interest in the Collateral unimpaired.

 

(i)                                     Compliance with Laws and Permits. 
Mortgagor will (i) comply with all lawful rulings and regulations of each
regulatory authority having jurisdiction over Mortgagor or the Lands;
(ii) conduct any and all operations and activities on the Lands in compliance
with applicable federal, state and local laws, rules and regulations and with
all Permits; (iii) reclaim the Lands in accordance with applicable federal,
state and local laws, rules and regulations and all Permits; and (iv) obtain and
maintain in full force and effect all Permits necessary or appropriate for the
use or operation of the Collateral or activities on the Lands, in each case as
currently conducted.

 

(j)                                    Payment of Obligations.  Mortgagor will
pay when due all liabilities and obligations of any nature, including all
liabilities and obligations for labor, material, equipment and contracted
services, incurred in or arising from the administration, operation or use of
the Lands and the other Collateral.

 

14

--------------------------------------------------------------------------------


 

(k)                                 Protection of Collateral.  Mortgagor will
protect every part of the Collateral from removal, destruction and damage, and
will protect the same from the doing or suffering to be done of any act, other
than the use of the Collateral as hereby contemplated, whereby the value of the
Collateral may be lessened.

 

(l)                                     Insurance.  Mortgagor will carry
(i) workmen’s compensation insurance covering persons who are employed by or for
the benefit of the [·] Project in compliance with applicable laws, and
(ii) other insurance as required under the Loan Agreement.  In the event of
foreclosure of this Mortgage, or other transfer of title to the Collateral in
extinguishment in whole or in part of the secured indebtedness, all right, title
and interest of Mortgagor in and to such policies then in force concerning the
Collateral and all proceeds payable thereunder shall, to the maximum extent
permitted under applicable law, thereupon vest in the purchaser at such
foreclosure or other transferee in the event of such other transfer of title.

 

(m)                             Further Assurances.  Mortgagor will, on request
of Mortgagee, (i) promptly correct any defect, error or omission which may be
discovered in the contents of this Mortgage, or in any other Loan Document, or
in the execution or acknowledgment of this Mortgage or any other Loan Document;
and (ii) execute, acknowledge, deliver and record and/or file such further
instruments (including further deeds of trust, mortgages, security agreements,
financing statements, continuation statements, and assignments of production,
accounts, funds, contract rights, general intangibles, and proceeds) and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Mortgage and the other Loan Documents and to
more fully identify and subject to the liens and security interests hereof any
property intended to be covered hereby, including any renewals, additions,
substitutions, replacements, or appurtenances to the Collateral.  Mortgagor
shall pay all reasonable costs connected with any of the foregoing.

 

(n)                                 Defend Title.  Mortgagor warrants and shall
forever defend the Collateral against every person whomsoever lawfully claiming
the same or any part thereof, and Mortgagor shall maintain and preserve the lien
and security interest herein created until this instrument has been terminated
and released as provided herein.  If the title or the right of Mortgagor or
Mortgagee to the Lands or any other Collateral or any part thereof shall be
challenged or attacked, either directly or indirectly, or if any legal
proceedings are commenced against Mortgagor or all or any portion of the Lands,
Mortgagor shall promptly give written notice thereof to Mortgagee and, at
Mortgagor’s own expense, shall proceed diligently to defend against any such
attack or proceedings, and Mortgagee may take such independent action in
connection therewith as either of them may, in its reasonable discretion, deem
advisable to protect its interest in the Collateral, and all costs, expenses and
reasonable attorneys’ fees incurred by Mortgagee in connection therewith shall
be a demand obligation owing by Mortgagor, and shall bear interest at the
Applicable Interest Rate from the date such expenses are incurred until paid,
and shall be part of the Secured Obligations.

 

(o)                                 Change in General Mining Law.  In the event
of the repeal or modification of the current General Mining Law of 1872 during
the term of this Mortgage, such that the interest of Mortgagor in those lands
which are material to the exploration, development or operation of the Lands is
affected, modified or transformed, Mortgagor will use its best efforts to retain
its interest in those lands and will consult with Mortgagee to determine how
best to preserve the interest of Mortgagor and the interest of  Mortgagee in the
affected Collateral, and Mortgagor shall take no action, which in the reasonable
opinion of Mortgagee or its counsel could adversely affect or impair their
interest in the Collateral or under this Mortgage.

 

15

--------------------------------------------------------------------------------


 

(p)                                 Information.  Mortgagor shall promptly
furnish to Mortgagee such information concerning Mortgagor, Mortgagor’s business
affairs and financial condition, the Collateral and the operations and financial
condition of Mortgagor, as Mortgagee may reasonably request.

 

(q)                                 Access.  Mortgagor shall keep proper books,
records and accounts in which complete and correct entries shall be made of
Mortgagor’s transactions in accordance with generally accepted accounting
principles, and shall keep the records concerning the accounts and contract
rights included in the Collateral at Mortgagor’s place of business, and
Mortgagee shall have the right to inspect such records, and Mortgagor shall
furnish copies upon reasonable request and upon reasonable notice in accordance
with the Loan Agreement.

 

Section 5.2                                    Negative Covenants.  Mortgagor
covenants and agrees that, so long as any of the Secured Obligations secured
hereby remains unpaid or outstanding, Mortgagor shall not, either directly or
indirectly:

 

(a)                                 No Disposition of Assets.  Except as
permitted under the Loan Agreement, sell, transfer, assign, convey or otherwise
dispose of all or any part of the Collateral;

 

(b)                                 No Debt.  Except as permitted under the Loan
Agreement, incur, create, issue, assume or permit any borrowing or indebtedness
to exist or incur, create or enter into any guaranty of any obligation of any
other person or entity;

 

(c)                                  No Liens.  Except as permitted under the
Loan Agreement, incur, create, grant, assume, allow or suffer to exist any Lien
on all or any part of the Lands or any other Collateral, except Permitted Liens;
or

 

(d)                                 Changes in Business.  Except as permitted
under the Loan Agreement, liquidate or dissolve, or enter into any
consolidation, merger, amalgamation, or sale or enter into any partnership,
joint venture or other combination, where such transaction involves a
contribution by Mortgagor of all or a significant portion of the Collateral, or
sell, lease or dispose of its business or the assets of Mortgagor.

 

ARTICLE 6 
DEFAULT

 

Section 6.1                                    Acceleration Upon Default.  Upon
the occurrence of any Event of Default, or at any time thereafter during the
continuance of an Event of Default, Mortgagee may, at its option, by notice to
Mortgagor, declare all Secured Obligations to be due and payable forthwith
without any further notice, presentment or demand of any kind, all of which are
hereby expressly waived.

 

Section 6.2                                    Possession and Operation of
Collateral.  Upon the occurrence of any Event of Default, or at any time
thereafter during the continuance of an Event of Default, and in addition to all
other rights therein conferred on Mortgagee,  Mortgagee or any person, firm or
corporation designated by Mortgagee, will have the right and power, but will not
be obligated, to have an audit performed, at Mortgagor’s expense, of the books
and records of Mortgagor, and to enter upon and take possession of all or any
part of the Collateral, to exclude Mortgagor therefrom, and to hold, use,
administer and manage the same to the extent that Mortgagor could do so. 
Mortgagee or any person, firm or corporation designated by Mortgagee, may manage
the Collateral, or any portion thereof, without any liability to Mortgagor in
connection with such management except with respect to gross negligence or
willful misconduct; and Mortgagee or any person, firm or corporation designated
by Mortgagee will have the right to collect, receive and receipt for all
Products  produced and sold from the Lands, and to exercise every power, right
and privilege of Mortgagor with respect to the Collateral.  Providing there has
been no foreclosure sale,

 

16

--------------------------------------------------------------------------------


 

when and if the expenses of the management of the Collateral have been paid and
the Secured Obligations paid in full, the remaining Collateral shall be returned
to Mortgagor.

 

Section 6.3                                    Ancillary Rights.  Upon the
occurrence of an Event of Default, or at any time thereafter during the
continuance of an Event of Default, and in addition to all other rights of
Mortgagee hereunder, Mortgagee may, without notice (which is hereby expressly
waived by Mortgagor), demand payment or declare a default and proceed by a suit
or suits in equity or at law (i) for the seizure and sale of the Collateral or
any part thereof, (ii) for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted,
(iii) for the foreclosure or sale of the Collateral or any part thereof under
the judgment or decree of any court of competent jurisdiction, (iv) subject to
the provisions of this Mortgage and the Receivership Act (defined below) and
other applicable law, without regard to the solvency or insolvency of any
person, and without regard to the value of the Collateral, and without notice to
Mortgagor (notice being hereby expressly waived), for the ex parte appointment
of a receiver to serve without bond pending any foreclosure or sale hereunder,
to the maximum extent permitted by law, or (v) for the enforcement of any other
appropriate legal or equitable remedy.

 

Section 6.4                                    Availability of Rights and
Remedies; Cumulative Rights and Remedies.  Upon the occurrence of an Event of
Default, or at any time thereafter during the continuance of an Event of
Default, all of the rights and remedies provided to Mortgagee in this Mortgage
and each other collateral security documents shall immediately become available
to Mortgagee, and Mortgagee shall have all other rights and remedies available
at law or in equity.  All rights and remedies of Mortgagee set out in this
Mortgage, each other collateral security document and as otherwise available are
cumulative, and no right or remedy contained herein or therein is intended to be
exclusive; each such right and remedy is in addition to every other right and
remedy contained in this Mortgage, each other collateral security document or in
any existing or future agreement or now or in the future existing at law, in
equity, by statute or otherwise.  Every right, power and remedy given by this
Mortgage to Mortgagee or to which either of them may be otherwise entitled, may
be exercised concurrently or independently, from time to time and as often as
may be deemed expedient by Mortgagee, and either of them may pursue inconsistent
remedies.

 

ARTICLE 7 
MORTGAGEE’S RIGHTS AS TO REALTY COLLATERAL UPON DEFAULT

 

Section 7.1                                    Acceleration.  Upon the
occurrence of an Event of Default, or at any time thereafter, Mortgagee may
declare all sums secured hereby immediately due and payable either by commencing
an action to foreclose this Mortgage as a mortgage, or by the delivery to
Mortgagee of a written declaration of default and demand for payment, or both.

 

Section 7.2                                    Receivership.  Upon the
occurrence of an Event of Default, or at any time thereafter, in accordance
with, and subject to, the provisions of NMSA 1978, §§44-8-1 through 44-8-10
(1995 & 1996), as amended from time to time (the “Receivership Act”), and
Rule 1-066 NMRA, to the extent applicable, as well as any other applicable law,
Mortgagee may apply to a court of competent jurisdiction for and obtain from
such court as a matter of strict right, without notice to Mortgagor (except
where legally required), which notice Mortgagor expressly waives, and without
regard to the adequacy of the security for the repayment of the Secured
Obligations, without regard for the solvency of the Mortgagor, or any guarantor
or indemnitor of or under the Loan or any other person liable for the payment of
the Secured Obligations, the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, and Mortgagor expressly and irrevocably consent
to such appointment, and Mortgagor hereby expressly consents to such appointment
of a receiver, take possession of and to operate the Collateral and to collect
the Rents and to otherwise protect and preserve the Collateral; provided that
any

 

17

--------------------------------------------------------------------------------


 

such receiver shall have all the usual powers and duties of receivers in similar
cases and under the Receivership Act, including the full power to rent, maintain
and otherwise operate the Collateral upon such terms as may be approved by the
court.

 

Section 7.3                                    Judicial Foreclosure.  Upon the
occurrence of an Event of Default, or at any time thereafter, Mortgagee may,
subject to any mandatory requirement of applicable law, proceed by suit to
foreclose its lien hereunder and to sell or have sold the Collateral or any part
thereof at one or more sales, as an entirety or in parcels, at such place or
places and otherwise, in such manner and upon such notice as may be required by
law, or, in the absence of any such requirement, as Mortgagee may deem
appropriate, and Mortgagee shall thereafter make or cause to be made a
conveyance to the purchaser or purchasers thereof.  Mortgagee may postpone the
sale of the real property included in the Collateral or any part thereof by
public announcement at the time and place of such sale, and from time to time
thereafter may further postpone such sale by public announcement made at the
time of sale fixed by the preceding postponement.  Sale of a part of the real
property included in the Collateral will not exhaust the power of sale, and
sales may be made from time to time until all such property is sold or the
Secured Obligations are paid in full.

 

In addition to proceeding by suit(s) at law or equity to enforce payment and
performance of the Secured Obligations in accordance with the terms applicable
to them, Mortgagee may, at its option, proceed to foreclose judicially the lien
of this Mortgage as to all or any portion of the Collateral consisting of real
property, together with such additional Collateral as Mortgagee may elect,
whether personal property or fixtures or both (collectively, the “Foreclosure
Sale Property”), and to have such Foreclosure Sale Property sold under the
judgment or decree of a court of competent jurisdiction, in such portions, order
and parcels as Mortgagee may determine, to the highest bidder for cash at public
auction.  Sale pursuant to a judicial decree of foreclosure shall be conducted
by a court-appointed special master, or otherwise as ordered by the court, in
compliance with all notice and other requirements of the laws of the State of
New Mexico, and in accordance with the terms of the foreclosure decree or
related court orders.  Any person, including Mortgagee, may be a purchaser of
the Foreclosure Sale Property at a judicial foreclosure sale, to the extent
permitted by law, and Mortgagee will be entitled to a credit on the purchase
price in the amount of any judgment received by Mortgagee in the foreclosure
action or any portion thereof, except that costs and expenses adjudged payable
to others than Mortgagee will be payable in cash.  Mortgagor agrees that a
special master’s or other foreclosure sale of all or any portion of the
Foreclosure Sale Property, concluded pursuant to a decree of judicial
foreclosure, constitutes a commercially reasonable disposition thereof.  To the
extent permitted by law, a special master conducting the foreclosure sale may
postpone sale of all or any portion of the Foreclosure Sale Property, and from
time to time thereafter, may postpone such a sale, including, without
limitation, in accordance with the procedure described in the preceding
paragraph.  The special master appointed by the court in a foreclosure action
shall deliver to the purchaser a special master’s deed, and, if appropriate, a
bill of sale, conveying the Foreclosure Sale Property so sold, without any
covenant or warranty, express or implied.  To the maximum extent permitted by
law, the recital in a special master’s deed and bill of sale of any matters or
facts shall be conclusive proof of the truthfulness thereof.  The proceeds of
any judicial foreclosure sale made under or by virtue of this Section shall be
applied in accordance with Section 8.5 hereof entitled Application of Proceeds,
all in such order and manner as Mortgagee shall determine in its sole
discretion.

 

Section 7.4                                    Shortening of Redemption Period. 
THE REDEMPTION FOLLOWING A COURT-ORDERED FORECLOSURE SALE SHALL BE ONE MONTH
INSTEAD OF NINE MONTHS, AS PROVIDED IN NMSA 1978, § 39-5-19 NMSA (1965).

 

18

--------------------------------------------------------------------------------


 

ARTICLE 8 
MORTGAGEE’S RIGHTS AS TO PERSONALTY AND
FIXTURE COLLATERAL UPON DEFAULT

 

Section 8.1                                    Personalty Collateral.  Upon the
occurrence of an Event of Default, or at any time thereafter during the
continuance of an Event of Default, Mortgagee may, without notice to Mortgagor,
exercise its rights to declare all of the Secured Obligations to be immediately
due and payable, in which case Mortgagee will have all rights and remedies
granted by law, and particularly by the UCC, including, but not limited to, the
right to take possession of any and all Collateral constituting personal
property (the “Personalty Collateral”), and for this purpose Mortgagee may enter
upon any premises on which any or all of the Personalty Collateral is situated
and take possession of and operate the Personalty Collateral or remove it
therefrom.  Mortgagee may require Mortgagor to assemble the Personalty
Collateral and make it available to Mortgagee at a place to be designated by
Mortgagee which is reasonably convenient to all parties.  Unless the Personalty
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Mortgagee will give Mortgagor
reasonable notice of the time and place of any public sale or of the time after
which any private sale or other disposition of the Personalty Collateral is to
be made.  This requirement of sending reasonable notice will be met if the
notice is mailed, postage prepaid, to Mortgagor at the address designated above
at least ten (10) days before the time of the sale or disposition.

 

Section 8.2                                    Sale with Realty Collateral.  In
the event of foreclosure, at Mortgagee’s option it may proceed under the Uniform
Commercial Code as to the Personalty Collateral or it may proceed as to both
Personalty Collateral and Collateral constituting real property in accordance
with its rights and remedies in respect of the Collateral constituting real
property.

 

Section 8.3                                    Private Sale.  If Mortgagee in
good faith believes that any state or federal law prohibits or restricts the
customary manner of sale or distribution of any of the Personalty Collateral, or
if Mortgagee determines that there is any other restraint or restriction
limiting the timely sale or distribution of any such property in accordance with
the customary manner of sale or distribution, Mortgagee may sell such property
privately or in any other manner it deems advisable at such price or prices as
it determines in its sole discretion and without any liability whatsoever to
Mortgagor in connection therewith.  Mortgagor recognizes and agrees that such
prohibition or restriction may cause such property to have less value than it
otherwise would have and that, consequently, such sale or disposition by
Mortgagee may result in a lower sales price than if the sale were otherwise
held.

 

ARTICLE 9 
OTHER PROVISIONS CONCERNING FORECLOSURE

 

Section 9.1                                    Possession and Delivery of
Collateral.  It shall not be necessary for Mortgagee to have physically present
or constructively in its possession any of the Collateral at any foreclosure
sale, and Mortgagor shall deliver to the purchasers at such sale on the date of
sale the Collateral purchased by such purchasers at such sale, and if it should
be impossible or impracticable for any of such purchasers to take actual
delivery of the Collateral, then the title and right of possession to the
Collateral shall pass to the purchaser at such sale as completely as if the same
had been actually present and delivered.

 

Section 9.2                                    Mortgagee as Purchaser. 
Mortgagee will have the right to become the purchaser at any foreclosure sale,
to the extent permitted by law, and Mortgagee will be entitled to a credit on
the purchase price in the amount of any judgment received by Mortgagee in the
foreclosure action or any portion thereof, except that costs and expenses
adjudged payable to others than Mortgagee will be payable in cash.

 

19

--------------------------------------------------------------------------------


 

Section 9.3                                    Recitals Conclusive; Warranty
Deed; Ratification.  Recitals contained in any conveyance to any purchaser at
any sale made hereunder will conclusively establish the truth and accuracy of
the matters therein stated, including, without limiting the generality of the
foregoing, nonpayment of the unpaid principal sum of, and the interest accrued
on, the written instruments constituting part or all of the Secured Obligations
after the same have become due and payable, nonpayment of any other of the
Secured Obligations or advertisement and conduct of the sale in the manner
provided herein.  Mortgagor ratifies and confirms all legal acts that Mortgagee
may do in carrying out the provisions of this instrument.

 

Section 9.4                                    Effect of Sale.  Subject to 
applicable rights of redemption under applicable law, any sale or sales of the
Collateral or any part thereof will operate to divest all right, title,
interest, claim and demand whatsoever, either at law or in equity, of Mortgagor
in and to the premises and the property sold, and will be a perpetual bar, both
at law and in equity, against Mortgagor, Mortgagor’s successors or assigns and
against any and all persons claiming or who shall thereafter claim all or any of
the property sold from, through or under Mortgagor, or Mortgagor’s successors or
assigns. Subject to applicable rights of redemption under applicable law, the
purchaser or purchasers at the foreclosure sale will receive immediate
possession of the property purchased; and if Mortgagor retains possession of the
Collateral, or any part thereof, subsequent to sale, Mortgagor will be
considered a tenant at sufferance of the purchaser or purchasers, and if
Mortgagor remains in such possession after demand of the purchaser or purchasers
to remove, Mortgagor will be guilty of forcible detainer and will be subject to
eviction and removal, forcible or otherwise, with or without process of law, and
without any right to damages arising out of such removal.

 

Section 9.5                                    Application of Proceeds.  The
proceeds of any sale of the Collateral or any part thereof will be applied as
follows:

 

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale or other enforcement incurred by Mortgagee, including all court
costs and charges of every character in the event foreclosed by suit or any
judicial proceeding;

 

SECOND, to the payment of the secured indebtedness (including the principal,
interest and attorneys’ fees due and unpaid under the Loan Agreement and the
amounts due and unpaid and owed under this Mortgage) in such manner and order as
provided by the Loan Agreement; and

 

THIRD, the remainder, if any there shall be, shall be paid, subject to and in
accordance with the order of the court in the foreclosure action, to Mortgagor,
or to Mortgagor’s heirs, devisees, representatives, successors or assigns, or
such other persons as may be entitled thereto by law.

 

Section 9.6                                    Deficiency.  If a deficiency
exists between (i) the net proceeds of the special master’s sale of the
Foreclosure Sale Property conducted through a judicial foreclosure action and
(ii) the total amount of the judgment on the Secured Obligations, the secured
indebtedness, and all other indebtedness adjudicated due and owing and secured
by this Mortgage, such deficiency shall be paid promptly upon demand by the
party or parties liable therefor, including as directed by the court.  In the
event any such deficiency is not paid, Mortgagee shall be entitled to recover a
deficiency judgment against the party or parties liable therefor, together with
interest thereon to the maximum extent allowed by applicable law.

 

Section 9.7                                    Discretion as to Security. 
Mortgagee may resort to any security given by this Mortgage or to any other
security now existing or hereafter given to secure the payment of the secured

 

20

--------------------------------------------------------------------------------


 

indebtedness, in whole or in part, and in such portions and in such order as may
seem best to Mortgagee in its sole and absolute discretion, and any such action
(or any delay in taking or decision not to take such action) shall not in any
way be considered as a waiver of any of the rights, benefits, liens or security
interests created or evidenced by this Mortgage.

 

Section 9.8                                    Mortgagor’s Waiver of Certain
Rights.  To the full extent Mortgagor may do so under applicable law, Mortgagor
agrees that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, extension or redemption, and Mortgagor, for
Mortgagor, Mortgagor’s heirs, devisees, representatives, successors and assigns,
and for any and all persons ever claiming any interest in the Collateral, to the
extent permitted by applicable law, hereby waives and releases all rights of
appraisement, valuation, stay of execution, redemption, notice of intention to
mature or declare due the whole of the secured indebtedness, notice of election
to mature or declare due the whole of the secured indebtedness and all rights to
a marshaling of assets of Mortgagor, including the Collateral, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created.  Mortgagor shall not have or assert any right
under any statute or rule of law pertaining to the marshaling of assets, sale in
inverse order of alienation, the exemption of homestead, the administration of
estates of decedents, or other matters whatever to defeat, reduce or affect the
right under the terms of this Mortgage to a sale of the Collateral for the
collection of the secured indebtedness without any prior or different resort for
collection, or the right under the terms of this Mortgage to the payment of the
secured indebtedness out of the proceeds of sale of the Collateral in preference
to every other claimant whatever.  If any law referred to in this section and
now in force, of which Mortgagor or Mortgagor’s heirs, devisees,
representatives, successors or assigns or any other persons claiming any
interest in the Collateral might take advantage despite this section, shall
hereafter be repealed or cease to be in force, such law shall not thereafter be
deemed to preclude the application of this section.

 

Section 9.9                                    Mortgagor as Tenant Post
Foreclosure.  In the event there is a foreclosure sale hereunder and at the time
of such sale Mortgagor or Mortgagor’s representatives, successors or assigns or
any other persons claiming any interest in the Collateral by, through or under
Mortgagor are occupying or using the Collateral, or any part thereof, each and
all shall immediately become the tenant of the purchaser at such sale, which
tenancy shall be a tenancy from day to day, terminable at the will of either
landlord or tenant, at a reasonable rental per day based upon the value of the
property occupied, such rental to be due daily to the purchaser.  To the extent
permitted by applicable law, the purchaser at such sale shall, notwithstanding
any language herein apparently to the contrary, have the sole option to demand
immediate possession following the sale or to permit the occupants to remain as
tenants at will.  In the event the tenant fails to surrender possession of said
property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the property (such as an action for forcible
entry and detainer) in any court having jurisdiction.

 

ARTICLE 10 
MISCELLANEOUS

 

Section 10.1                             Recording and Filing.  Mortgagor shall
pay all costs of filing, registering and recording this and every other
instrument in addition or supplemental hereto and all financing statements
Mortgagee may require, in such offices and places and at such times and as often
as may be, in the judgment of Mortgagee, necessary to preserve, protect and
renew the lien and security interest herein created as a first lien and prior
security interest on and in the Collateral and otherwise do and perform all
matters or things necessary or expedient to be done or observed by reason of any
law or regulation of any State or of the United States or of any other competent
authority for the purpose of effectively creating, maintaining and preserving
the lien and security interest created herein and on the Collateral and the
priority thereof.  Mortgagor shall also pay the costs of obtaining reports from
appropriate filing officers

 

21

--------------------------------------------------------------------------------


 

concerning financing statement filings in respect of any of the Collateral in
which a security interest is granted herein.

 

Section 10.2                             Mortgagee’s Right to Perform
Mortgagor’s Obligations.  Mortgagor agrees that, if Mortgagor fails to perform
any act which Mortgagor is required to perform under this instrument, Mortgagee
or any receiver appointed hereunder may, but shall not be obligated to, perform
or cause to be performed such act, and any expense incurred by Mortgagee in so
doing shall be a demand obligation owing by Mortgagor to Mortgagee, shall bear
interest at the Applicable Interest Rate as provided in the Loan Agreement until
paid and shall be a part of the Secured Obligations, and Mortgagee or any
receiver shall be subrogated to all of the rights of the party receiving the
benefit of such performance.  The undertaking of such performance by Mortgagee
or any receiver as aforesaid shall not obligate such person to continue such
performance or to engage in such performance or performance of any other act in
the future, shall not relieve Mortgagor from the observance or performance of
any covenant, warranty or agreement contained in this instrument or constitute a
waiver of default hereunder and shall not affect the right of Mortgagee to
accelerate the payment of all indebtedness and other sums secured hereby or to
resort to any other of its rights or remedies hereunder or under applicable
law.  In the event Mortgagee or any receiver appointed hereunder undertakes any
such action, no such party shall have any liability to Mortgagor in the absence
of a showing of gross negligence or willful misconduct of such party, and in all
events no party other than the acting party shall be liable to Mortgagor.

 

Section 10.3                             Indebtedness of Secured Obligations
Absolute.  Nothing herein contained shall be construed as limiting Mortgagee to
the collection of any indebtedness of Mortgagor to Mortgagee only out of the
income, revenue, rents, issues and profits from the Collateral or as obligating
Mortgagee to delay or withhold action upon any default which may be occasioned
by failure of such income or revenue to be sufficient to retire the principal or
interest when due on the indebtedness secured hereby.  It is expressly
understood between Mortgagee and Mortgagor that any indebtedness of Mortgagor to
Mortgagee secured hereby shall constitute an absolute, unconditional obligation
of Mortgagor to pay as provided herein or therein in accordance with the terms
of the instrument evidencing such indebtedness in the amount therein specified
at the maturity date or at the respective maturity dates of the installments
thereof, whether by acceleration or otherwise.

 

Section 10.4                             Defense of Claims.  Mortgagee will
promptly notify Mortgagor and Mortgagee in writing of the commencement of any
legal proceedings affecting Mortgagee’s interest in the Collateral, or any part
thereof, and shall take such action, employing attorneys acceptable to Mortgagee
(acting reasonably), as may be necessary to preserve Mortgagor’s, Mortgagee’s
rights affected thereby; and should Mortgagor fail or refuse to take any such
action, Mortgagee may take the action on behalf of and in the name of Mortgagor
and at Mortgagor’s expense.  Moreover, Mortgagee may take independent action in
connection therewith as they may in their discretion deem proper, and Mortgagor
hereby agrees to make reimbursement for all sums advanced and all expenses
incurred in such actions plus interest at a rate equal to the maximum interest
rate provided in the Loan Agreement.

 

Section 10.5                             Compliance With Usury Laws.  It is the
intent of Mortgagor, Mortgagee and all other parties to the Loan Documents to
contract in strict compliance with applicable usury law from time to time in
effect.  In furtherance thereof, it is stipulated and agreed that, as more fully
provided in the Loan Agreement, none of the terms and provisions contained
herein shall ever be construed to create a contract to pay, for the use,
forbearance or detention of money, interest in excess of the maximum amount of
interest permitted to be collected, charged, taken, reserved, or received by
applicable law from time to time in effect.

 

Section 10.6                             Release of Mortgage.  Upon, and only
upon the indefeasible payment and satisfaction in full in cash of the secured
indebtedness and the termination or expiration of the Loan

 

22

--------------------------------------------------------------------------------


 

Agreement and the Commitment in accordance with the terms thereof, consistent
with applicable provisions of NMSA 1978, § 48-7-4 (1991), including, without
limitation, subsections (A) and (B) thereof, Mortgagee shall release the lien of
this Mortgage, of record in the office of the county clerk of the county where
this Mortgage is recorded, as called for by NMSA 1978, § 48-7-4 (1991),
including, to the extent that § 48-7-4 (C) is applicable, upon written demand of
the Mortgagor or the successor or assignee thereof. It is provided, however,
that, notwithstanding such release, the indemnifications, and other rights,
which are provided herein or in the Loan Agreement to continue following the
release hereof shall continue in effect unaffected by such release; and provided
that if any payment to Mortgagee is held to constitute a preference or a
voidable transfer under applicable state or federal laws or if for any other
reason Mortgagee is required to refund such payment to the payor thereof or to
pay the amount thereof to any third party, this Mortgage shall be reinstated to
the extent of such payment or payments.

 

Section 10.7                             Renewals, Amendments and Other
Security.  Renewals, restatements, replacements and extensions of the Secured
Obligations may be given at any time, amendments may be made to the agreements
with third parties relating to any part of the Secured Obligations or the
Collateral, and Mortgagee may take or hold other security for the Secured
Obligations without notice to or consent of Mortgagor.  Mortgagee may resort
first to other security or any part thereof, or first to the security herein
given or any part thereof, or from time to time to either or both, even to the
partial or complete abandonment of either security, and such action will not be
a waiver of any rights conferred by this instrument.

 

Section 10.8                             Limitations on Interest.  No provision
of the Loan Agreement, the other Loan Documents, or other instrument
constituting or evidencing any of the Secured Obligations or any other agreement
between the parties shall require the payment or permit the collection of
interest in excess of the maximum non-usurious rate which Mortgagor may agree to
pay under applicable laws.  The intention of the parties being to conform
strictly to applicable usury laws now in force, the interest on the principal
amount of the Loan Agreement and the interest on other amounts due under and/or
secured by this instrument shall be held to be subject to reduction to the
amount allowed under said applicable usury laws as now or hereafter construed by
the courts having jurisdiction, and any excess interest paid shall be credited
to Mortgagor.

 

Section 10.9                             Effect of Instrument.  This instrument
shall be deemed and construed to be, and may be enforced as, an assignment,
chattel mortgage or security agreement, common law pledge, contract, financing
statement, real estate mortgage, and as any one or more of them if appropriate
under applicable state law.  Consistent with the provisions of this Mortgage,
including, without limitation, in Section 1.2 above, and with applicable law,
this instrument shall be effective as a financing statement covering minerals,
As-Extracted Collateral or the like and accounts subject to Article 9 of UCC and
is to be filed for record in the office of the county clerk or other appropriate
office of each county where any part of the Collateral is situated.  A carbon,
photographic, or other reproduction of this Mortgage or of any financing
statement relating to this Mortgage shall be sufficient as a financing
statement.

 

Section 10.10                      Invalidity of Certain Provisions.  A
determination that any provision of this Mortgage is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Mortgage to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

 

Section 10.11                      Rights Cumulative.  Each and every right,
power and remedy given to Mortgagee herein or in any other written instrument
relating to the Secured Obligations will be cumulative and not exclusive; and
each and every right, power and remedy whether specifically given herein or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient

 

23

--------------------------------------------------------------------------------


 

by Mortgagee, and the exercise, or the beginning of the exercise, of any such
right, power or remedy will not be deemed a waiver of the right to exercise, at
the same time or thereafter, any other right, power or remedy.  A waiver by
Mortgagee of any right or remedy hereunder or under applicable law on any
occasion will not be a bar to the exercise of any right or remedy on any
subsequent occasion.

 

Section 10.12                      Non-Waiver.  No act, delay, omission or
course of dealing between Mortgagee and Mortgagor will be a waiver of any of
Mortgagee’s rights or remedies hereunder or under applicable law.  No waiver,
change or modification in whole or in part of this instrument or any other
written instrument will be effective unless in a writing signed by Mortgagee.

 

Section 10.13                      Mortgagee’s Expenses.  Mortgagor agrees to
pay in full all expenses and reasonable attorneys’ fees of Mortgagee which may
have been or may be incurred by Mortgagee in connection with the collection of
the Secured Obligations and the enforcement of any of Mortgagor’s obligations
hereunder and under any documents executed in connection with the Secured
Obligations.

 

Section 10.14                      Indemnification.  In addition to any other
indemnifications or similar obligations contained in this instrument or
elsewhere (including, without limitation, as set forth in Section 11.5 of the
Loan Agreement), Mortgagor hereby indemnifies and saves and holds harmless
Mortgagee, its successors, assigns and Affiliates (excluding Borrower and the
Guarantors, to the extent any is an Affiliate of Mortgagee or Mortgagee’s
successors and assigns) and their respective directors, partners, managers,
principals, officers, employees, agents, consultants and representatives (each,
an “Indemnified Party”) from, and no such Indemnified Party shall be liable for,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, fines, suits, costs, charges, claims, taxes, fees, expenses, payments
or disbursements of any kind whatsoever, including attorneys’ fees and expenses
(collectively “Losses”) which may at any time (including, without limitation, at
any time following the payment of the Secured Obligations) be imposed on,
incurred or suffered by or asserted against any Indemnified Party in any way
relating to or arising out of this Mortgage or any other Loan Document or any
instrument contemplated by or referred to herein or therein (including exercise
by Mortgagee of any right, power or remedy conferred upon it by this instrument
or any other instrument pertaining hereto, or from the attempt or failure of
Mortgagee to exercise any such right, power or remedy), or the transactions
contemplated hereby or thereby, or any act or omission of Mortgagor, or the
ownership, management, administration, operation, use or condition of the Lands,
the other Collateral or the [·] Project or any other property, except with
respect to Losses arising entirely out of the gross negligence or willful
misconduct of such Indemnified Party.  Notwithstanding any provision hereof to
the contrary, the foregoing indemnity shall in all respects survive, continue
and remain in full force and effect even though all Secured Obligations,
indebtedness and other sums secured hereby may be fully paid and the lien of
this instrument released.

 

Section 10.15                      Partial Releases.  In the event Mortgagor
sells for monetary consideration or otherwise any portion of the Collateral, in
compliance with and as permitted by the Loan Agreement, Mortgagee shall release
the lien of this instrument with respect to the portion sold, at the reasonable
request of Mortgagor, at Mortgagor’s cost and expense.  No release from the lien
of this instrument of any part of the Collateral by Mortgagee shall in anywise
alter, vary or diminish the force, effect or lien of this instrument on the
balance or remainder of the Collateral.

 

24

--------------------------------------------------------------------------------


 

Section 10.16                      Subrogation.  This instrument is made with
full substitution and subrogation of Mortgagee in and to all covenants and
warranties by others heretofore given or made in respect of the Collateral or
any part thereof.

 

Section 10.17                      Notices.  All notices, requests, consents,
demands and other communications required or permitted hereunder shall be in
writing and shall be deemed sufficiently given or furnished if delivered in
compliance with and according to Section 11.2 of the Loan Agreement. 
Notwithstanding the foregoing, or anything else in the Loan Documents which may
appear to the contrary, any notice given in connection with a foreclosure of the
liens and/or security interests created hereunder, or otherwise in connection
with the exercise by Mortgagee of its rights hereunder or under any other Loan
Document, which is given in a manner permitted by applicable law shall
constitute proper notice; without limitation of the foregoing, notice given in a
form required or permitted by statute shall (as to the portion of the Collateral
to which such statute is applicable) constitute proper notice.

 

Section 10.18                      Successors and Assigns.  The terms,
provisions, covenants, representations, indemnifications and conditions hereof
shall be binding upon Mortgagor, and the successors and assigns of Mortgagor,
and shall inure to the benefit of Mortgagee and its successors and assigns, and
shall constitute covenants running with the Collateral.  All references in this
Mortgage to Mortgagor or Mortgagee shall be deemed to include all such
successors and assigns.

 

Section 10.19                      Interpretation, etc.  Within this Mortgage,
words of any gender shall be held and construed to include any other gender, and
words in the singular number shall be held and construed to include the plural,
unless the context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  References herein to any Section, Schedule or Exhibit shall
be to a Section, Schedule  or an Exhibit, as the case may be, hereof unless
otherwise specifically provided.  The word “or” is not exclusive.  The use
herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  This Mortgage has been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto which would require or allow this Mortgage to be
construed against any party because of its role in drafting this Mortgage.

 

Section 10.20                      Counterparts.  This instrument may be
executed in any number of counterparts, each of which will for all purposes be
deemed to be an original, and all of which are identical except that to
facilitate recordation, in particular counterparts hereof, portions of Exhibit A
hereto which describe properties situated in counties other than the county in
which the counterpart is to be recorded have been omitted.

 

Section 10.21                      Survival of Representations and Warranties. 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Mortgage and the advance of any
amounts in connection with the Loan Agreement.

 

Section 10.22                      Rights Absolute; Effect of Release or
Modification.  All rights of Mortgagee and the mortgage, pledge, assignment,
charge and security interest hereunder, and all obligations of Mortgagor
hereunder, shall be absolute and unconditional, irrespective of:

 

25

--------------------------------------------------------------------------------


 

(a)                                 any lack of validity or enforceability of
any Loan Document or any other agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from any Loan
Document, including, without limitation, any increase in the Secured
Obligations;

 

(c)                                  any taking, exchange, release or
non-perfection of any other collateral, or any taking, release, amendment or
waiver of or consent to departure from any guaranty, surety or support agreement
for all or any of the Secured Obligations;

 

(d)                                 any manner of application of collateral or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Secured
Obligations or any other assets of any principal, guarantor or surety;

 

(e)                                  any change, restructuring or termination of
the corporate or company structure or existence of the Borrower, Mortgagor or
any affiliate thereof; and

 

(f)                                   any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Mortgagor or any
affiliate of Mortgagor, any other Person liable for the Secured Obligations or a
third party guarantor or grantor of a security interest.

 

Without affecting the lien or charge of this Mortgage upon any portion of the
Collateral not then or theretofore released as security for the full amount of
the secured indebtedness, Mortgagee may, from time to time and without notice to
or consent from any party, including, without limitation, any junior
encumbrancer, agree to (i) release any person liable for the secured
indebtedness, (ii) extend the maturity or alter any of the terms of the Secured
Obligations evidenced by any of the Loan Documents, including, without
limitation, any guaranty, (iii) grant other indulgences, (iv) release, or cause
to be released at any time at Mortgagee’s option any parcel, portion or all of
the Collateral, (v) take or release any other or additional security for any
obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto.  The modification of this Mortgage or of any
of the Secured Obligations or any other instrument securing the secured
indebtedness or the release of any part of the Collateral from the lien hereof
shall not impair the priority of the lien of this Mortgage.  Any agreement made
by Mortgagor and/or any obligor of any Secured Obligation, on the one hand, and
Mortgagee, on the other hand, after the date of this Mortgage in any way
relating to this Mortgage shall be superior to the rights of the holder of any
intervening or subordinate lien or encumbrance.

 

Section 10.23                      Entire Agreement; Exhibits.  The Exhibits to
this Mortgage form an integral part of this Mortgage and are incorporated herein
by reference and expressly made a part hereof.  This Mortgage constitutes the
entire agreement among the parties with respect to the subject matter hereof,
superseding all prior statements, representations, discussions, agreements and
understandings, oral or written, relating to such subject matter, including all
term sheets and commitment letters.

 

Section 10.24                      Choice of Law.  Without regard to principles
of conflicts of law, this Mortgage shall be construed and enforced in accordance
with and governed by the laws of the State of New Mexico applicable to contracts
made and to be performed in New Mexico by parties residing and domiciled in New
Mexico, without giving effect to any part of such law that would result in the
selection or application of the law of any other jurisdiction.  To the fullest
extent permitted by all applicable law, Mortgagor hereby unconditionally and
irrevocably waives any claim to assert that the law of any other jurisdiction
governs this Mortgage.

 

26

--------------------------------------------------------------------------------


 

Section 10.25                      Limitation Indemnification.  To the extent,
if at all, that any provision contained herein or in any related document
requiring one party to indemnify, hold harmless, insure, or defend another party
(including such other party’s employees or agents) is found to be within the
scope of NMSA 1978, § 56-7-1 (2005), or in any way subject to, or conditioned
upon consistency with, the provisions of NMSA 1978, § 56-7-1 (2005), for its
enforceability, then such provision, regardless of whether it makes reference to
this or any other limitation provision, is not intended to, and, to the maximum
extent allowed under applicable law, such provision shall: (a) not extend to
liability, claims, damages, losses or expenses, including attorney fees, arising
out of bodily injury to persons or damage to property caused by or resulting
from, in whole or in part, the negligence, act or omission of the indemnitee or
additional insured, as the case may be, its officers, employees or agents, to
the extent of the indemnitee’s or additional insured’s own negligence so long as
this qualification is consistent with applicable New Mexico law; (b) be enforced
only to the extent that the liability, damages, losses or costs are caused by,
or arise out of, the acts or omissions of the indemnitor or its officers,
employees or agents; and (c) be further modified, if required, by the provisions
of NMSA 1978, § 56-7-1 (B) (2005), as amended from time to time and New Mexico
appellate decisions interpreting NMSA 1978, § 56-7-1 (2005), as amended from
time to time.  Further, notwithstanding any other term or condition of this
instrument or any related document, to the extent, if at all, that any
agreement, covenant, or promise to indemnify another party (including such
party’s employees or agents) contained herein or in any related document, is
found to be within the scope of NMSA 1978, § 56-7-2 (2003), as amended from time
to time, or in any way subject to, or conditioned upon consistency with, the
provisions of NMSA 1978, § 56-7-2 (2003), as amended from time to time, for its
enforceability, then such agreement, regardless of whether it makes reference to
this or any other limitation provision, is not intended to, and, to the maximum
extent allowed under applicable law, such agreement shall not and does not,
indemnify such indemnitee against loss or liability for damages arising from:
(i) the sole or concurrent negligence of such indemnitee or the agents or
employees of such indemnitee, to the extent of the indemnitee’s or additional
insured’s own negligence so long as this qualification is consistent with
applicable New Mexico law; (ii) the sole or concurrent negligence of an
independent contractor who is directly responsible to such indemnitee, to the
extent of the indemnitee’s or additional insured’s own negligence so long as
this qualification is consistent with applicable New Mexico law; or (iii) an
accident that occurs in operations carried on at the direction or under the
supervision of such indemnitee, an employee or representative of such indemnitee
or in accordance with methods and means specified by such indemnitee or the
employees or representatives of such indemnitee.  The parties’ intent is for
their indemnity agreements to be enforced pursuant to their terms and limited
only to the extent necessary to conform with and survive New Mexico’s
anti-indemnity statutes.

 

Section 10.26                      Joint and Several Liability.  Mortgagor, the
Borrower and the other guarantors are engaged in related businesses and are
integrated to such an extent that the financial strength and flexibility of each
such party has a direct, tangible and immediate impact on the success of the
other parties.  Mortgagor will derive substantial and immediate direct and
indirect benefit from the Loan Agreement, the Loan Documents and the
transactions entered into in connection therewith.  Mortgagor expressly waives
any right to revoke, terminate or suspend this Mortgage and acknowledges that it
entered into such Mortgage in contemplation of the benefits that it would
receive by the Loan Agreement and the other Loan Documents.

 

Section 10.27                      Application of Foreclosure Laws.  If any
provision in this Mortgage shall be inconsistent with any provision of the
foreclosure laws of the State of New Mexico, the provisions of such laws shall
take precedence over the provisions of this Mortgage, but shall not invalidate
or render unenforceable any other provision of this Mortgage that can be
construed in a manner consistent with such laws.

 

[remainder of page intentionally left blank]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly and validly executed and
delivered by Mortgagor as of the date first written above.

 

 

GRANTOR:

 

 

 

[·],

 

a [·] [·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

ATTEST:

 

 

 

 

(Name and Title)

 

NEW MEXICO NOTARIAL CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF                                

 

COUNTY OF                                

 

This instrument was acknowledged before me on November       , 2013, by
                                            as
                                                     of                 , Inc.,
a                                      corporation.

 

(Seal, if any)

 

 

Notary Public, State of                

 

Print Name                                  

 

My Commission Expires             

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

PROMISSORY NOTE

 

US$15,000,000

 

November [·], 2013

 

FOR VALUE RECEIVED, the undersigned, URANIUM RESOURCES, INC., a corporation
organized and existing under the laws of the State of Delaware (“URI” or
“Maker”), hereby promises to pay to the order of RESOURCE CAPITAL FUND V L.P.
(“RCF”) or other holder hereof (with RCF and any other holder hereof sometimes
referred to herein as “Holder”), at the place and times provided in the Loan
Agreement, dated as of November [·], 2013, by and among Maker, as the borrower,
those Subsidiaries of the Maker from time to time party thereto, as guarantors,
and RCF, as the lender (together with all amendments, restatements, amendments
and restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings from time to time in accordance with
the terms thereof, the “Loan Agreement”) the principal sum of FIFTEEN MILLION
DOLLARS (US$15,000,000.00) or, if less, the aggregate unpaid principal amount of
all Loans under the Loan Agreement.  Subject to the Loan Agreement, the Maker
may voluntarily repay all Loans made by RCF to the Maker pursuant to the Loan
Agreement at any time prior to the Maturity Date.  Capitalized terms used in
this Promissory Note and not defined herein shall have the meanings assigned
thereto in the Loan Agreement.

 

This Promissory Note evidences the obligation of the Maker to repay all Loans
made by RCF to the Maker pursuant to the Loan Agreement.

 

Maker further agrees to pay and deliver to Holder, when and as provided in the
Loan Agreement, interest on the outstanding principal amount hereof at the rate
and at the times specified in the Loan Agreement.  The unpaid principal amount
of this Promissory Note from time to time outstanding is subject to mandatory
repayment from time to time as provided in the Loan Agreement.  All payments of
principal and interest on this Promissory Note shall be payable in lawful
currency of the United States of America in immediately available funds as
specified in the Loan Agreement.

 

This Promissory Note is made by the Maker pursuant to, and is subject to, all of
the terms and conditions of the Loan Agreement.  Reference is hereby made to the
Loan Agreement and the documents delivered in connection therewith for a
statement of the prepayment rights and obligations of the Maker, a description
of the collateral in which Liens have been granted by the Maker to secure the
payment and performance of the Maker hereunder, the nature and extent of such
Liens, and for a statement of the terms and conditions under which the due date
of this Promissory Note may be accelerated.

 

In addition to, and not in limitation of, the foregoing and the provisions of
the Loan Agreement, the Maker further agrees, subject only to any limitation
imposed by applicable law and the provisions of the Loan Agreement, to pay all
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
any Holder hereof in endeavoring to collect any amounts

 

--------------------------------------------------------------------------------


 

due and payable hereunder which are not paid and delivered or otherwise
satisfied when due, whether by acceleration or otherwise.

 

The Maker, for itself and for all endorsers hereof, hereby waives all
requirements as to diligence, notice, demand, presentment for payment, protest,
notice of intent to accelerate, notice of acceleration and notice of dishonor. 
No failure on the part of the Holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

This Promissory Note and the rights of Maker and any Holder hereof are governed
by the laws of the State of Colorado.  All disputes and claims arising out of or
relating to this Promissory Note shall be decided by arbitration in accordance
with the provisions for arbitration set forth in Section 11.8 of the Loan
Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has executed and delivered this Promissory Note as
of the date first above written.

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President-Finance and

 

 

Chief Financial Officer

 

[Signature Page –Promissory Note (November 2013)]

 

--------------------------------------------------------------------------------